Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Amendment”) made as of the 9th day of June, 2009, by and among BEHRINGER
HARVARD OPERATING PARTNERSHIP I LP, a Texas limited partnership (“Borrower”),
BEHRINGER HARVARD REIT I, INC., a Maryland corporation (“REIT”), the Subsidiary
Guarantors (as defined in the Credit Agreement) which are signatories hereto,
any Additional Guarantors (as defined in the Credit Agreement) added as of the
date hereof and which are signatories hereto, including, without limitation,
BEHRINGER HARVARD ELDRIDGE LAND LP, a Texas limited partnership (“Eldridge
Land”), BEHRINGER HARVARD CENTREPORT OFFICE LP, a Texas limited partnership (“BH
Centreport”), BEHRINGER HARVARD EQUITY DRIVE LP, a Delaware limited partnership
(“BH Equity Drive”), IPC FLORIDA III, LLC, a Delaware limited liability company
(“IPC Florida III”), BEHRINGER HARVARD WAYSIDE, LLC, a Delaware limited
liability company (“BH Wayside”), BEHRINGER HARVARD BRIARLAKE PLAZA LP, a
Delaware limited partnership (“BH Briarlake”; together with Eldridge Land, BH
Centreport, BH Equity Drive, IPC Florida III, and BH Wayside, collectively, the
“Mortgaged Property Owners”; and the Mortgaged Property Owners, together with
REIT, the Subsidiary Guarantors, and the other Additional Guarantors added as of
the date hereof, collectively, the “Guarantors”), KEYBANK NATIONAL ASSOCIATION,
a national banking association (“KeyBank”), THE OTHER LENDERS WHICH ARE
SIGNATORIES HERETO (KeyBank and the other lenders which are signatories hereto,
collectively, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent for the Lenders (the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Agent, and the Lenders a party thereto entered into that
certain Credit Agreement dated as of December 11, 2007 (“Original Credit
Agreement”);

 

WHEREAS, pursuant to the Original Credit Agreement, Lenders made a revolving
loan to Borrower in the original principal amount of $300,000,000.00,
increasable up to $600,000,000.00 in accordance with the terms of the Original
Credit Agreement (the “Revolving Loan”), a term loan to Borrower in the original
principal amount of $200,000,000 (the “Term Loan”) and a Swing Loan in the
original principal amount of $50,000,000.00 (the “Swing Loan”) (the Revolving
Loan, the Term Loan and the Swing Loan, collectively, the “Loans”), which Loans
are evidenced by, among other things, those certain “Revolving Credit Notes”,
“Term Loan Notes” and “Swing Loan Note” made by Borrower to the order of Lenders
and delivered from time to time under the Original Credit Agreement (such
Revolving Credit Notes, Term Loan Notes and Swing Loan Note, the “Original
Notes”);

 

WHEREAS, the obligations of Borrower under the Loan Documents are secured, in
part, by that certain Unconditional Guaranty of Payment and Performance dated as
of December 11, 2007 (as the same may be amended and modified from time to time,
the “Guaranty”) executed by the Guarantors, including, without limitation, the
entities that have become Subsidiary Guarantors since the date thereof pursuant
to that certain Joinder Agreement dated as of April 14, 2008 made by the parties
thereto, that certain Joinder Agreement dated as of August 6, 2008

 

--------------------------------------------------------------------------------


 

made by the parties thereto, that certain Joinder Agreement dated as of
December 12, 2008 from BH Briarlake, that certain Joinder Agreement dated as of
December 12, 2008 from IPC Florida III Holdings, LLC, a Delaware limited
liability company and that certain joinder agreement contained in Section 6
below (collectively, the “Joinder Agreements”);

 

WHEREAS, Borrower desires to, among other things, modify the interest rate on
the Loans, pay off the Term Loan, pay down and decrease the Revolving Credit
Commitment, the Swing Loan Commitment and the Total Commitment, and make certain
other changes to the Original Credit Agreement; and

 

WHEREAS, the Agent, the Lenders, the Borrower, and the Guarantors desire to
enter into this Amendment to reflect the modifications to the Original Credit
Agreement and the delivery by the Mortgaged Property Owners of, among other
documents, mortgages, deeds of trust and assignments of leases and rents on
certain real property to further secure the Loan.

 

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

 

1.             Definitions.  All the terms used herein which are not otherwise
defined herein shall have the meanings set forth in the Credit Agreement (as
hereinafter defined).

 

2.             Modification of the Original Credit Agreement.  The Original
Credit Agreement is hereby modified by deleting all text (including schedules
and exhibits) and incorporating in lieu thereof the text (including schedules
and exhibits) attached hereto as Exhibit “A”.  Only the text of the Original
Credit Agreement that is changed in Exhibit “A” attached hereto is deemed
amended.  For the avoidance of doubt, from and after the effectiveness of this
Amendment, the Credit Agreement attached hereto as Exhibit “A” shall constitute
the Credit Agreement (the Original Credit Agreement, as amended herein and in
the form attached hereto as Exhibit “A” is hereinafter referred to as the
“Credit Agreement”).

 

3.             Modified Commitments.

 

(a)           Borrower hereby acknowledges and agrees that as of the effective
date of this Amendment and following satisfaction of all conditions thereto as
provided herein and in the Credit Agreement, Schedule 1.1 of the Original Credit
Agreement shall be modified as indicated on Exhibit “A” attached hereto.  The
amount of each Lender’s Commitment shall be the amount set forth on Schedule 1.1
on Exhibit “A”.

 

(b)           In connection with the modification of the Lenders’ Commitments,
KeyBank shall be issued a replacement Revolving Credit Note in the principal
face amount of $28,950,000.00 and a replacement Swing Loan Note in the principal
face amount of $25,000,000.00, Wachovia Bank, National Association shall be
issued a replacement Revolving Credit Note in the principal face amount of
$28,950,000.00, Aareal Capital Corporation shall be issued a replacement
Revolving Credit Note in the principal face amount of $28,950,000.00,
Westdeutsche Immobilienbank AG shall be issued a replacement Revolving Credit
Note in the principal face amount of $19,300,000.00, RBS Citizens, N.A. d/b/a
Charter One shall be issued a replacement Revolving Credit Note in the principal
face amount of $15,440,000.00, Fifth Third

 

2

--------------------------------------------------------------------------------


 

Bank shall be issued a replacement Revolving Credit Note in the principal face
amount of $15,440,000.00, National City Bank shall be issued a replacement
Revolving Credit Note in the principal face amount of $13,510,000.00, Allied
Irish Banks, P.L.C. shall be issued a replacement Revolving Credit Note in the
principal face amount of $11,580,000.00, PNC Bank, National Association shall be
issued a replacement Revolving Credit Note in the principal face amount of
$9,650,000.00, Citibank, N.A. shall be issued a replacement Revolving Credit
Note in the principal face amount of $9,650,000.00, Bank of America, N.A. shall
be issued a replacement Revolving Credit Note in the principal face amount of
$7,720,000.00 and Texas Capital Bank, National Association shall be issued a
replacement Revolving Credit Note in the principal face amount of
$3,860,000.00.  Upon acceptance of such notes by the respective Lenders, each
such new or replacement note will be a “Note” under the Credit Agreement and all
of the other Loan Documents, including, without limitation, the Guaranty.  Upon
execution of this Amendment, the Lenders will promptly return their existing
Revolving Credit Notes, and KeyBank will promptly return its existing Swing Loan
Note, to the maker thereof.

 

4.             Modification of the Guaranty.  The Guarantors, Agent and the
Lenders hereby modify and amend the Guaranty as follows:

 

(a)           By deleting in its entirety Paragraph (a) appearing on Page 1 of
the Guaranty and inserting in lieu thereof the following:

 

“(a)         the full and prompt payment when due, whether by acceleration or
otherwise, either before or after maturity thereof, of the Revolving Credit
Notes made by Borrower to the order of the Lenders in the aggregate principal
face amount of One Hundred Ninety-Three Million and No/100 Dollars
($193,000,000.00) (the “Revolving Credit Notes”) and the Swing Loan Note made by
Borrower to the order of KeyBank National Association in the principal face
amount of Twenty-five Million and No/100 Dollars ($25,000,000.00) (the “Swing
Loan Note”; together with the Revolving Credit Notes, collectively, the
“Notes”), together with interest as provided in the Notes and together with any
replacements, supplements, renewals, modifications, consolidations,
restatements, increases and extensions thereof; and”

 

(b)           By deleting in its entirety the second sentence of Paragraph
(f) on Page 2 of the Guaranty and inserting in lieu thereof the following:

 

“Without limiting the generality of the foregoing, Guarantors acknowledge the
terms of Section 2.10 of the Credit Agreement pursuant to which the Total
Commitment under the Credit Agreement may be increased to $300,000,000.00 and
agree that this Guaranty shall extend and be applicable to each new or
replacement note delivered by Borrower in connection with any such increase and
all other obligations of Borrower under the Loan Documents as a result of such
increase without notice to or consent from Guarantors, or any of them. 
Guarantors also acknowledge and agree that this Guaranty shall extend and be
applicable to each new or replacement note delivered by Borrower in connection

 

3

--------------------------------------------------------------------------------


 

with that certain First Amendment to Credit Agreement and Other Loan Documents
dated as of June 9, 2009.”

 

(c)           By deleting in its entirety the second address in Section 13 of
the Guaranty and inserting in lieu thereof the following:

 

“KeyBank National Association

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attn:  Kevin Murray”

 

5.             Modification of the Indemnity Agreement.  Agent, Borrower and the
Guarantors hereby modify and amend the Indemnity Agreement Regarding Hazardous
Materials dated as of December 11, 2007 (the “Indemnity Agreement”) in favor of
the Agent and the Lenders by deleting in its entirety the third “WHEREAS”
paragraph appearing on Page 1 thereof and inserting in lieu thereof the
following:

 

“WHEREAS, Lenders have agreed to provide to Borrower a revolving credit facility
in the amount of up to $193,000,000.00 (increasable up to $300,000,000.00)
(collectively, the “Loan”) pursuant to the Credit Agreement, which Loan is
evidenced by, among other things, those certain Revolving Credit Notes made by
Borrower to the order of KeyBank in the aggregate principal face amount of
$193,000,000.00 (the “Revolving Credit Notes”) and that certain Swing Loan Note
made by Borrower to the order of the Lenders in the principal face amount of
$25,000,000.00 (the “Swing Loan Note”; together with the Revolving Credit Notes,
collectively, the “Notes”, and such Notes, together with such other Notes as may
be issued pursuant to the Credit Agreement, as the same may be varied, extended,
supplemented, consolidated, amended, replaced, renewed, modified, increased or
restated, are hereinafter referred to collectively as the “Note”); and”

 

6.             Joinder Agreement.  IPC Florida III (the “Joining Party”) is
required, pursuant to §5.5 of the Credit Agreement, to become an additional
Subsidiary Guarantor under the Guaranty, the Indemnity Agreement and the
Contribution Agreement (each as defined in the Credit Agreement).  Joining Party
expects to realize direct and indirect benefits as a result of the availability
to the Borrower of the credit facilities under the Credit Agreement.

 

(a)           Joinder.  By this Amendment, Joining Party hereby becomes,
effective as of the Effective Date, a “Subsidiary Guarantor” and a “Guarantor”
under the Credit Agreement, the Guaranty, the Indemnity Agreement, and the other
Loan Documents with respect to all the Obligations of the Borrower now or
hereafter incurred under the Credit Agreement and the other Loan Documents, and
a “Subsidiary Guarantor” under the Contribution Agreement.  Joining Party agrees
that Joining Party is and shall be bound by, and hereby assumes, all
representations, warranties, covenants, terms, conditions, duties and waivers
applicable to a “Subsidiary Guarantor” and a “Guarantor” under the Credit
Agreement, the Guaranty, the Indemnity Agreement, the other Loan Documents and
the Contribution Agreement.

 

4

--------------------------------------------------------------------------------


 

(b)           Representations and Warranties of Joining Party.  Joining Party
represents and warrants to Agent that, as of the Effective Date (as defined
below) of this Amendment and after giving effect to the amendments to the Loan
Documents provided for herein, the representations and warranties contained in
the Credit Agreement and the other Loan Documents applicable to a “Guarantor” or
“Subsidiary Guarantor” are true and correct in all material respects as applied
to Joining Party as a Subsidiary Guarantor and a Guarantor on and as of the
Effective Date as though made on that date.  As of the Effective Date, all
covenants and agreements in the Loan Documents and the Contribution Agreement of
the Subsidiary Guarantors apply to Joining Party and no Default or Event of
Default shall exist or might exist upon the Effective Date in the event that
Joining Party becomes a Subsidiary Guarantor.

 

(c)           Joint and Several.  Joining Party hereby agrees that, as of the
Effective Date, the Guaranty, the Contribution Agreement and the Indemnity
Agreement heretofore delivered to the Agent and the Lenders, as amended by this
Amendment, shall be a joint and several obligation of Joining Party to the same
extent as if executed and delivered by Joining Party, and upon request by Agent,
will promptly become a party to the Guaranty, the Contribution Agreement and the
Indemnity Agreement to confirm such obligation.

 

7.             Modification of Pledge Agreements.

 

(a)           Pledge Agreement for Behringer Harvard Portfolio.  Borrower, Agent
and the Lenders hereby modify and amend that certain Pledge Agreement dated as
of December 11, 2007 given by Borrower to and for the benefit of Agent and the
Lenders, as amended by that certain First Amendment to Pledge Agreement dated as
of August 6, 2008 between Borrower and Agent and by that certain Second
Amendment to Pledge Agreement dated as of December 12, 2008 between Borrower and
Agent (as the same may be varied, extended, supplemented, consolidated, amended,
replaced, renewed, modified or restated), by deleting in its entirety the third
“WHEREAS” paragraph appearing on Page 1 thereof and inserting in lieu thereof
the following:

 

“WHEREAS, Pledgor, KeyBank, the other lenders which are now or hereafter a party
thereto and Agent have entered into that certain Credit Agreement dated as of
December 11, 2007 (as the same may be varied, extended, supplemented,
consolidated, amended, replaced, increased, renewed or modified or restated, the
“Credit Agreement”), pursuant to which the Lenders a party to the Credit
Agreement have agreed to provide a loan to Pledgor in an amount of up to
$193,000,000.00, increasable up to $300,000,000.00 (collectively, the “Loan”),
which Loan is evidenced by those certain Revolving Credit Notes made by Pledgor
to the order of the Lenders in the aggregate principal face amount of
$193,000,000.00 (the “Revolving Credit Notes”) and that certain Swing Loan Note
made by Pledgor to the order of KeyBank in the principal face amount of
$25,000,000.00 (the “Swing Loan Note”; together with the Revolving Credit Notes,
collectively, the “Notes”, and such Notes, together with such other Notes as may
be issued pursuant to the Credit Agreement, as the same may be varied, extended,
supplemented, consolidated, amended, replaced, renewed, modified, increased or
restated, are hereinafter referred to collectively as the “Note”); and”

 

5

--------------------------------------------------------------------------------


 

(b)           Pledge Agreement for IPC Portfolio.  The Guarantors a party
thereto, Agent and the Lenders hereby modify and amend that certain Pledge
Agreement dated as of April 14, 2008 given by such Guarantors to and for the
benefit of Agent and the Lenders, as amended and restated pursuant to that
certain Amended and Restated Pledge Agreement dated as of December 12, 2008
between the Guarantors a party thereto and Agent (as the same may be varied,
extended, supplemented, consolidated, amended, replaced, renewed, modified or
restated), by deleting in its entirety the third “WHEREAS” paragraph appearing
on Page 1 thereof and inserting in lieu thereof the following:

 

“WHEREAS, Behringer Harvard Limited Partnership I LP (“Borrower”), KeyBank, the
other lenders which are now or hereafter a party thereto and Agent have entered
into that certain Credit Agreement dated as of December 11, 2007 (as the same
may be varied, extended, supplemented, consolidated, amended, replaced,
increased, renewed, modified or restated, the “Credit Agreement”), pursuant to
which the Lenders a party to the Credit Agreement have agreed to provide a loan
to Borrower in an amount of up to $193,000,000.00, increasable up to
$300,000,000.00 (collectively, the “Loan”), which Loan is evidenced by those
certain Revolving Credit Notes made by Borrower to the order of the Lenders in
the aggregate principal face amount of $193,000,000.00 (the “Revolving Credit
Notes”) and that certain Swing Loan Note made by Borrower to the order of
KeyBank in the principal face amount of $25,000,000.00 (the “Swing Loan Note”;
together with the Revolving Credit Notes, collectively, the “Notes”, and such
Notes, together with such other Notes as may be issued pursuant to the Credit
Agreement, as the same may be varied, extended, supplemented, consolidated,
amended, replaced, renewed, modified, increased or restated, are hereinafter
referred to collectively as the “Note”); and”

 

(c)           Pledge Agreement for City Centre Parent.  Behringer Harvard City
Centre Parent LLC, a Delaware limited liability company (“City Centre Parent”),
Agent and the Lenders hereby modify and amend that certain Pledge Agreement
dated as of August 6, 2008 given by City Centre Parent to and for the benefit of
Agent and the Lenders (as the same may be varied, extended, supplemented,
consolidated, amended, replaced, renewed, modified or restated), by deleting in
its entirety the third “WHEREAS” paragraph appearing on Page 1 thereof and
inserting in lieu thereof the following:

 

“WHEREAS, Behringer Harvard Operating Partnership I LP, a Texas limited
partnership (“Borrower”), KeyBank, the other lenders which are now or hereafter
a party thereto and Agent have entered into that certain Credit Agreement dated
as of December 11, 2007 (as the same may be varied, extended, supplemented,
consolidated, amended, replaced, increased, renewed, modified or restated, the
“Credit Agreement”), pursuant to which the Lenders a party to the Credit
Agreement have agreed to provide a loan to Borrower in an amount of up to
$193,000,000.00, increasable up to $300,000,000.00 (collectively, the “Loan”),
which Loan is evidenced by those certain Revolving Credit Notes made by Borrower
to the order of the Lenders in the aggregate principal face amount of
$193,000,000.00 (the “Revolving Credit Notes”) and that certain Swing Loan Note
made by Borrower to the order of KeyBank in the principal face amount of

 

6

--------------------------------------------------------------------------------


 

$25,000,000.00 (the “Swing Loan Note”; together with the Revolving Credit Notes,
collectively, the “Notes”, and such Notes, together with such other Notes as may
be issued pursuant to the Credit Agreement, as the same may be varied, extended,
supplemented, consolidated, amended, replaced, renewed, modified, increased or
restated, are hereinafter referred to collectively as the “Note”); and”

 

8.             Modification of Pledges of Distributions.

 

(a)           Pledge of Distributions for Behringer Harvard Portfolio. 
Borrower, Agent and the Lenders hereby modify and amend that certain Pledge of
Distributions dated as of December 11, 2007 given by Borrower to and for the
benefit of Agent and the Lenders, as amended by that certain First Amendment to
Pledge of Distributions dated as of August 6, 2008 between Borrower and Agent
and by that certain Second Amendment to Pledge of Distributions dated as of
December 12, 2008 between Borrower and Agent (as the same may be varied,
extended, supplemented, consolidated, amended, replaced, renewed, modified or
restated), by deleting in its entirety the third “WHEREAS” paragraph appearing
on Page 1 thereof and inserting in lieu thereof the following:

 

“WHEREAS, Pledgor, KeyBank, the other lenders which are now or hereafter a party
thereto and Agent have entered into that certain Credit Agreement dated of even
date herewith (as the same may be varied, extended, supplemented, consolidated,
amended, replaced, increased, renewed, modified or restated, the “Credit
Agreement”), pursuant to which the Lenders a party to the Credit Agreement have
agreed to provide a loan to Pledgor in an amount of up to $193,000,000.00,
increasable up to $300,000,000.00 (collectively, the “Loan”), which Loan is
evidenced by those certain Revolving Credit Notes made by Pledgor to the order
of the Lenders in the aggregate principal face amount of $193,000,000.00 (the
“Revolving Credit Notes”) and that certain Swing Loan Note made by Pledgor to
the order of KeyBank in the principal face amount of $25,000,000.00 (the “Swing
Loan Note”; together with the Revolving Credit Notes, collectively, the “Notes”,
and such Notes, together with such other Notes as may be issued pursuant to the
Credit Agreement, as the same may be varied, extended, supplemented,
consolidated, amended, replaced, renewed, modified, increased or restated, are
hereinafter referred to collectively as the “Note”); and”

 

(b)           Pledge of Distributions for IPC Portfolio.  The Guarantors a party
thereto, Agent and the Lenders hereby modify and amend that certain Pledge of
Distributions dated as of April 14, 2008 given by such Guarantors to and for the
benefit of Agent and the Lenders (as the same may be varied, extended,
supplemented, consolidated, amended, replaced, renewed, modified or restated),
by deleting in its entirety the third “WHEREAS” paragraph appearing on Page 1
thereof and inserting in lieu thereof the following:

 

“WHEREAS, Behringer Harvard Limited Partnership I LP (“Borrower”), KeyBank, the
other lenders which are now or hereafter a party thereto and Agent have entered
into that certain Credit Agreement dated as of December 11, 2007 (as the same
may be varied, extended, supplemented, consolidated, amended, replaced,
increased, renewed, modified or restated, the “Credit Agreement”),

 

7

--------------------------------------------------------------------------------


 

pursuant to which the Lenders a party to the Credit Agreement have agreed to
provide a loan to Borrower in an amount of up to $193,000,000.00, increasable up
to $300,000,000.00 (collectively, the “Loan”), which Loan is evidenced by those
certain Revolving Credit Notes made by Borrower to the order of the Lenders in
the aggregate principal face amount of $193,000,000.00 (the “Revolving Credit
Notes”) and that certain Swing Loan Note made by Borrower to the order of
KeyBank in the principal face amount of $25,000,000.00 (the “Swing Loan Note”;
together with the Revolving Credit Notes, collectively, the “Notes”, and such
Notes, together with such other Notes as may be issued pursuant to the Credit
Agreement, as the same may be varied, extended, supplemented, consolidated,
amended, replaced, renewed, modified, increased or restated, are hereinafter
referred to collectively as the “Note”); and”

 

(c)           Pledge of Distributions for City Centre Parent.  City Centre
Parent, Agent and the Lenders hereby modify and amend that certain Pledge of
Distributions dated as of August 6, 2008 given by City Centre Parent to and for
the benefit of Agent and the Lenders (as the same may be varied, extended,
supplemented, consolidated, amended, replaced, renewed, modified or restated),
by deleting in its entirety the third “WHEREAS” paragraph appearing on Page 1
thereof and inserting in lieu thereof the following:

 

“WHEREAS, Behringer Harvard Operating Partnership I LP, a Texas limited
partnership (“Borrower”), KeyBank, the other lenders which are now or hereafter
a party thereto and Agent have entered into that certain Credit Agreement dated
as of December 11, 2007 (as the same may be varied, extended, supplemented,
consolidated, amended, replaced, increased, renewed, modified or restated, the
“Credit Agreement”), pursuant to which the Lenders a party to the Credit
Agreement have agreed to provide a loan to Borrower in an amount of up to
$193,000,000.00, increasable up to $300,000,000.00 (collectively, the “Loan”),
which Loan is evidenced by those certain Revolving Credit Notes made by Borrower
to the order of the Lenders in the aggregate principal face amount of
$193,000,000.00 (the “Revolving Credit Notes”) and that certain Swing Loan Note
made by Borrower to the order of KeyBank in the principal face amount of
$25,000,000.00 (the “Swing Loan Note”; together with the Revolving Credit Notes,
collectively, the “Notes”, and such Notes, together with such other Notes as may
be issued pursuant to the Credit Agreement, as the same may be varied, extended,
supplemented, consolidated, amended, replaced, renewed, modified, increased or
restated, are hereinafter referred to collectively as the “Note”); and”

 

9.             Satisfaction of Term Loan.  Contemporaneously herewith, and as a
condition to the effectiveness of this Amendment, Borrower is paying to Agent
for the accounts of the Term Loan Lenders (as defined in the Original Credit
Agreement) the principal balance and all accrued interest on the Term Loans
issued under the Original Credit Agreement, which Agent shall pay to the Term
Loan Lenders.

 

10.           References to Credit Agreement.  All references in the Loan
Documents to the Credit Agreement or any other Loan Document, shall be deemed a
reference to the Credit Agreement or such other Loan Document, as modified and
amended herein.

 

8

--------------------------------------------------------------------------------


 

11.           Acknowledgment of Borrower and each Guarantor.  Borrower and each
Guarantor hereby acknowledge, represent and agree that the Loan Documents, as
modified and amended herein, remain in full force and effect and constitute the
valid and legally binding obligation of Borrower and each Guarantor, as
applicable, enforceable against Borrower and each Guarantor in accordance with
their respective terms, and that the execution and delivery of this Amendment
and any other documents in connection therewith do not constitute, and shall not
be deemed to constitute, a release, waiver or satisfaction of Borrower’s or any
Guarantor’s obligations under the Loan Documents.

 

12.           Representations and Warranties.  Borrower and each Guarantor
represent and warrant to Agent and the Lenders as follows:

 

(a)           Authorization.  The execution, delivery and performance of this
Amendment and the transactions contemplated hereby (i) are within the authority
of Borrower and each Guarantor, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower and each Guarantor, (iii) do not and
will not conflict with or result in any breach or contravention of any provision
of law, statute, rule or regulation to which either Borrower or any Guarantor is
subject or any judgment, order, writ, injunction, license or permit applicable
to either Borrower or any Guarantor, (iv) do not and will not conflict with or
constitute a default (whether with the passage of time or the giving of notice,
or both) under any provision of the partnership agreement or certificate,
certificate of formation, operating agreement, articles of incorporation or
other charter documents or bylaws of, or any mortgage, indenture, agreement,
contract or other instrument binding upon, Borrower, any Guarantor or any of
their respective properties or to which Borrower or any Guarantor is subject,
and (v) do not and will not result in or require the imposition of any lien or
other encumbrance on any of the properties, assets or rights of Borrower or any
Guarantor, other than the liens and encumbrances created by the Loan Documents.

 

(b)           Enforceability.  The execution and delivery of this Amendment are
valid and legally binding obligations of Borrower and each Guarantor enforceable
in accordance with the respective terms and provisions hereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and the effect of general principles of equity.

 

(c)           Approvals.  The execution, delivery and performance of this
Amendment and the transactions contemplated hereby do not require the approval
or consent of any Person or the authorization, consent, approval of or any
license or permit issued by, or any filing or registration with, or the giving
of any notice to, any court, department, board, commission or other governmental
agency or authority other than those already obtained.

 

(d)           Reaffirmation.  Borrower and each Guarantor reaffirm and restate
as of the date hereof each and every representation and warranty made by
Borrower, each Guarantor and their respective Subsidiaries in the Loan Documents
including, without limitation, the Credit Agreement attached hereto as
Exhibit “A” or otherwise made by or on behalf of such Persons in connection
therewith (which for all purposes shall include this Amendment as a Loan
Document) except for representations or warranties that expressly relate to an
earlier date and, in the case of representations or warranties contained in Loan
Documents executed prior to the Effective Date,

 

9

--------------------------------------------------------------------------------


 

except to the extent of changes resulting from transactions permitted in the
Loan Documents and except as previously disclosed in writing by Borrower to
Agent and approved by Agent in writing.

 

13.           No Default.  By execution hereof, the Borrower and each Guarantor
certify that Borrower and each Guarantor are and will be in compliance with all
covenants under the Loan Documents both before and after the execution and
delivery of this Amendment, and that no Default or Event of Default has occurred
and is continuing under the Loan Documents, including, without limitation, the
Original Credit Agreement and the Credit Agreement attached hereto as
Exhibit “A”.

 

14.           Waiver of Claims. Borrower and each Guarantor acknowledge,
represent and agree that none of such Persons has any defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the Loan Documents, the administration or funding of the Loan or with respect
to any acts or omissions of Agent or any Lender, or any past or present
officers, agents or employees of Agent or any Lender, and each of such Persons
does hereby expressly waive, release and relinquish any and all such defenses,
setoffs, claims, counterclaims and causes of action, if any.

 

15.           Ratification.  Except as hereinabove set forth, all terms,
covenants and provisions of the Original Credit Agreement and the other Loan
Documents remain unaltered and in full force and effect, and the parties hereto
do hereby expressly ratify and confirm the Loan Documents as modified and
amended herein.  The Guarantors hereby consent to the terms of this Amendment. 
Nothing in this Amendment or any other document delivered in connection herewith
shall be deemed or construed to constitute, and there has not otherwise
occurred, a novation, cancellation, satisfaction, release, extinguishment or
substitution of the indebtedness evidenced by the Notes or the other obligations
of Borrower or any Guarantor under the Loan Documents.

 

16.           Effective Date.  This Amendment shall be deemed effective and in
full force and effect as of the date hereof (upon the satisfaction or waiver of
all conditions precedent to such effectiveness, the “Effective Date”) upon the
payment of all fees pursuant to that certain Fee Letter dated September 19, 2007
between Borrower and KeyBank and that certain Fee Letter dated February 13, 2009
between Borrower and KeyBank, payment of all other interest and fees accrued
under the Original Credit Agreement and all reasonable fees and expenses of
Agent in connection with this Amendment, execution and delivery of this
Amendment, any amendments to existing Loan Documents, and such other opinions,
title policies and other documents as set forth in § 10 of the Credit Agreement
and as Agent reasonably requires to be delivered by Borrower, any Guarantor,
Agent and the Required Lenders.  The Lenders hereby authorize Agent to enter
into such other agreements and documents as it may deem necessary in connection
with this Amendment.

 

17.           Further Assurances.  Borrower and each Guarantor agree to execute
and deliver such other instruments and documents and take such other action, as
the Agent may reasonably request, in connection with the transactions
contemplated by this Amendment.

 

10

--------------------------------------------------------------------------------


 

18.           Amendment as Loan Document.  This Amendment shall constitute a
Loan Document.

 

19.           Counterparts.  This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

 

20.           MISCELLANEOUS.  THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have set their hands and affixed their
seals as of the day and year first above written.

 

 

BORROWER:

 

 

 

BEHRINGER HARVARD OPERATING

PARTNERSHIP I LP, a Texas limited partnership

 

 

 

By:

BHR, Inc., a Delaware corporation, its General Partner

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

Name:

Gerald J. Reihsen, III

 

 

Title:

Executive Vice President

 

 

 

Corporate Development and Legal

 

 

 

(SEAL)

 

[Signatures continued on next page]

 

12

--------------------------------------------------------------------------------


 

 

REIT:

 

 

 

BEHRINGER HARVARD REIT I, INC., a Maryland corporation

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President

 

 

Corporate Development and Legal

 

 

(SEAL)

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

BEHRINGER HARVARD WAYSIDE, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President

 

 

Corporate Development and Legal

 

 

(SEAL)

 

 

 

BEHRINGER HARVARD CENTREPORT OFFICE LP, a Texas limited partnership

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President

 

 

Corporate Development and Legal

 

 

(SEAL)

 

 

 

BEHRINGER HARVARD TEXAS STREET LP, a Delaware limited partnership

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President

 

 

Corporate Development and Legal

 

 

(SEAL)

 

[Signatures continued on next page]

 

13

--------------------------------------------------------------------------------


 

 

BEHRINGER HARVARD ELDRIDGE LAND LP, a Texas limited partnership

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President

 

 

Corporate Development and Legal

 

 

(SEAL)

 

 

 

WOODREST ROAD ASSOCIATES II, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President

 

 

Corporate Development and Legal

 

 

(SEAL)

 

 

 

BEHRINGER HARVARD EQUITY DRIVE LP, a Delaware limited partnership

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President

 

 

Corporate Development and Legal

 

 

(SEAL)

 

 

 

BEHRINGER HARVARD CITY CENTRE OWNER LLC, a Delaware limited liability company

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President

 

 

Corporate Development and Legal

 

 

(SEAL)

 

[Signatures continued on next page]

 

14

--------------------------------------------------------------------------------


 

 

BEHRINGER HARVARD BRIARLAKE PLAZA LP, a Delaware limited partnership

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President

 

 

Corporate Development and Legal

 

 

(SEAL)

 

 

 

IPC MARYLAND I HOLDINGS, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President

 

 

Corporate Development and Legal

 

 

(SEAL)

 

 

 

IPC REALTY II, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President

 

 

Corporate Development and Legal

 

 

(SEAL)

 

 

 

IPC REALTY, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President

 

 

Corporate Development and Legal

 

 

(SEAL)

 

[Signatures continued on next page]

 

15

--------------------------------------------------------------------------------


 

 

IPC COMMERCIAL PROPERTIES, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President

 

 

Corporate Development and Legal

 

 

(SEAL)

 

 

 

IPC LP/WP HOLDINGS, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President

 

 

Corporate Development and Legal

 

 

(SEAL)

 

 

 

IPC FIFTH THIRD HOLDINGS, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President

 

 

Corporate Development and Legal

 

 

(SEAL)

 

 

 

IPC METROCENTER HOLDINGS, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President

 

 

Corporate Development and Legal

 

 

(SEAL)

 

 

 

IPC CRESCENT CENTER HOLDINGS, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President

 

 

Corporate Development and Legal

 

 

(SEAL)

 

[Signatures continued on next page]

 

16

--------------------------------------------------------------------------------


 

 

IPC NOI HOLDINGS, INC., a Delaware corporation

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President

 

 

Corporate Development and Legal

 

 

(SEAL)

 

 

 

IPC (US) REALTY HOLDINGS III, INC., a Delaware corporation

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President

 

 

Corporate Development and Legal

 

 

(SEAL)

 

 

 

IPC FLORIDA III HOLDINGS, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President

 

 

Corporate Development and Legal

 

 

(SEAL)

 

 

 

IPC FLORIDA III, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President

 

 

Corporate Development and Legal

 

 

(SEAL)

 

 

 

BEHRINGER HARVARD CITY CENTRE PARENT LLC, a Delaware limited liability company,
as a pledgor only and not as a guarantor

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President

 

 

Corporate Development and Legal

 

 

(SEAL)

 

[Signatures continued on next page]

 

17

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

KEYBANK NATIONAL ASSOCIATION, individually and as Agent

 

 

 

By:

/s/ Kevin P. Murray

 

Name:

Kevin P. Murray

 

Title:

SVP

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Matthew Ricketts

 

Name:

Matthew Ricketts

 

Title:

Director

 

 

 

AAREAL CAPITAL CORPORATION

 

 

 

By:

/s/ Joseph P. Kelly

/s/ Terrence P. Sweeney

 

Name:

Joseph P. Kelly

Terrence P. Sweeney

 

Title:

Executive Director

General Counsel

 

 

 

WESTDEUTSCHE IMMOBILIENBANK AG

 

 

 

By:

/s/ Nanja Junge

 

Name:

Nanja Junge

 

Title:

Senior Manager

 

 

 

 

By:

/s/ Sascha Matheis

 

Name:

Sascha Matheis

 

Title:

Executive Director

 

 

RBS CITIZENS, N.A. d/b/a CHARTER ONE

 

 

 

 

By:

/s/ Ebin L. Mahon

 

Name:

Ebin L. Mahon

 

Title:

Assistant Vice President

 

[Signatures continued on next page]

 

Signature Pages to First Amendment to Credit Agreement and Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, a Michigan banking corporation

 

 

 

By:

/s/ Tammy Leachman

 

Name:

Tammy Leachman

 

Title:

VP

 

 

 

 

 

NATIONAL CITY BANK

 

 

 

By:

/s/ Sean Apicella

 

Name:

Sean Apicella

 

Title:

Assistant Vice President

 

 

 

 

 

ALLIED IRISH BANKS, P.L.C.

 

 

 

By:

/s/ Douglas S. Marron

 

Name:

Douglas S. Marron

 

Title:

Senior Vice President

 

 

 

By:

/s/ Brian Deegan

 

Name:

Brian Deegan

 

Title:

Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ James A. Harmann

 

Name:

James A. Harmann

 

Title:

Vice President

 

 

 

 

 

CITIBANK, N.A.

 

 

 

By:

/s/ Ashanti Mitchell

 

Name:

Ashanti Mitchell

 

Title:

Vice President

 

[Signatures continued on next page]

 

Signature Pages to First Amendment to Credit Agreement and Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Brett Bell, SVP

 

Name:

Brett Bell

 

Title:

Senior Vice President

 

 

 

 

 

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Jeffrey A. Moten

 

Name:

Jeffrey A. Moten

 

Title:

Executive Vice President

 

Signature Pages to First Amendment to Credit Agreement and Other Loan Documents

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

MODIFIED CREDIT AGREEMENT

 

21

--------------------------------------------------------------------------------


 

[CONFORMED DRAFT]

 

CREDIT AGREEMENT

 

DATED AS OF DECEMBER 11, 2007

 

by and among

 

BEHRINGER HARVARD OPERATING PARTNERSHIP I LP,

 

AS BORROWER,

 

KEYBANK NATIONAL ASSOCIATION,

 

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

 

AND

 

OTHER LENDERS THAT MAY BECOME

 

PARTIES TO THIS AGREEMENT,

 

KEYBANK NATIONAL ASSOCIATION,

 

AS AGENT,

 

KEYBANC CAPITAL MARKETS,
AS SOLE BOOK MANAGER,

 

KEYBANK CAPITAL MARKETS

 

AND

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

AS CO-LEAD ARRANGERS,

 

AND

 

AAREAL BANK AG CAPITAL CORPORATION

 

AND

 

WESTDEUTSCHE IMMOBILIENBANK AG,

 

AS CO-DOCUMENTATION AGENTS

 

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A                FORM OF REVOLVING CREDIT NOTE

 

Exhibit B                FORM OF SWING LOAN NOTE

 

Exhibit C                FORM OF TERM LOAN NOTE ASSIGNMENT AND ACCEPTANCE
AGREEMENT

 

Exhibit D                FORM OF JOINDER AGREEMENT

 

Exhibit E                 FORM OF MORTGAGE

 

Exhibit F                 FORM OF DEED OF TRUST

 

Exhibit G                FORM OF REQUEST FOR REVOLVING CREDIT LOAN

 

Exhibit FH              FORM OF LETTER OF CREDIT REQUEST

 

Exhibit GI               FORM OF BORROWING BASE CERTIFICATE

 

Exhibit J                 FORM OF COMPLIANCE CERTIFICATE

 

Exhibit HK             FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

Exhibit IL               FORM OF LETTER OF CREDIT APPLICATION

 

Exhibit M               FORM OF ASSIGNMENT AND SUBORDINATION OF MANAGEMENT
AGREEMENT

 

Schedule 1.1          LENDERS AND COMMITMENTS

 

Schedule 1.2          SUBSIDIARY GUARANTORS

 

--------------------------------------------------------------------------------


 

Schedule 2.9                          OUTSTANDING LETTERS OF CREDIT

 

Schedule 4.3                          ACCOUNTS

 

Schedule 5.3                          ELIGIBLE REAL ESTATE QUALIFICATION
DOCUMENTS

 

Schedule 6.3                          LIST OF ALL ENCUMBRANCES ON ASSETS

 

Schedule 6.5                          NO MATERIAL CHANGES

 

Schedule 6.6                          TRADEMARKS, TRADENAMES

 

Schedule 6.7                          PENDING LITIGATION

 

Schedule 6.10                        UNPAID TAXES

 

Schedule 6.146.15 CERTAIN TRANSACTIONS

 

Schedule 6.20(c)                   RELEASES

 

Schedule 6.20(d)                   HAZARDOUS SUBSTANCES

 

Schedule 6.21(a)                   SUBSIDIARIES OF REIT

 

Schedule 6.206.21(b)            UNCONSOLIDATED AFFILIATES REIT AND ITS
SUBSIDIARIES

 

Schedule 6.21                        PROPERTY 6.22        LEASES

 

Schedule 6.23 PROPERTY

 

Schedule 6.25                        MATERIAL LOAN AGREEMENTS

 

Schedule 9                             EXAMPLE OF DEBT SERVICE COVERAGE AMOUNT
CALCULATION

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

§1.

DEFINITIONS AND RULES OF INTERPRETATION

1

 

 

 

 

 

§1.1

Definitions

1

 

§1.2

Rules of Interpretation

2535

 

 

 

 

§2.

THE CREDIT FACILITY

2636

 

 

 

 

 

§2.1

Revolving Credit Loans

2636

 

§2.2

Commitment to Lend Term Loan 27§2.3 Facility Unused Fee

2738

 

§2.42.3

Reduction and Termination of the Revolving Credit Commitments

2738

 

§2.52.4

Swing Loan Commitment

2838

 

§2.62.5

Interest on Loans

3041

 

§2.72.6

Requests for Revolving Credit Loans

3142

 

§2.82.7

Funds for Loans

3142

 

§2.92.8

Use of Proceeds

3243

 

§2.102.9

Letters of Credit

3243

 

§2.112.10

Increase in Total Revolving Credit Commitment

3646

 

§2.122.11

Extension of Revolving Credit Maturity Date

3849

 

§2.13

Extension of Term Loan Maturity Date

3950

 

 

 

 

§3.

REPAYMENT OF THE LOANS

4051

 

 

 

 

 

§3.1

Stated Maturity

4051

 

§3.2

Mandatory Prepayments

4051

 

§3.3

Optional Prepayments

4051

 

§3.4

Partial Prepayments

4152

 

§3.5

Effect of Prepayments

4152

 

 

 

 

§4.

CERTAIN GENERAL PROVISIONS

4152

 

 

 

 

 

§4.1

Conversion Options

4152

 

§4.2

Fees

4253

 

§4.3

Funds for Payments

4253

 

§4.4

Computations

4455

 

§4.5

Suspension of Revolving Credit LIBOR Rate Loans

4455

 

§4.6

Illegality

4456

 

§4.7

Additional Interest

4556

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

§4.8

Additional Costs, Etc

4556

 

§4.9

Capital Adequacy

4657

 

§4.10

Breakage Costs

4758

 

§4.11

Default Interest; Late Charge

4758

 

§4.12

Certificate

4758

 

§4.13

Limitation on Interest

4758

 

§4.14

Certain Provisions Relating to Increased Costs and Non-Funding Lenders

4859

 

 

 

 

§5.

COLLATERAL SECURITY; GUARANTORS

4960

 

 

 

 

 

§5.1

Collateral

4960

 

§5.2

Additional Guarantors

49

 

§5.3

Additional Collateral

49

 

§5.2

Appraisals; Adjusted Value

60

 

§5.3

Replacement or Addition of Mortgaged Properties

61

 

§5.4

Release of Mortgaged Property

62

 

§5.5

Additional Guarantors

63

 

§5.6

Intentionally Omitted

63

 

§5.7

Release of Collateral (other than Mortgaged Properties); Release of Guarantor

5064

 

 

 

 

§6.

REPRESENTATIONS AND WARRANTIES

5165

 

 

 

 

 

§6.1

Corporate Authority, Etc

5165

 

§6.2

Governmental Approvals

5266

 

§6.3

Title to Properties

5266

 

§6.4

Financial Statements

5267

 

§6.5

No Material Changes

5267

 

§6.6

Franchises, Patents, Copyrights, Etc

5367

 

§6.7

Litigation

5368

 

§6.8

No Material Adverse Contracts, Etc

5368

 

§6.9

Compliance with Other Instruments, Laws, Etc

5368

 

§6.10

Tax Status

5368

 

§6.11

No Event of Default

5468

 

§6.12

Investment Company Act

5468

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

§6.13

Intentionally Omitted

69

 

§6.14

Setoff, Etc

5469

 

§6.146.15

Certain Transactions

5469

 

§6.156.16

Employee Benefit Plans

5469

 

§6.166.17

Disclosure

5569

 

§6.176.18

Place of Business

5570

 

§6.186.19

Regulations T, U and X

5570

 

§6.196.20

Environmental Compliance

5570

 

§6.206.21

Subsidiaries; Organizational Structure

5772

 

§6.216.22    Leases

72

 

§6.23

Property

5773

 

§6.226.24

Brokers

5874

 

§6.236.25

Other Debt

5874

 

§6.246.26

Solvency

5874

 

§6.256.27

No Bankruptcy Filing

5874

 

§6.266.28

No Fraudulent Intent

5874

 

§6.276.29

Transaction in Best Interests of Borrower and Guarantors; Consideration

5975

 

§6.286.30

Contribution Agreement

5975

 

§6.29

OFAC

59

 

§6.31           Representations and Warranties of Guarantors

75

 

§6.32           OFAC

75

 

§6.33           Three Eldridge Place

75

 

 

 

 

§7.

AFFIRMATIVE COVENANTS

5976

 

 

 

 

 

§7.1

Punctual Payment

5976

 

§7.2

Maintenance of Office

5976

 

§7.3

Records and Accounts

6076

 

§7.4

Financial Statements, Certificates and Information

6076

 

§7.5

Notices

6379

 

§7.6

Existence; Maintenance of Properties

6481

 

§7.7

Insurance64; Condemnation

81

 

§7.8

Taxes; Liens

6487

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

§7.9

Inspection of Properties and Books

6587

 

§7.10

Compliance with Laws, Contracts, Licenses, and Permits

6587

 

§7.11

Further Assurances

6688

 

§7.12

Management

88

 

§7.13           Leases of the Property

88

 

§7.14

Business Operations

6689

 

§7.137.15

Subordination of Advisory Fees

 6689

 

§7.147.16    Registered Servicemark

90

 

§7.17

Ownership of Real Estate

6790

 

§7.157.18

Distributions of Income to Borrower

6790

 

§7.167.19

Plan Assets

6791

 

§7.20           Construction of Improvements on Three Eldridge Place

91

 

§7.21           Inspection by Agent or any Lender of Construction at Three
Eldridge Place

91

 

§7.22           Mechanics’ Liens and Contest Thereof

91

 

§7.23           Settlement of Mechanics’ Lien Claims

91

 

§7.24           Eldridge Reserve

92

 

 

 

 

§8.

NEGATIVE COVENANTS

6792

 

 

 

 

 

§8.1

Restrictions on Indebtedness

6792

 

§8.2

Restrictions on Liens, Etc

6894

 

§8.3

Restrictions on Investments

7095

 

§8.4

Merger, Consolidation

7197

 

§8.5

Sale and Leaseback

7298

 

§8.6

Compliance with Environmental Laws

7298

 

§8.7

Distributions

74100

 

§8.8

Asset Sales

74100

 

§8.9

Restriction on Prepayment of Indebtedness

74100

 

§8.10

Zoning and Contract Changes and Compliance

101

 

§8.11           Derivatives Contracts

75101

 

§8.118.12

Transactions with Affiliates

75101

 

§8.128.13

Equity Pledges

75101

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

§8.138.14

Advisory Fees

75102

 

§8.15             Changes in Plans and Specifications

102

 

§8.16             Management Fees

102

§9.

 

FINANCIAL COVENANTS

102

 

§9.1

Borrowing Base

102

 

§9.2               Consolidated Total Indebtedness to Gross Asset Value

75102

 

§9.29.3

Adjusted Consolidated EBITDA to Consolidated Fixed Charges

75103

 

§9.39.4

Minimum Consolidated Tangible Net Worth

76103

 

§9.49.5

Unhedged Variable Rate Debt

76103

 

 

 

 

§10.

CLOSING CONDITIONS

76103

 

 

 

 

§10.1

Loan Documents

76103

 

§10.2

Certified Copies of Organizational Documents

76103

 

§10.3

Resolutions

76103

 

§10.4

Incumbency Certificate; Authorized Signers

76103

 

§10.5

Opinion of Counsel

76104

 

§10.6

Payment of Fees

77104

 

§10.7

Insurance

104

 

§10.8             Performance; No Default

77104

 

§10.810.9

Representations and Warranties

77104

 

§10.910.10

Proceedings and Documents

77104

 

§10.1010.11  

Eligible Real Estate Qualification Documents

104

 

§10.12

Compliance Certificate 77 and Borrowing Base Certificate

105

 

§10.13

Appraisals

105

 

§10.1110.14

Consents

77105

 

§10.1210.15

Contribution Agreement

77105

 

§10.1310.16

Other

77105

 

 

 

 

§11.

CONDITIONS TO ALL BORROWINGS

77105

 

 

 

 

 

§11.1

Prior Conditions Satisfied

77105

 

§11.2

Representations True; No Default

78105

 

§11.3

Borrowing Documents

78106

 

§11.4             Endorsement to Title Policy

106

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

§11.5             

Future Advances Tax Payment

106

 

 

 

 

§12.

EVENTS OF DEFAULT; ACCELERATION; ETC

78106

 

 

 

 

 

§12.1

Events of Default and Acceleration

78106

 

§12.2

Certain Cure Periods; Limitation of Cure Periods

81109

 

§12.3

Termination of Commitments

81110

 

§12.4

Remedies

82110

 

§12.5

Distribution of Collateral Proceeds

82111

 

 

 

 

§13.

SETOFF

83112

 

 

 

§14.

THE AGENT

84112

 

 

 

 

 

§14.1

Authorization

84112

 

§14.2

Employees and Agents

84113

 

§14.3

No Liability

84113

 

§14.4

No Representations

84113

 

§14.5

Payments

85114

 

§14.6

Holders of Notes

86115

 

§14.7

Indemnity

87115

 

§14.8

Agent as Lender

87116

 

§14.9

Resignation

87116

 

§14.10

Duties in the Case of Enforcement

88116

 

§14.11

Bankruptcy

88117

 

§14.12

Request for Agent Action

117

 

§14.13

Reliance by Agent

89118

 

§14.1314.14

Approvals

89118

 

§14.1414.15

Borrower Not Beneficiary

89118

 

 

 

 

§15.

EXPENSES

89119

 

 

 

§16.

INDEMNIFICATION

90120

 

 

 

§17.

SURVIVAL OF COVENANTS, ETC

91120

 

 

 

§18.

ASSIGNMENT AND PARTICIPATION

91121

 

 

 

 

 

§18.1

Conditions to Assignment by Lenders

91121

 

§18.2

Register

92122

 

§18.3

New Notes

93122

 

vi

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

§18.4

Participations

93122

 

§18.5

Pledge by Lender

93123

 

§18.6

No Assignment by Borrower

93123

 

§18.7

Disclosure

94123

 

§18.8

Mandatory Assignment

94124

 

§18.9

Amendments to Loan Documents

95124

 

§18.10

Titled Agents

95124

 

 

 

 

§19.

NOTICES

95124

 

 

 

§20.

RELATIONSHIP

97126

 

 

 

§21.

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

97126

 

 

 

§22.

HEADINGS

98127

 

 

 

§23.

COUNTERPARTS

98127

 

 

 

§24.

ENTIRE AGREEMENT, ETC

98127

 

 

 

§25.

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

98127

 

 

 

§26.

DEALINGS WITH THE BORROWER

99128

 

 

 

§27.

CONSENTS, AMENDMENTS, WAIVERS, ETC

99128

 

 

 

§28.

SEVERABILITY

100129

 

 

 

§29.

TIME OF THE ESSENCE

100129

 

 

 

§30.

NO UNWRITTEN AGREEMENTS

100129

 

 

 

§31.

REPLACEMENT NOTES

100129

 

 

 

§32.

NO THIRD PARTIES BENEFITED

100130

 

 

 

§33.

PATRIOT ACT

101130

 

 

 

§34.       

CONSOLIDATION, AMENDMENT AND RESTATEMENT OF ASSIGNED NOTE

130

 

vii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is made as of the 11th day of December,
2007, by and among BEHRINGER HARVARD OPERATING PARTNERSHIP I LP, a Texas limited
partnership (the “Borrower”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), the
other lending institutions which are parties to this Agreement as “Lenders”, and
the other lending institutions that may become parties hereto pursuant to §18
(together with KeyBank, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, as
Agent for the Lenders (the “Agent”), and KEYBANC CAPITAL MARKETS, as Sole Lead
Arranger and Sole Book Manager.

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
and term loan facility to the Borrower; and

 

WHEREAS, the Agent and the Lenders are willing to provide such revolving credit
and term loan facility to the Borrower on and subject to the terms and
conditions set forth herein;

 

WHEREAS, pursuant to that certain Transfer and Assignment of Promissory Note and
Other Loan Documents dated as of the First Amendment Date (as hereinafter
defined) from Borrower to Agent to be recorded in the real property records of
Harris County, Texas, Borrower is assigning to Agent an existing construction
loan and all loan documents relating thereto encumbering Three Eldridge Place
(hereinafter defined) in the original principal amount of $46,000,000.00 (the
“Loan Assignment”), which loan is evidenced and secured by (i) that certain Loan
Agreement dated January 15, 2008, between Borrower and Behringer Harvard
Eldridge Land LP, a Texas limited partnership (“Eldridge Owner”) (the “Eldridge
Loan Agreement”), (ii) that certain Promissory Note dated January 15, 2008,
executed by Eldridge Owner payable to the order of Borrower in the original
principal amount of $46,000,000.00 (the “Assigned Note”), (iii) that certain
Deed of Trust, Security Agreement, Financing Statement and Assignment of Rental
dated as of January 15, 2008, made by Borrower in favor of Patrick M. Arnold, a
Trustee, for the benefit of Borrower, and recorded on February 7, 2008 as
Instrument No. 20080063668 in the real property records of Harris County, Texas,
and (iv) that certain Absolute Assignment of Leases and Rents dated as of
January 15, 2008, made by Borrower in favor of Assignor, and recorded on
February 7, 2008 as Instrument No. 20080063669 in the real property records of
Harris County, Texas; and

 

WHEREAS, as a result of such Loan Assignment, the Eldridge Loan Agreement and
the Assigned Note are being amended, restated, renewed, consolidated and
bifurcated with this Agreement and the Revolving Credit Notes delivered pursuant
hereto (as hereinafter defined).

 

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

 

§1.                                DEFINITIONS AND RULES OF INTERPRETATION.

 

§1.1         Definitions.  The following terms shall have the meanings set forth
in this §l or elsewhere in the provisions of this Agreement referred to below:

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

5 Wayside.  The Real Estate located at 5 Wayside, Boston (Burlington),
Massachusetts.

 

15 Wayside.  The Real Estate located at 15 Wayside, Boston (Burlington),
Massachusetts.

 

222 Riverside Plaza.  The Real Estate located at 222 South Riverside Plaza,
Chicago, Illinois.

 

1325 G Street.  The Real Estate located at 1325 G Street NW, Washington, D.C.

 

5104 Eisenhower Boulevard.  The Real Estate located at 5104 Eisenhower
Boulevard, Tampa, Florida.

 

Acknowledgments.  The Acknowledgments executed by the applicable Companies in
favor of the Agent, acknowledging the pledge of Equity Interests in such Company
to Agent, such Acknowledgement to be in form and substance reasonably
satisfactory to Agent.

 

Additional Commitment Request Notice.  See §2.112.10(a).

 

Additional Guarantor.  Each additional Subsidiary of Borrower which becomes a
Subsidiary Guarantor pursuant to §5.2.5.5.

 

Additional Pledgor.  Each additional Pledgor which becomes a Pledgor pursuant to
§5.3.  For the avoidance of doubt, from and after the First Amendment Date,
Additional Pledgors shall only be added with respect to grants of Equity
Interests and/or Distribution Interests in direct or indirect owners of
Mortgaged Properties added to the Borrowing Base pursuant to §5.3.

 

Adjusted Consolidated EBITDA.  On any date of determination, the sum of (a) the
Consolidated EBITDA for the prior four (4) fiscal quarters most recently ended,
less (b) the Capital Reserve.

 

Adjusted Net Operating Income.  On any date of determination, Net Operating
Income from the Mortgaged Properties less Capital Reserve allocable to the
Mortgaged Properties for the prior four (4) fiscal quarters most recently
ended.  With respect to any Mortgaged Properties acquired less than four
(4) fiscal quarters prior to the date of determination, the Adjusted Net
Operating Income allocable to such Mortgaged Properties shall be determined
based on the Net Operating Income and Capital Reserve for all completed fiscal
quarters since the date of acquisition, annualized based on the number of
complete quarters since the date of acquisition.

 

Advisor.  Behringer Advisors, LLC, a Texas limited liability company and
successor by merger to Behringer Advisors LP, a Texas limited partnership,
Behringer Harvard Real Estate Services, LLC, or any other Affiliate of Behringer
Advisors, LLC to whom relevant duties under the Advisory Agreement are delegated
(provided that any such delegation is subject

 

2

--------------------------------------------------------------------------------


 

to, and the applicable Affiliate agrees to be bound by, the Subordination of
Advisory Agreement).

 

Advisory Agreement.  The Fifth Amended and Restated Advisory Management
Agreement dated December 29, 2006, by and between REIT, Advisor and Behringer
Harvard Real Estate Services, LLC, a Texas limited liability company, as amended
by that certain First Amendment to Fifth Amended and Restated Advisory
Management Agreement dated as of June 25, 2008, as the same may be amended,
restated, supplemented or otherwise modified in accordance with the terms
hereof.

 

Affiliate.  An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote twenty percent (20%) or more of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or preferred
stock (or other ownership interest) representing twenty percent (20%) or more of
the outstanding limited partnership interests, preferred stock or other
ownership interests of such Person.

 

Agent.  KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

 

Agent’s Head Office.  The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

 

Agent’s Special Counsel.  McKenna Long & Aldridge LLP or such other counsel as
selected by Agent.

 

Agreement.  This Credit Agreement, including the Schedules and Exhibits hereto.

 

Agreement Regarding Fees.  See §4.2.

 

Applicable Margin.  On any date, the Applicable Margin set forth below based on
the ratio of the Consolidated Total Indebtedness to the Gross Asset Value:

 

3

--------------------------------------------------------------------------------


 

Pricing Level

 

Ratio

 

Applicable
Margin for
LIBOR Rate
Loans

 

Applicable
Margin for
Base Rate
Loans

 

 

 

 

 

 

 

 

 

Pricing Level 1

 

Less than or equal to 50%

 

1.50

%

0.00

%

 

 

 

 

 

 

 

 

Pricing Level 2

 

Greater than 50% but less than or equal to 60%

 

1.65

%

0.00

%

 

 

 

 

 

 

 

 

Pricing Level 3

 

Greater than 60% but less than or equal to 65%

 

1.80

%

0.25

%

 

 

 

 

 

 

 

 

Pricing Level 4

 

Greater than 65%

 

2.00

%

0.50

%

 

The initial Applicable Margin shall be at Pricing Level 4.  The Applicable
Margin shall not be adjusted based upon such ratio, if at all, until the first
(1st) day of the first (1st) month following the delivery by Borrower to the
Agent of the Compliance Certificate at the end of a calendar quarter.  In the
event that Borrower shall fail to deliver to the Agent a quarterly Compliance
Certificate on or before the date required by §7.4(c), then without limiting any
other rights of the Agent and the Lenders under this Agreement, the Applicable
Margin for Loans shall be at Pricing Level 4 until such failure is cured within
any applicable cure period, in which event the Applicable Margin shall adjust,
if necessary, on the first (1st) day of the first (1st) month following receipt
of such Compliance Certificate.

 

If the consolidated financial statements of REIT and its Subsidiaries are
revised, restated or otherwise adjusted, and any such adjustment establishes
that the Applicable Margin was calculated at a level which resulted in lower (or
higher) pricing than warranted for any period, the Borrower shall within five
(5) Business Days of such determination pay to Agent for the account of the
Lenders the amount of the excess that should have been paid for such period (or,
if it is determined as a result of such adjustment that such Applicable Margin
was originally miscalculated at a higher pricing level, the Agent shall credit
the amount of such overpayment towards any additional amounts due pursuant to
this paragraph).

 

Allocated Loan Amount.  The Allocated Loan Amount with respect to any Mortgaged
Property means (a) the Appraised Value of such Mortgaged Property (or during the
Initial Term with respect to Three Eldridge Place, the value accorded to Three
Eldridge Place in the Borrowing Base Value calculation, after giving effect to
the twenty-five percent (25%) limit on the value of Three Eldridge Place in such
calculation) multiplied by (b) (i) 0.60 during the Initial Term, or (ii) 0.575
during the Extension Term.

 

Appraisal.  An MAI appraisal of the value of a parcel of Real Estate, determined
on an “as-is” market value basis, performed by an independent appraiser selected
by the Agent who is not an employee of Borrower or any of its Subsidiaries, the
Agent or a Lender, the form and substance of such appraisal and the identity of
the appraiser to be in compliance with the Financial Institutions Reform,
Recovery and Enforcement Act of 1989, as amended, the rules and regulations
adopted pursuant thereto and all other regulatory laws and policies (both
regulatory and internal) applicable to the Lenders and otherwise acceptable to
the Agent.

 

Appraised Value.  The “as-is” market value of a parcel of Real Estate determined
by the most recent Appraisal of such Real Estate, obtained pursuant to
§2.11(f) or §10.13; subject, however, to such changes or adjustments to the
value determined thereby as may be required by the appraisal department of the
Agent in its good faith business judgment.

 

Arranger.  KeyBanc Capital Markets or any successor.

 

4

--------------------------------------------------------------------------------


 

Assignment and Acceptance Agreement.  See §18.1.

 

Assignment of Leases and Rents.  Each of the assignments of leases and rents
from Borrower or a Subsidiary Guarantor that is an owner of a Mortgaged Property
to the Agent, as it may be modified or amended, pursuant to which there shall be
assigned to the Agent for the benefit of the Lenders a security interest in the
interest of the Borrower or such Subsidiary Guarantor, as the case may be, as
lessor with respect to all Leases of all or any part of each Mortgaged Property,
each such assignment entered into after the date hereof to be substantially in
the form of Exhibit C attached hereto, with such changes thereto as Agent may
reasonably require as a result of state law or practice.

 

Authorized Officer.  Any of the following Persons:  Gary S. Bresky, Cindy
CooperMichael A. Ernst, Scott Fordham, Andrew Bruce, Gerald J. Reihsen, III,
Thomas August, Telisa Schelin and such other Persons as Borrower shall designate
in a written notice to Agent.

 

Balance Sheet Date.  September 30, 2007.December 31, 2008.

 

Bankruptcy Code.  Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

 

Base Rate.  The greater of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate” or
(b) one half of one percent (0.5%) above the Federal Funds Effective Rate.  The
Base Rate is a reference rate and does not necessarily represent the lowest or
best rate being charged to any customer.  Any change in the rate of interest
payable hereunder resulting from a change in the Base Rate shall become
effective as of the opening of business on the day on which such change in the
Base Rate becomes effective, without notice or demand of any kind.

 

Base Rate Loans.  Collectively, the Revolving Credit Base Rate Loans, the Term
Base Rate Loans and the Swing Loans.

 

Beacon Portfolio.  Collectively, the Real Estate located at 200 South Wacker
Drive, Chicago, Illinois, 10 South Riverside and 120 South Riverside, Chicago,
Illinois, and 440 South LaSalle Street, Chicago, Illinois.

 

Borrower.  Behringer Harvard Operating Partnership I LP, a Texas limited
partnership.

 

Borrowing Base.  The Initial Mortgaged Properties plus any assets subsequently
added as Mortgaged Properties pursuant to §5.3 of this Agreement and minus any
Mortgaged Properties subsequently released pursuant to §5.4 of this Agreement.

 

Borrowing Base Availability.  At any time, the amount which is the lesser of
(a) sixty percent (60%) of the Borrowing Base Value during the Initial Term, or
fifty-seven and one-half percent (57.5%) of the Borrowing Base Value during the
Extension Term and (b) the Debt Service Coverage Amount for the Mortgaged
Properties.

 

Borrowing Base Certificate.  See §7.4(c).

 

5

--------------------------------------------------------------------------------


 

Borrowing Base Value.  The Borrowing Base Value for Eligible Real Estate owned
by the Borrower or any Subsidiary Guarantor included in the Borrowing Base shall
be the amount which is the sum of (a) the Appraised Values of each Mortgaged
Property (other than Three Eldridge Place) as most recently determined under
§2.11(f) or §10.13, as applicable, plus (b) (i) during the Initial Term, the
cash incurred costs of Three Eldridge Place, or (ii) during the Extension Term,
the Appraised Value of Three Eldridge Place determined under §2.11(f); provided,
however, that the value accorded to Three Eldridge Place for purposes of
determining Borrowing Base Value shall not exceed twenty-five percent (25%) of
the Borrowing Base Value until it becomes a Stabilized Property. 
Notwithstanding anything in this Agreement to the contrary, Three Eldridge Place
shall not be included in the calculation of Borrowing Base Value until such time
as Agent has received an Appraisal of Three Eldridge Place (provided that only
the Appraisal obtained pursuant to §2.11(f) shall be considered for determining
the Borrowing Base Value attributable to Three Eldridge Place).

 

Breakage Costs.  The cost to any Lender of re-employing funds bearing interest
at LIBOR incurred (or reasonably expected to be incurred) in connection with
(i) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (ii) the conversion of a
Revolving Credit LIBOR Rate Loan to any other applicable interest rate on a date
other than the last day of the relevant Interest Period, or (iii) the failure of
the Borrower to draw down, on the first day of the applicable Interest Period,
any amount as to which the Borrower has elected a Revolving Credit LIBOR Rate
Loan.

 

Building.  With respect to each Mortgaged Property or other parcel of Real
Estate, all of the buildings, structures and improvements now or hereafter
located thereon.

 

Business Day.  Any day on which banking institutions located in the same city
and State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of Revolving Credit LIBOR Rate Loans, which
also is a LIBOR Business Day.

 

Capital Reserve.  For any period of four (4) consecutive fiscal quarters and
with respect to any improved Real Estate, an amount equal to $0.15 multiplied by
the total square footage of the Buildings in such Real Estate on a Consolidated
basis.  If the term Capital Reserve is used without reference to any specific
Real Estate, then the amount shall be determined on an aggregate basis with
respect to all Real Estate of the Borrower and its Subsidiaries and a
proportionate share of all Real Estate of all Unconsolidated Affiliates.  The
Capital Reserve shall be calculated based on the total square footage of the
Buildings owned (or ground leased) at the end of each fiscal quarter.

 

Capitalization Rate.  7.50%.

 

Capitalized Lease.  A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

 

Cash Equivalents.  As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of

 

6

--------------------------------------------------------------------------------


 

deposits having maturities of not more than one year from such date and issued
by any domestic commercial bank having, (A) senior long term unsecured debt
rated at least A or the equivalent thereof by S&P or A2 or the equivalent
thereof by Moody’s and (B) capital and surplus in excess of $100,000,000.00;
(iii) commercial paper or municipal bonds rated at least A-1 or the equivalent
thereof by S&P or P-1 or the equivalent thereof by Moody’s and in either case
maturing within one hundred twenty (120) days from such date, and (iv) shares of
any money market mutual fund rated at least AAA or the equivalent thereof by S&P
or at least Aaa or the equivalent thereof by Moody’s.

 

CERCLA.  See §6.19.

 

Centreport Office Center.  The Real Estate located at 14760-14770 Trinity
Boulevard, Fort Worth, Texas.

 

CERCLA.  The Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended.

 

Change of Control.  A Change of Control shall exist upon the occurrence of any
of the following:

 

(a)           following the IPO Event, any Person (including a Person’s
Affiliates and associates) or group (as that term is understood under
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the rules and regulations thereunder), shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of a
percentage (based on voting power, in the event different classes of stock or
voting interests shall have different voting powers) of the voting stock or
voting interests of REIT or the Borrower equal to at least twenty percent
(20.0%);

 

(b)           as of any date a majority of the Board of Directors or Trustees or
similar body (the “Board”) of REIT or the Borrower consists of individuals who
were not either (i) directors or trustees of REIT or the Borrower as of the
corresponding date of the previous year, or (ii) selected or nominated to become
directors or trustees by the Board of REIT or the Borrower of which a majority
consisted of individuals described in clause (b)(i) above, or (iii) selected or
nominated to become directors or trustees by the Board of REIT or the Borrower,
of which a majority consisted of individuals described in clause (b)(i) above
and individuals described in clause (b)(ii) above (excluding, in the case of
both clause (ii) and (iii) above, any individual whose initial nomination for,
or assumption of office as, a member of the Board occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors or trustees by any Person or group other than a
solicitation for the election of one or more directors or trustees by or on
behalf of the Board); or

 

(c)           REIT or the Borrower consolidates with, is acquired by, or merges
into or with any Person (other than a merger permitted by §8.4); or

 

(d)           the Borrower shall no longer be directly or indirectly eighty
percent (80%) owned and controlled by REIT; or

 

7

--------------------------------------------------------------------------------


 

(e)           the Borrower fails to own, directly or indirectly, free of any
lien, encumbrance or other adverse claim, at least one hundred percent (100%) of
the economic, voting and beneficial interest of each Subsidiary Guarantor
(subject to the terms of §5.7 of §5.4 regarding the release of Subsidiary
Guarantors); or

 

(f)            Prior to an Internalization with respect to the Advisor which
results in the Advisor ceasing or substantially ceasing the performance of all
services, any two (2) of Michael Ernst, Thomas August, Robert S. Aisner, Gerald
J. Reihsen, III, Robert M. Behringer and Gary S. Bresky shall die or become
disabled or otherwise cease to be active on a daily basis in the management of
the Borrower and, prior to the merger of the Advisor with and into the Borrower,
the Advisor, provided that if any two (2 the Advisor, and such event results in
fewer than three (3) of such individuals being active on a daily basis in the
management of the Borrower and the Advisor; provided that if fewer than three
(3) of such individuals shall die or become disabled or otherwise ceasecontinue
to be active on a daily basis in the management of the Borrower and, prior to
the merger of the Advisor with and into the Borrower, the Advisor, it shall not
be a “Change of Control” if a replacement executive(s) of comparable experience
and reasonably satisfactory to the Agent shall have been retained within three
(3) months of such event such that there are not fewer than three (3) such
individuals active in the daily management of Borrower and Advisor; or

 

(g)           After the Internalization with respect to the Advisor which
results in the Advisor ceasing or substantially ceasing the performance of all
services, any of Michael Ernst, Thomas August, Robert S. Aisner, Gerald J.
Reihsen, III, Robert M. Behringer and Gary S. Bresky shall die or become
disabled or otherwise cease to be active on a daily basis in the management of
the Borrower or serve as board members of the Borrower, and such event results
in fewer than three (3) of such individuals, at least one of whom is Michael
Ernst or Thomas August, being active on a daily basis in the management of the
Borrower or serving as board members of the Borrower; provided that if fewer
than three (3) of such individuals shall continue to be active on a daily basis
in the management of the Borrower, it shall not be a “Change of Control” if a
replacement executive of comparable experience and reasonably satisfactory to
the Agent shall have been retained within three (3) months of such event such
that there are not fewer than three (3) such individuals active in the daily
management of Borrower or serving as board members of the Borrower, provided
that in all events one of Michael Ernst or Thomas August is still active on a
daily basis in the management of the Borrower or is serving as a board member of
the Borrower unless a replacement executive of comparable experience and
reasonably satisfactory to the Agent shall have been retained within three
(3) months of the date upon which neither of such Persons is still active on a
daily basis in the management of Borrower or is serving as a board member of the
Borrower; or

 

(h)           (g) prior to the merger of the Advisor with and into the Borrower
or REIT, (i) the Borrower shall no longer be managed and advised by Advisor, or
(ii) the Advisor shall no longer be directly or indirectly majority owned and
controlled by Behringer Harvard Holdings.

 

For purposes of subsections (f) and (g) above, Robert Chapman, Andrew Bruce or
Scott Fordham shall be deemed to be satisfactory replacement executives.

 

8

--------------------------------------------------------------------------------


 

Closing Date.  The first date on which all of the conditions set forth in §10
and §11 have been satisfied.December 11, 2007.

 

Code.  The Internal Revenue Code of 1986, as amended.

 

Collateral.  All of the property, rights and interests of the Borrower and its
Subsidiaries which are subject to the security interests and liens created by
the Security Documents, including, without limitation, the Mortgaged Properties.

 

Commitment.  With respect to each Lender, the aggregate of (a) the Revolving
Credit Commitment of such Lender and (b) the Term Loan Commitment of such
Lenderamount set forth on Schedule 1.1 hereto as the amount of such Lender’s
Commitment to make or maintain Revolving Credit Loans (other than Swing Loans)
to the Borrower, to participate in Letters of Credit for the account of the
Borrower and to participate in Swing Loans to the Borrower, as the same may be
changed from time to time in accordance with the terms of this Agreement.

 

Commitment Increase.  An increase in the Total Revolving Credit Commitment to
not more than $600,000,000.00300,000,000.00 pursuant to §2.11.2.10.

 

Commitment Increase Date.  See §2.112.10(a).

 

Commitment Percentage.  With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the aggregate Commitments of
all of the LendersTotal Commitment, as the same may be changed from time to time
in accordance with the terms of this Agreement; provided that if the Commitments
of the Lenders have been terminated as provided in this Agreement, then the
Commitment Percentage of each Lender shall be determined based on the Commitment
Percentage of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

 

Company.  Any Person which directly owns Real Estate in which the Borrower or an
Additional Pledgor directly owns an Equity Interest and through which the
Borrower or such Additional Pledgor receives or is entitled to receive
Distributions with respect to such Real Estate, including, without limitation,
each “Company” as defined in the Pledge of Distributions and the Pledge
Agreement.

 

Completion Date.  December 31, 2009.

 

Compliance Certificate.  See §7.4(c).

 

Condemnation Proceeds.  All compensation, awards, damages, judgments and
proceeds awarded to the Borrower or a Subsidiary Guarantor by reason of any
Taking, net of all reasonable and customary amounts actually expended to collect
the same, including, without limitation, reasonable and customary amounts
expended in negotiating, litigating, if appropriate, or investigating the amount
of such compensation, awards, damages, judgments and proceeds.

 

9

--------------------------------------------------------------------------------


 

Consolidated.  With reference to any term defined herein, that term as applied
to the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

 

Consolidated EBITDA.  With respect to any period, an amount equal to the EBITDA
of REIT, the Borrower and their respective Subsidiaries for such period
determined on a Consolidated basis.

 

Consolidated Fixed Charges.  On any date of determination, the sum of
(a) Consolidated Interest Expense for the period of four (4) fiscal quarters
most recently ended (both expensed and capitalized), plus (b) all regularly
scheduled principal payments made with respect to Indebtedness of REIT, the
Borrower and their respective Subsidiaries during such period, other than any
balloon, bullet or similar principal payment which repays such Indebtedness in
full, plus (c) all Preferred Distributions paid during such period.  Such
Person’s Equity Percentage in the fixed charges referred to above of its
Unconsolidated Affiliates shall be included in the determination of Consolidated
Fixed Charges.  Consolidated Fixed Charges of a Person and its Subsidiaries
relating to Indebtedness that has been Defeased shall not be deemed part of
Consolidated Fixed Charges.

 

Consolidated Interest Expense.  On any date of determination, without
duplication, (a) total Interest Expense of REIT, the Borrower and their
respective Subsidiaries determined on a Consolidated basis in accordance with
GAAP for the period of four (4) fiscal quarters most recently ended, plus
(b) such Person’s Equity Percentage of Interest Expense of its Unconsolidated
Affiliates for such period.

 

Consolidated Tangible Net Worth.  The amount by which Gross Asset Value exceeds
Consolidated Total Indebtedness.

 

Consolidated Total Indebtedness.  All Indebtedness of REIT, the Borrower and
their respective Subsidiaries determined on a Consolidated basis and shall
include (without duplication), such Person’s Equity Percentage of the
Indebtedness of its Unconsolidated Affiliates.  Indebtedness or other
liabilities of a Person and its Subsidiaries that would otherwise be included in
Consolidated Total Indebtedness that has been Defeased or paid shall not be
deemed part of Consolidated Total Indebtedness.

 

Construction in Progress.  On a Consolidated basis for REIT, the Borrower and
their respective Subsidiaries, the sum of all cash expenditures for land and
improvements (including indirect costs internally allocated and development
costs) in accordance with GAAP on properties that are under construction or with
respect to which construction is reasonably scheduled to commence within twelve
(12) months of the relevant determination.  For the purposes of calculating
Construction in Progress of REIT, the Borrower and their respective Subsidiaries
with respect to properties under construction of Unconsolidated Affiliates, the
Construction in Progress of REIT, the Borrower and their respective Subsidiaries
shall be the lesser of (a) the Investment of REIT, the Borrower or such
Subsidiary in the applicable Unconsolidated Affiliate or (b) REIT’s, the
Borrower’s or such Subsidiary’s pro rata share (based upon the Equity Percentage
of such Person in such Unconsolidated Affiliate) of such Unconsolidated
Affiliate’s Construction in Progress.

 

10

--------------------------------------------------------------------------------


 

Contribution Agreement.  That certain Contribution Agreement dated of even date
herewith among REIT, the Borrower, the Guarantors and each Additional Guarantor
which may hereafter become a party thereto, as the same may be modified, amended
or ratified from time to time.

 

Conversion/Continuation Request.  A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

 

Debt Service Coverage Amount.  At any time determined by Agent, an amount equal
to the maximum principal loan amount amortized over a thirty (30) year period
which, when bearing interest at a rate per annum equal to the greater of (i) the
then-current annual yield on ten (10) year obligations issued by the United
States Treasury most recently prior to the date of determination plus two
hundred fifty (250) basis points (2.5%) and (ii) seven percent (7%), would be
payable by the monthly principal and interest payment amount resulting from
dividing (a) Adjusted Net Operating Income from the Mortgaged Properties divided
by 1.30 during the Initial Term or by 1.40 during the Extension Term, by
(b) 12.  Attached hereto as Schedule 9 is an example of the calculation of Debt
Service Coverage Amount (such example is meant only as an illustration based
upon the assumptions set forth in such example, and shall not be interpreted so
as to limit the Agent in its good faith determination of the Debt Service
Coverage Amount hereunder).  The determination of the Debt Service Coverage
Amount and the components thereof by the Agent shall, so long as the same shall
be determined in good faith, be conclusive and binding absent demonstrable
error.

 

Default.  See §12.1.

 

Default Rate.  See §4.12.4.11.

 

Defeased.  Indebtedness is deemed “Defeased” when it has been defeased in
accordance with its terms.  In addition, the $40,000,000 of 6.00% convertible
debentures issued by IPC US Real Estate Investment Trust in the aggregate
outstanding principal amount of $11,294,000.00 as of the date hereof and the
$60,000,000 of 5.75% convertible debentures issued by IPC US Real Estate
Investment Trust in the aggregate outstanding principal amount of $56,320,000.00
as of the date hereof shall for the purposes of this Agreement be deemed
“Defeased” so long as Borrower has irrevocably deposited with the applicable
trustee as security cash or other liquid securities in an amount sufficient to
pay all interest and principal on such obligations through maturity.

 

Delinquent Lender.  See §14.5(c).

 

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing),

 

11

--------------------------------------------------------------------------------


 

whether or not any such transaction is governed by or subject to any master
agreement.  Not in limitation of the foregoing, the term “Derivatives Contract”
includes any and all transactions of any kind, and the related confirmations,
which are subject to the terms and conditions of, or governed by, any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement of similar type, including any such obligations or
liabilities under any such master agreement.

 

Derivatives Termination Value.  In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include Chatham Financial, the Agent or any Lender).

 

Development Property.  Real Estate currently under development that has not
become a Stabilized Property or on which the improvements related to the
development have not been completed, provided that such a Development Property
on which all improvements related to the development of such Real Estate have
been substantially completed (excluding tenants improvements) for at least
twelve (12) months shall cease to constitute a Development Property
notwithstanding the fact that such Property has not become a Stabilized
Property, and shall be considered a Stabilized Property for the purposes of the
calculation of Gross Asset Value.

 

Distribution.  Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of REIT, the Borrower or any of their respective
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
Equity Interests of identical class to the holders of that class;
(b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of REIT, the Borrower or any of their respective Subsidiaries
now or hereafter outstanding; and (c) payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of REIT, the Borrower or any of their respective Subsidiaries
now or hereafter outstanding.

 

Distribution Interests.  Collectively, one hundred percent (100%) of the
Borrower’s or a Pledgor’s right, title and interest in and to any
“Distributions” (as such term is generally used in the Pledge of Distributions
and the Pledge Agreement) directly from a Company.

 

Dividend Reinvestment Proceeds.  All dividends or other distributions, direct or
indirect, on account of any Equity Interest of any Person which any holder(s) of
such Equity Interests direct to be used, concurrently with the making of such
dividend or distribution, for the purposes of purchasing for the account of such
holder(s) additional Equity Interests in such Person or any of its Subsidiaries.

 

12

--------------------------------------------------------------------------------


 

Dollars or $.  Dollars in lawful currency of the United States of America.

 

Domestic Lending Office.  Initially, the office of each Lender designated as
such on Schedule 1.1 hereto; thereafter, such other office of such Lender, if
any, located within the United States that will be making or maintaining
Revolving Credit Base Rate Loans.

 

Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan which is made prior to the Revolving Credit Maturity Date
or the Term Loan Maturity Date, as applicable, is converted in accordance with
§4.1.

 

EBITDA.  With respect to a Person for any period (without duplication): (a) net
income (or loss) of such Person for such period determined on a Consolidated
basis in accordance with GAAP, exclusive of the following (but only to the
extent included in the determination of such net income (loss)): 
(i) depreciation and amortization expense; (ii) Interest Expense; (iii) income
tax expense; and (iv) extraordinary or non-recurring gains and losses, (v) gains
from early extinguishment of debt, and (vi) asset management fees that are
subordinate to the Obligations (which asset management fees shall not be
increased except as provided in §7.15); plus (b) such Person’s pro rata share of
EBITDA determined in accordance with clause (a) above of its Unconsolidated
Affiliates.  “EBITDA” shall be adjusted to remove any impact of straight lining
of rents and amortization of intangibles pursuant to FAS 141, as issued by the
Financial Accounting Standards Board in June of 2001.  EBITDA shall not include
any income or other items from assets which are pledged for Indebtedness that
has been Defeased.

 

Eldridge Construction Contract.  That certain AIA Document A121 CMc - 2003 and
AGC Document 565 (Standard Form of Agreement Between Owner and Construction
Manager), dated March 31, 2008, between Three Eldridge Place Owner and E.E. Reed
Construction, LP, as amended by AIA Document A121 CMc - 2003 Amendment No. 1.

 

Eldridge Reserve.  An amount equal to one hundred ten percent (110%) of the
amount reasonably estimated by Agent from time to time as all sums remaining to
be paid to complete the Improvements to Three Eldridge Place under the Eldridge
Construction Contract, as adjusted by Agent pursuant to §7.24.  As of the First
Amendment Date, the amount of the Eldridge Reserve is $17,468,145.20.

 

Eligible Real Estate.  Real Estate:

 

(a)           which is wholly-owned in fee by the Borrower or a Subsidiary
Guarantor;

 

(b)           which is located within the contiguous 48 States of the
continental United States or the District of Columbia, excluding those States
which prescribe a “single-action” or similar rule limiting the rights of
creditors secured by real property, which exclusion shall apply, without
limitation, to the States of California and Washington except to the extent such
exclusion is waived in writing by the Required Lenders with respect to a
specific parcel of Real Estate;

 

(c)           which is improved by an income-producing office property (other
than the Development Property until it is completed as required by this
Agreement);

 

13

--------------------------------------------------------------------------------


 

(d)           as to which all of the representations set forth in §6 of this
Agreement concerning Mortgaged Property are true and correct;

 

(e)           as to which the Agent has received and approved all Eligible Real
Estate Qualification Documents, or will receive and approve them prior to
inclusion of such Real Estate in the Borrowing Base; and

 

(f)            as to which, notwithstanding anything to the contrary contained
herein, but subject to the last sentence of §5.3, the Agent and the Required
Lenders have approved for inclusion in the Borrowing Base.

 

Eligible Real Estate Qualification Documents.  See Schedule 5.3 attached hereto.

 

Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by REIT or any ERISA Affiliate, other than a
Multiemployer Plan.

 

Environmental Engineer.  Any firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.

 

Environmental Laws.  As defined in the Indemnity Agreement.

 

Equity Interests.  With respect to any Person, (i) any share of capital stock of
(or other ownership or profit interests in) such Person; (ii) any warrant,
option or other right for the purchase or other acquisition from such Person of
(a) any share of capital stock of (or other ownership or profit interests in)
such Person, or (b) any security convertible into or exchangeable for any share
of capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests) and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date
of determination; and (iii) any other ownership or profit interest in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting.

 

Equity Offering.  The issuance and sale after the Closing Date by the Borrower
or any of its Subsidiaries or REIT of any equity securities of such Person
(other than equity securities issued to Borrower, REIT or any one or more of
their Subsidiaries in their respective Subsidiaries).

 

Equity Percentage.  The aggregate ownership percentage of REIT, the Borrower or
their respective Subsidiaries in each Unconsolidated Affiliate, as reasonably
approved by the Agent.

 

ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

 

14

--------------------------------------------------------------------------------


 

ERISA Affiliate. Any Person which is treated as a single employer with REIT or
its Subsidiaries under §414 of the Code.

 

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

 

Event of Default.  See §12.1.

 

Extension Term.  The period beginning on the Maturity Date and continuing
thereafter, if exercised by Borrower pursuant to §2.11.

 

Federal Funds Effective Rate.  For any day, the rate per annum (rounded upward
to the nearest one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of Cleveland on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”

 

First Amendment Date.  June 9, 2009, the date of that certain First Amendment to
Credit Agreement and Other Loan Documents between Borrower, Agent and the
Lenders, among other parties.

 

Funds from Operations.  With respect to any Person for any period, an amount
equal to the Net Income (or Loss) of such Person for such period, computed in
accordance with GAAP, excluding gains (or losses) from extraordinary items or
non-recurring gains or losses (but including gains or losses on sales of Real
Estate in the ordinary course of business, e.g. build to suits), plus
depreciation and amortization, plus acquisition expenses required to be expensed
beginning in January 2009, plus asset management fees that are subordinate to
the Obligations (which asset management fees shall not be increased except as
provided in §7.15), and after adjustments for unconsolidated partnerships and
joint ventures.  Adjustments for unconsolidated partnerships and joint ventures
will be recalculated to reflect funds from operations on the same basis.

 

GAAP.  Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles; provided that a certified
public accountant would, insofar as the use of such accounting principles is
pertinent, be in a position to deliver an unqualified opinion (other than a
qualification regarding changes in generally accepted accounting principles) as
to financial statements in which such principles have been properly applied.

 

Governmental Authority.  Any federal, state, county or municipal government, or
political subdivision thereof, any governmental or quasi-governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court, administrative tribunal, or public utility.

 

15

--------------------------------------------------------------------------------


 

Gross Asset Value.  On a Consolidated basis for REIT, the Borrower and their
respective Subsidiaries, Gross Asset Value shall mean at any time the sum of
(without duplication with respect to any Real Estate):

 

(i)            with respect to each Stabilized Property owned by REIT, the
Borrower or any of their respective Subsidiaries for the prior six (6) fiscal
quarters (other than 222 Riverside Plaza and, 1325 G Street, the IPC Portfolio
and the Beacon Portfolio) (x) the sum of (A) the Net Operating Income
attributable to such Real Estate for the period of the four (4) consecutive
fiscal quarters just ended prior to the date of determination, minus (B) the
Capital Reserve for such Real Estate for such period, divided by (y) the
Capitalization Rate; plus

 

(ii)           with respect to Real Estate acquired during the prior six
(6) fiscal quarter period (other than 222 Riverside Plaza and, 1325 G Street,
the IPC Portfolio and the Beacon Portfolio), the acquisition cost of such Real
Estate; plus

 

(iii)          with respect to Development Properties (including, without
limitation, Three Eldridge Place), the Construction in Progress of such
Development Property until the earlier of (A) the one (1) year anniversary of
project completion of such Real Estate (as evidenced by the issuance of a
temporary or shell certificate of occupancy or similar permit) or (B) the first
day of the first fiscal quarter following the date such Real Estate achieves a
Lease Rate of at least eighty-five percent (85%); plus

 

(iv)          with respect to 222 Riverside Plaza and, 1325 G Street, the IPC
Portfolio and the Beacon Portfolio, the acquisition cost of such Real Estate;
plus

 

(v)           the aggregate amount of all Unrestricted Cash and Cash Equivalents
of REIT, the Borrower and their respective Subsidiaries as of the date of
determination; plus

 

(vi)          the book value determined in accordance with GAAP of Land Assets
of REIT, the Borrower and their respective Subsidiaries; plus

 

(vii)         the lesser of the book value or outstanding principal balance of
Mortgage Receivables secured by office properties and the Multifamily Facility.;
plus

 

(viii)        Investments in bonds of Publicly Traded REITs (limited to office,
industrial, self-storage, multi-family or retail Publicly Traded REITs) valued
at the lesser of cost or value per GAAP; plus

 

(ix)          Investments in preferred or common stock of Publicly Traded REITs
(limited to office, industrial, self-storage, multi-family or retail Publicly
Traded REITs) valued at the lesser of cost or value per GAAP; plus

 

(x)           Investments in Mezzanine Mortgage Receivables valued at the lesser
of cost or value per GAAP.

 

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of

 

16

--------------------------------------------------------------------------------


 

determination.  All income, expense and value associated with assets included in
Gross Asset Value disposed of during the four (4) calendar quarter period most
recently ended prior to a date of determination will be eliminated from
calculations.  Gross Asset Value will be adjusted to include an amount equal to
REIT’s or any of its Subsidiaries’ pro rata share (based upon such Person’s
Equity Percentage in such Unconsolidated Affiliate) of the Gross Asset Value
attributable to any of the items listed above in this definition owned by such
Unconsolidated Affiliate.  Assets which are pledged for Indebtedness that has
been Defeased will be excluded from Gross Asset Value.  Amounts or assets held
by an intermediary in connection with an Investment permitted by § 8.3(s) shall
also be excluded from Gross Asset Value.

 

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by REIT or any ERISA Affiliate
the benefits of which are guaranteed on termination in full or in part by the
PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 

Guarantor.  Collectively, REIT, the Subsidiary Guarantors and each Additional
Guarantor, and individually any one of them.

 

Guarantor Collateral.  See §5.3.

 

Guaranty.  The Unconditional Guaranty of Payment and Performance dated of even
date herewith made by REIT, the Subsidiary Guarantors and each Additional
Guarantor in favor of the Agent and the Lenders, as the same may be modified,
amended or ratified, such Guaranty to be in form and substance satisfactory to
the Agent.

 

Hazardous Substances.  As defined in the Indemnity Agreement.

 

Improvements.  The improvements partially constructed and to be constructed at
Three Eldridge Place more particularly described in the Plans and Specifications
(which shall not include any tenant improvements), any offsite improvements and
any existing improvements at Three Eldridge Place not to be demolished.

 

Increase Notice.  See §2.112.10(a).

 

Indebtedness.  With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than one hundred eighty (180) days past due);
(b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered;
(c) obligationobligations of such Person as a lessee or obligor under a
Capitalized Lease; (d) all reimbursement obligations of such Person under any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each

 

17

--------------------------------------------------------------------------------


 

case evidenced by a binding agreement (excluding any such obligation to the
extent the obligation can be satisfied by the issuance of Equity Interests), and
excluding obligations under agreements for the purchase of real property not
constituting “Indebtedness” under subclause (b) so long as no suit or proceeding
shall be filed or commenced against the Borrower, any  Guarantor, any Material
Subsidiary or any of their respective assets with respect to any such real
property purchase agreement, which in the good faith business judgment of the
Required Lenders, after giving consideration to the likelihood of success of
such suit or proceeding and the availability of insurance to cover any judgment
with respect thereto, and based on the information available to them, if
adversely determined, would have a Material Adverse Effect); (g) net obligations
under any Derivatives Contract not entered into as a hedge against existing
Indebtedness, in an amount equal to the Derivatives Termination Value thereof;
(h) all Indebtedness of other Persons which such Person has guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, violation of
“special purpose entity” covenants, and other similar exceptions to recourse
liability until a claim is made with respect thereto, and then shall be included
only to the extent of the amount of such claim ), including liability of a
general partner in respect of liabilities of a partnership in which it is a
general partner which would constitute “Indebtedness” hereunder, any obligation
to supply funds to or in any manner to invest directly or indirectly in a
Person, to maintain working capital or equity capital of a Person or otherwise
to maintain net worth, solvency or other financial condition of a Person, to
purchase indebtedness, or to assure the owner of indebtedness against loss,
including, without limitation, through an agreement to purchase property,
securities, goods, supplies or services for the purpose of enabling the debtor
to make payment of the indebtedness held by such owner or otherwise; (i) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (j) such Person’s pro rata share of the Indebtedness
(based upon its Equity Percentage in such Unconsolidated Affiliates) of any
Unconsolidated Affiliate of such Person; provided that Indebtedness that would
otherwise meet one of the requirements above that has been Defeased shall not be
deemed Indebtedness.  “Indebtedness” shall be adjusted to remove any impact of
intangibles pursuant to FAS 141, as issued by the Financial Accounting Standards
Board in June of 2001.

 

Indemnity Agreement.  The Indemnity Agreement Regarding Hazardous Materials made
by the Borrower and Guarantors, including, without limitation the owners of the
Mortgaged Properties, in favor of the Agent and the Lenders, as the same may be
modified, amended or ratified, pursuant to which the Borrower and each Guarantor
agrees to indemnify the Agent and the Lenders with respect to Hazardous
Substances and Environmental Laws.

 

Initial Mortgaged Properties.  The Initial Mortgaged Properties shall include,
collectively, Three Eldridge Place, 5104 Eisenhower Boulevard, 5 Wayside, 15
Wayside, Westway One, One Briarlake Plaza and Centreport Office Center.

 

Initial Term.  The initial term of the loan beginning on December 11, 2007 and
ending on December 11, 2010.

 

18

--------------------------------------------------------------------------------


 

Insurance Proceeds.  All insurance proceeds, damages and claims and the right
thereto under any insurance policies relating to any portion of any Collateral,
net of all reasonable and customary amounts actually expended to collect the
same, including, without limitation, reasonable and customary amounts expended
in negotiating, litigating, if appropriate, or investigating the amount of such
insurance, proceeds, damages and claims.

 

Interest Expense.  On any date of determination, with respect to REIT, the
Borrower and their respective Subsidiaries, without duplication, (a) interest
incurred (in accordance with GAAP) for the period of four (4) fiscal quarters
most recently ended, including capitalized interest not funded under a
construction loan, plus (b) REIT’s, the Borrower’s and their respective
Subsidiaries’ Equity Percentage of Interest Expense of their Unconsolidated
Affiliates for such period.  Interest Expense shall exclude the effect of any
mark to market of assumed debt pursuant to FAS 157 or FAS 141.141 and exclude
breakage costs from any interest rate hedging products.

 

Interest Payment Date.  As to each Loan, the first (1st) day of each calendar
month during the term of such Loan.

 

Interest Period.  With respect to each Revolving Credit LIBOR Rate Loan
(a) initially, the period commencing on the Drawdown Date of such Revolving
Credit LIBOR Rate Loan and ending one, two, three or six months thereafter
(provided, however, until the completion of the syndication of the Loan as
determined by Agent, the interest period for any Revolving Credit LIBOR Rate
Loan shall be one month), and (b) thereafter, each period commencing on the day
following the last day of the next preceding Interest Period applicable to such
Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrower in a Loan Request or Conversion/Continuation Request;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i)            if any Interest Period with respect to a Revolving Credit LIBOR
Rate Loan would otherwise end on a day that is not a LIBOR Business Day, such
Interest Period shall end on the next succeeding LIBOR Business Day, unless such
next succeeding LIBOR Business Day occurs in the next calendar month, in which
case such Interest Period shall end on the next preceding LIBOR Business Day, as
determined conclusively by the Agent in accordance with the then current bank
practice in London;

 

(ii)           if the Borrower shall fail to give notice as provided in §4.1,
the Borrower shall be deemed to have requested a continuation of the affected
Revolving Credit LIBOR Rate Loan as a Revolving Credit Base Rate Loan on the
last day of the then current Interest Period with respect thereto;

 

(iii)          any Interest Period pertaining to a Revolving Credit LIBOR Rate
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the applicable
calendar month; and

 

19

--------------------------------------------------------------------------------


 

(iv)          no Interest Period relating to any LIBOR Rate Loan shall extend
beyond the Revolving Credit Maturity Date or Term Loan Maturity Date, as
applicable.Revolving Credit LIBOR Rate Loan shall extend beyond the Maturity
Date.

 

Internalization.  Any transaction or series of related transactions (including,
without limitation, mergers, consolidations, stock or other ownership interest
purchases or modifications of agreements) whereby (1) either the then current
Advisor or the corporate level property manager of REIT (the “Property Manager”)
ceases or reduces the level of its respective services accompanied by an
elimination or a commensurate reduction of the amount of the fees payable to the
Advisor or Property Manager under then existing arrangements, (2) REIT or any of
its Subsidiaries employs persons previously employed by the Advisor or Property
Manager and (3) REIT or any of its wholly owned Subsidiaries subsequently is to
perform all or some of the duties previously performed by the Advisor or
Property Manager.  In connection with such transaction or series of transactions
the Advisor or Property Manager, or its direct or indirect owners may (or may
not) receive consideration from REIT or its Subsidiaries.  Notwithstanding the
foregoing, no transaction or series of related transactions shall constitute an
Internalization unless each of the following conditions are satisfied: 
(a) Borrower shall give prior written notice to Agent of any such transaction;
(b) a majority of the independent directors or a committee made up of a majority
of the independent directors of the Board of REIT has approved the transaction,
and if required by applicable law or any applicable agreements, such transaction
has been approved by the requisite shareholders of REIT; (c) Borrower has
provided to Agent evidence reasonably satisfactory to Agent that, after taking
account of the likely financial impact of such transaction, Borrower projects to
be in compliance with the covenants set forth in §9 through the remaining term
of the Loan (including any extension thereof); (d) not less than eighty percent
(80%) of the consideration paid in any such transaction shall be paid in the
form of (i) common or preferred stock of REIT or (ii) unsecured Indebtedness of
REIT that is subordinate in right and time of payment to the Obligations (on
terms and conditions reasonably satisfactory to Agent), or a combination
thereof; (e) in the event that the name of Borrower or any Guarantor is to be
changed as a result of such transaction, Borrower and the Guarantors shall have
executed, delivered, recorded and/or filed such documents (including amendments
to financing statements) as Agent may reasonably require; and (f) Borrower will
promptly give written notice to Agent following completion of any such
transaction, together with copies of such documents, organizational charts and
other items as Agent may reasonably request.

 

Investments.  With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, or (ii) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms, or (iii) operating Leases (of real or
personal property) entered into by such Person in the ordinary course of
business as a lessee.  In determining the aggregate amount of Investments
outstanding at any particular time:  (a) there shall be included as an
Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (b) there shall be deducted
in respect of each

 

20

--------------------------------------------------------------------------------


 

Investment any amount received as a return of capital; (c) there shall not be
deducted in respect of any Investment any amounts received as earnings on such
Investment, whether as dividends, interest or otherwise, except that accrued
interest included as provided in the foregoing clause (a) shall be deducted when
paid; and (d) there shall not be deducted in respect of any Investment any
decrease in the value thereof.

 

IPC Portfolio.  The Real Estate located at 4828, 4848, and 4888 Loop Central
Drive, Houston, Texas, 6075 Poplar Avenue, Memphis, Tennessee, 300 South
4th Street, Las Vegas, Nevada, 21 East State Street, Columbus, Ohio, 200, 210,
220 Athens Way, Nashville, Tennessee, 30 South 17th Street, Philadelphia,
Pennsylvania, 900 Elm Street, Manchester, New Hampshire, 301-307 N. Hurstbourne
Parkway, Louisville, Kentucky, 9420 Bunsen Parkway, Louisville, Kentucky, 9200
Shelbyville Road, Louisville, Kentucky, 9300 Shelbyville Road, Louisville,
Kentucky, 101-315 Whittington Parkway, Louisville, Kentucky, 100 Mallard Creek
Road, Louisville, Kentucky, 10 Chestnut Street, Worchester, Massachusetts, 22
Elm Street, Worcester, Massachusetts, 101 Bullitt Lane, Louisville, Kentucky,
9410 Bunsen Parkway, Louisville, Kentucky, 301 North Main Street, Wichita,
Kansas, 2024 and 1938 North Woodlawn Street, Wichita, Kansas, One Edgewater
Plaza, New York (Staten Island), New York, 123 Tice Boulevard, Woodcliff Lake,
New Jersey, 1100 Poydras Street, New Orleans, Louisiana, 1301 Chestnut Street,
Philadelphia, Pennsylvania, 1650 Arch Street, Philadelphia, Pennsylvania, 800
Superior Avenue East, Cleveland, Ohio, 222 Bloomingdale Road, White Plains, New
York, 100-737 Executive Park, Louisville, Kentucky, 801 Thompson Avenue,
Washington, D.C. (Rockville), Maryland, 100 2nd Avenue South, St. Petersburg,
Florida, 500 East Pratt Street, Baltimore, Maryland, 2300 SW 145th Avenue, Miami
(Miramar), Florida, and 14700 Caribbean Way, Miami (Miramar), Florida,
collectively.

 

IPO Event.  A public Equity Offering of equity interests of REIT, the shares of
such offering being listed on the New York Stock Exchange or such other national
exchange approved by the Agent, such approval not to be unreasonably withheld.

 

Issuing Lender.  KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.

 

Joinder Agreement.  The Joinder Agreement with respect to the Guaranty, the
Contribution Agreement and the Indemnity Agreement to be executed and delivered
pursuant to §5.25.5 by any Additional Guarantor, such Joinder Agreement to be
substantially in the form of Exhibit D hereto.

 

KeyBank.  As defined in the preamble hereto.

 

Land Assets.  Land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following six
(6) months.  A Land Asset shall cease to be a Land Asset when it becomes a
Development Property.

 

Lease Notice.  See § 7.13.

 

21

--------------------------------------------------------------------------------


 

Leased Rate.  With respect to Real Estate at any time, the ratio, expressed as a
percentage, of (a) the Net Rentable Area of such Real Estate actually leased by
tenants that are not affiliated with the Borrower and paying rent at rates not
materially less than rates generally prevailing at the time the applicable lease
was entered into, pursuant to binding leases as to which no default has occurred
and has continued unremedied for 30 or more days to (b) the aggregate Net
Rentable Area of such Real Estate.

 

Leases.  Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

 

Lease Summaries.  Summaries or abstracts of the material terms of the Leases. 
Such Lease Summaries shall be in form and substance reasonably satisfactory to
the Agent.

 

Lenders.  KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18); and collectively, the
Revolving Credit Lenders, the Term Loan Lenders and, including, without
limitation, the Swing LineLoan Lender.  The Issuing Lender shall be a Revolving
Credit Lender, as applicable.

 

Letter of Credit.  Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower in accordance with §2.10.2.9.

 

Letter of Credit Liabilities.  At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan).  For purposes of this Agreement, a Revolving Credit Lender (other
than the Revolving Credit Lender acting as the Issuing Lender) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under §2.10,2.9, and the Revolving
Credit Lender acting as the Issuing Lender shall be deemed to hold a Letter of
Credit Liability in an amount equal to its retained interest in the related
Letter of Credit after giving effect to the acquisition by the Revolving Credit
Lenders other than the Revolving Credit Lender acting as the Issuing Lender of
their participation interests under such Section.

 

Letter of Credit Request.  See §2.102.9(a).

 

LIBOR.  For any Revolving Credit LIBOR Rate Loan for any Interest Period, the
average rate as shown in Reuters Screen LIBOR 01 Page at which deposits in U.S.
dollars are offered by first class banks in the London Interbank Market at
approximately 11:00 a.m. (London time) on the day that is two (2) LIBOR Business
Days prior to the first day of such Interest Period with a maturity
approximately equal to such Interest Period and in an amount approximately equal
to the amount to which such Interest Period relates, adjusted for reserves and
taxes if required by future regulations.  If such service no longer reports such
rate or Agent determines in good faith that the rate so reported no longer
accurately reflects the rate available to Agent in the London Interbank Market,
Loans shall accrue interest at the Base Rate plus the Applicable Margin for such
Loanfifty (50) basis points (0.5%).  For any period during which a Reserve
Percentage shall apply, LIBOR with respect to Revolving Credit LIBOR Rate Loans

 

22

--------------------------------------------------------------------------------


 

shall be equal to the amount determined above divided by an amount equal to 1
minus the Reserve Percentage.

 

LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.

 

LIBOR Lending Office.  Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining Revolving Credit LIBOR Rate Loans.LIBOR Rate
Loans.  Collectively, the Revolving Credit LIBOR Rate Loans and the Term LIBOR
Rate Loans.

 

Lien.  See §8.2.

 

Loan Documents.  This Agreement, the Notes, the Letter of Credit Request, the
Security Documents, the Subordination of Management Fee Agreements and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of the Borrower or any Guarantor in connection with the Loans.

 

Loan Request.  See §2.7.2.6.

 

Loan and Loans.  An individual loan or the aggregate loans (including a
Revolving Credit Loan (or Loans), Term Loan (or Loans)   and a Swing Loan (or
Loans)), as the case may be, to be made by the Lenders hereunder.  All Loans
shall be made in Dollars.  Amounts drawn under a Letter of Credit shall also be
considered Revolving Credit Loans as provided in §2.102.9(a).

 

Majority Revolving Credit Lenders.  As of any date, any Revolving Credit Lender
or collection of Revolving Credit Lenders whose aggregate Revolving Credit
Commitment Percentage is greater than sixty-six and 7/10 percent (66.7%);
provided that in determining said percentage at any given time, all the existing
Revolving Credit Lenders that are Delinquent Lenders will be disregarded and
excluded and the Revolving Credit Commitment Percentages of the Revolving Credit
Lenders shall be redetermined for voting purposes only to exclude the Revolving
Credit Commitment Percentages of such Delinquent Lenders.

 

Major Tenant.  A tenant of the Borrower or any Subsidiary Guarantor which leases
space in a Mortgaged Property pursuant to a Lease which entitles it to occupy
25,000 square feet or more.

 

Management Agreements.  Agreements to which any Person that owns a Mortgaged
Property is a party, whether written or oral, providing for the management of
the Mortgaged Properties or any of them.

 

Material Adverse Effect.  A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of REIT, the Borrower and their respective Subsidiaries considered as a whole;
(b) the ability of REIT, the Borrower or any Subsidiary Guarantor to perform any
of its material obligations under the Loan Documents; or (c) the validity or
enforceability of any of the Loan Documents or the creation, perfection and

 

23

--------------------------------------------------------------------------------


 

priority of any Liens of Agent in the Collateral; or (d) or the rights or
remedies of Agent or the Lenders thereunder.

 

Material Subsidiary.  Any existing or future Wholly Owned Subsidiary of the
Borrower which, at anythe time of determination, (a) has assets that constitute
five percent (5%) or more of the Gross Asset Value, (b) owns a Real Estate
asset, or (c) any Subsidiary of Borrower which is required by Agent to grant
Collateral pursuant to §5.3.

 

Maturity Date.  December 11, 2010, as such date may be extended as provided in
§2.11, or such earlier date on which the Loans shall become due and payable
pursuant to the terms hereof.

 

Mezzanine Mortgage Receivables.  Mezzanine loans secured by equity interests in
Persons owning properties of the types described in §§8.3(h)(i), (m) or (o),
which are being paid on a current basis and performing in accordance with their
terms, and which Mezzanine Mortgage Receivables include, without limitation, the
indebtedness secured by a related first priority pledge agreement or assignment
of interests.

 

Moody’s.  Moody’s Investor Service, Inc.

 

Mortgaged Property or Mortgaged Properties.  At the time of determination, the
Eligible Real Estate owned by the Borrower or a Subsidiary Guarantor that is
security for the Obligations pursuant to the Mortgages (including, without
limitation, as of the First Amendment Date, the Initial Mortgaged Properties).

 

Mortgage Receivable.  A mortgage loan on one or more income-producing properties
which is being paid on a current basis and performing in accordance with its
terms, which is originated by Borrower or a Guarantor, and which Mortgage
Receivable includes, without limitation, the indebtedness evidenced by a note
and secured by a related first mortgage.

 

Mortgages.  The Mortgages, Deeds to Secure Debt and/or Deeds of Trust from the
Borrower or a Subsidiary Guarantor to the Agent for the benefit of the Lenders
(or to trustees named therein acting on behalf of the Agent for the benefit of
the Lenders), as the same may be modified or amended, pursuant to which the
Borrower or a Subsidiary Guarantor has conveyed or granted a mortgage lien upon
or a conveyance in fee simple of an Initial Mortgaged Property or any other
Mortgaged Property, as security for the Obligations, each such mortgage entered
into after the date hereof to be substantially in the form of Exhibit E for
mortgages or Exhibit F for deeds of trust, each attached hereto, with such
changes thereto as Agent may reasonably require as a result of state law or
practice.

 

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by REIT or any ERISA Affiliate.

 

Multifamily Facility.  The $100,000,000 (increasable to $400,000,000) revolving
credit facility dated April 2, 2007 provided by Borrower to Behringer Harvard
Multifamily OP I LP.

 

24

--------------------------------------------------------------------------------


 

Net Income (or Loss).  With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.

 

Net Offering Proceeds.  The gross cash proceeds received by the Borrower or any
of its Subsidiaries or REIT as a result of an Equity Offering less the customary
and reasonable costs, expenses and discounts paid by the Borrower or such
Subsidiary or REIT in connection therewith.  Net Offering Proceeds shall not
include cash proceeds received by a Subsidiary as a result of an investment by a
joint venture partner.

 

Net Operating Income.  For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area and other tenant reimbursements
and other revenue (including interest income) for such Real Estate for such
period received in the ordinary course of business from tenants in occupancy
(excluding pre-paid rents and revenues and security deposits except to the
extent applied in satisfaction of tenants’ obligations for rent) minus (b) all
expenses paid or accrued and related to the ownership, operation or maintenance
of such Real Estate for such period, including, but not limited to, taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Real Estate, but specifically excluding general overhead expenses of
REIT, the Borrower and their respective Subsidiaries and any property management
fees), minus (c)  the greater of (i) actual property management expenses of such
Real Estate or (ii) an amount equal to three percent (3.0%) of the gross
revenues from such Real Estate.  “Net Operating Income” shall be adjusted to
remove any impact of straight lining of rents and amortization of intangibles
pursuant to FAS 141, as issued by the Financial Accounting Standards Board in
June of 2001.  Notwithstanding anything in this Agreement to the contrary, for
the purposes of calculating the Debt Service Coverage Amount with respect to any
Mortgaged Property that is subject to a Nokia Lease, the following provisions
shall apply during the Extension Term only:  (x) if the tenant under any Nokia
Lease fails to extend the term of the applicable Nokia Lease on or before
December 11, 2010, or if having properly exercised such extension option the
tenant thereafter withdraws such extension or such extension is otherwise no
longer effective, then from and after the occurrence of any such event (but
subject to the following clause (y)) any Net Operating Income attributable to
such Nokia Lease for any periods after the occurrence of such event shall be
excluded from the calculation of Net Operating Income for such Mortgaged
Property; and (y) in the event that any of the events described in clause
(x) above shall have occurred and thereafter either (i) the tenant under the
applicable Nokia Lease irrevocably extends the applicable Nokia Lease, (ii) the
applicable owner of such Mortgaged Property enters into a new Lease for all or a
portion of the premises leased under such Nokia Lease in accordance with the
terms of the Loan Documents or (iii) the owner of Three Eldridge Place enters
into a Lease for all or any portion of Three Eldridge Place in accordance with
the terms of the Loan Documents (which Lease has not yet commenced payment, but
would first commence payment upon or following the expiration of the applicable
Nokia Lease), then any Net Operating Income attributable to such Nokia Lease
that has been excluded from the calculation of Net Operating Income for such
Mortgaged Property may be included in such calculation to the extent otherwise
consistent with the definition of Net Operating Income (provided that if the Net
Operating Income attributable to a new lease, whether for the Mortgaged Property
subject to the Nokia Lease or Three Eldridge Place, is less

 

25

--------------------------------------------------------------------------------


 

then the Net Operating Income attributable to the applicable Nokia Lease, then
Net Operating Income from such Nokia Lease may only be included, on a dollar for
dollar basis, in an amount equal to the Net Operating Income attributable to
such new Lease).

 

Net Rentable Area.  With respect to any Real Estate, the floor area of any
buildings, structures or other improvements available for leasing to tenants
determined in accordance with the Rent Roll for such Real Estate, the manner of
such determination to be reasonably consistent for all Real Estate of the same
type unless otherwise approved by the Agent.

 

Nokia Leases.  Individually or collectively, as the context may permit, (i) that
certain Lease between Arthur J. Gutierrez and John A. Cataldo, as Trustees of
Wayside Land Realty Trust, U/D/T Dated January 15, 1998 and recorded with the
Middlesex South Registry of Deeds in Book 28165, page 175 (“Wayside Realty
Trust”), as landlord, and Nokia Networks, Inc., as successor to Nokia
Telecommunications Inc., a Delaware corporation, as tenant, dated as of
January 27, 1999, as amended by that certain First Amendment to Lease dated as
of May 1, 2000, as amended by that certain Second Amendment to Lease dated
October 3, 2000, as amended by that certain Third Amendment to Lease dated as of
January 31, 2001, and as amended by that certain Fourth Amendment to Lease dated
as of March 31, 2003, and as assigned by Wayside Realty Trust to Behringer
Harvard Wayside, LLC, a Delaware limited liability company, as landlord,
pursuant to that certain Assignment and Assumption Agreement dated December 8,
2006, as the same may be further modified or amended, and (ii) that certain
Lease between Arthur J. Gutierrez and John A. Cataldo, as Trustees of Wayside
Realty Trust II, U/D/T dated March 23, 1999 and recorded with the Middlesex
South Registry of Deeds in Book 29968, page 199 (“Wayside Realty Trust II”), as
landlord, and Nokia Internet Communications Inc., a Delaware corporation, as
tenant, dated as of September 15, 2000, as amended by that certain First
Amendment to Lease dated January 31, 2001, as amended by that certain Second
Amendment to Lease dated November 14, 2001, and as amended by that certain Third
Amendment to Lease dated March 31, 2003, and as assigned by Wayside Realty Trust
II to Behringer Harvard Wayside, LLC, a Delaware limited liability company, as
landlord, pursuant to that certain Assignment and Assumption Agreement dated
December 8, 2006, as the same may be further modified or amended.

 

Non-Recourse Exclusions.  With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional or material misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness; (iv) are the
result of any unpaid real estate taxes and assessments (whether contained in a
loan agreement, promissory note, indemnity agreement or other document); or
(v) result from the borrowing Subsidiary and/or its assets becoming the subject
of a voluntary or involuntary bankruptcy, insolvency or similar proceeding.

 

Non-Recourse Indebtedness.  With respect to a Person, (a) Indebtedness in
respect of which recourse for payment (except for Non-Recourse Exclusions until
a claim is made with

 

26

--------------------------------------------------------------------------------


 

respect thereto, and then such Indebtedness shall not constitute Non-Recourse
Indebtedness only to the extent of the amount of such claim) is contractually
limited to specific assets of such Person encumbered by a Lien securing such
Indebtedness or (b) if such Person is a Single Asset Entity, any Indebtedness of
such Person.  A loan secured by multiple properties owned by Single Asset
Entities shall be considered Non-Recourse Indebtedness of such Single Asset
Entities even if such Indebtedness is cross-defaulted and cross-collateralized
with the loans to such other Single Asset Entities.

 

Notes.  Collectively, the Revolving Credit Notes, the Term Loan Notes and the
Swing Loan Note.

 

Notice.  See §19.

 

Obligations.  All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or the Letters of Credit, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.

 

OFAC.  Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

 

Off-Balance Sheet Obligations. Liabilities and obligations of REIT, the Borrower
or any of their respective Subsidiaries or any other Person in respect of
“off-balance sheet arrangements” (as defined in the SEC Off-Balance Sheet Rules)
which REIT would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of REIT’s
report on Form 10-Q or Form 10-K (or their equivalents) which REIT is required
to file with the SEC or would be required to file if it were subject to the
jurisdiction of the SEC (or any Governmental Authority substituted
thereforetherefor).  As used in this definition, the term “SEC Off-Balance Sheet
Rules” means the Disclosure in Management’s Discussion and Analysis About
Off-Balance Sheet Arrangements, Securities Act Release No. 33—8182, 68 Fed. Reg.
5982 (Feb. 5, 2003) (codified at 17 CFR pts. 228, 229 and 249).

 

One Briarlake Plaza.  The Real Estate located at 2000 W. Sam Houston Parkway
South, Houston, Texas.

 

Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.  With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.

 

Patriot Act.  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

 

27

--------------------------------------------------------------------------------


 

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

 

Permitted Liens.  Liens, security interests and other encumbrances permitted by
§8.2.

 

Person.  Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

 

Plan Assets.  Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

 

Plans and Specifications:  Detailed plans and specifications for the
Improvements, as delivered or made available to the Agent prior to the First
Amendment Date, as modified hereafter with Agent’s prior written approval or as
otherwise expressly permitted by this Agreement.

 

Pledge Agreement.  The Pledge Agreement dated of even date herewith made by
Borrower in favor of Agent for the benefit of the Lenders, as the same may be
amended, restated, supplemented or otherwise modified in accordance with the
terms hereof.

 

Pledge of Distributions.  The Pledge of Distributions dated as of even date
herewith by which the Pledgors will collaterally assign to Agent the
Distribution Interests from all of the partnership, shareholder and/or
membership interests owned by such Persons in the Companies, as the same may be
amended, restated, supplemented or otherwise modified in accordance with the
terms hereof.

 

Pledgors.  Collectively, the Borrower and each Additional Pledgor, and
individually any one of them.

 

Potential Collateral.  Any property of the Borrower or a Subsidiary Guarantor
which is not at the time included in the Collateral and which consists of
(i) Eligible Real Estate, or (ii) Real Estate which is capable of becoming
Eligible Real Estate through the approval of the Required Lenders and the
completion and delivery of Eligible Real Estate Qualification Documents.

 

Preferred Distributions.  For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by the Borrower or any of its
Subsidiaries or REIT.  Preferred Distributions shall not include dividends or
distributions: (a) paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests; (b) paid or payable to the
Borrower or any of its Subsidiaries; or (c) constituting or resulting in the
redemption of Preferred Securities, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.

 

28

--------------------------------------------------------------------------------


 

Preferred Securities.  With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

 

Prepayment Period.  The period from the date of this Agreement through and
including December 11, 2008.

 

Pricing Level.  Such term shall have the meaning established within the
definition of Applicable Margin.

 

Publicly Traded REIT.  A real estate investment trust that complies with all
requirements and applicable laws and regulations necessary to maintain REIT
Status and continues to receive REIT Status, and whose common stock is listed
for trading and traded on the New York Stock Exchange or another national stock
exchange approved by Agent.

 

Real Estate.  All real property at any, including, without limitation, the
Mortgaged Properties, at the time of determination then owned or leased (as
lessee or sublessee) in whole or in part or operated by REIT, the Borrower or
any of their respective Subsidiaries, or an Unconsolidated Affiliate of the
Borrower and which is located in the United States of America or the District of
Columbia.

 

Record.  The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

 

Recourse Indebtedness.  As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to REIT, the Borrower or any of
their respective Subsidiaries.  Recourse Indebtedness shall not include
Non-Recourse Indebtedness.

 

Register.  See §18.2.

 

REIT.  Behringer Harvard REIT I, Inc., a Maryland corporation.

 

REIT Status.  With respect to a Person, its status as a real estate investment
trust as defined in §856(a) of the Code.

 

Release.  Any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, disposing or dumping (other than the
storing of materials in reasonable quantities to the extent necessary for the
operation of property in the ordinary course of business, and in any event in
compliance with all Environmental Laws) of Hazardous Substances.

 

Rent Roll.  A report prepared by the Borrower showing for all Real Estate,
including, without limitation, each Mortgaged Property, owned or leased by the
Borrower or its Subsidiaries, its occupancy, lease expiration dates, lease rent
and other information in substantially the form presented to Agent prior to the
date hereof or in such other form as may be reasonably acceptable to the Agent.

 

29

--------------------------------------------------------------------------------


 

Required Lenders.  As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty-six and 7/10 percent
(66.7%) of the Total Commitment; provided that in determining said percentage at
any given time, all then existing Delinquent Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Delinquent
Lenders.

 

Reserve Percentage.  For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authorityGovernmental Authority with
jurisdiction over Agent or any Lender for determining the maximum reserve
requirement (including, but not limited to, any marginal reserve requirement)
for Agent or any Lender with respect to liabilities constituting of or including
(among other liabilities) Eurocurrency liabilities in an amount equal to that
portion of the Loan affected by such Interest Period and with a maturity equal
to such Interest Period.

 

Revolving Credit Base Rate Loans.  Revolving Credit Loans bearing interest
calculated by reference to the Base Rate, including, without limitation, the
Swing Loans.

 

Revolving Credit Commitment.  With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender’s Revolving Credit Commitment to make or maintain Revolving Credit Loans
(other than Swing Loans) to the Borrower, to participate in Letters of Credit
for the account of the Borrower and to participate in Swing Loans to the
Borrower, as the same may be changed from time to time in accordance with the
terms of this Agreement.

 

Revolving Credit Commitment Percentage.  With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Total Revolving Credit Commitment, as the same may be
changed from time to time in accordance with the terms of this Agreement;
provided that if the Revolving Credit Commitments of the Revolving Credit
Lenders have been terminated as provided in this Agreement, then the Revolving
Credit Commitment of each Revolving Credit Lender shall be determined based on
the Revolving Credit Commitment Percentage of such Revolving Credit Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

 

Revolving Credit Extension Request.  See §2.12.2.11.

 

Revolving Credit Lenders.  Collectively, the Lenders which have a Revolving
Credit Commitment, the initial Revolving Credit Lenders being identified on
Schedule 1.1 hereto.

 

Revolving Credit LIBOR Rate Loans.  Revolving Credit Loans bearing interest
calculated by reference to LIBOR.

 

Revolving Credit Loan or Loans.  An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of $300,000,000.00193,000,000.00 (subject to increase as provided in
§2.112.10) to be made by the

 

30

--------------------------------------------------------------------------------


 

Revolving Credit Lenders hereunder as more particularly described in §2. 
Without limiting the foregoing, Revolving Credit Loans shall also include
Revolving Credit Loans made pursuant to §2.102.9(f).

 

Revolving Credit Maturity Date.  December 11, 2010, as such date may be extended
as provided in §2.12, or such earlier date on which the Revolving Credit Loans
shall become due and payable pursuant to the terms hereof.

 

Revolving Credit Notes.  See §2.1(b).

 

SEC.  The federal Securities and Exchange Commission.

 

Secured Debt.  With respect to REIT, the Borrower or any of their respective
Subsidiaries as of any given date, the aggregate principal amount of all
Indebtedness of such Persons on a Consolidated basis outstanding at such date
and that is secured in any manner by any Lien.

 

Security Documents.  Collectively, the Acknowledgements, the Joinder Agreements,
the Pledge Agreement, the Pledge of Distributions, the Mortgages, the
Assignments of Leases and Rents, the Indemnity Agreement, the Guaranty, the
UCC-1 financing statements and any further collateral assignments to the Agent
for the benefit of the Lenders.

 

Single Asset Entity.  A bankruptcy remote, single purpose entity which is a
Subsidiary of the Borrower and which is not a Subsidiary Guarantor which owns
real property and related assets which are security for Indebtedness of such
entity, and which Indebtedness does not constitute Indebtedness of any other
Person except as provided in the definition of Non-Recourse Indebtedness (except
for Non-Recourse Exclusions).

 

S&P.  Standard & Poor’s Ratings Group.

 

Stabilized Property.  A completed project that has achieved a Leased Rate of at
least eighty-five percent (85%) for a period of not less than thirty (30)
consecutive days, provided that a Development Property on which all improvements
related to the development of such Real Estate have been substantially completed
(excluding tenants improvements) for at least twelve (12) months shall
constitute a Stabilized Property.  Once a project becomes a Stabilized Property
under this Agreement, it shall remain a Stabilized Property.

 

State.  A state of the United States of America and the District of Columbia.

 

Subordination of Advisory Agreement.  The Subordination of Advisory Agreement
dated as of the date hereof and entered into between REIT, the Advisor and
Behringer Harvard Real Estate Services, LLC, a Texas limited liability company
evidencing the subordination of the advisory fees payable by REIT pursuant to
the Advisory Agreement to the Obligations, as the same may be amended, restated,
supplemented or otherwise modified in accordance with the terms hereof.

 

Subordination, Attornment and Non-Disturbance Agreement.  An agreement among the
Agent, the Borrower or a Subsidiary Guarantor and a tenant under a Lease
pursuant to

 

31

--------------------------------------------------------------------------------


 

which such tenant agrees to subordinate its rights under the Lease to the
applicable Mortgage and agrees to recognize the Agent or its successor in
interest as landlord under the Lease in the event of a foreclosure under such
Mortgage, and the Agent agrees to not disturb the possession of such tenant,
such agreement to be in form and substance reasonably satisfactory to Agent.

 

Subsidiary.  For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

Subsidiary Guarantors.  Initially, those Persons described on Schedule 1.2
hereto and each Additional Guarantor, including, without limitation, any
Subsidiary of Borrower that is the direct or indirect owner of a Mortgaged
Property.  Upon any Additional Guarantor becoming a Subsidiary Guarantor or upon
the release of a Subsidiary Guarantor in accordance with the terms of this
Agreement, Agent may unilaterally amend Schedule 1.2.

 

Survey.  An instrument survey of each parcel of Mortgaged Property prepared by a
registered land surveyor which shall show the location of all buildings,
structures, easements and utility lines on such property, shall be sufficient to
remove the standard survey exception from the Title Policy, shall show that all
buildings and structures are within the lot lines of the Mortgaged Property and
shall not show any encroachments by others (or to the extent any encroachments
are shown, such encroachments shall be acceptable to the Agent in its reasonable
discretion), shall show rights of way, adjoining sites, establish building lines
and street lines, the distance to and names of the nearest intersecting streets
and such other details as the Agent may reasonably require; and shall show
whether or not the Mortgaged Property is located in a flood hazard district as
established by the Federal Emergency Management Agency or any successor agency
or is located in any flood plain, flood hazard or wetland protection district
established under federal, state or local law and shall otherwise be in form and
substance reasonably satisfactory to the Agent.

 

Surveyor Certification.  With respect to each parcel of Mortgaged Property, a
certificate executed by the surveyor who prepared the Survey with respect
thereto, dated as of a recent date prior to inclusion of such Mortgaged Property
in the Borrowing Base and containing such information relating to such parcel as
the Agent or the Title Insurance Company may reasonably require, such
certificate to be reasonably satisfactory to the Agent in form and substance.

 

Swing Loan.  See §2.52.4(a).

 

Swing Loan Commitment.  The sum of $25,000,000.00, as the same may be changed
from time to time in accordance with the terms of this Agreement.

 

32

--------------------------------------------------------------------------------


 

Swing Loan Lender.  KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.

 

Swing Loan Commitment.  The sum of $50,000,000.00, as the same may be changed
from time to time in accordance with the terms of this Agreement.

 

Swing Loan Note.  See §2.5(b).2.4(b).

 

Taking.  The taking or appropriation (including by deed in lieu of condemnation)
of any Mortgaged Property, or any part thereof or interest therein, whether
permanently or temporarily, for public or quasi-public use under the power of
eminent domain, by reason of any public improvement or condemnation proceeding,
or in any other manner or any damage or injury or diminution in value through
condemnation, inverse condemnation or other exercise of the power of eminent
domain.

 

Tenant In Common Asset.  Real Estate jointly owned by more than one Person, the
ownership of which is in the form of undivided interests as tenants in common in
such Real Estate, other than Real Estate wholly owned by REIT, the Borrower and
any of their respective Subsidiaries individually or collectively as tenants in
common.

 

Term Base Rate Loans.  The Term Loans bearing interest by reference to the Base
Rate.

 

Term LIBOR Rate Loans.  The Term Loans bearing interest by reference to LIBOR.

 

Term Loan or Term Loans.  An individual Term Loan or the aggregate Term Loans,
as the case may be, in the maximum principal amount of $200,000,000.00 made by
the Term Loan Lenders hereunder.

 

Term Loan Commitment.  As to each Term Loan Lender, the amount equal to such
Term Loan Lender’s Term Loan Commitment Percentage of the aggregate principal
amount of the Term Loans from time to time outstanding to the Borrower.

 

Term Loan Commitment Percentage.  With respect to each Term Loan Lender, the
percentage set forth on Schedule 1.1 hereto as such Term Loan Lender’s
percentage of the aggregate Term Loan to the Borrower, as the same may be
changed from time to time in accordance with the terms of this Agreement.

 

Term Loan Extension Request.  See §2.13(a).

 

Term Loan Lenders.  Collectively, the Lenders which have a Term Loan Commitment,
the initial Term Loan Lenders being identified on Schedule 1.1 hereto.

 

Term Loan Maturity Date.  December 11, 2010, as such date may be extended as
provided in §2.13, or such earlier date on which the Term Loans shall become due
and payable pursuant to the terms hereof.

 

33

--------------------------------------------------------------------------------


 

Term Loan Note.  A promissory note made by the Borrower in favor of a Term Loan
Lender in the principal face amount equal to such Term Loan Lender’s Term Loan
Commitment, in substantially the form of Exhibit C hereto.

 

Three Eldridge Place.  The Real Estate located at 737 Eldridge Parkway, Houston,
Texas.

 

Three Eldridge Place Owner.  Behringer Harvard Eldridge Land LP, a Texas limited
partnership, and its successors and assigns.

 

Titled Agents.  The Arranger, and any co-syndication agents or documentation
agent.

 

Title Insurance Company.  Chicago Title Company and/or any other title insurance
company or companies approved by the Agent and the Borrower.

 

Title Policy.  With respect to each parcel of Mortgaged Property, an ALTA
standard form title insurance policy (or, if such form is not available, an
equivalent, legally promulgated form of mortgagee title insurance policy
reasonably acceptable to the Agent) issued by a Title Insurance Company (with
such reinsurance as the Agent may reasonably require, any such reinsurance to be
with direct access endorsements to the extent available under applicable law) in
an amount as the Agent may reasonably require based upon the fair market value
of the applicable Mortgaged Property insuring the priority of the Mortgage
thereon and that the Borrower or a Subsidiary Guarantor, as applicable, holds
marketable or indefeasible (with respect to Texas) fee simple title to such
parcel, subject only to the encumbrances acceptable to Agent in its reasonable
discretion and which shall not contain standard exceptions for mechanics liens,
persons in occupancy (other than tenants as tenants only under Leases) or
matters which would be shown by a survey, shall not insure over any matter
except to the extent that any such affirmative insurance is acceptable to the
Agent in its reasonable discretion, and shall contain (a) a revolving credit
endorsement and (b) such other endorsements and affirmative insurance as the
Agent may reasonably require and is available in the State in which the
Mortgaged Property is located, including but not limited to (i) a comprehensive
endorsement, (ii) a variable rate of interest endorsement, (iii) a usury
endorsement, (iv) a doing business endorsement, (v) an ALTA form 3.1 zoning
endorsement, (vi) a “tie-in” endorsement relating to all Title Policies issued
by such Title Insurance Company in respect of other Mortgaged Property,
(vii) “first loss” and “last dollar” endorsements, and (viii) a utility location
endorsement.

 

Total Commitment.  The sum of the Commitments of the Lenders, as in effect from
time to time.  As of the date of this Agreement, the Total Commitment is Five
Hundred Million and No/100 Dollars ($500,000,000.00).  The Total Commitment may
increase in accordance with §2.11.Total Revolving Credit Commitment.  The sum of
the Revolving Credit Commitments of the Revolving Credit Lenders, as in effect
from time to time.  As of the date of this Agreement, the Total Revolving Credit
Commitment is Three HundredOne Hundred Ninety-Three Million and No/100 Dollars
($300,000,000.00193,000,000.00).  The Total Revolving Credit Commitment may
increase in accordance with §2.11.2.10.

 

34

--------------------------------------------------------------------------------


 

Type.  As to any Loan, its nature as a Revolving Credit Base Rate Loan or a
Revolving Credit LIBOR Rate Loan.

 

Unconsolidated Affiliate.  In respect of any Person, any other Person in whom
such Person holds an Investment, (a) which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.

 

Unhedged Variable Rate Debt.  Any Indebtedness with respect to which the
interest is not fixed (or hedged to a fixed rate) for the entire term of such
Indebtedness to maturity.

 

Unrestricted Cash and Cash Equivalents.  As of any date of determination, the
sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value).  As used
in this definition, “Unrestricted” means the specified asset is readily
available for the satisfaction of any and all obligations of such Person.

 

Unsecured Debt.  Indebtedness of REIT, the Borrower and their respective
Subsidiaries outstanding at any time which is not Secured Indebtedness.

 

Westway One.  The Real Estate located at 11210 Equity Drive, Houston, Texas.

 

Wholly Owned Subsidiary.  As to the Borrower, any Subsidiary of Borrower that is
directly or indirectly owned 100% by the Borrower.

 

§1.2         Rules of Interpretation.

 

(a)           A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.

 

(b)           The singular includes the plural and the plural includes the
singular.

 

(c)           A reference to any law includes any amendment or modification of
such law.

 

(d)           A reference to any Person includes its permitted successors and
permitted assigns.

 

(e)           Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.

 

(f)            The words “include”, “includes” and “including” are not limiting.

 

35

--------------------------------------------------------------------------------


 

(g)           The words “approval” and “approved”, as the context requires,
means an approval in writing given to the party seeking approval after full and
fair disclosure to the party giving approval of all material facts necessary in
order to determine whether approval should be granted.

 

(h)           All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the State of New
York, have the meanings assigned to them therein.

 

(i)            Reference to a particular “§”, refers to that section of this
Agreement unless otherwise indicated.

 

(j)            The words “herein”, “hereof”, “hereunder” and words of like
import shall refer to this Agreement as a whole and not to any particular
section or subdivision of this Agreement.

 

(k)           In the event of any change in GAAP after the date hereof or any
other change in accounting procedures pursuant to §7.3 which would affect the
computation of any financial covenant, ratio or other requirement set forth in
any Loan Document, then upon the request of the Borrower or Agent, the Borrower,
the Guarantors, the Agent and the Lenders shall negotiate promptly, diligently
and in good faith in order to amend the provisions of the Loan Documents such
that such financial covenant, ratio or other requirement shall continue to
provide substantially the same financial tests or restrictions of the Borrower
and the Guarantors as in effect prior to such accounting change, as determined
by the Required Lenders in their good faith judgment.  Until such time as such
amendment shall have been executed and delivered by the Borrower, the
Guarantors, the Agent and the Required Lenders, such financial covenants, ratio
and other requirements, and all financial statements and other documents
required to be delivered under the Loan Documents, shall be calculated and
reported as if such change had not occurred.

 

(l)            Notwithstanding anything to the contrary in this Agreement,
except for the purposes of the financial statements required to be delivered
under §§7.4(a) and (b), wherever a reference is made in this Agreement to a
matter being Consolidated in accordance with GAAP or a similar phrase, in lieu
of being Consolidated in accordance with GAAP such matter (including any
requirement that a calculation of any limitation or covenant be made in
accordance with GAAP) shall be presented or calculated, as applicable, based on
the pro rata share of the ownership interests of any Person held by REIT, the
Borrower and their respective Subsidiaries, such pro rata share of such
ownership interests to be based on the right of REIT, the Borrower and their
respective Subsidiaries, as applicable, to receive cash flow and other
distributions, as reasonably approved by the Agent.

 

§2.           THE CREDIT FACILITY.

 

§2.1         Revolving Credit Loans.

 

(a)           Subject to the terms and conditions set forth in this Agreement,
each of the Revolving Credit Lenders severally agrees to lend to the Borrower,
and the Borrower may borrow (and repay and reborrow) from time to time between
the Closing Date and the Revolving

 

36

--------------------------------------------------------------------------------


 

Credit Maturity Date upon notice by the Borrower to the Agent given in
accordance with §2.7,2.6, such sums as are requested by the Borrower for the
purposes set forth in §2.92.8 up to a maximum aggregate principal amount
outstanding (after giving effect to all amounts requested) at any one time equal
to the lesser of (i) such Revolving Credit Lender’s Revolving Credit Commitment
and (ii) such Revolving Credit Lender’s Revolving CreditLender’s Commitment
Percentage of the sum of (A) the Borrowing Base Availability minus (B) the sum
of (1) the amount of all outstanding Revolving Credit Loans and Swing Loans, and
(2) the aggregate amount of Letter of Credit Liabilities; provided, that, in all
events no Default or Event of Default shall have occurred and be continuing; and
provided, further, that the outstanding principal amount of the Revolving Credit
Loans (after giving effect to all amounts requested), Swing Loans and Letter of
Credit Liabilities shall not at any time exceed the Total Revolving Credit
Commitment and the outstanding principal amount of the Revolving Credit Loans
(after giving effect to all amounts requested), Swing Loans, Term Loans and
Letter of Credit Liabilities shall not at any time exceed the Total Commitment.
or cause a violation of the covenant set forth in §9.1.  The Revolving Credit
Loans shall be made pro rata in accordance with each Revolving Credit Lender’s
Revolving Credit Commitment Percentage.  Each request for a Revolving Credit
Loan hereunder shall constitute a representation and warranty by the Borrower
that all of the conditions required of the Borrower set forth in §10 and §11
have been satisfied on the date of such request.  The Agent may assume that the
conditions in §10 and §11 have been satisfied unless it receives prior written
notice from a Revolving Credit Lender that such conditions have not been
satisfied.  No Revolving Credit Lender shall have any obligation to make
Revolving Credit Loans to the Borrower in the maximum aggregate principal
outstanding balance of more than the principal face amount of its Revolving
Credit Note.

 

(b)           The Revolving Credit Loans shall be evidenced by separate
promissory notes of the Borrower in substantially the form of Exhibit A hereto
(collectively, the “Revolving Credit Notes”), dated of even date with this
Agreement (except as otherwise provided in §18.3) and completed with appropriate
insertions.  One Revolving Credit Note shall be payable to the order of each
Revolving Credit Lender in the principal amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment or, if less, the outstanding amount of all
Revolving Credit Loans made by such Revolving Credit Lender, plus interest
accrued thereon, as set forth below.  The Borrower irrevocably authorizes Agent
to make or cause to be made, at or about the time of the Drawdown Date of any
Revolving Credit Loan or the time of receipt of any payment of principal
thereof, an appropriate notation on Agent’s Record reflecting the making of such
Revolving Credit Loan or (as the case may be) the receipt of such payment.  The
outstanding amount of the Revolving Credit Loans set forth on Agent’s Record
shall be prima facie evidence of the principal amount thereof owing and unpaid
to each Revolving Credit Lender, but the failure to record, or any error in so
recording, any such amount on Agent’s Record shall not limit or otherwise affect
the obligations of the Borrower hereunder or under any Revolving Credit Note to
make payments of principal of or interest on any Revolving Credit Note when due.

 

§Commitment to Lend Term Loan.  Subject to the terms and conditions set forth in
this Agreement, each of the Term Loan Lenders severally agrees to lend to the
Borrower on the Closing Date such Term Loan Lender’s Term Loan Commitment, which
Term Loans shall be evidenced by the Term Loan Notes.

 

37

--------------------------------------------------------------------------------


 

§2.2         Facility Unused Fee.  The Borrower agrees to pay to the Agent for
the account of the Revolving Credit Lenders in accordance with their respective
Revolving Credit Commitment Percentages a facility unused fee calculated in
accordance with §4.4 at the rate per annum as set forth below on the average
daily amount by which the Total Revolving Credit Commitment exceeds the
outstanding principal amount of Revolving Credit Loans, Swing Loans and the face
amount of Letters of Credit Outstanding during each calendar quarter or portion
thereof commencing on the date hereof and ending on the Revolving Credit
Maturity Date.  The facility unused fee shall be calculated for each day based
on the ratio (expressed as a percentage) of (a) the average daily amount of the
outstanding principal amount of the Revolving Credit Loans and Swing Loans and
the face amount of Letters of Credit Outstanding during such quarter to (b) the
Total Revolving Credit Commitment, and if such ratio is less than or equal to
fifty percent (50%), the facility unused fee shall be payable at the rate of
0.20%, and if such ratio is greater than fifty percent (50%), the facility
unused fee shall be payable at the rate of 0.15%.  The facility unused fee shall
be payable quarterly in arrears on the first (1st) day of each calendar quarter
for the immediately preceding calendar quarter or portion thereof, and on any
earlier date on which the Revolving Credit Commitments shall be reduced or shall
terminate as provided in §2.4,2.3, with a final payment on the Revolving Credit
Maturity Date.

 

§2.3         Reduction and Termination of the Revolving Credit Commitments.  The
Borrower shall have the right at any time and from time to time upon five
(5) Business Days’ prior written notice to the Agent to reduce by $5,000,000.00
or an integral multiple of $1,000,000.00 in excess thereof (provided that in no
event shall the Total Revolving Credit Commitment be reduced in such manner to
an amount less than $100,000,000.00) or to terminate entirely the Revolving
Credit Commitments, whereupon the Revolving Credit Commitments of the Revolving
Credit Lenders shall be reduced pro rata in accordance with their respective
Revolving Credit Commitment Percentages of the amount specified in such notice
or, as the case may be, terminated, any such termination or reduction to be
without penalty except as otherwise set forth in §4.8; provided, however, that
no such termination or reduction shall be permitted if, after giving effect
thereto, the sum of Outstanding Revolving Credit Loans, the Outstanding Swing
Loans and the Letter of Credit Liabilities would exceed the Revolving Credit
Commitments of the Revolving Credit Lenders as so terminated or reduced. 
Promptly after receiving any notice from the Borrower delivered pursuant to this
§2.4,2.3, the Agent will notify the Revolving Credit Lenders of the substance
thereof.  The Total Commitment shall also be reduced as provided in §5.4 and
§7.7.  Any reduction of the Revolving Credit Commitments shall also result in a
proportionate reduction (rounded to the next lowest integral multiple of
$100,000.00) in the maximum amount of Swing Loans and Letters of Credit.  Upon
the effective date of any such reduction or termination, the Borrower shall pay
to the Agent for the respective accounts of the Revolving Credit Lenders the
full amount of any facility fee under §2.32.2 then accrued on the amount of the
reduction.  No reduction or termination of the Revolving Credit Commitments may
be reinstated.

 

§2.4         Swing Loan Commitment.

 

(a)           Subject to the terms and conditions set forth in this Agreement,
Swing Loan Lender agrees to lend to the Borrower (the “Swing Loans”), and the
Borrower may borrow (and repay and reborrow) from time to time between the
Closing Date and the date which is five (5) Business Days prior to the Revolving
Credit Maturity Date upon notice by the Borrower to

 

38

--------------------------------------------------------------------------------


 

the Swing Loan Lender given in accordance with this §2.5, such sums as are
requested by the Borrower for the purposes set forth in §2.92.8 in an aggregate
principal amount at any one time outstanding not exceeding the Swing Loan
Commitment; provided that in all events (i) no Default or Event of Default shall
have occurred and be continuing; (ii) no Revolving Credit Lender shall be a
Delinquent Lender (provided Swing Loan Lender may, in its sole discretion, be
entitled to waive this condition); (iii) the outstanding principal amount of the
Revolving Credit Loans and Swing Loans (after giving effect to all amounts
requested) plus Letter of Credit Liabilities shall not at any time exceed the
lesser of (A) the Total Revolving Credit Commitment; and (iv) the outstanding
principal amount of the Revolving Credit Loans, Term Loans and Swing Loans
(after giving effect to all amounts requested), plus Letter of Credit
Liabilities shall not at any time exceed the Total Commitment.Commitment or
(B) the Borrowing Base Availability, or cause a violation of the covenant set
forth in §9.1.  Swing Loans shall constitute “Revolving Credit Loans” for all
purposes hereunder.  The funding of a Swing Loan hereunder shall constitute a
representation and warranty by the Borrower that all of the conditions set forth
in §10 and §11 have been satisfied on the date of such funding.  The Swing Loan
Lender may assume that the conditions in §10 and §11 have been satisfied unless
Swing Loan Lender has received written notice from a Revolving Credit Lender
that such conditions have not been satisfied.  Each Swing Loan shall be due and
payable within five (5) Business Days of the date such Swing Loan was provided
and the Borrower hereby agrees (to the extent not repaid as contemplated by
§2.52.4(d) below) to repay each Swing Loan on or before the date that is five
(5) Business Days from the date such Swing Loan was provided.

 

(b)           The Swing Loans shall be evidenced by a separate promissory note
of the Borrower in substantially the form of Exhibit B hereto (the “Swing
Note”), dated the date of this Agreement and completed with appropriate
insertions.  The Swing Loan Note shall be payable to the order of the Swing Loan
Lender in the principal face amount equal to the Swing Loan Commitment and shall
be payable as set forth below.  The Borrower irrevocably authorizes the Swing
Loan Lender to make or cause to be made, at or about the time of the Drawdown
Date of any Swing Loan or at the time of receipt of any payment of principal
thereof, an appropriate notation on the Swing Loan Lender’s Record reflecting
the making of such Swing Loan or (as the case may be) the receipt of such
payment.  The outstanding amount of the Swing Loans set forth on the Swing Loan
Lender’s Record shall be prima facie evidence of the principal amount thereof
owing and unpaid to the Swing Loan Lender, but the failure to record, or any
error in so recording, any such amount on the Swing Loan Lender’s Record shall
not limit or otherwise affect the obligations of the Borrower hereunder or under
the Swing Loan Note to make payments of principal of or interest on any Swing
Loan Note when due.

 

(c)           The Borrower shall request a Swing Loan by delivering to the Swing
Loan Lender a Loan Request executed by an Authorized Officer no later than
11:00 a.m. (Cleveland time) on the requested Drawdown Date specifying the amount
of the requested Swing Loan (which shall be in the minimum amount of
$1,000,000.00) and providing the wire instructions for the delivery of the Swing
Loan proceeds.  The Loan Request shall also contain the statements and
certifications required by §2.72.6(i) and (ii).  Each such Loan Request shall be
irrevocable and binding on the Borrower and shall obligate the Borrower to
accept such Swing Loan on the Drawdown Date.  Notwithstanding anything herein to
the contrary, a Swing Loan shall be a Revolving Credit Base Rate Loan and shall
bear interest at the Base Rate plus the Applicable Margin for Revolving Credit
Base Rate Loansfifty (50) basis points (0.5%).  The proceeds of the

 

39

--------------------------------------------------------------------------------


 

Swing Loan will be disbursed by wire by the Swing Loan Lender to the Borrower no
later than 1:00 p.m. (Cleveland time).

 

(d)           The Swing Loan Lender shall, within two (2) Business Days after
the Drawdown Date with respect to such Swing Loan, request each Revolving Credit
Lender, including the Swing Loan Lender, to make a Revolving Credit Loan
pursuant to §2.1 in an amount equal to such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of the amount of the Swing Loan outstanding on the
date such notice is given.  In the event that the Borrower does not notify the
Agent in writing otherwise on or before noon (Cleveland Time) on the second
(2nd) Business Day after the Drawdown Date with respect to such Swing Loan,
Agent shall notify the Revolving Credit Lenders that such Revolving Credit Loan
shall be a Revolving Credit LIBOR Rate Loan with an Interest Period of one
(1) month, provided that the making of such Revolving Credit LIBOR Rate Loan
will not be in contravention of any other provision of this Agreement, or if the
making of a Revolving Credit LIBOR Rate Loan would be in contravention of this
Agreement, then such notice shall indicate that such loan shall be a Revolving
Credit Base Rate Loan.  The Borrower hereby irrevocably authorizes and directs
the Swing Loan Lender to so act on its behalf, and agrees that any amount
advanced to the Agent for the benefit of the Swing Loan Lender pursuant to this
§2.52.4(d) shall be considered a Revolving Credit Loan pursuant to §2.1.  Unless
any of the events described in paragraph (h), (i) or (j) of §12.1 shall have
occurred (in which event the procedures of §2.52.4(e) shall apply), each
Revolving Credit Lender shall make the proceeds of its Revolving Credit Loan
available to the Swing Loan Lender for the account of the Swing Loan Lender at
the Agent’s Head Office prior to 12:00 noon (Cleveland time) in funds
immediately available no later than the third (3rd) Business Day after the date
such notice is given just as if the Revolving Credit Lenders were funding
directly to the Borrower, so that thereafter such Obligations shall be evidenced
by the Revolving Credit Notes.  The proceeds of such Revolving Credit Loan shall
be immediately applied to repay the Swing Loans.

 

(e)           If for any reason a Swing Loan cannot be refinanced by a Revolving
Credit Loan pursuant to §2.52.4(d), each Revolving Credit Lender will, on the
date such Revolving Credit Loan pursuant to §2.52.4(d) was to have been made,
purchase an undivided participation interest in the Swing Loan in an amount
equal to its Revolving Credit Commitment Percentage of such Swing Loan.  Each
Revolving Credit Lender will immediately transfer to the Swing Loan Lender in
immediately available funds the amount of its participation and upon receipt
thereof the Swing Loan Lender will deliver to such Revolving Credit Lender a
Swing Loan participation certificate dated the date of receipt of such funds and
in such amount.

 

(f)            Whenever at any time after the Swing Loan Lender has received
from any Revolving Credit Lender such Revolving Credit Lender’s participation
interest in a Swing Loan, the Swing Loan Lender receives any payment on account
thereof, the Swing Loan Lender will distribute to such Revolving Credit Lender
its participation interest in such amount (appropriately adjusted in the case of
interest payments to reflect the period of time during which such Revolving
Credit Lender’s participating interest was outstanding and funded); provided,
however, that in the event that such payment received by the Swing Loan Lender
is required to be returned, such Revolving Credit Lender will return to the
Swing Loan Lender any portion thereof previously distributed by the Swing Loan
Lender to it.

 

40

--------------------------------------------------------------------------------


 

(g)           Each Revolving Credit Lender’s obligation to fund a Revolving
Credit Loan as provided in §2.52.4(d) or to purchase participation interests
pursuant to §2.52.4(e) shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender or the Borrower may have against the Swing Loan Lender, the Borrower or
anyone else for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default; (iii) any adverse change in the condition
(financial or otherwise) of REIT, the Borrower or any of their respective
Subsidiaries; (iv) any breach of this Agreement or any of the other Loan
Documents by the Borrower or any Guarantor or any Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.  Any portions of a Swing Loan not so purchased or converted may
be treated by the Agent and Swing Loan Lender as against such Revolving Credit
Lender as a Revolving Credit Loan which was not funded by the non-purchasing
Revolving Credit Lender as contemplated by §2.82.7 and §12.5, and shall have
such rights and remedies against such Revolving Credit Lender as are set forth
in §§2.8,2.7, 12.5 and 14.5.  Each Swing Loan, once so sold or converted, shall
cease to be a Swing Loan for the purposes of this Agreement, but shall be a
Revolving Credit Loan made by each Revolving Credit Lender under its Revolving
Credit Commitment.

 

§2.5         Interest on Loans.

 

(a)           Each Revolving Credit Base Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on, but excluding,
the date on which such Revolving Credit Base Rate Loan is repaid or converted to
a Revolving Credit LIBOR Rate Loan at the rate per annum equal to the sum of the
Base Rate plus the Applicable Margin for Base Rate Loansfifty (50) basis points
(0.5%).

 

(b)           Each Revolving Credit LIBOR Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the last day of
each Interest Period with respect thereto at the rate per annum equal to the sum
of LIBOR determined for such Interest Period plus the Applicable Margin for
LIBOR Rate Loanstwo hundred seventy-five (275) basis points (2.75%).

 

(c)           Each Term Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on, but excluding, the date
on which such Term Base Rate Loan is repaid or is converted to a Term LIBOR Rate
Loan at a rate per annum equal to the sum of the Applicable Margin for Base Rate
Loans plus the Base Rate.

 

(d)           Each Term LIBOR Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto at the rate per annum equal to the sum of
LIBOR determined for such Interest Period plus the Applicable Margin for LIBOR
Rate Loans.

 

(c)           (e) The Borrower promises to pay interest on each Loan in arrears
on each Interest Payment Date with respect thereto.

 

(d)           (f) Revolving Credit Base Rate Loans and Revolving Credit LIBOR
Rate Loans may be converted to Loans of the other Type as provided in §4.1.

 

41

--------------------------------------------------------------------------------


 

§2.6                          Requests for Revolving Credit Loans.  Except with
respect to the initial Revolving Credit Loan on the Closing Date, the Borrower
shall give to the Agent written notice executed by an Authorized Officer in the
form of Exhibit EG hereto (or telephonic notice confirmed in writing in the form
of Exhibit EG hereto) of each Revolving Credit Loan requested hereunder (a “Loan
Request”) by 11:00 a.m. (Cleveland time) one (1) Business Day prior to the
proposed Drawdown Date with respect to Revolving Credit Base Rate Loans and
three (3) Business Days prior to the proposed Drawdown Date with respect to
Revolving Credit LIBOR Rate Loans.  Each such notice shall specify with respect
to the requested Revolving Credit Loan the proposed principal amount of such
Revolving Credit Loan, the Type of Revolving Credit Loan, the initial Interest
Period (if applicable) for such Revolving Credit Loan and the Drawdown Date. 
Each such notice shall also contain (i) a general statement as to the purpose
for which such advance shall be used (which purpose shall be in accordance with
the terms of §2.92.8) and (ii) a certification by the chief financial officer or
chief accounting officer of the Borrower that the Borrower and Guarantors are
and will be in compliance with all covenants under the Loan Documents after
giving effect to the making of such Revolving Credit Loan.  Promptly upon
receipt of any such notice, the Agent shall notify each of the Revolving Credit
Lenders thereof.  Each such Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept the Revolving Credit Loan
requested from the Revolving Credit Lenders on the proposed Drawdown Date. 
Nothing herein shall prevent the Borrower from seeking recourse against any
Revolving Credit Lender that fails to advance its proportionate share of a
requested Revolving Credit Loan as required by this Agreement.  Each Loan
Request shall be (a) for a Revolving Credit Base Rate Loan in a minimum
aggregate amount of $1,000,000.00 or an integral multiple of $100,000.00 in
excess thereof; or (b) for a Revolving Credit LIBOR Rate Loan in a minimum
aggregate amount of $1,000,000.00 or an integral multiple of $250,000.00 in
excess thereof; provided, however, that there shall be no more than six (6)
Revolving Credit LIBOR Rate Loans outstanding at any one time.

 

§2.7                          Funds for Loans.

 

(a)                                  Not later than 1:00 p.m. (Cleveland time)
on the proposed Drawdown Date of any Revolving Credit Loans or Term Loans, each
of the Revolving Credit Lenders or Term Loan Lenders, as applicable, will make
available to the Agent, at the Agent’s Head Office, in immediately available
funds, the amount of such Lender’s Commitment Percentage of the amount of the
requested Loans which may be disbursed pursuant to §2.1 or §2.2.2.1.  Upon
receipt from each such Revolving Credit Lender or Term Loan Lender, as
applicable, of such amount, and upon receipt of the documents required by §10
and §11 and the satisfaction of the other conditions set forth therein, to the
extent applicable, the Agent will make available to the Borrower the aggregate
amount of such Revolving Credit Loans or Term Loans made available to the Agent
by the Revolving Credit Lenders or Term Loan Lenders, as applicable, by
crediting such amount to the account of the Borrower maintained at the Agent’s
Head Office.  The failure or refusal of any Revolving Credit Lender or Term Loan
Lender to make available to the Agent at the aforesaid time and place on any
Drawdown Date the amount of its Commitment Percentage of the requested Loans
shall not relieve any other Revolving Credit Lender or Term Loan Lender from its
several obligation hereunder to make available to the Agent the amount of such
other Lender’s Commitment Percentage of any requested Loans, including any
additional Revolving Credit Loans that may be requested subject to the terms and
conditions hereof to provide funds to replace those not advanced by the Lender
so failing or refusing.  In the event of

 

42

--------------------------------------------------------------------------------


 

any such failure or refusal, the Lenders not so failing or refusing shall be
entitled to a priority secured position as against the Lender or Lenders so
failing or refusing to make available to the Borrower the amount of its or their
Commitment Percentage for such Loans as provided in §12.5.

 

(b)                                 Unless the Agent shall have been notified by
any Lender prior to the applicable Drawdown Date that such Lender will not make
available to Agent such Lender’s Commitment Percentage of a proposed Loan, Agent
may in its discretion assume that such Lender has made such Loan available to
Agent in accordance with the provisions of this Agreement and the Agent may, if
it chooses, in reliance upon such assumption make such Loan available to the
Borrower, and such Lender shall be liable to the Agent for the amount of such
advance.  If such Lender does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify the Borrower, and the Borrower
shall promptly pay such corresponding amount to the Agent.  The Agent shall also
be entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate.

 

§2.8                          Use of Proceeds.  The Borrower will use the
proceeds of the Loans and the Letters of Credit solely for general corporate and
working capital purposes.

 

§2.9                          Letters of Credit.

 

(a)                                  Subject to the terms and conditions set
forth in this Agreement, at any time and from time to time from the Closing Date
through the day that is ninety (90) days prior to the Revolving Credit Maturity
Date, the Issuing Lender shall issue such Letters of Credit as the Borrower may
request upon the delivery of a written request in the form of Exhibit FH hereto
(a “Letter of Credit Request”) to the Issuing Lender, provided that (i) no
Default or Event of Default shall have occurred and be continuing, (ii) upon
issuance of such Letter of Credit, the Letter of Credit Liabilities shall not
exceed Fifty Million Dollars ($50,000,000.00), (iii) in no event shall the sum
of (A) the Revolving Credit Loans Outstanding, (B)  the Swing Loans Outstanding
and (C) the amount of Letter of Credit Liabilities (after giving effect to all
Letters of Credit requested) exceed the Total Revolving Credit Commitment, (iv)
in no event shall the outstanding principal amount of the Revolving Credit
Loans, Swing Loans, Letters and Letter of Credit Liabilities and Term Loans
(after giving effect to any requested Letters of Credit) exceed the lesser of
the Total Commitment, or the Borrowing Base Availability or cause a violation of
the covenant set forth in §9.1, (v) the conditions set forth in §§10 and 11
shall have been satisfied, (vi) no Revolving Credit Lender is a Delinquent
Lender (provided Issuing Lender may, in its sole discretion, be entitled to
waive this condition), and (vii) in no event shall any amount drawn under a
Letter of Credit be available for reinstatement or a subsequent drawing under
such Letter of Credit.  The Issuing Lender may assume that the conditions in §10
and §11 have been satisfied unless it receives written notice from a Revolving
Credit Lender that such conditions have not been satisfied.  Each Letter of
Credit Request shall be executed by an Authorized Officer of the Borrower.  The
Issuing Lender shall be entitled to conclusively rely on such Person’s authority
to request a Letter of Credit on behalf of the Borrower.  The Issuing Lender

 

43

--------------------------------------------------------------------------------


 

shall have no duty to verify the authenticity of any signature appearing on a
Letter of Credit Request.  The Borrower assumes all risks with respect to the
use of the Letters of Credit.  Unless the Issuing Lender and the Majority
Revolving CreditRequired Lenders otherwise consent, the term of any Letter of
Credit shall not exceed a period of time commencing on the issuance of the
Letter of Credit and ending one year after the date of issuance thereof, subject
to extension pursuant to an “evergreen” clause acceptable to Agent and Issuing
Lender (but in any event the term shall not extend beyond the Revolving Credit
Maturity Date).  The amount available to be drawn under any Letter of Credit
shall reduce on a dollar-for-dollar basis the amount available to be drawn under
the Total Revolving Credit Commitment as a Revolving Credit Loan.  Schedule 2.9
attached hereto reflects all Letters of Credit outstanding as of the First
Amendment Date.

 

(b)                                 Each Letter of Credit Request shall be
submitted to the Issuing Lender at least five (5) Business Days (or such shorter
period as the Issuing Lender may approve) prior to the date upon which the
requested Letter of Credit is to be issued.  Each such Letter of Credit Request
shall contain (i) a statement as to the purpose for which such Letter of Credit
shall be used (which purpose shall be in accordance with the terms of this
Agreement), and (ii) a certification by the chief financial or chief accounting
officer of the Borrower that the Borrower and Guarantors are and will be in
compliance with all covenants under the Loan Documents after giving effect to
the issuance of such Letter of Credit.  The Borrower shall further deliver to
the Issuing Lender such additional applications (which application as of the
date hereof is in the form of Exhibit IL attached hereto) and documents as the
Issuing Lender may require, in conformity with the then standard practices of
its letter of credit department, in connection with the issuance of such Letter
of Credit; provided that in the event of any conflict, the terms of this
Agreement shall control.

 

(c)                                  The Issuing Lender shall, subject to the
conditions set forth in this Agreement, issue the Letter of Credit on or before
five (5) Business Days following receipt of the documents last due pursuant to
§2.102.9(b).  Each Letter of Credit shall be in form and substance reasonably
satisfactory to the Issuing Lender in its reasonable discretion.

 

(d)                                 Upon the issuance of a Letter of Credit,
each Revolving Credit Lender shall be deemed to have purchased a participation
therein from Issuing Lender in an amount equal to its respective Commitment
Percentage of the amount of such Letter of Credit.  No Revolving Credit Lender’s
obligation to participate in a Letter of Credit shall be affected by any other
Revolving Credit Lender’s failure to perform as required herein with respect to
such Letter of Credit or any other Letter of Credit.

 

(e)                                  Upon the issuance of each Letter of Credit,
the Borrower shall pay to the Issuing Lender (i) for its own account, a Letter
of Credit fronting fee calculated at the rate set forth in the Agreement
Regarding Fees, and (ii) for the accounts of the Revolving Credit Lenders
(including the Issuing Lender) in accordance with their respective percentage
shares of participation in such Letter of Credit, a Letter of Credit fee
calculated at the rate per annum equal to the Applicable Margin then applicable
to LIBOR Rate Loanstwo hundred seventy-five (275) basis points (2.75%) on the
amount available to be drawn under such Letter of Credit.  Such fees shall be
payable in quarterly installments in arrears with respect to each Letter of
Credit on the first day of each calendar quarter following the date of issuance
and continuing on each quarter or portion thereof thereafter, as applicable, or
on any earlier date on which the Commitments

 

44

--------------------------------------------------------------------------------


 

shall terminate and on the expiration or return of any Letter of Credit.  In
addition, the Borrower shall pay to Issuing Lender for its own account within
five (5) days of demand of Issuing Lender the standard issuance, documentation
and service charges for Letters of Credit issued from time to time by Issuing
Lender.

 

(f)                                    In the event that any amount is drawn
under a Letter of Credit by the beneficiary thereof, the Borrower shall
reimburse the Issuing Lender by having such amount drawn treated as an
outstanding Revolving Credit Base Rate Loan under this Agreement (the Borrower
being deemed to have requested a Revolving Credit Base Rate Loan on such date in
an amount equal to the amount of such drawing and such amount drawn shall be
treated as an outstanding Revolving Credit Base Rate Loan under this Agreement)
and the Agent shall promptly notify each Revolving Credit Lender by telex,
telecopy, telegram, telephone (confirmed in writing) or other similar means of
transmission, and each Revolving Credit Lender shall promptly and
unconditionally pay to the Agent, for the Issuing Lender’s own account, an
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of such Letter of Credit (to the extent of the amount drawn).  The
Borrower further hereby irrevocably authorizes and directs Agent to notify the
Revolving Credit Lenders of the Borrower’s intent to convert such Revolving
Credit Base Rate Loan to a Revolving Credit LIBOR Rate Loan with an Interest
Period of one (1) month on the third (3rd) Business Day following the funding by
the Revolving Credit Lenders of their advance under this §2.102.9(f), provided
that the making of such Revolving Credit LIBOR Rate Loan shall not be a
contravention of any provision of this Agreement.  If and to the extent any
Revolving Credit Lender shall not make such amount available on the Business Day
on which such draw is funded, such Revolving Credit Lender agrees to pay such
amount to the Agent forthwith on demand, together with interest thereon, for
each day from the date on which such draw was funded until the date on which
such amount is paid to the Agent, at the Federal Funds Effective Rate until
three (3) days after the date on which the Agent gives notice of such draw and
at the Federal Funds Effective Rate plus one percent (1.0%) for each day
thereafter.  Further, such Revolving Credit Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Revolving
Credit Loans, amounts due with respect to its participations in Letters of
Credit and any other amounts due to it hereunder to the Agent to fund the amount
of any drawn Letter of Credit which such Revolving Credit Lender was required to
fund pursuant to this §2.102.9(f) until such amount has been funded (as a result
of such assignment or otherwise).  In the event of any such failure or refusal,
the Revolving Credit Lenders not so failing or refusing shall be entitled to a
priority secured position for such amounts as provided in §12.5.  The failure of
any Revolving Credit Lender to make funds available to the Agent in such amount
shall not relieve any other Revolving Credit Lender of its obligation hereunder
to make funds available to the Agent pursuant to this §2.102.9(f).

 

(g)                                 If after the issuance of a Letter of Credit
pursuant to §2.102.9(c) by the Issuing Lender, but prior to the funding of any
portion thereof by a Revolving Credit Lender, for any reason a drawing under a
Letter of Credit cannot be refinanced as a Revolving Credit Loan, each Revolving
Credit Lender will, on the date such Revolving Credit Loan pursuant to
§2.102.9(f) was to have been made, purchase an undivided participation interest
in the Letter of Credit in an amount equal to its Revolving Credit Commitment
Percentage of the amount of such Letter of Credit.  Each Revolving Credit Lender
will immediately transfer to the Issuing Lender in immediately available funds
the amount of its participation and upon receipt thereof the

 

45

--------------------------------------------------------------------------------


 

Issuing Lender will deliver to such Revolving Credit Lender a Letter of Credit
participation certificate dated the date of receipt of such funds and in such
amount.

 

(h)                                 Whenever at any time after the Issuing
Lender has received from any Revolving Credit Lender any such Revolving Credit
Lender’s payment of funds under a Letter of Credit and thereafter the Issuing
Lender receives any payment on account thereof, then the Issuing Lender will
distribute to such Revolving Credit Lender its participation interest in such
amount (appropriately adjusted in the case of interest payments to reflect the
period of time during which such Revolving Credit Lender’s participation
interest was outstanding and funded); provided, however, that in the event that
such payment received by the Issuing Lender is required to be returned, such
Revolving Credit Lender will return to the Issuing Lender any portion thereof
previously distributed by the Issuing Lender to it.

 

(i)                                     The issuance of any supplement,
modification, amendment, renewal or extension to or of any Letter of Credit
shall be treated in all respects the same as the issuance of a new Letter of
Credit.

 

(j)                                     The Borrower assumes all risks of the
acts, omissions, or misuse of any Letter of Credit by the beneficiary thereof. 
Neither Agent, Issuing Lender nor any Lender will be responsible for (i) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any Letter
of Credit or any document submitted by any party in connection with the issuance
of any Letter of Credit, even if such document should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii)
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) failure of any beneficiary of any Letter of Credit to comply fully with
the conditions required in order to demand payment under a Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document or draft required by or from a beneficiary in order to
make a disbursement under a Letter of Credit or the proceeds thereof; (vii) for
the misapplication by the beneficiary of any Letter of Credit of the proceeds of
any drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Agent or any Lender.  None of the foregoing
will affect, impair or prevent the vesting of any of the rights or powers
granted to Agent, Issuing Lender or the Lenders hereunder.  In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by Agent, Issuing Lender or the other Lenders in
good faith will be binding on the Borrower and will not put Agent, Issuing
Lender or the other Lenders under any resulting liability to the Borrower;
provided nothing contained herein shall relieve Issuing Lender for liability to
the Borrower arising as a result of the gross negligence or willful misconduct
of Issuing Lender as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods.

 

§2.10                    Increase in Total Revolving Credit Commitment.

 

(a)                                  Provided that no Default or Event of
Default has occurred and is continuing, subject to the terms and conditions set
forth in this §2.11,2.10, the Borrower shall

 

46

--------------------------------------------------------------------------------


 

have the option at any time and from time to time before the date that is ninety
(90) days prior to the Revolving Credit Maturity Date (or the extended maturity
date if the Borrower exercises its extension option pursuant to §2.12) to
request an increase in the Total Revolving Credit Commitment to not more than
$600,000,000.00300,000,000.00 by giving written notice to the Agent (an
“Increase Notice”; and the amount of such requested increase is the “Commitment
Increase”), provided that any such individual increase must be in a minimum
amount of $25,000,000.00.  Upon receipt of any Increase Notice, the Agent shall
consult with Arranger and shall notify the Borrower of the amount of facility
fees to be paid to any Revolving Credit Lenders who provide an additional
Revolving Credit Commitment in connection with such increase in the Total
Revolving Credit Commitment (which shall be in addition to the fees to be paid
to Agent or Arranger pursuant to the Agreement Regarding Fees).  If the Borrower
agrees to pay the facility fees so determined, then the Agent shall send a
notice to all Revolving Credit Lenders (the “Additional Commitment Request
Notice”) informing them of the Borrower’s request to increase the Total
Revolving Credit Commitment and of the facility fees to be paid with respect
thereto.  Each Revolving Credit Lender who desires to provide an additional
Revolving Credit Commitment upon such terms shall provide Agent with a written
commitment letter specifying the amount of the additional Revolving Credit
Commitment by which it is willing to provide prior to such deadline as may be
specified in the Additional Commitment Request Notice.  If the requested
increase is oversubscribed then the Agent and the Arranger shall allocate the
Commitment Increase among the Revolving Credit Lenders who provide such
commitment letters on such basis as the Agent and the Arranger shall determine
in their sole discretion.  If the additional Revolving Credit Commitments so
provided are not sufficient to provide the full amount of the Commitment
Increase requested by the Borrower, then the Agent, Arranger or the Borrower
may, but shall not be obligated to, invite one or more banks or lending
institutions (which banks or lending institutions shall be acceptable to Agent,
Arranger and the Borrower) to become a Revolving Credit Lender and provide an
additional Revolving Credit Commitment.  The Agent shall provide all Revolving
Credit Lenders with a notice setting forth the amount, if any, of the additional
Revolving Credit Commitment to be provided by each Revolving Credit Lender and
the revised Revolving Credit Commitment Percentages which shall be applicable
after the effective date of the Commitment Increase specified therein (the
“Commitment Increase Date”).  In no event shall any Revolving Credit Lender be
obligated to provide an additional Revolving Credit Commitment.

 

(b)                                 On any Commitment Increase Date the
outstanding principal balance of the Revolving Credit Loans shall be reallocated
among the Revolving Credit Lenders such that after the applicable Commitment
Increase Date the outstanding principal amount of Revolving Credit Loans owed to
each Revolving Credit Lender shall be equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage (as in effect after the applicable
Commitment Increase Date) of the outstanding principal amount of all Revolving
Credit Loans.  The participation interests of the Revolving Credit Lenders in
Swing Loans and Letters of Credit shall be similarly adjusted.  On any
Commitment Increase Date those Revolving Credit Lenders whose Revolving Credit
Commitment Percentage is increasing shall advance the funds to the Agent and the
funds so advanced shall be distributed among the Revolving Credit Lenders whose
Revolving Credit Commitment Percentage is decreasing as necessary to accomplish
the required reallocation of the outstanding Revolving Credit Loans.  The funds
so advanced shall be Revolving Credit Base Rate Loans until converted to
Revolving Credit LIBOR Rate Loans

 

47

--------------------------------------------------------------------------------


 

which are allocated among all Revolving Credit Lenders based on their Revolving
Credit Commitment Percentages.

 

(c)                                  Upon the effective date of each increase in
the Total Revolving Credit Commitment pursuant to this §2.112.10 the Agent may
unilaterally revise Schedule 1.1 and the Borrower shall execute and deliver to
the Agent new Revolving Credit Notes for each Revolving Credit Lender whose
Revolving Credit Commitment has changed so that the principal amount of such
Revolving Credit Lender’s Revolving Credit Note shall equal its Revolving Credit
Commitment.  The Agent shall deliver such replacement Revolving Credit Notes to
the respective Revolving Credit Lenders in exchange for the Revolving Credit
Notes replaced thereby which shall be surrendered by such Revolving Credit
Lenders.  Such new Revolving Credit Notes shall provide that they are
replacements for the surrendered Revolving Credit Notes and that they do not
constitute a novation, shall be dated as of the Commitment Increase Date and
shall otherwise be in substantially the form of the replaced Revolving Credit
Notes.  Within five (5) days of issuance of any new Revolving Credit Notes
pursuant to this §2.112.10(c), the Borrower shall deliver an opinion of counsel,
addressed to the Revolving Credit Lenders and the Agent, relating to the due
authorization, execution and delivery of such new Revolving Credit Notes and the
enforceability thereof, in form and substance substantially similar to the
opinion delivered in connection with the first disbursement under this
Agreement. The surrendered Revolving Credit Notes shall be canceled and returned
to the Borrower.

 

(d)                                 Notwithstanding anything to the contrary
contained herein, the obligation of the Agent and the Revolving Credit Lenders
to increase the Total Revolving Credit Commitment pursuant to this §2.112.10
shall be conditioned upon satisfaction of the following conditions precedent
which must be satisfied prior to the effectiveness of any increase of the Total
Commitment:

 

(i)                                     Payment of Activation Fee.  The Borrower
shall pay (A) to the Agent those fees described in and contemplated by the
Agreement Regarding Fees with respect to the applicable Commitment Increase, and
(B) to the Arranger such facility fees as the Revolving Credit Lenders who are
providing an additional Revolving Credit Commitment may require to increase the
aggregate Revolving Credit Commitment, which fees shall, when paid, be fully
earned and non-refundable under any circumstances.  The Arranger shall pay to
the Revolving Credit Lenders acquiring the increased Revolving Credit Commitment
certain fees pursuant to their separate agreement; and

 

(ii)                                  No Default.  On the date any Increase
Notice is given and on the date such increase becomes effective, both
immediately before and after the Total Revolving Credit Commitment is increased,
there shall exist no Default or Event of Default; and

 

(iii)                               Representations True.  The representations
and warranties made by the Borrower and Guarantors in the Loan Documents or
otherwise made by or on behalf of the Borrower or the Guarantors in connection
therewith or after the date thereof shall have been true and correct in all
material respects when made and shall also be true and correct in all material
respects on the date of such Increase Notice and on the date the Total Revolving
Credit Commitment is increased, both immediately before and after the Total
Revolving Credit Commitment is increased, except to the extent of changes
resulting from transactions permitted

 

48

--------------------------------------------------------------------------------


 

by the Loan Documents and except as previously disclosed in writing by the
Borrower to Agent and approved by the Agent in writing (which disclosures shall
be deemed to amend the Schedules and other disclosures delivered as contemplated
in this Agreement) (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date); and

 

(iv)                              Additional Documents and Expenses.  The
Borrower and the Subsidiary Guarantors shall execute and deliver to Agent and
the Revolving Credit Lenders such additional documents (including, without
limitation, amendments to the Security Documents), instruments, certifications
and opinions as the Agent may reasonably require in its sole and absolute
discretion, (including, without limitation, in the case of the Borrower, a
Compliance Certificate, demonstrating compliance with all covenants,
representations and warranties set forth in the Loan Documents after giving
effect to the increase) and the Borrower shall pay the cost of any mortgagee’s
title insurance policy or any endorsement or update thereto or any updated UCC
searches, all recording costs and fees, and any and all intangible taxes or
other documentary or mortgage taxes, assessments or charges or any similar fees,
taxes or expenses which are required to be paid in connection with such
increase; and

 

(v)                                 Other.  The Borrower shall satisfy such
other conditions to such increase as Agent may require in its reasonable
discretion.

 

§2.11                    Extension of Revolving Credit Maturity Date.  The
Borrower shall have the one-time right and option to extend the Revolving Credit
Maturity Date to December 11, 2011, upon satisfaction of the following
conditions precedent, which must be satisfied prior to the effectiveness of any
extension of the Revolving Credit Maturity Date:

 

(a)                                  Extension Request.  The Borrower shall
deliver written notice of such request (the “Revolving Credit Extension
Request”) to the Agent not earlier than the date which is one hundred twenty
(120) days and not later than the date which is sixty (60) days prior to the
Revolving Credit Maturity Date (as determined without regard to such
extension).  Any such Extension Request shall be irrevocable and binding on the
Borrower.

 

(b)                                 Payment of Extension Fee.  The Borrower
shall pay to the Agent for the pro rata accounts of the Revolving Credit Lenders
in accordance with their respective Revolving Credit Commitments an extension
fee in an amount equal to fifteen (15) basis points on the Total Revolving
Credit Commitment in effect on the Revolving Credit Maturity Date (as determined
without regard to such extension), which fee shall, when paid, be fully earned
and non-refundable under any circumstances.

 

(c)                                  No Default.  On the date the Revolving
Credit Extension Request is given and on the Revolving Credit Maturity Date (as
determined without regard to such extension) there shall exist no Default or
Event of Default.

 

(d)                                 Representations and Warranties.  The
representations and warranties made by the Borrower and the Guarantors in the
Loan Documents or otherwise made by or on behalf of the Borrower and the
Guarantors in connection therewith or after the date thereof shall have been
true and correct in all material respects when made and shall also be true and
correct in all

 

49

--------------------------------------------------------------------------------


 

material respects on the date the Revolving Credit Extension Request is given
and on the Revolving Credit Maturity Date (as determined without regard to such
extension), except to the extent of changes resulting from transactions
permitted by the Loan Documents and except as previously disclosed in writing by
the Borrower to Agent and approved by the Agent in writing (which disclosures
shall be deemed to amend the Schedules and other disclosures delivered as
contemplated in this Agreement) (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date).

 

§Extension of Term Loan Maturity Date.  The Borrower shall have the one-time
right and option to extend the Term Loan Maturity Date to December 11, 2011,
upon satisfaction of the following conditions precedent, which must be satisfied
prior to the effectiveness of any extension of the Term Loan Maturity Date:

 

(a)                                  Extension Request.  The Borrower shall
deliver written notice of such request (the “Term Loan Extension Request”) to
the Agent not earlier than the date which is one hundred twenty (120) days and
not later than the date which is sixty (60) days prior to the Term Loan Maturity
Date (as determined without regard to such extension).  Any such Term Loan
Extension Request shall be irrevocable and binding on the Borrower.

 

(b)                                 Payment of Extension Fee.  The Borrower
shall pay to the Agent for the pro rata accounts of the Term Loan Lenders in
accordance with their respective Term Loan Commitment Percentages an extension
fee in an amount equal to ten (10) basis points on the Term Loans Outstanding as
of the Term Loan Maturity Date (as determined without regard to such extension),
which fee shall, when paid, be fully earned and non-refundable under any
circumstances.

 

(c)                                  No Default.  On the date the Term Loan
Extension Request is given and on the Term Loan Maturity Date (as determined
without regard to such extension) there shall exist no Default or Event of
Default.

 

(d)                                 Representations and Warranties.  The
representations and warranties made by the Borrower and the Guarantors in the
Loan Documents or otherwise made by or on behalf of the Borrower and the
Guarantors in connection therewith or after the date thereof shall have been
true and correct in all material respects when made and shall also be true and
correct in all material respects on the date the Term Loan Extension Request is
given and on the Term Loan Maturity Date (as determined without regard to such
extension), except to the extent of changes resulting from transactions
permitted by the Loan Documents and except as previously disclosed in writing by
the Borrower to Agent and approved by the Agent in writing (which disclosures
shall be deemed to amend the Schedules and other disclosures delivered as
contemplated in this Agreement) (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date).

 

(e)           Pro Forma Covenant Compliance.  Borrower shall have delivered to
Agent evidence reasonably satisfactory to Agent that Borrower will be in pro
forma compliance with the covenant set forth in §9.1 immediately after giving
effect to the extension.

 

50

--------------------------------------------------------------------------------


 

(f)                                    Appraisal of Three Eldridge Place.  Agent
at its option shall have obtained at Borrower’s expense a new Appraisal or an
update to the existing Appraisal of Three Eldridge Place and determined the
current Appraised Value of Three Eldridge Place.

 

§3.                                REPAYMENT OF THE LOANS.

 

§3.1                          Stated Maturity.  The Borrower promises to pay on
the Revolving Credit Maturity Date and there shall become absolutely due and
payable on the Revolving Credit Maturity Date all of the Revolving Credit Loans,
Swing Loans and other Letter of Credit Liabilities outstanding on such date,
together with any and all accrued and unpaid interest thereon.  The Borrower
promises to pay on the Term Loan Maturity Date and there shall become absolutely
due and payable on the Term Loan Maturity Date all of the Term Loans outstanding
on such date, together with any and all accrued and unpaid interest thereon.

 

§3.2                          Mandatory Prepayments.  If at any time the sum of
the aggregate outstanding principal amount of the Revolving Credit Loans, the
Swing Loans and the Letter of Credit Liabilities exceeds the (a) Total Revolving
Credit Commitment or (b) the Borrowing Base Availability, then the Borrower
shall, within five (5) Business Days of such occurrence, pay the amount of such
excess to the Agent for the respective accounts of the Revolving Credit Lenders,
as applicable, for application to the Revolving Credit Loans as provided in
§3.4, together with any additional amounts payable pursuant to §4.8, except that
the amount of any Swing Loans shall be paid solely to the Swing Loan Lender.  In
the event there shall have occurred a casualty with respect to any Mortgaged
Property and the Borrower is required to repay the Loans pursuant to a Mortgage
or §7.7 or a Taking and the Borrower is required to repay the Loans pursuant to
a Mortgage or §7.7, the Borrower shall prepay the Loans within two (2) Business
Days of the date of receipt by the Borrower or the Agent of any Insurance
Proceeds or Condemnation Proceeds in respect of such casualty or Taking, as
applicable, in the amount required pursuant to the relevant provisions of §7.7
or such Mortgage.

 

§3.3                          Optional Prepayments.

 

(a)                                  The Borrower shall have the right, at its
election, to prepay the outstanding amount of the Revolving Credit Loans and
Swing Loans, as a whole or in part, at any time without penalty or premium;
provided, that if any prepayment of the outstanding amount of any Revolving
Credit LIBOR Rate Loans pursuant to this §3.3 is made on a date that is not the
last day of the Interest Period relating thereto, such prepayment shall be
accompanied by the payment of any amounts due pursuant to §4.8.

 

(b)                                 The Borrower shall have the right, at its
election, to prepay the outstanding amount of the Term Loans, as a whole or in
part, at any time without penalty or premium except as otherwise provided
herein.  In connection with any prepayment of the Term Loan permitted hereunder
(or accepted with the approval of the Term Loan Lenders) during the Prepayment
Period, the Borrower shall pay Agent for the account of the Term Loan Lenders
any sums that may be due under §4.8 and a prepayment fee in an amount equal to
one half of one percent (0.5%) of the amount of the Term Loans prepaid if
prepayment occurs prior to the expiration of the Prepayment Period.  No
prepayment fees shall be due on prepayments made after the expiration of the
Prepayment Period.  Under any and all circumstances where all or any portion

 

51

--------------------------------------------------------------------------------


 

of the Term Loans is paid prior to the expiration of the Prepayment Period,
whether such prepayment is voluntary or involuntary, even if such prepayment
results from Agent’s or the Lenders’ exercise of its rights upon the occurrence
of an Event of Default and acceleration of the Revolving Credit Maturity Date or
the Term Loan Maturity Date (irrespective of whether foreclosure proceedings
have been commenced), the Borrower shall to the extent permitted by applicable
law pay to the Lenders the prepayment fee calculated as provided above, which
prepayment fee shall be in addition to any other sums due hereunder or under any
of the other Loan Documents.  No tender of a prepayment of the Term Loans with
respect to which a prepayment fee is due shall be effective unless such
prepayment is accompanied by the prepayment fee.

 

(b)                                 (c) The Borrower shall give the Agent, no
later than 10:00 a.m. (Cleveland time) at least three (3) days prior written
notice of any prepayment pursuant to this §3.3, in each case specifying the
proposed date of prepayment of the Loans and the principal amount to be prepaid
(provided that any such notice may be revoked or modified upon one (1) day’s
prior notice to the Agent).  Notwithstanding the foregoing, no prior notice
shall be required for the prepayment of any Swing Loan.

 

§3.4                          Partial Prepayments.  Each partial prepayment of
the Loans under §3.3 shall be in a minimum amount of $1,000,000.00 or an
integral multiple of $100,000.00 in excess thereof, shall be accompanied by the
payment of accrued interest on the principal prepaid to the date of payment.
Each partial payment under §3.2 and §3.3 shall be applied first to the principal
of any Outstanding Swing Loans, then, in the absence of instruction by the
Borrower, to the principal of Revolving Credit Loans and then to the principal
of Term Loans (and with respect to each category of Loans, first to the
principal of Revolving Credit Base Rate Loans, and then to the principal of
Revolving Credit LIBOR Rate Loans).

 

§3.5                          Effect of Prepayments.  Amounts of the Revolving
Credit Loans prepaid under §3.2 and §3.3 prior to the Revolving Credit Maturity
Date may be reborrowed as provided in §2.  Any portion of the Term Loans that is
prepaid may not be reborrowed.

 

§4.                                CERTAIN GENERAL PROVISIONS.

 

§4.1                          Conversion Options.

 

(a)                                  The Borrower may elect from time to time to
convert any of its outstanding Revolving Credit Loans or Term Loans to a
Revolving Credit Loan or Term Loan of another Type and such Revolving Credit
Loans or Term Loans shall thereafter bear interest as a Revolving Credit Base
Rate Loan or a Revolving Credit LIBOR Rate Loan, as applicable; provided that
(i) with respect to any such conversion of a Revolving Credit LIBOR Rate Loan to
a Revolving Credit Base Rate Loan, the Borrower shall give the Agent at least
one (1) Business Day’s prior written notice of such election, and such
conversion shall only be made on the last day of the Interest Period with
respect to such Revolving Credit LIBOR Rate Loan; (ii) with respect to any such
conversion of a Revolving Credit Base Rate Loan to a Revolving Credit LIBOR Rate
Loan, the Borrower shall give the Agent at least three (3) LIBOR Business Days’
prior written notice of such election and the Interest Period requested for such
Loan, the principal amount of the Loan so converted shall be in a minimum
aggregate amount of $1,000,000.00 or

 

52

--------------------------------------------------------------------------------


 

an integral multiple of $250,000.00 in excess thereof and, after giving effect
to the making of such Loan, there shall be no more than six (6) Revolving Credit
LIBOR Rate Loans and two (2) Term LIBOR Rate Loans outstanding at any one time;
and (iii) no Loan may be converted into a Revolving Credit LIBOR Rate Loan when
any Default or Event of Default has occurred and is continuing.  All or any part
of the outstanding Revolving Credit Loans or Term Loans of any Type may be
converted as provided herein, provided that no partial conversion shall result
in a Revolving Credit Base Rate Loan or Term Base Rate Loan in a principal
amount of less than $1,000,000.00 or a Revolving Credit LIBOR Rate Loan or a
Term LIBOR Rate Loan in a principal amount of less than $1,000,000.00 or an
integral multiple of $250,000.00.  On the date on which such conversion is being
made, each Lender shall take such action as is necessary to transfer its
Commitment Percentage of such Loans to its Domestic Lending Office or its LIBOR
Lending Office, as the case may be.  Each Conversion/Continuation Request
relating to the conversion of a Revolving Credit Base Rate Loan to a Revolving
Credit LIBOR Rate Loan shall be irrevocable by the Borrower.

 

(b)                                 Any Revolving Credit LIBOR Rate Loan may be
continued as such Type upon the expiration of an Interest Period with respect
thereto by compliance by the Borrower with the terms of §4.1; provided that no
Revolving Credit LIBOR Rate Loan may be continued as such when any Default or
Event of Default has occurred and is continuing, but shall be automatically
converted to a Revolving Credit Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

 

(c)                                  In the event that the Borrower does not
notify the Agent of its election hereunder with respect to any Revolving Credit
LIBOR Rate Loan, such Loan shall be automatically converted at the end of the
applicable Interest Period to a Revolving Credit Base Rate Loan.

 

(d)                                 The Interest Periods in effect immediately
prior to the First Amendment Date shall be continued with respect to and be
applicable to the Revolving Credit LIBOR Rate Loans as of the First Amendment
Date.

 

§4.2                          Fees.  The Borrower agrees to pay to KeyBank and
Agent for their own account certain fees for services rendered or to be rendered
in connection with the Loans as provided pursuant to a fee letter dated
September 19, 2007 between the Borrower and KeyBank (the “Agreement Regarding
Fees”).  All such fees shall be fully earned when paid and nonrefundable under
any circumstances.

 

§4.3                          Funds for Payments.

 

(a)                                  All payments of principal, interest,
facility fees, Letter of Credit fees, closing fees and any other amounts due
hereunder or under any of the other Loan Documents shall be made to the Agent,
for the respective accounts of the Lenders and the Agent, as the case may be, at
the Agent’s Head Office, not later than 2:00 p.m. (Cleveland time) on the day
when due, in each case in lawful money of the United States in immediately
available funds.  The Agent is hereby authorized to charge the accounts of the
Borrower with KeyBank set forth on Schedule 4.3, on the dates when the amount
thereof shall become due and payable, with the amounts of the principal of and
interest on the Loans and all fees, charges, expenses and other

 

53

--------------------------------------------------------------------------------


 

amounts owing to the Agent and/or the Lenders (including the Swing Loan Lender)
under the Loan Documents.  Subject to the foregoing, all payments made to Agent
on behalf of the Lenders, and actually received by Agent, shall be deemed
received by the Lenders on the date actually received by Agent.

 

(b)                                 All payments by the Borrower hereunder and
under any of the other Loan Documents shall be made without setoff or
counterclaim and free and clear of and without deduction for any taxes (other
than income or franchise taxes imposed on any Lender), levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Borrower is compelled by law to make such deduction or withholding.  If any
such obligation is imposed upon the Borrower with respect to any amount payable
by it hereunder or under any of the other Loan Documents, the Borrower will pay
to the Agent, for the account of the Lenders (including the Swing Loan Lender)
or (as the case may be) the Agent, on the date on which such amount is due and
payable hereunder or under such other Loan Document, such additional amount in
Dollars as shall be necessary to enable the Lenders or the Agent to receive the
same net amount which the Lenders or the Agent would have received on such due
date had no such obligation been imposed upon the Borrower.  The Borrower will
deliver promptly to the Agent certificates or other valid vouchers for all taxes
or other charges deducted from or paid with respect to payments made by the
Borrower hereunder or under any other Loan Document.

 

(c)                                  Each Lender organized under the laws of a
jurisdiction outside the United States (but only so long as such Lender remains
lawfully able to do so), shall provide the Borrower with such duly executed
form(s) or statement(s) which may, from time to time, be prescribed by law and,
which, pursuant to applicable provisions of (i) an income tax treaty between the
United States and the country of residence of such Lender, (ii) the Code, or
(iii) any applicable rules or regulations in effect under (i) or (ii) above,
indicates the withholding status of such Lender; provided that nothing herein
(including without limitation the failure or inability to provide such form or
statement) shall relieve the Borrower of its obligations under §4.3(b).  In the
event that the Borrower shall have delivered the certificates or vouchers
described above for any payments made by the Borrower and such Lender receives a
refund of any taxes paid by the Borrower pursuant to §4.3(b), such Lender will
pay to the Borrower the amount of such refund promptly upon receipt thereof;
provided that if at any time thereafter such Lender is required to return such
refund, the Borrower shall promptly repay to such Lender the amount of such
refund.

 

(d)                                 The obligations of the Borrower to the
Lenders under this Agreement with respect to Letters of Credit (and of the
Revolving Credit Lenders to make payments to the Issuing Lender with respect to
Letters of Credit and to the Swing Loan Lender with respect to Swing Loans)
shall be absolute, unconditional and irrevocable, and shall be paid and
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including, without limitation, the following
circumstances:  (i) any lack of validity or enforceability of this Agreement,
any Letter of Credit or any of the other Loan Documents; (ii) any improper use
which may be made of any Letter of Credit or any improper acts or omissions of
any beneficiary or transferee of any Letter of Credit in connection therewith;
(iii) the existence of any claim, set-off, defense or any right which the
Borrower or any of its Subsidiaries or Affiliates may have at any time against
any beneficiary or any transferee of any Letter of Credit

 

54

--------------------------------------------------------------------------------


 

(or persons or entities for whom any such beneficiary or any such transferee may
be acting) or the Lenders (other than the defense of payment to the Lenders in
accordance with the terms of this Agreement) or any other person, whether in
connection with any Letter of Credit, this Agreement, any other Loan Document,
or any unrelated transaction; (iv) any draft, demand, certificate, statement or
any other documents presented under any Letter of Credit proving to be
insufficient, forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever; (v) any breach of
any agreement between the Borrower or any of its Subsidiaries or Affiliates and
any beneficiary or transferee of any Letter of Credit; (vi) any irregularity in
the transaction with respect to which any Letter of Credit is issued, including
any fraud by the beneficiary or any transferee of such Letter of Credit; (vii)
payment by the Issuing Lender under any Letter of Credit against presentation of
a sight draft, demand, certificate or other document which does not comply with
the terms of such Letter of Credit, provided that such payment shall not have
constituted gross negligence or willful misconduct on the part of the Issuing
Lender as determined by a court of competent jurisdiction after the exhaustion
of all applicable appeal periods; (viii) any non-application or misapplication
by the beneficiary of a Letter of Credit of the proceeds of such Letter of
Credit; (ix) the legality, validity, form, regularity or enforceability of the
Letter of Credit; (x) the failure of any payment by Issuing Lender to conform to
the terms of a Letter of Credit (if, in Issuing Lender’s good faith judgment,
such payment is determined to be appropriate); (xi) the surrender or impairment
of any security for the performance or observance of any of the terms of any of
the Loan Documents; (xii) the occurrence of any Default or Event of Default; and
(xiii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, provided that such other circumstances or happenings shall
not have been the result of gross negligence or willful misconduct on the part
of the Issuing Lender or the Swing Loan Lender, as applicable as determined by a
court of competent jurisdiction after the exhaustion of all applicable appeal
periods.

 

§4.4                          Computations.  All computations of interest on the
Loans and of other fees to the extent applicable shall be based on a 360-day
year (or a 365 day year in the case of Revolving Credit Base Rate Loans) and
paid for the actual number of days elapsed. Except as otherwise provided in the
definition of the term “Interest Period” with respect to Revolving Credit LIBOR
Rate Loans, whenever a payment hereunder or under any of the other Loan
Documents becomes due on a day that is not a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension.  The Outstanding Loans and Letter of Credit
Liabilities as reflected on the records of the Agent from time to time shall be
considered prima facie evidence of such amount absent manifest error.

 

§4.5                          Suspension of Revolving Credit LIBOR Rate Loans. 
In the event that, prior to the commencement of any Interest Period relating to
any Revolving Credit LIBOR Rate Loan, the Agent shall determine that adequate
and reasonable methods do not exist for ascertaining LIBOR for such Interest
Period, or the Agent shall reasonably determine that LIBOR will not accurately
and fairly reflect the cost of the Lenders making or maintaining Revolving
Credit LIBOR Rate Loans for such Interest Period, the Agent shall forthwith give
notice of such determination (which shall be conclusive and binding on the
Borrower and the Lenders absent manifest error) to the Borrower and the
Lenders.  In such event (a) any Loan Request with respect to a Revolving Credit
LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Revolving Credit Base Rate Loan and (b) each Revolving Credit LIBOR Rate
Loan

 

55

--------------------------------------------------------------------------------


 

will automatically, on the last day of the then current Interest Period
applicable thereto, become a Revolving Credit Base Rate Loan, and the
obligations of the Lenders to make Revolving Credit LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify the Borrower and
the Lenders.

 

§4.6                          Illegality.  Notwithstanding any other provisions
herein, if any present or future law, regulation, treaty or directive or the
interpretation or application thereof shall make it unlawful, or any central
bank or other governmental authorityGovernmental Authority having jurisdiction
over a Lender or its LIBOR Lending Office shall assert that it is unlawful, for
any Lender to make or maintain Revolving Credit LIBOR Rate Loans, such Lender
shall forthwith give notice of such circumstances to the Agent and the Borrower
and thereupon (a) the commitment of the Lenders to make Revolving Credit LIBOR
Rate Loans shall forthwith be suspended and (b) the Revolving Credit LIBOR Rate
Loans then outstanding shall be converted automatically to Revolving Credit Base
Rate Loans on the last day of each Interest Period applicable to such Revolving
Credit LIBOR Rate Loans or within such earlier period as may be required by
law.  Notwithstanding the foregoing, before giving such notice, the applicable
Lender shall designate a different lending office if such designation will void
the need for giving such notice and will not, in the judgment of such Lender, be
otherwise materially disadvantageous to such Lender or increase any costs
payable by the Borrower hereunder.

 

§4.7                          Additional Interest.  If any Revolving Credit
LIBOR Rate Loan or any portion thereof is repaid or is converted to a Revolving
Credit Base Rate Loan for any reason on a date which is prior to the last day of
the Interest Period applicable to such Revolving Credit LIBOR Rate Loan, or if
repayment of the Loans has been accelerated as provided in §12.1, or if the
Borrower fails to draw down on the first day of the applicable Interest Period
any amount as to which Borrower has elected a Revolving Credit LIBOR Rate Loan,
the Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages (or to the
Swing Loan Lender with respect to a Swing Loan), in addition to any amounts of
interest otherwise payable hereunder, the Breakage Costs.  The Borrower
understands, agrees and acknowledges the following:  (i) no Lender has any
obligation to purchase, sell and/or match funds in connection with the use of
LIBOR as a basis for calculating the rate of interest on a Revolving Credit
LIBOR Rate Loan; (ii) LIBOR is used merely as a reference in determining such
rate; and (iii) the Borrower has accepted LIBOR as a reasonable and fair basis
for calculating such rate and any Breakage Costs.  The Borrower further agrees
to pay the Breakage Costs, if any, whether or not a Lender elects to purchase,
sell and/or match funds.

 

§4.8                          Additional Costs, Etc.  Notwithstanding anything
herein to the contrary, if any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time (or from time to time) hereafter made upon or otherwise issued to any
Lender or the Agent by any central bank or other fiscal, monetary or other
authority (whether or not having the force of law), shall:

 

56

--------------------------------------------------------------------------------


 

(a)                                  subject any Lender or the Agent to any tax,
levy, impost, duty, charge, fee, deduction or withholding of any nature with
respect to this Agreement, the other Loan Documents, such Lender’s Commitment, a
Letter of Credit or the Loans (other than taxes based upon or measured by the
gross receipts, income or profits of such Lender or the Agent or its franchise
tax), or

 

(b)                                 materially change the basis of taxation
(except for changes in taxes on gross receipts, income or profits or its
franchise tax) of payments to any Lender of the principal of or the interest on
any Loans or any other amounts payable to any Lender under this Agreement or the
other Loan Documents, or

 

(c)                                  impose or increase or render applicable any
special deposit, reserve, assessment, liquidity, capital adequacy or other
similar requirements (whether or not having the force of law and which are not
already reflected in any amounts payable by the Borrower hereunder) against
assets held by, or deposits in or for the account of, or loans by, or
commitments of an office of any Lender, or

 

(d)                                 impose on any Lender or the Agent any other
conditions or requirements with respect to this Agreement, the other Loan
Documents, the Loans, such Lender’s Commitment, a Letter of Credit or any class
of loans or commitments of which any of the Loans or such Lender’s Commitment
forms a part; and the result of any of the foregoing is:

 

(i)                                     to increase the cost to any Lender of
making, funding, issuing, renewing, extending or maintaining any of the Loans,
the Letters of Credit or such Lender’s Commitment, or

 

(ii)                                  to reduce the amount of principal,
interest or other amount payable to any Lender or the Agent hereunder on account
of such Lender’s Commitment or any of the Loans or the Letters of Credit, or

 

(iii)                               to require any Lender or the Agent to make
any payment or to forego any interest or other sum payable hereunder, the amount
of which payment or foregone interest or other sum is calculated by reference to
the gross amount of any sum receivable or deemed received by such Lender or the
Agent from the Borrower hereunder, then, and in each such case, the Borrower
will, within fifteen (15) days of demand made by such Lender or (as the case may
be) the Agent at any time and from time to time and as often as the occasion
therefor may arise, pay to such Lender or the Agent such additional amounts as
such Lender or the Agent shall determine in good faith to be sufficient to
compensate such Lender or the Agent for such additional cost, reduction, payment
or foregone interest or other sum.  Each Lender and the Agent in determining
such amounts may use any reasonable averaging and attribution methods generally
applied by such Lender or the Agent.

 

§4.9                          Capital Adequacy.  If after the date hereof any
Lender determines that (a) the adoption of or change in any law, rule,
regulation or guideline regarding capital requirements for banks or bank holding
companies or any change in the interpretation or application thereof by any
governmental authorityGovernmental Authority charged with the administration
thereof, or (b) compliance by such Lender or its parent bank holding company
with any guideline, request

 

57

--------------------------------------------------------------------------------


 

or directive of any such entity regarding capital adequacy (whether or not
having the force of law), has the effect of reducing the return on such Lender’s
or such holding company’s capital as a consequence of such Lender’s commitment
to make Loans or participate in Letters of Credit hereunder to a level below
that which such Lender or holding company could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
such Lender to be material, then such Lender may notify the Borrower thereof. 
The Borrower agrees to pay to such Lender the amount of such reduction in the
return on capital as and when such reduction is determined, upon presentation by
such Lender of a statement of the amount setting forth the Lender’s calculation
thereof.  In determining such amount, such Lender may use any reasonable
averaging and attribution methods generally applied by such Lender.

 

§4.10                    Breakage Costs.  The Borrower shall pay all Breakage
Costs required to be paid by it pursuant to this Agreement and incurred from
time to time by any Lender upon demand within fifteen (15) days from receipt of
written notice from Agent, or such earlier date as may be required by this
Agreement.

 

§4.11                    Default Interest; Late Charge.  Following the
occurrence and during the continuance of any Event of Default, and regardless of
whether or not the Agent or the Lenders shall have accelerated the maturity of
the Loans, all Loans shall bear interest payable on demand at a rate per annum
equal to the sum of the Base Rate plus fifty (50) basis points (0.5%) plus three
percent (3.0%) above the Base Rate (the “Default Rate”), until such amount shall
be paid in full (after as well as before judgment), and the fee payable with
respect to Letters of Credit shall be increased to a rate equal to three percent
(3.0%) above the Letter of Credit fee that would otherwise be applicable to such
time, or if any of such amounts shall exceed the maximum rate permitted by law,
then at the maximum rate permitted by law.  In addition, the Borrower shall pay
a late charge equal to four percent (4.0%) of any amount of interest and/or
principal payable on the Loans or any other amounts payable hereunder or under
the other Loan Documents, which is not paid by the Borrower within five (5)
Business Days of the date when due (or, in the case of amounts due at the
Revolving Credit Maturity Date or the Term Loan Maturity Date, as applicable,
within fifteen (15) Business Days of such date).

 

§4.12                    Certificate.  A certificate setting forth any amounts
payable pursuant to §4.7, §4.8, §4.9, §4.10 or §4.11 and a reasonably detailed
explanation of such amounts which are due, submitted by any Lender or the Agent
to the Borrower, shall be prima facie evidence of the amount owed.  Any such
Certificate setting forth any amounts payable pursuant to §4.8 or §4.9 must be
delivered to the Agent and the Borrower within one hundred eighty (180) days
after the affected Bank becomes aware of the basis for any such claim; provided
that if such Certificate is not delivered to the Agent and the Borrower within
one hundred eighty (180) days after the affected Bank becomes aware of the basis
for any such claim, such Bank shall only be entitled to receive payment pursuant
to §4.8 or §4.9, as applicable, with respect to amounts which arose during the
one hundred eighty (180) day period prior to the date such Bank delivered such
Certificate to the Agent and the Borrower.

 

§4.13                    Limitation on Interest.  Notwithstanding anything in
this Agreement or the other Loan Documents to the contrary, all agreements
between or among the Borrower, the Lenders

 

58

--------------------------------------------------------------------------------


 

and the Agent, whether now existing or hereafter arising and whether written or
oral, are hereby limited so that in no contingency, whether by reason of
acceleration of the maturity of any of the Obligations or otherwise, shall the
interest contracted for, charged or received by the Lenders exceed the maximum
amount permissible under applicable law.  If, from any circumstance whatsoever,
interest would otherwise be payable to the Lenders in excess of the maximum
lawful amount, the interest payable to the Lenders shall be reduced to the
maximum amount permitted under applicable law; and if from any circumstance the
Lenders shall ever receive anything of value deemed interest by applicable law
in excess of the maximum lawful amount, an amount equal to any excessive
interest shall be applied to the reduction of the principal balance of the
Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrower.  All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law.  This Section shall control all
agreements between or among the Borrower, the Lenders and the Agent.

 

§4.14                    Certain Provisions Relating to Increased Costs and
Non-Funding Lenders.  If a Lender gives notice of the existence of the
circumstances set forth in §4.8 or any Lender requests compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.3(b) (as a result of the imposition of U.S. withholding taxes on amounts
paid to such Lender under this Agreement), §4.8 or §4.9, then, upon request of
the Borrower, such Lender, as applicable, shall use reasonable efforts in a
manner consistent with such institution’s practice in connection with loans like
the Loan of such Lender to eliminate, mitigate or reduce amounts that would
otherwise be payable by the Borrower under the foregoing provisions, provided
that such action would not be otherwise prejudicial to such Lender, including,
without limitation, by designating another of such Lender’s offices, branches or
affiliates; the Borrower agreeing to pay all reasonably incurred costs and
expenses incurred by such Lender in connection with any such action. 
Notwithstanding anything to the contrary contained herein, if no Default or
Event of Default shall have occurred and be continuing, and if any Lender (a)
has given notice of the existence of the circumstances set forth in §4.8 or has
requested payment or compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.3(b) (as a result of the
imposition of U.S. withholding taxes on amounts paid to such Lender under this
Agreement), §4.8 or §4.9 and following the request of the Borrower has been
unable to take the steps described above to mitigate such amounts (each, an
“Affected Lender”) or (b) has failed to make available to Agent its pro rata
share of any Loan or participation in a Letter of Credit or Swing Loan and such
failure has not been cured (a “Non-Funding Lender”), then, within thirty (30)
days after such notice or request for payment or compensation or failure to
fund, as applicable, the Borrower shall have the one-time right as to such
Affected Lender or Non-Funding Lender, as applicable, to be exercised by
delivery of written notice delivered to the Agent and the Affected Lender or
Non-Funding Lender, as applicable, within thirty (30) days of receipt of such
notice or failure to fund, as applicable, to elect to cause the Affected Lender
or Non-Funding Lender, as applicable, to transfer its Commitment.  The Agent
shall promptly notify the remaining Lenders that each of such Lenders shall have
the right, but not the obligation, to acquire a portion of the Commitment, pro
rata based upon their relevant Commitment Percentages, of the Affected Lender or
Non-Funding

 

59

--------------------------------------------------------------------------------


 

Lender, as applicable (or if any of such Lenders does not elect to purchase its
pro rata share, then to such remaining Lenders in such proportion as approved by
the Agent).  In the event that the Lenders do not elect to acquire all of the
Affected Lender’s or Non-Funding Lender’s Commitment, then the Agent shall
endeavor to obtain a new Lender to acquire such remaining Commitment.  Upon any
such purchase of the Commitment of the Affected Lender or Non-Funding Lender, as
applicable, the Affected Lender’s or Non-Funding Lender’s interest in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Affected Lender or Non-Funding
Lender, as applicable, shall promptly execute all documents reasonably requested
to surrender and transfer such interest.  The purchase price for the Affected
Lender’s or Non-Funding Lender’s Commitment shall equal any and all amounts
outstanding and owed by the Borrower to the Affected Lender or Non-Funding
Lender, as applicable, including principal, prepayment premium or fee, and all
accrued and unpaid interest or fees.

 

§5.                                COLLATERAL SECURITY; GUARANTORS.

 

§5.1                          Collateral.  The Obligations shall be secured by a
perfected first priority lien and security interest to be held by the Agent for
the benefit of the Lenders on the Collateral, pursuant to the terms of the
Security Documents.

 

§5.2                          Appraisals; Adjusted Value.

 

(a)                                  In the event that Borrower elects to extend
the Maturity Date as provided in §2.11, then the Agent may on behalf of the
Lenders (either in connection with any such extension or at any time thereafter)
obtain a current Appraisal of Three Eldridge Place.  Said Appraisal will be
ordered by Agent and reviewed and approved by the appraisal department of the
Agent, in order to determine the current Appraised Value of Three Eldridge
Place, and the Borrower shall pay to Agent within fifteen (15) days of demand
all reasonable costs of such Appraisal.

 

(b)                                 Notwithstanding the provisions of §5.2(a),
the Agent may obtain new Appraisals or an update to existing Appraisals with
respect to the Mortgaged Properties, or any of them, as the Agent shall
determine (i) at any time that the regulatory requirements of any Lender
generally applicable to real estate loans of the category made under this
Agreement as reasonably interpreted by such Lender shall require more frequent
Appraisals, or (ii) at any time during the continuance of an Event of Default. 
The expense of such Appraisals and/or updates performed pursuant to this §5.2(b)
shall be borne by the Borrower and payable to Agent within fifteen (15) days of
demand; provided the Borrower shall not be obligated to pay for an Appraisal of
a Mortgaged Property obtained pursuant to this §5.2(b) more often than once in
any period of twelve (12) months.

 

(c)                                  The Borrower acknowledges that the Agent
has the right to approve any Appraisal performed pursuant to this Agreement. 
The Borrower further agrees that the Lenders and Agent do not make any
representations or warranties with respect to any such Appraisal and shall have
no liability as a result of or in connection with any such Appraisal for
statements contained in such Appraisal, including without limitation, the
accuracy and completeness of information, estimates, conclusions and opinions
contained in such Appraisal, or variance of

 

60

--------------------------------------------------------------------------------


 

such Appraisal from the fair value of such property that is the subject of such
Appraisal given by the local tax assessor’s office, or the Borrower’s idea of
the value of such property.

 

§5.3                          Replacement or Addition of Mortgaged Properties.

 

After the First Amendment Date, the Borrower shall have the right, subject to
the consent of the Agent and the Required Lenders (which consent may be withheld
in their sole and absolute discretion) and the satisfaction by the Borrower of
the conditions set forth in this §5.3, to add Potential Collateral to the
Collateral as part of the Borrowing Base or to replace any Mortgaged Property
which is Collateral in the Borrowing Base with Potential Collateral.  The
Borrower from time to time after the First Amendment Date may also request that
certain Real Estate of one or more Subsidiary Guarantors (collectively, the
“Guarantor Collateral”) be included as a Mortgaged Property for the purpose of
increasing the Borrowing Base Value or replacing existing Collateral in the
Borrowing Base.  In the event the Borrower desires to replace Collateral or add
additional Potential Collateral or Guarantor Collateral to the Borrowing Base as
aforesaid, the Borrower shall provide written notice to the Agent of such
request.  No Guarantor Collateral or Potential Collateral shall be included as
Collateral in the Borrowing Base unless and until the following conditions
precedent shall have been satisfied:

 

(a)                                  such Guarantor Collateral or Potential
Collateral shall be Eligible Real Estate;

 

(b)                                 the owner of any Guarantor Collateral (and
any Subsidiary of Borrower that is an indirect owner of such Subsidiary
Guarantor) shall have executed a Joinder Agreement and satisfied the conditions
of §5.5;

 

(c)                                  prior to or contemporaneously with such
addition, Borrower shall have submitted to Agent a Compliance Certificate
prepared using the financial statements of the Borrower most recently provided
or required to be provided to the Agent under §6.4 or §7.4 and a Borrowing Base
Certificate, both prepared on a pro forma basis and adjusted to give effect to
such addition, and shall certify that after giving effect to such addition, no
Default or Event of Default shall exist;

 

(d)                                 the Borrower or the owner of the Guarantor
Collateral or Potential Collateral, as applicable, shall have executed and
delivered to the Agent all Eligible Real Estate Qualification Documents (which
may include a pledge agreement, pledge of distributions,  assignment of
interests or an amendment to any of the same with respect to any direct or
indirect interests in the owner of such Guarantor Collateral), all of which
instruments, documents or agreements shall be in form and substance reasonably
satisfactory to the Agent;

 

(e)                                  after giving effect to the inclusion of
such Guarantor Collateral or Potential Collateral, each of the representations
and warranties made by or on behalf of the Borrower or the Guarantors or any of
their respective Subsidiaries contained in this Agreement, the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with this Agreement shall be true in all material respects both as of
the date as of which it was made and shall also be true as of the time of the
replacement or addition of Mortgaged Properties in the Borrowing Base, with the
same effect as if made at and as of that

 

61

--------------------------------------------------------------------------------


 

time, except to the extent of changes resulting from transactions permitted by
the Loan Documents and except as previously disclosed in writing by the Borrower
to Agent and approved by Agent in writing (which disclosures shall be deemed to
amend the schedules and other disclosures delivered as contemplated in this
Agreement (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date), and no Default or Event of Default
shall have occurred and be continuing (including, without limitation, any
Default under §9.1), and the Agent shall have received a certificate of the
Borrower to such effect; and

 

(f)                                    the Agent shall have consented to, and
Agent shall have received the prior written consent of the Required Lenders to,
the inclusion of such Real Estate as a Mortgaged Property, which consent may be
granted in their sole discretion.

 

Notwithstanding the foregoing, in the event such Guarantor Collateral or
Potential Collateral does not qualify as Eligible Real Estate, so long as the
conditions set forth in clauses (b), (c) and (d) of this §5.3 have been
satisfied, such Guarantor Collateral or Potential Collateral shall be included
as Collateral so long as the Agent shall have received the prior written consent
of each of the Required Lenders to the inclusion of such Real Estate as a
Mortgaged Property.

 

§5.4                          Release of Mortgaged Property.  Provided no
Default or Event of Default shall have occurred hereunder and be continuing (or
would exist immediately after giving effect to the transactions contemplated by
this §5.4), the Agent shall release a Mortgaged Property from the lien or
security title of the Security Documents encumbering the same upon the request
of the Borrower subject to and upon the following terms and conditions:

 

(a)                                  the Borrower shall deliver to the Agent
written notice of its desire to obtain such release no later than ten (10) days
prior to the date on which such release is to be effected;

 

(b)                                 the Borrower shall submit to the Agent with
such request a Compliance Certificate prepared using the financial statements of
the Borrower most recently provided or required to be provided to the Agent
under §6.4 or §7.4 adjusted in the best good faith estimate of the Borrower to
give effect to the proposed release and demonstrating that no Default or Event
of Default with respect to the covenants referred to therein shall exist after
giving effect to such release;

 

(c)                                  all release documents to be executed by the
Agent shall be in form and substance reasonably satisfactory to the Agent;

 

(d)                                 the Borrower shall pay all reasonable costs
and expenses of the Agent in connection with such release, including without
limitation, reasonable attorney’s fees;

 

(e)                                  the Borrower shall pay to the Agent for the
account of the Lenders a release price, which payment shall be applied to reduce
the outstanding principal balance of the Loans as provided in §3.4, in an amount
equal to the amount necessary to reduce the outstanding principal balance of the
Loans so that no violation of the covenant set forth in §9.1 shall occur;

 

62

--------------------------------------------------------------------------------


 

(f)                                    without limiting or affecting any other
provision hereof, any release of a Mortgaged Property will not cause the
Borrower to be in violation of the covenants set forth in §9; and

 

(g)                                 the Required Lenders shall have approved
such release in their sole discretion in writing; provided, however, that
Required Lender approval shall not be required so long as (i) no Default or
Event of Default exists under this Agreement immediately before such release or
would exist immediately after giving effect to such release, (ii) the Total
Commitment is reduced by 125% of the Allocated Loan Amount associated with the
Mortgaged Property or Mortgaged Properties to be released, and notwithstanding
the terms of §5.4(e), the Borrower shall pay to Agent for the pro rata accounts
of the Lenders, an amount necessary such that the amount of the outstanding
Loans and the Letter of Credit Liabilities do not exceed the Total Commitment or
the Borrowing Base Availability, and (iii) Borrower has delivered to Agent
evidence reasonably satisfactory to Agent that Borrower will be in pro forma
compliance with the covenants set forth in §9 immediately after giving effect to
such release.

 

§5.5                          Additional Guarantors.  In the event that (i) any
Subsidiary of the Borrower shall satisfy the definition of “Material Subsidiary”
after the date hereof (other than any Subsidiary which is prohibited from
guarantying indebtedness by the express terms of its organizational documents or
any mortgage loan document to which such Subsidiary is party), or (ii) the
Borrower shall request that certain Real Estate of a Subsidiary of Borrower be
included as a Mortgaged Property as contemplated by §5.3 and such Real Estate is
approved for inclusion as a Mortgaged Property in accordance with the terms
hereof, the Borrower shall cause each such Subsidiary (and any entity having an
interest in such Subsidiary) to promptly, but in any event within fifteen (15)
Business Days (as such date may be extended by Agent in its discretion), execute
and deliver to Agent a Joinder Agreement, and such Subsidiary (and each
Subsidiary of Borrower having an interest in such Subsidiary) shall become a
Guarantor hereunder and thereunder (provided that any Subsidiary owning Real
Estate to be included as a Mortgaged Property (and any Subsidiary owning an
interest therein) shall be required to execute and deliver a Joinder Agreement
as a condition precedent to such Real Estate becoming a Mortgaged Property). 
Each such Subsidiary shall be specifically authorized, in accordance with its
respective organizational documents, to be a Guarantor hereunder and thereunder
and to execute the Contribution Agreement and, if such Subsidiary owns a
Mortgaged Property or an interest in a Subsidiary that owns a Mortgaged
Property, such Security Documents as Agent may require.  The Borrower shall
further cause all representations, covenants and agreements in the Loan
Documents with respect to Guarantors to be true and correct with respect to each
such Subsidiary.  In connection with the delivery of such Joinder Agreement, the
Borrower shall deliver to the Agent such organizational agreements, resolutions,
consents, opinions and other documents and instruments as the Agent may
reasonably require.

 

§5.6                          Additional Collateral.  Promptly, but in any event
within fifteen (15) Business Days (as such date may be extended by Agent in its
discretion), following the occurrence of: Intentionally Omitted.

 

(a)                                  the acquisition of an asset,

 

63

--------------------------------------------------------------------------------


 

(b)                                 any acquisition or creation of a Subsidiary
by REIT or the Borrower (provided that such fifteen (15) Business Day (as such
date may be extended by Agent in its discretion) period shall not commence
unless and until such Subsidiary owns or acquires an asset), or

 

(c)                                  the refinancing, prepayment or repayment of
any indebtedness of any Subsidiary of REIT or the Borrower, whether or not
secured by any Real Estate, which permits, or removes or terminates (without
replacing) any prohibition on, the granting of any pledge of Equity Interests or
Distribution Interests (or any portion thereof) in any such Subsidiary,

 

the Borrower shall, and shall cause each of its Subsidiaries to, execute and
deliver such documents, instruments, agreements and certificates as the Agent
may reasonably request, including any amendments to or additional Security
Documents, in order to grant to the Agent, for the benefit of the Lenders, the
best possible first priority lien and security interest in as much of such
Equity Interests and/or Distribution Interests (or such portion thereof) as may
be granted by the Borrower and any such Subsidiary (and the Borrower covenants
and agrees to, on a commercially reasonable best efforts basis, enter into loan
documentation in connection with any such refinancing that permits the best
possible first priority lien and security interest in as much of such Equity
Interests and/or Distribution Interests (or such portion thereof) in favor of
the Agent and the Lenders).  In connection with the delivery of such documents,
instruments, agreements and certificates, the Borrower shall also deliver to the
Agent such loan documents, organizational agreements, UCC search results,
resolutions, consents, opinions and other documents and instruments as the Agent
may reasonably require.

 

§5.7                          Release of Collateral (other than Mortgaged
Properties); Release of Guarantor.

 

(a)                                  Upon the refinancing or repayment of the
Obligations in full and termination of the obligation to provide additional
Loans or Letters of Credit to the Borrower, then the Agent shall release the
Collateral from the lien and security interest of the Security Documents and to
release the Borrower.

 

(b)                                 Upon (i) the sale, transfer or other
disposition of all or substantially all of the assets of (or interests in) a
Subsidiary of the Borrower (other than a Subsidiary directly or indirectly
owning a Mortgaged Property), in accordance with the terms of §8.8 or (ii) the
incurrence or refinancing of any Indebtedness of a Subsidiary of the Borrower,
the Agent shall, if requested in writing by the Borrower and provided no Default
or Event of Default shall then be in existence or would occur as a result
thereof, release the Collateral applicable to such Subsidiary from the lien and
security interest of the Security Documents so long as the Agent shall have
received (A) documentation reasonably requested by Agent evidencing such
disposition or refinancing, (B) in connection with any such disposition,
evidence that the net cash proceeds from such disposition are being distributed
to the Borrower and (C) a Compliance Certificate demonstrating that the Borrower
is in compliance with the covenants set forth in §9 immediately before and after
giving effect to such release.  The Agent shall, within ten (10) Business Days
of receipt of such documentation and Compliance Certificate, execute and deliver
such documents, instruments and other agreements as may be reasonably required
to evidence and effect such release.  For the avoidance of doubt, this §5.7(b)
shall not apply to the release of a Mortgaged Property.

 

64

--------------------------------------------------------------------------------


 

(c)                                  The Borrower may request in writing that
the Agent release, and upon receipt of such request the Agent shall release
(subject to the terms hereof), a Guarantor from the Guaranty and the other Loan
Documents to which such Guarantor is a party so long as:  (i) no Default or
Event of Default shall then be in existence or would occur as a result of such
release; (ii) the Agent shall have received such written request at least ten
(10) Business Days prior to the requested date of release; (iii) the Borrower
shall deliver to Agent evidence reasonably satisfactory to Agent either that (A)
such Guarantor and/or the Borrower has disposed of or simultaneously with such
release will dispose of its entire interest in such Guarantor or in the Real
Estate of a Subsidiary owned by such Guarantor (provided that such Subsidiary
and such Guarantor promptly dissolves following such disposition of Real Estate)
or that all or substantially all of the assets of such Guarantor will be
disposed of in compliance with the terms of this Agreement, and if such
transaction involves the disposition by such Guarantor of all or substantially
all of its assets, the net cash proceeds from such disposition are being
distributed to the Borrower in connection with such disposition, or (B) such
Guarantor will be the borrower with respect to Secured Debt permitted under this
Agreement, which Indebtedness will be secured by a Lien on the assets of such
Guarantor; and (iv) if such Guarantor directly or indirectly owns a Mortgaged
Property, the terms of §5.4 with respect to the release of such Mortgaged
Property have been satisfied.  Delivery by the Borrower to the Agent of any such
request for a release shall constitute a representation by the Borrower that the
matters set forth in the preceding sentence (both as of the date of the giving
of such request and as of the date of the effectiveness of such request) are
true and correct with respect to such request.  Notwithstanding the foregoing,
the provisions of this §5.45.7(c) shall not apply to REIT, which may not be
released as a Guarantor.

 

§6.                                REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants to the Agent and the Lenders as follows.

 

§6.1                          Corporate Authority, Etc.

 

(a)                                  Incorporation; Good Standing.  REIT is a
Maryland corporation duly organized pursuant to articles of incorporation filed
with the Maryland Secretary of State, and is validly existing and in good
standing under the laws of Maryland.  REIT conducts its business in a manner
which enables it to qualify as a real estate investment trust under, and to be
entitled to the benefits of, §856 of the Code, and has elected to be treated as
and is entitled to the benefits of a real estate investment trust thereunder. 
The Borrower is a Texas limited partnership duly organized pursuant to its
certificate of limited partnership filed with the Texas Secretary of State, and
is validly existing and in good standing under the laws of Texas.  The Borrower
(i) has all requisite power to own its property and conduct its business as now
conducted and as presently contemplated, and (ii) is in good standing and is
duly authorized to do business in the jurisdiction of its organization, in the
jurisdictions where the Mortgaged Properties owned by it are located, if any,
and in each other jurisdiction where a failure to be so qualified in such other
jurisdiction could have a Material Adverse Effect.

 

(b)                                 Subsidiaries.  Each of the Guarantors and
each of the Subsidiaries of the Borrower and the Guarantors (i) is a
corporation, limited partnership, general partnership, limited liability company
or trust duly organized under the laws of its State of organization and is
validly

 

65

--------------------------------------------------------------------------------


 

existing and in good standing under the laws thereof, (ii) has all requisite
power to own its property and conduct its business as now conducted and as
presently contemplated and (iii) is in good standing and is duly authorized to
do business in each jurisdiction where it is organized and where a Mortgaged
Property owned by it is located (to the extent required by applicable law)  and
in each other jurisdiction where a failure to be so qualified could have a
Material Adverse Effect.

 

(c)                                  Authorization.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which any of the
Borrower or any Guarantor is a party and the transactions contemplated hereby
and thereby (i) are within the authority of such Person, (ii) have been duly
authorized by all necessary proceedings on the part of such Person, (iii) do not
and will not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which such Person is subject or
any judgment, order, writ, injunction, license or permit applicable to such
Person, (iv) do not and will not conflict with or constitute a default (whether
with the passage of time or the giving of notice, or both) under any provision
of the partnership agreement, articles of incorporation or other charter
documents or bylaws of, or any agreement or other instrument binding upon, such
Person or any of its properties, (v) do not and will not result in or require
the imposition of any lien or other encumbrance on any of the properties, assets
or rights of such Person other than the liens and encumbrances in favor of Agent
contemplated by this Agreement and the other Loan Documents, and (vi) do not, as
of the date of execution and delivery thereof, require the approval or consent
of any Person other than those already obtained and delivered to Agent.

 

(d)                                 Enforceability.  The execution and delivery
of this Agreement and the other Loan Documents to which any of the Borrower or
any Guarantor is a party are valid and legally binding obligations of such
Person enforceable in accordance with the respective terms and provisions hereof
and thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’  rights and general principles of equity.

 

§6.2                          Governmental Approvals.  The execution, delivery
and performance of this Agreement and the other Loan Documents to which the
Borrower or any Guarantor is a party and the transactions contemplated hereby
and thereby do not require the approval or consent of, or filing or registration
with, or the giving of any notice to, any court, department, board, governmental
agency or authority other than those already obtained, the filing of the
Security Documents in the appropriate records office with respect thereto, and
filings after the date hereof of disclosures with the SEC, or as may be required
hereafter with respect to tenant improvements, repairs or other work with
respect to any Real Estate.

 

§6.3                          Title to Properties.  Except as indicated on
Schedule 6.3 hereto or other adjustments that are not material in amount, REIT,
the Borrower and their respective Subsidiaries own or lease all of the assets
reflected in the consolidated balance sheet of REIT as of the Balance Sheet Date
or acquired or leased since that date (except property and assets sold or
otherwise disposed of in the ordinary course since that date) subject to no
rights of others, including any mortgages, leases pursuant to which REIT, the
Borrower or any of their respective Subsidiaries or any of their respective
Affiliates is the lessee, conditional sales agreements, title retention
agreements, liens or other encumbrances except Permitted Liens.

 

66

--------------------------------------------------------------------------------


 

§6.4                          Financial Statements.  TheAs of the First
Amendment Date, (a) the Borrower has furnished to Agent:  (ai) the consolidated
balance sheet of REIT and its Subsidiaries as of the Balance Sheet Date and the
related consolidated statement of income and cash flow for the calendar year
then ended certified by the chief financial or accounting officer of REIT, (b)
as of the Closing Date,ii) an unaudited statement of Consolidated Net Operating
Income for the period ending September 30, 2007March 31, 2009 reasonably
satisfactory in form to the Agent and certified by the chief financial or
accounting officer of REIT as fairly presenting the Consolidated Net Operating
Income for such periods, and (ciii) certain other financial information relating
to the Borrower, the Guarantors and the Collateral.  Such, including, without
limitation, the Mortgaged Properties; (b) the balance sheet and statements
referred to in clauses (a)(i) and (a)(ii) have been prepared in accordance with
generally accepted accounting principles and fairly present the consolidated
financial condition of REIT and its Subsidiaries as of such dates and the
consolidated results of the operations of REIT and its Subsidiaries for such
periods.  There; and (c) there are no liabilities, contingent or otherwise, of
REIT or any of its Subsidiaries involving material amounts not disclosed in said
financial statements and the related notes thereto.

 

§6.5                          No Material Changes.  Since the Balance Sheet Date
or the date of the most recent financial statements delivered pursuant to §7.4,
as applicable, there has occurred no materially adverse change in the financial
condition, prospects or business of REIT, the Borrower, and their respective
Subsidiaries taken as a whole as shown on or reflected in the consolidated
balance sheet of REIT as of the Balance Sheet Date, or its consolidated
statement of income or cash flows for the calendar year then ended, other than
changes in the ordinary course of business that have not and could not
reasonably be expected to have a Material Adverse Effect.  As of the date
hereof, except as set forth on Schedule 6.5 hereto, there has occurred no
materially adverse change in the financial condition, prospects, operations or
business activities of REIT, the Borrower, or their respective Subsidiaries or
any of the Mortgaged Properties from the condition shown on the statements of
income delivered to the Agent pursuant to §6.4 other than changes in the
ordinary course of business that have not had any materially adverse effect
either individually or in the aggregate on the business, prospects, operation or
financial condition of REIT, the Borrower, and their respective Subsidiaries,
considered as a whole, or of any of the Mortgaged Properties.

 

§6.6                          Franchises, Patents, Copyrights, Etc.  The
Borrower, the Guarantors and their respective Subsidiaries possess all
franchises, patents, copyrights, trademarks, trade names, service marks,
licenses and permits, and rights in respect of the foregoing, adequate for the
conduct of their business substantially as now conducted without known conflict
with any rights of others, except where such failure individually or in the
aggregate has not had and could not reasonably be expected to have a Material
Adverse Effect.  Except as set forth on Schedule 6.6 hereto or in any Mortgage
with respect to any Mortgaged Property other than the Initial Mortgaged
Properties, none of the Mortgaged Properties is owned or operated by Borrower or
its Subsidiaries under or by reference to any trademark, trade name, service
mark or logo, and none of the trademarks, tradenames, service marks or logos are
registered or subject to any license or provision of law limiting their
assignability or use except as specifically set forth on Schedule 6.6 or in any
Mortgage accepted after the First Amendment Date.

 

67

--------------------------------------------------------------------------------


 

§6.7                          Litigation.  Except as stated on Schedule 6.7,
there are no actions, suits, proceedings or investigations of any kind pending
or to the knowledge of the Borrower threatened against the Borrower, any
Guarantor, any of their respective Subsidiaries before any court, tribunal,
arbitrator, mediator or administrative agency or board which question the
validity of this Agreement or any of the other Loan Documents, any action taken
or to be taken pursuant hereto or thereto, the Collateral or any lien, security
title or security interest created or intended to be created pursuant hereto or
thereto, or which if adversely determined could reasonably be expected to have a
Material Adverse Effect.  Except as set forth on Schedule 6.7, there are no
judgments, final orders or awards outstanding against or affecting the Borrower,
any Guarantor, any of their respective Subsidiaries or any Collateral,
individually or in the aggregate, in excess of $1,000,000.00.1,000,000.00, or
against or affecting the Mortgaged Property.

 

§6.8                          No Material Adverse Contracts, Etc.  None of the
Borrower, any Guarantor or any of their respective Subsidiaries is subject to
any charter, corporate or other legal restriction, or any judgment, decree,
order, rule or regulation that has or is expected in the future to have a
Material Adverse Effect.  None of the Borrower, any Guarantor or any of their
respective Subsidiaries is a party to any contract or agreement that has or
could reasonably be expected to have a Material Adverse Effect.

 

§6.9                          Compliance with Other Instruments, Laws, Etc. 
None of the Borrower, any Guarantor or any of their respective Subsidiaries is
in violation of any provision of its charter or other organizational documents,
bylaws, or any agreement or instrument to which it is subject or by which it or
any of its properties is bound or any decree, order, judgment, statute, license,
rule or regulation, in any of the foregoing cases in a manner that has had or
could reasonably be expected to have a Material Adverse Effect.

 

§6.10                    Tax Status.  Each of the Borrower, the Guarantors and
their respective Subsidiaries (a) has made or filed all federal and state income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject or has obtained an extension for filing, (b) has paid
prior to delinquency all taxes and other governmental assessments and charges
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith and by appropriate proceedings and (c) has
set aside on its books provisions reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply.  Except as set forth on Schedule 6.10, there are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers or partners of such Person know of no basis for
any such claim.  There are no audits pending or to the knowledge of the Borrower
threatened with respect to any tax returns filed by the Borrower, any Guarantor
or their respective Subsidiaries.  The taxpayer identification number for REIT
is 68-0509956 and for the Borrower is 14-183660.

 

§6.11                    No Event of Default.  No Default or Event of Default
has occurred and is continuing.

 

§6.12                    Investment Company Act.  None of the Borrower, the
Guarantors or any of their respective Subsidiaries is an “investment company”,
or an “affiliated company” or a “principal underwriter” of an “investment
company”, as such terms are defined in the Investment Company Act of 1940.

 

68

--------------------------------------------------------------------------------


 

§6.13                    Intentionally Omitted.

 

§6.14                    Setoff, Etc.  The Collateral and the rights of the
Agent and the Lenders with respect to the Collateral are not subject to any
setoff, claims, withholdings or other defenses by the Borrower or any of their
Subsidiaries or Affiliates or, to the best knowledge of the Borrower, any other
Person other than Permitted Liens described in §8.2(i)(A), (v) and (vi).

 

§6.15                    Certain Transactions.  Except as disclosed on Schedule
6.146.15 hereto, none of the partners, officers, trustees, managers, members,
directors, or employees of the Borrower, any Guarantor or any of their
respective Subsidiaries is, nor shall any such Person become, a party to any
transaction with the Borrower, any Guarantor or any of their respective
Subsidiaries or Affiliates (other than for services as partners, managers,
members, employees, officers and directors), including any agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any partner, officer, trustee, director or such employee or, to the
knowledge of the Borrower, any corporation, partnership, trust or other entity
in which any partner, officer, trustee, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, which are
on terms less favorable to the Borrower, a Guarantor or any of their respective
Subsidiaries than those that would be obtained in a comparable arms-length
transaction.

 

§6.16                    Employee Benefit Plans.  The Borrower, each Guarantor
and each ERISA Affiliate has fulfilled its obligation, if any, under the minimum
funding standards of ERISA and the Code with respect to each Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan.  Neither the Borrower, any Guarantor nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under §412 of the Code in
respect of any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan, (b) failed to make any contribution or payment to any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, or made any amendment to
any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, which
has resulted or could result in the imposition of a Lien or the posting of a
bond or other security under ERISA or the Code, or (c) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
§4007 of ERISA.  None of the assets of REIT, the Borrower or any of their
respective Subsidiaries, including, without limitation, any Mortgaged Property,
constitutes a “plan asset” of any Employee Plan, Multiemployer Plan or
Guaranteed Pension Plan.

 

§6.17                    Disclosure.  All of the representations and warranties
made by or on behalf of the Borrower, the Guarantors and their respective
Subsidiaries in this Agreement and the other Loan Documents or any document or
instrument delivered to the Agent or the Lenders pursuant to or in connection
with any of such Loan Documents are true and correct in all material respects,
and neither the Borrower nor any Guarantor has failed to disclose such
information as is necessary to make such representations and warranties not
misleading.  All information contained in this Agreement, the other Loan
Documents or otherwise furnished to or made available to the Agent or the
Lenders by or on behalf of the Borrower, any Subsidiary or any Guarantor, as
supplemented to date, is and, when delivered, will be true and correct in all
material respects and,

 

69

--------------------------------------------------------------------------------


 

as supplemented to date, does not, and when delivered will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein not misleading.  The written
information, reports and other papers and data with respect to the Borrower, any
Subsidiary, any Guarantor or the Collateral, including, without limitation, the
Mortgaged Properties (other than projections and estimates) furnished to the
Agent or the Lenders in connection with this Agreement or the obtaining of the
Commitments of the Lenders hereunder was, at the time so furnished, complete and
correct in all material respects, or has been subsequently supplemented by other
written information, reports or other papers or data, to the extent necessary to
give in all material respects a true and accurate knowledge of the subject
matter in all material respects; provided that such representation shall not
apply to (a) the accuracy of any appraisal, title commitment, survey, or
engineering and environmental reports prepared by third parties or legal
conclusions or analysis provided by the Borrower’s or Guarantor’s counsel
(although the Borrower and the Guarantors have no reason to believe that the
Agent and the Lenders may not rely on the accuracy thereof) or (b) budgets,
projections and other forward-looking speculative information prepared in good
faith by the Borrower (except to the extent the related assumptions were when
made manifestly unreasonable).

 

§6.18                    Place of Business.  The principal place of business of
the Borrower is 15601 Dallas Parkway, Suite 600, Addison, Texas 75001-6206.

 

§6.19                    Regulations T, U and X.  No portion of any Loan is to
be used for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. 
Neither the Borrower nor any Guarantor is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.

 

§6.20                    Environmental Compliance.  The Borrower has taken all
commercially reasonable steps to investigate the past and present conditions and
usage of the Real Estate and the operations conducted thereon and, to the best
of Borrower’s knowledge and belief, except as specifically set forth (i) in the
written environmental site assessment reports of an Environmental Engineer
provided to the Agent (A) in the case of the Initial Mortgaged Properties, as of
the First Amendment Date, or (B) with respect to other Real Estate owned as of
the date hereof, on or before the date hereof, or in the case of Real Estate
(other than the Initial Mortgaged Properties, if any) acquired after the date
hereof, the environmental site assessment reports with respect thereto provided
to the Agent, or (ii) on Schedule 6.196.20(c) or (d), makes the following
representations and warranties:

 

(a)                                  None of the Borrower, the Guarantors or
their respective Subsidiaries nor any operator of the Real Estate, nor any
tenant or operations thereon, is in violation, or alleged violation, of any
judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under any
Environmental Law, which violation (i) involves Real Estate (other than the
Mortgaged Properties) and has had or could reasonably be expected to have a
Material Adverse Effect or (ii) involves a Mortgaged Property.

 

70

--------------------------------------------------------------------------------


 

(b)                                 None of the Borrower, the Guarantors nor any
of their respective Subsidiaries has received written notice from any third
party including, without limitation, any federal, state or local governmental
authorityGovernmental Authority, (i) that it has been identified by the United
States Environmental Protection Agency (“EPA”) as a potentially responsible
party under CERCLA with respect to a site listed on the National Priorities
List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that any Hazardous Substance(s)
which it has generated, transported or disposed of have been found at any site
at which a federal, state or local agency or other third party has conducted or
has ordered that the Borrower, any Guarantor or any of their respective
Subsidiaries conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law; or (iii) that it is or shall be a named party
to any claim, action, cause of action, complaint, or legal or administrative
proceeding (in each case, contingent or otherwise) arising out of any third
party’s incurrence of costs, expenses, losses or damages of any kind whatsoever
in connection with the release of Hazardous Substances, which in any case (i)
involves Real Estate (other than the Mortgaged Properties) and has had or could
reasonably be expected to have a Material Adverse Effect or (ii) involves a
Mortgaged Property.

 

(c)                                  (i) no portion of the Real Estate has been
used for the handling, processing, storage or disposal of Hazardous Substances
except in accordance with applicable Environmental Laws, and no underground tank
or other underground storage receptacle for Hazardous Substances is located on
any portion of the Real Estate except those which are being operated and
maintained in compliance with Environmental Laws; (ii) in the course of any
activities conducted by the Borrower, the Guarantors, their respective
Subsidiaries or the tenants and operators of their properties, no Hazardous
Substances have been generated or are being used on the Real Estate except in
the ordinary course of Borrower’s, the Guarantors’ and their respective
Subsidiaries’ respective businesses and in accordance with applicable
Environmental Laws; (iii) there has been no past or present Release or
threatened Release of Hazardous Substances on, upon, into or from the Real
Estate, which Release would have a material adverse effect on the value of such
Real Estate or adjacent properties, which Release has had or could reasonably be
expected to have a Material Adverse Effect; (iv) there have been no Releases on,
upon, from or into any real property in the vicinity of any of the Real Estate
which, through soil or groundwater contamination, may have come to be located
on, and which could be reasonably anticipated to have a material adverse effect
on the value of, the Real Estate; and (v) any Hazardous Substances that have
been generated on any of the Real Estate have been transported off-site in
accordance with all applicable Environmental Laws (except with respect to the
foregoing in this §6.196.20(c) as to any Real Estate (other than the Mortgaged
Properties) where the foregoing has not had or could not reasonably be expected
to have a Material Adverse Effect).

 

(d)                                 none of the Borrower, the Guarantors, their
respective Subsidiaries nor the Real Estate is subject to any applicable
Environmental Law requiring the performance of Hazardous Substances site
assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement in each case
by virtue of the transactions set forth herein and contemplated hereby, or as a
condition to the recording of the Mortgages or to the effectiveness of any other
transactions contemplated hereby except for such matters that shall be complied
with as of the ClosingFirst Amendment Date.

 

71

--------------------------------------------------------------------------------


 

(e)                                  There are no existing or closed sanitary
landfills, solid waste disposal sites, or hazardous waste treatment, storage or
disposal facilities (i) on or affecting the Real Estate (other than the
Mortgaged Properties) except where such existence has not had or could not be
reasonably be expected to have a Material Adverse Effect, or (ii) on or
affecting a Mortgaged Property.

 

(f)                                    The Borrower has not received any written
notice of any claim by any party that any use, operation, or condition of the
Real Estate has caused any nuisance or any other liability or adverse condition
on any other property which as to any Real Estate (other than the Mortgaged
Properties) has had or could reasonably be expected to have a Material Adverse
Effect, nor is there any basis for such a claim.

 

§6.21                    Subsidiaries; Organizational Structure.  Schedule
6.206.21(a) sets forth, as of the date hereof, all of the Subsidiaries of REIT,
the form and jurisdiction of organization of each of the Subsidiaries, and
REIT’s direct and indirect ownership interests therein.  Schedule 6.206.21(b)
sets forth, as of the date hereof, all of the Unconsolidated Affiliates of REIT
and its Subsidiaries, the form and jurisdiction of organization of each of the
Unconsolidated Affiliates, REIT’s or its Subsidiary’s ownership interest therein
and the other owners of the applicable Unconsolidated Affiliate.  No Person owns
any legal, equitable or beneficial interest in any of the Persons set forth on
Schedules 6.206.21(a) and 6.206.21(b) except as set forth on such Schedules.

 

§6.22                    Leases.  The Borrower has delivered to the Agent true
copies of the Leases and any amendments thereto relating to each Mortgaged
Property required to be delivered as a part of the Eligible Real Estate
Qualification Documents as of the date hereof.  An accurate and complete Rent
Roll as of the date of inclusion of each Mortgaged Property in the Borrowing
Base with respect to all Leases of any portion of the Mortgaged Property has
been provided to the Agent.  The Leases reflected on such Rent Roll constitute
as of the date thereof the sole agreements relating to leasing or licensing of
space at such Mortgaged Property and in the Building relating thereto, other
than subleases entered into by the tenants under such Leases.  Except as
reflected on such Rent Roll or on Schedule 6.22 or in any applicable Lease
(except with respect to rent credits or rent abatements in effect as of the
First Amendment Date), no tenant under any Lease is entitled to any free rent,
partial rent, rebate of rent payments, credit, offset or deduction in rent,
including, without limitation, lease support payments, lease buy-outs or
abatements or credits due to defaults under such Lease or the occurrence of any
other event under such Lease.  Except as set forth in Schedule 6.22, the Leases
reflected therein are, as of the date of inclusion of the applicable Mortgaged
Property in the Borrowing Base, in full force and effect in accordance with
their respective terms, without any payment default or any other material
default thereunder, nor are there any defenses, counterclaims, offsets,
concessions or rebates available to any tenant thereunder, and, except as
reflected in Schedule 6.22, neither the Borrower nor any Guarantor has given or
made, any notice of any payment or other material default, or any claim, which
remains uncured or unsatisfied, with respect to any of the Leases, and to the
best of the knowledge and belief of the Borrower, there is no basis for any such
claim or notice of default by any tenant.  Except as reflected in Schedule 6.22,
no property, other than the Mortgaged Property which is the subject of the
applicable Lease, is necessary to comply with the requirements (including,
without limitation, parking requirements) contained in such Lease.

 

72

--------------------------------------------------------------------------------


 

§6.23                    Property.  Subject to Schedule 6.21, (i6.23, (i) all of
the Mortgaged Properties, and all major building systems located thereon, are
(or with respect to Three Eldridge Place, upon completion of construction will
be) structurally sound, in good condition and working order and free from
material defects, subject to ordinary wear and tear, (ii) all of the other Real
Estate of the Borrower, the Guarantors and their respective Subsidiaries is
structurally sound, in good condition and working order, subject to ordinary
wear and tear, except for such portion of such Real Estate which is not occupied
by any tenant and where such defects have not had and could not reasonably be
expected to have a Material Adverse Effect, (iiiii) the Real Estate, and the use
and operation thereof, is in material compliance with all applicable federal and
state law and governmental regulations and any local ordinances, orders or
regulations, including without limitation, laws, regulations and ordinances
relating to zoning, building codes, subdivision, fire protection, health,
safety, handicapped access, historic preservation and protection, wetlands and
tidelands (but excluding for purposes of this §6.21,6.23, Environmental Laws)
except where a failure to so comply as to Real Estate other than the Mortgaged
Properties has not and could not reasonably be expected to have a Material
Adverse Effect, (iiiiv) all water, sewer, electric, gas, telephone and other
utilities necessary for the use and operation of the Mortgaged Properties are
installed to the property lines of the Mortgaged Properties through dedicated
public rights of way or through perpetual private easements approved by the
Agent with respect to which the applicable Mortgage creates a valid and
enforceable first lien and, except in the case of drainage facilities, are
connected to the Building located thereon with valid permits and are adequate to
service the Building in compliance with applicable law, (v) the streets abutting
the Mortgaged Properties are dedicated and accepted public roads, to which the
Mortgaged Properties have direct access by trucks and other motor vehicles and
by foot, or are perpetual private ways (with direct access by trucks and other
motor vehicles and by foot to public roads) to which the Mortgaged Properties
have direct access approved by the Agent and with respect to which the
applicable Mortgage creates a valid and enforceable first lien, (vi) sufficient
private ways providing access to the Mortgaged Properties are zoned in a manner
which will permit access to the Building over such ways by trucks and other
commercial and industrial vehicles, (vii) there are no unpaid or outstanding
real estate or other taxes or assessments on or against any of the Real Estate
which are payable by the Borrower, any Guarantor or any of their respective
Subsidiaries (except only real estate or other taxes or assessments, that are
not yet delinquent or are being protested as permitted by this Agreement),
(ivviii) each Real Estate asset is separately assessed for purposes of real
estate tax assessment and payment, (vix) there are no unpaid or outstanding real
estate or other taxes or assessments on or against any other property of the
Borrower, the Guarantors or any of their respective Subsidiaries which are
payable by any of such Persons in any material amount (except only real estate
or other taxes or assessments, that are not yet delinquent or are being
protested as permitted by this Agreement), (vix) there are no pending, or to the
knowledge of the Borrower, threatened or contemplated, eminent domain
proceedings against any Mortgaged Property or any material portion of any other
Real Estate, (viixi) none of the Mortgaged Property or any material portion of
any other Real Estate is now damaged as a result of any fire, explosion,
accident, flood or other casualty, (viiixii) none of the Borrower, the
Guarantors or any of their respective Subsidiaries has received any outstanding
notice from any insurer or its agent requiring performance of any work with
respect to any of the Real Estate or canceling or threatening to cancel any
policy of insurance, and each of the Real Estate assets complies with the
material requirements of all of the Borrower’s, Guarantors’ and their respective
Subsidiaries’ insurance carriers and, (ixxiii) no person or entity has any right
or

 

73

--------------------------------------------------------------------------------


 

option to acquire any Real Estate or any Building thereon or any portion thereof
or interest therein, except for certain tenants of such Real Estate not
constituting Mortgaged Properties pursuant to the terms of their Leases and
tenants in common under applicable tenant in common agreements, (xiv) neither
the Borrower nor any Subsidiary Guarantor is a party to any Management
Agreements for any of the Mortgaged Properties, (xv) to the best knowledge of
the Borrower and any Subsidiary Guarantors, there are no material claims or any
bases for material claims in respect of any Mortgaged Property or its operation
by any party to any service agreement or Management Agreement, and (xvi) there
are no material agreements pertaining to any Mortgaged Property, any Building
thereon or the operation or maintenance of either thereof other than as
described in this Agreement (including the Schedules hereto) or the Title
Policies.

 

§6.24                    Brokers.  None of REIT, the Borrower nor any of their
respective Subsidiaries has engaged or otherwise dealt with any broker, finder
or similar entity in connection with this Agreement or the Loans contemplated
hereunder.

 

§6.25                    Other Debt.  As of the date hereof,First Amendment
Date, (a) none of the Borrower, any Guarantor nor any of their respective
Subsidiaries is in default of (i) the payment of any Recourse Indebtedness or,
(ii) the payment of any Indebtedness that individually or in the aggregate has
an outstanding principal balance in excess of $30,000,00.00, or (iii) the
performance of any material obligation under any related agreement, mortgage,
deed of trust, security agreement, financing agreement or indenture to which any
of them is a party, and (b) no Indebtedness of the Borrower, any Guarantor or
any of their respective Subsidiaries has been accelerated.  Neither the Borrower
nor any Guarantor is a party to or bound by any agreement, instrument or
indenture that may require the subordination in right or time or payment of any
of the Obligations to any other indebtedness or obligation of the Borrower or
any Guarantor.  Schedule 6.236.25 hereto sets forth all agreements, mortgages,
deeds of trust, financing agreements or other material agreements binding upon
the Borrower and each Guarantor or their respective properties and entered into
by the Borrower and/or such Guarantor as of the date of this AgreementFirst
Amendment Date with respect to any Indebtedness of the Borrower or any Guarantor
in an amount greater than $1,000,000.00, and the Borrower has provided the Agent
with such true, correct and complete copies thereof as Agent has requested.

 

§6.26                    Solvency.  As of the ClosingFirst Amendment Date and
after giving effect to the transactions contemplated by this Agreement and the
other Loan Documents, including all Loans made or to be made hereunder, neither
the Borrower nor any Guarantor is insolvent on a balance sheet basis such that
the sum of such Person’s assets exceeds the sum of such Person’s liabilities,
the Borrower and each Guarantor is able to pay its debts as they become due, and
the Borrower and each Guarantor has sufficient capital to carry on its business.

 

§6.27                    No Bankruptcy Filing.  Neither the Borrower nor any
Guarantor is contemplating either the filing of a petition by it under any state
or federal bankruptcy or insolvency laws or for the liquidation of its assets or
property, and the Borrower has no knowledge of any Person contemplating the
filing of any such petition against it.

 

§6.28                    No Fraudulent Intent.  Neither the execution and
delivery of this Agreement or any of the other Loan Documents nor the
performance of any actions required hereunder or thereunder is being undertaken
by the Borrower, any Guarantor or any of their respective

 

74

--------------------------------------------------------------------------------


 

Subsidiaries with or as a result of any actual intent by any of such Persons to
hinder, delay or defraud any entity to which any of such Persons is now or will
hereafter become indebted.

 

§6.29                    Transaction in Best Interests of Borrower and
Guarantors; Consideration.  The transaction evidenced by this Agreement and the
other Loan Documents is in the best interests of the Borrower, each Guarantor
and their respective Subsidiaries.  The direct and indirect benefits to inure to
the Borrower, each Guarantor and their respective Subsidiaries pursuant to this
Agreement and the other Loan Documents constitute more than “reasonably
equivalent value” (as such term is used in §548 of the Bankruptcy Code) and
“valuable consideration,” “fair value,” and “fair consideration,” (as such terms
are used in any applicable state fraudulent conveyance law), in exchange for the
benefits to be provided by the Borrower, the Guarantors and their respective
Subsidiaries pursuant to this Agreement and the other Loan Documents, and but
for the willingness of each Guarantor to guaranty the Loan, the Borrower would
be unable to obtain the financing contemplated hereunder which financing will
enable the Borrower, each Guarantor and their respective Subsidiaries to have
available financing to conduct and expand their business.

 

§6.30                    Contribution Agreement.  The Borrower and the
Guarantors have executed and delivered the Contribution Agreement, and the
Contribution Agreement constitutes the valid and legally binding obligations of
such parties enforceable against them in accordance with the terms and
provisions thereof, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and except to the extent that
availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.

 

§6.31                    Representations and Warranties of Guarantors.  Borrower
has no knowledge that any of the representations or warranties of the Guarantors
contained in the Mortgages, the Assignments of Leases and Rents or any other
Loan Document are untrue or inaccurate in any material respect.

 

§6.32                    OFAC.  None of the Borrower or the Guarantors (i) is
(or will be) a person with whom any Lender is restricted from doing business
under OFAC (including, those Persons named on OFAC’s Specially Designated and
Blocked Persons list) or under any statute, executive order (including the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action or (ii) is engaged (or will engage) in any dealings
or transactions or otherwise be associated with such persons.  In addition, the
Borrower hereby agrees to provide to the Lenders any additional information that
a Lender reasonably deems necessary from time to time in order to ensure
compliance with all applicable laws concerning money laundering and similar
activities.

 

§6.33                    Three Eldridge Place.  The only work to be performed
under the Eldridge Construction Contract is the Construction of the
Improvements.  As of the First Amendment Date, the costs remaining to be
incurred in connection with the completion of the Improvements under the
Eldridge Construction Contract, including the disbursement of any retainage, is
$15,880,132.00.

 

75

--------------------------------------------------------------------------------


 

§7.                                AFFIRMATIVE COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:

 

§7.1                          Punctual Payment.  The Borrower will duly and
punctually pay or cause to be paid the principal and interest on the Loans and
all interest and fees provided for in this Agreement, all in accordance with the
terms of this Agreement and the Notes, as well as all other sums owing pursuant
to the Loan Documents.

 

§7.2                          Maintenance of Office.  The Borrower and each
Guarantor will maintain their respective chief executive office at 15601 Dallas
Parkway, Suite 600, Addison, Texas 75001-6206, or at such other place in the
United States of America as the Borrower or any Guarantor shall designate upon
thirty (30) days prior written notice to the Agent and the Lenders, where
notices, presentations and demands to or upon the Borrower or such Guarantor in
respect of the Loan Documents may be given or made.

 

§7.3                          Records and Accounts.  The Borrower and each
Guarantor will (a) keep, and cause each of their respective Subsidiaries to keep
true and accurate records and books of account in which full, true and correct
entries will be made in accordance with GAAP and (b) maintain adequate accounts
and reserves for all taxes (including income taxes), depreciation and
amortization of its properties and the properties of their respective
Subsidiaries, contingencies and other reserves.  Neither the Borrower, any
Guarantor nor any of their respective Subsidiaries shall, without the prior
written consent of the Agent, (x) except as may be required by GAAP or by law,
make any material change to the accounting policies/principles used by such
Person in preparing the financial statements and other information described in
§6.4 or §7.4, or (y) change its fiscal year.  Agent and the Lenders acknowledge
that REIT’s fiscal year is a calendar year.

 

§7.4                          Financial Statements, Certificates and
Information.  The Borrower will deliver or cause to be delivered to the Agent
with sufficient copies for each of the Lenders:

 

(a)                                  (i) within fifteen (15) days of the filing
of REIT’s Form 10-K with the SEC, but in any event not later than one hundred
twenty (120) days after the end of each calendar year, the audited Consolidated
balance sheet of REIT and its Subsidiaries at the end of such year, and the
related audited consolidated statements of income, changes in capital and cash
flows for such year, setting forth in comparative form the figures for the
previous fiscal year and all such statements to be in reasonable detail,
prepared in accordance with GAAP, together with a certification by the chief
financial officer or accounting officer of REIT, on its behalf, that the
information contained in such financial statements fairly presents the financial
position of REIT and its Subsidiaries, and accompanied by an auditor’s report
prepared without qualification as to the scope of the audit by a nationally
recognized accounting firm reasonably approved by Agent, and (ii) within a
reasonable period of time following request therefor, any other information the
Lenders may reasonably request to complete a financial analysis of REIT and its
Subsidiaries;

 

(b)                                 within fifteen (15) days of the filing of
REIT’s Form 10-Q with the SEC, if applicable, but in any event not later than
sixty (60) days after the end of each calendar quarter of each year, copies of
the unaudited consolidated balance sheet of REIT and its Subsidiaries, as

 

76

--------------------------------------------------------------------------------


 

at the end of such quarter, and the related unaudited consolidated statements of
income and cash flows for the portion of REIT’s fiscal year then elapsed, all in
reasonable detail and prepared in accordance with GAAP, together with a
certification by the chief financial officer or accounting officer of REIT, on
its behalf, that the information contained in such financial statements fairly
presents the financial position of REIT and its Subsidiaries on the date thereof
(subject to year-end adjustments);

 

(c)                                  simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, a statement
(a “Compliance Certificate”) certified by the chief financial officer or chief
accounting officer of REIT, on its behalf, in the form of Exhibit GJ hereto (or
in such other form as the Agent may approve from time to time) setting forth in
reasonable detail computations evidencing compliance or non-compliance (as the
case may be) with the covenants contained in §9 and the other covenants
described in such certificate and (if applicable) setting forth reconciliations
to reflect changes in GAAP since the Balance Sheet Date.  Borrower shall submit
with the Compliance Certificate a Borrowing Base Certificate in the form of
Exhibit I attached hereto (a “Borrowing Base Certificate”) pursuant to which the
Borrower shall calculate the amount of the Borrowing Base Value and the
Borrowing Base Availability as of the end of the immediately preceding calendar
quarter.  All income, expense and value associated with Real Estate or other
Investments disposed of during any quarter will be eliminated from calculations,
where applicable.  The Compliance Certificate shall be accompanied by copies of
the statements of Funds from Operations and Net Operating Income for such
calendar quarter, including, without limitation, Net Operating Income for each
of the Mortgaged Properties, prepared on a basis consistent with the statements
furnished to the Agent prior to the date hereof and otherwise in form and
substance reasonably satisfactory to the Agent, together with a certification by
the chief financial officer or chief accounting officer of REIT, on its behalf,
that the information contained in such statement fairly presents the Funds from
Operations and Net Operating Income, including, without limitation, the Net
Operating Income of each of the Mortgaged Properties, for such periods;

 

(d)                                 simultaneously with the delivery of the
financial statements referred to in clause (a) above, the statement of all
contingent liabilities involving amounts of $1,000,000.00 or more of the REIT
and its Subsidiaries which are not reflected in such financial statements or
referred to in the notes thereto (including, without limitation, all guaranties,
endorsements and other contingent obligations in respect of the indebtedness of
others, and obligations to reimburse the issuer in respect of any letters of
credit);

 

(e)                                  simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, (i) a Rent
Roll for each of the Mortgaged Properties and a summary thereof in form
satisfactory to Agent as of the end of each calendar quarter (including the
fourth calendar quarter in each year), together with a listing of each tenant
that has taken occupancy of such Mortgaged Property during each calendar quarter
(including the fourth calendar quarter in each year), (ii) an operating
statement for each of the Mortgaged Properties for each such calendar quarter
and year to date and a consolidated operating statement for the Mortgaged
Properties for each such calendar quarter and year to date (such statements and
reports to be in form reasonably satisfactory to Agent), and (iii) a copy of
each Lease or amendment to any Lease entered into with respect to a Mortgaged
Property during such calendar quarter (including the fourth calendar quarter in
each year);

 

77

--------------------------------------------------------------------------------


 

(f)                                    (e) promptly following a request by the
Agent, as of such date or for such period or periods of time as Agent may
reasonably request, (i) a Rent Roll for each Real Estate asset (other than the
Mortgaged Properties) and a summary thereof in form satisfactory to Agent,
together with a listing of each tenant that has taken occupancy of such Real
Estate, (ii) an operating statement for each Real Estate asset (other than the
Mortgaged Properties) and a consolidated operating statement for thesuch Real
Estate assets (such statements and reports to be in form reasonably satisfactory
to Agent), and (iii) a copy of each Lease or amendment to any Lease entered into
with respect to a Real Estate asset (other than the Mortgaged Properties);

 

(g)                                 (f) simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, a statement
(i) listing the Real Estate owned by REIT, the Borrower and their respective
Subsidiaries (or in which REIT, the Borrower or any of their respective
Subsidiaries owns an interest) and stating the location thereof, the date
acquired and the acquisition cost, (ii) listing the Indebtedness of REIT, the
Borrower and their respective Subsidiaries (excluding Indebtedness of the type
described in §8.1(b)-(e)), which statement shall include, without limitation, a
statement of the original principal amount of such Indebtedness and the current
amount outstanding, the holder thereof, the maturity date and any extension
options, the interest rate, the collateral provided for such Indebtedness and
whether such Indebtedness is Recourse Indebtedness or Non-Recourse Indebtedness,
(iii) listing the properties of REIT, the Borrower and their Subsidiaries which
are Development Properties and providing a brief summary of the status of such
development, and (iv) attaching copies of any new material mortgage loan
documents and amendments to existing mortgage loan documents entered into by any
Company subsequent to the date of this Agreement or the last statement delivered
pursuant to this §7.4(fg), whichever is later;

 

(h)                                 (g) contemporaneously with the filing or
mailing thereof, copies of all material of a financial nature, reports or proxy
statements sent to the owners of the Borrower or REIT;

 

(i)                                     (h) promptly following Agent’s request,
after they are filed with the Internal Revenue Service, copies of all annual
federal income tax returns and amendments thereto of the Borrower and REIT;

 

(j)                                     (i) promptly upon the filing hereof,
copies of any registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and any annual, quarterly
or monthly reports and other statements and reports which the Borrower or REIT
shall file with the SEC;

 

(k)                                  (j) notice of any audits pending or
threatened in writing with respect to any tax returns filed by the Borrower or
REIT promptly following notice of such audit;

 

(l)                                     evidence reasonably satisfactory to
Agent of the timely payment of all real estate taxes for the Mortgaged
Properties;

 

(m)                               (k) within seven (7) Business Days of notice
or receipt, copies of any and all notices of default under any of the
organizational agreements of any Company in which the

 

78

--------------------------------------------------------------------------------


 

Borrower or a Pledgor is a member, shareholder or partner or of any failure by
the Borrower or such Pledgor to perform any obligation under any of such
organizational agreements;

 

(n)                                 (l) promptly upon receipt thereof, copies of
any and all notices of default under any loan document securing or evidencing a
mortgage loan made to the Borrower or any of its Subsidiaries secured by a Lien
on Real Estate, if such mortgage loan (i) constitutes Recourse Indebtedness,
(ii) constitutes Indebtedness and individually or in the aggregate has an
outstanding principal balance in excess of $30,000,000.00, or (iii) has been
accelerated;

 

(o)                                 (m) within five (5) Business Days of
becoming aware of the occurrence thereof, notice of and a description of any
material reduction, dilution or diminution of any interest of the Borrower or a
Pledgor in any of the Companies;

 

(p)                                 (n) not later than January 31 of each year,
a budget and business plan for the Borrower and its Subsidiarieseach Mortgaged
Property for the then-current calendar year; and

 

(q)                                 (o) from time to time such other financial
data and information in the possession of REIT, the Borrower or their respective
Subsidiaries (including without limitation auditors’ management letters, status
of litigation or investigations against REIT, the Borrower or any of their
respective Subsidiaries and any settlement discussions relating thereto (to the
extent that disclosure of any such letters, litigation or investigation status
or settlement discussions would not waive any applicable privilege), property
inspection and environmental reports and information as to zoning and other
legal and regulatory changes affecting the Borrower or any of its Subsidiaries)
as the Agent may reasonably request; and

 

(r)                                    on or before the fifth (5th) day of each
month (until the Eldridge Reserve has been released as provided in §7.24(b)), a
date down endorsement to the Title Policy for Three Eldridge Place in form and
substance reasonably satisfactory to Agent.

 

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent and the Lenders provided that such material is
in a format reasonably acceptable to Agent, and such material shall be deemed to
have been delivered to Agent and the Lenders upon Agent’s receipt thereof.  Upon
the request of Agent, the Borrower shall deliver paper copies thereof to Agent
and the Lenders.  The Borrower authorizes Agent and Arranger to disseminate any
such materials through the use of Intralinks, SyndTrak or any other electronic
information dissemination system, and the Borrower releases Agent and the
Lenders from any liability in connection therewith.  Unless otherwise requested
by Agent, any materials to be delivered pursuant to §7.4(gh) or (ij) may be
delivered to Agent by posting such materials to the Borrower’s website (at
www.berhingerharvardbehringerharvard.com) or on EDGAR (www.sec.gov/edgar) and
simultaneously notifying the Agent of the availability of such materials at such
website (or such other website as the Borrower may designate in writing to the
Agent).

 

§7.5                          Notices.

 

(a)                                  Defaults.  The Borrower will promptly upon
becoming aware of same notify the Agent in writing of the occurrence of any
Default or Event of Default, which notice

 

79

--------------------------------------------------------------------------------


 

shall describe such occurrence with reasonable specificity and shall state that
such notice is a “notice of default”.  If any Person shall give any notice of
the existence of a claimed default or take any other action in respect of a
claimed default (whether or not constituting an Event of Default) under this
Agreement or under any note, evidence of indebtedness, indenture or other
obligation to which or with respect to which the Borrower, any Guarantor or any
of their respective Subsidiaries is a party or obligor, whether as principal or
surety, and such default would permit the holder of such note or obligation or
other evidence of indebtedness to accelerate the maturity thereof, which
acceleration would either cause a Default or have a Material Adverse Effect, the
Borrower shall forthwith give written notice thereof to the Agent and each of
the Lenders, describing the notice or action and the nature of the claimed
default.

 

(b)                                 Environmental Events.  The Borrower will
give notice to the Agent within five (5) Business Days of becoming aware of (i)
any potential or known Release, or threat of Release, of any Hazardous
Substances in violation of any applicable Environmental Law; (ii) any violation
of any Environmental Law that the Borrower, any Guarantor or any of their
respective Subsidiaries reports in writing or is reportable by such Person in
writing (or for which any written report supplemental to any oral report is
made) to any federal, state or local environmental agency or (iii) any inquiry,
proceeding, investigation, or other action, including a written notice from any
agency of potential environmental liability, of any federal, state or local
environmental agency or board, that in any case involves (A) a Mortgaged
Property, (B) any other Real Estate and could reasonably be expected to have a
Material Adverse Effect, or (BC) or the Agent’s liens or security title on the
Collateral pursuant to the Security Documents.

 

(c)                                  Notification of Claims Against Collateral. 
The Borrower will give notice to the Agent in writing within seven (7) Business
Days of becoming aware of any material setoff, claims (including, with respect
to the Mortgaged Property, environmental claims), withholdings or other defenses
to which any of the Collateral, or the rights of the Agent or the Lenders with
respect to the Collateral, are subject.

 

(d)                                 Notice of Litigation and Judgments.  The
Borrower will give notice to the Agent in writing within five (5) Business Days
of becoming aware of any litigation or proceedings threatened in writing or any
pending litigation and proceedings affecting the Borrower, any Guarantor or any
of their respective Subsidiaries or to which the Borrower, any Guarantor or any
of their respective Subsidiaries is or is to become a party involving an
uninsured claim against the Borrower, any Guarantor or any of their respective
Subsidiaries that could either reasonably be expected to cause a Default or
could reasonably be expected to have a Material Adverse Effect and stating the
nature and status of such litigation or proceedings.  The Borrower will give
notice to the Agent, in writing, in form and detail reasonably satisfactory to
the Agent and each of the Lenders, within ten (10) days of any judgment not
covered by insurance, whether final or otherwise, against the Borrower or any of
their respective Subsidiaries in an amount in excess of $10,000,000.00.

 

(e)                                  ERISA.  The Borrower will give notice to
the Agent within five (5) Business Days after the Borrower or any ERISA
Affiliate (i) gives or is required to give notice to the PBGC of any “reportable
event” (as defined in §4043 of ERISA) with respect to any Guaranteed Pension
Plan, Multiemployer Plan or Employee Benefit Plan, or knows that the plan
administrator of any such plan has given or is required to give notice of any
such reportable

 

80

--------------------------------------------------------------------------------


 

event; (ii) gives a copy of any notice of complete or partial withdrawal
liability under Title IV of ERISA; or (iii) receives any notice from the PBGC
under Title IV or ERISA of an intent to terminate or appoint a trustee to
administer any such plan.

 

(f)                                    Notification of Lenders.  Within five
(5) Business Days after receiving any notice under this §7.5, the Agent will
forward a copy thereof to each of the Lenders, together with copies of any
certificates or other written information that accompanied such notice.

 

§7.6                          Existence; Maintenance of Properties.

 

(a)                                  Except as permitted under §7.15, §8.4 and
§8.8, the Borrower and each Guarantor will and will cause each of their
respective Subsidiaries to preserve and keep in full force and effect their
legal existence in the jurisdiction of its incorporation or formation.  The
Borrower and each Guarantor will preserve and keep in full force all of their
rights and franchises and those of their Subsidiaries, the preservation of which
is necessary to the conduct of their business and the failure to have which
could reasonably be expected to have a Material Adverse Effect.  REIT shall at
all times comply with all requirements and applicable laws and regulations
necessary to maintain REIT Status and shall continue to receive REIT Status. 
From and after the IPO Event, the common stock of REIT shall at all times be
listed for trading and be traded on the New York Stock Exchange or another
national exchange approved by Agent, unless otherwise consented to by the
Required Lenders.

 

(b)                                 The Borrower and each Guarantor (i) will
cause all of its properties and those of its Subsidiaries used or useful in the
conduct of its business or the business of its Subsidiaries to be maintained and
kept in good condition, repair and working order (ordinary wear and tear
excepted) and supplied with all necessary equipment, and (ii) will cause to be
made all necessary repairs, renewals, replacements, betterments and improvements
thereof in all cases in which the failure so to do would have a material adverse
effect on the condition of any Real Estate or would cause a Material Adverse
Effect.  Without limitation of the obligations of the Borrower and the
Guarantors under this Agreement with respect to the maintenance of the Real
Estate, the Borrower and the Guarantors shall promptly and diligently comply
with the recommendations of the Environmental Engineer retained by Agent or
Borrower, Guarantors or their respective Subsidiaries concerning the
maintenance, operation or upkeep of the Real Estate contained in the building
inspection and environmental reports delivered to the Agent or otherwise
obtained by the Borrower or any Guarantor with respect to the Real Estate.

 

§7.7                          Insurance; Condemnation.

 

(a)                                  The Borrower and each Subsidiary Guarantor
that owns a Mortgaged Property will, at its expense, procure and maintain for
the benefit of the Borrower, each such Subsidiary Guarantor and the Agent,
insurance policies issued by such insurance companies, in such amounts, in such
form and substance, and with such coverages, endorsements, deductibles and
expiration dates as are acceptable to the Agent, providing the following types
of insurance covering each Mortgaged Property:

 

(i)                                     “All Risks” property insurance
(including broad form flood, broad form earthquake, coverage from loss or damage
arising from acts of terrorism, and

 

81

--------------------------------------------------------------------------------


 

comprehensive boiler and machinery coverages) on each Building and the contents
therein of the Borrower and its Subsidiaries in an amount not less than one
hundred percent (100%) of the full replacement cost of each Building and the
contents therein of the Borrower and its Subsidiaries or such other amount as
the Agent may approve, with deductibles not to exceed $25,000.00 (except that
the windstorm damage deductible of 2% of total insured value with respect to
Three Eldridge Place, One Briarlake Plaza and Westway One, the windstorm damage
deductible of 5% of total insured value with respect to 5104 Eisenhower
Boulevard, the hail or windstorm damage deductible of $100,000.00 with respect
to Mortgaged Properties located in the State of Texas, and the flood damage
deductible of $100,000.00 with respect to One Briarlake Plaza, Westway One,
Centreport Office Center and Three Eldridge Place are hereby approved) for any
one occurrence, with a replacement cost coverage endorsement, an agreed amount
endorsement, and, if requested by the Agent, a contingent liability from
operation of building laws endorsement in such amounts as the Agent may
require.  Full replacement cost as used herein means the cost of replacing the
Building (exclusive of the cost of excavations, foundations and footings below
the lowest basement floor) and the contents therein of the Borrower and its
Subsidiaries without deduction for physical depreciation thereof;

 

(ii)                                  During the course of construction or
repair of any Building, the insurance required by clause (i) above shall be
written on a builders risk, completed value, non-reporting form, meeting all of
the terms required by clause (i) above, covering the total value of work
performed, materials, equipment, machinery and supplies furnished, existing
structures, and temporary structures being erected on or near the Mortgaged
Property, including coverage against collapse and damage during transit or while
being stored off-site, and containing a soft costs (including loss of rents)
coverage endorsement and a permission to occupy endorsement;

 

(iii)                               Flood insurance if at any time any Building
is located in any federally designated “special hazard area” (including any area
having special flood, mudslide and/or flood-related erosion hazards, and shown
on a Flood Hazard Boundary Map or a Flood Insurance Rate Map published by the
Federal Emergency Management Agency as Zone A, AO, Al-30, AE, A99, AH, VO,
V1-30, VE, V, M or E) and the broad form flood coverage required by clause
(i) above is not available, in an amount equal to the full replacement cost or
the maximum amount then available under the National Flood Insurance Program;

 

(iv)                              Rent loss insurance in an amount sufficient to
recover at least the total estimated gross receipts from all sources of income,
including without limitation, rental income, for the Mortgaged Property for a
twelve (12) month period;

 

(v)                                 Commercial general liability insurance
against claims for personal injury (to include, without limitation, bodily
injury and personal and advertising injury) and property damage liability, all
on an occurrence basis, if commercially available, with such coverages as the
Agent may reasonably request (including, without limitation, contractual
liability coverage, and coverages equivalent to an ISO broad form endorsement),
with a general aggregate limit of not less than $5,000,000.00, a completed
operations aggregate limit of not less than $5,000,000.00, and a combined single
“per occurrence” limit of not less than $2,000,000.00 for bodily injury and
property damage;

 

82

--------------------------------------------------------------------------------


 

(vi)                              During the course of construction or repair of
any improvements on the Mortgaged Property, the general contractor selected to
oversee such improvements shall provide commercial general liability insurance
(including completed operations coverage) naming Borrower as an additional
insured, or in lieu thereof, may provide for such coverage by way of an owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the insurance required by clause (v) above;

 

(vii)                           Employer’s liability insurance with respect to
the Borrower’s employees;

 

(viii)                        Umbrella liability insurance with limits of not
less than $25,000,000.00 to be in excess of the limits of the insurance required
by clauses (v) and (vii) above, with coverage at least as broad as the primary
coverages of the insurance required by clauses (v) and (vii) above, with any
excess liability insurance to be at least as broad as the coverages of the lead
umbrella policy.  All such policies shall be endorsed to provide defense
coverage obligations;

 

(ix)                                Workers’ compensation insurance for all
employees of the Borrower or its Subsidiaries engaged on or with respect to the
Mortgaged Property with limits as required by applicable law; and

 

(x)                                   Such other insurance in such form and in
such amounts as may from time to time be reasonably required by the Agent
against other insurable hazards and casualties which at the time are commonly
insured against in the case of properties of similar character and location to
the Mortgaged Property.

 

The Borrower shall pay all premiums on insurance policies.  The insurance
policies with respect to all Mortgaged Property provided for in clauses (v),
(vi) and (viii) above shall name the Agent and each Lender as an additional
insured and shall contain a cross liability/severability endorsement.  The
insurance policies provided for in clauses (i), (ii), (iii), (iv) and (vi) above
shall name the Agent as mortgagee and loss payee, shall be first payable in case
of loss to the Agent, and shall contain mortgage clauses and lender’s loss
payable endorsements in form and substance acceptable to the Agent.  The
Borrower shall deliver certificates of insurance evidencing all such policies to
the Agent, and the Borrower shall promptly furnish to the Agent all renewal
notices and evidence that all premiums or portions thereof then due and payable
have been paid.  Not less than ten (10) days prior to the expiration date of the
policies, as the same may be reduced by Agent, the Borrower shall deliver to the
Agent evidence of continued coverage, as may be satisfactory to the Agent, and
within five (5) Business Days after the renewal date of such policies, the
Borrower shall deliver a certificate of insurance to Agent, in form and
substance satisfactory to the Agent.

 

(b)                                 All policies of insurance required by this
Agreement shall contain clauses or endorsements to the effect that (i) no act or
omission of the Borrower or any Subsidiary or anyone acting for the Borrower or
any Subsidiary (including, without limitation, any representations made in the
procurement of such insurance), which might otherwise result in a forfeiture of
such insurance or any part thereof, no occupancy or use of the Real Estate for
purposes more hazardous than permitted by the terms of the policy, and no
foreclosure or any

 

83

--------------------------------------------------------------------------------


 

other change in title to the Real Estate or any part thereof, shall affect the
validity or enforceability of such insurance insofar as the Agent is concerned,
(ii) the insurer waives any right of set off, counterclaim, subrogation, or any
deduction in respect of any liability of the Borrower or any Subsidiary and the
Agent, (iii) such insurance is primary and without right of contribution from
any other insurance which may be available, (iv) such policies shall not be
modified so as to reduce or in any way negatively affect insurance coverage on
any Mortgaged Property, canceled or terminated prior to the scheduled expiration
date thereof without the insurer thereunder giving at least thirty (30) days
prior written notice to the Agent by mail; provided, however, that only ten
(10) days prior written notice to Agent shall be required if such cancellation
or termination is due to non-payment of any insurance premium, and (v) that the
Agent or the Lenders shall not be liable for any premiums thereon or subject to
any assessments thereunder, and shall in all events be in amounts sufficient to
avoid any coinsurance liability.

 

(c)                                  The insurance required by this Agreement
may be effected through a blanket policy or policies covering additional
locations and property of the Borrower and other Persons not included in the
Mortgage Property, provided that such blanket policy or policies comply with all
of the terms and provisions of this §7.7 and contain endorsements or clauses
assuring that any claim recovery will not be less than that which a separate
policy would provide, including, without limitation, a priority claim provision
with respect to property insurance and an aggregate limits of insurance
endorsement in the case of liability insurance.

 

(d)                                 All policies of insurance required by this
Agreement shall be issued by companies licensed to do business in the State
where the policy is issued and also in the States where the Real Estate is
located and shall be issued by companies having a rating in Best’s Key Rating
Guide of at least “A” and a financial size category of at least “X”. 
Notwithstanding the foregoing, not less than eighty percent (80%) of excess
liability insurance shall be issued by companies having a rating in Best’s Key
Rating Guide of at least “A” and a financial size category of at least “X”;
provided, however, that not less than one hundred percent (100%) of such excess
liability insurance shall be issued by companies with a rating in Best’s Key
Rating Guide of at least “A” and a financial size category of at least “VIII”.

 

(e)                                  Neither the Borrower nor any Subsidiary
shall carry separate insurance, concurrent in kind or form or contributing in
the event of loss, with any insurance required under this Agreement unless such
insurance complies with the terms and provisions of this §7.7.

 

(f)                                    In the event of any loss or damage to any
Mortgaged Property, the Borrower or the applicable Guarantor shall give prompt
written notice to the insurance carrier and the Agent.  Each of the Borrower and
the Guarantors hereby irrevocably authorizes and empowers the Agent, at the
Agent’s option and in the Agent’s sole discretion or at the request of the
Required Lenders in their sole discretion, as its attorney in fact, to make
proof of such loss, to adjust and compromise any claim under insurance policies,
to appear in and prosecute any action arising from such insurance policies, to
collect and receive Insurance Proceeds and Condemnation Proceeds, and to deduct
therefrom the Agent’s reasonable expenses incurred in the collection of such
Insurance Proceeds; provided, however, that so long as no Default or Event of
Default has occurred and is continuing and so long as the Borrower or any
Guarantor shall in good faith diligently pursue such claim, the Borrower or such
Guarantor may make proof of loss and appear in any proceedings or negotiations
with respect to the adjustment of such

 

84

--------------------------------------------------------------------------------


 

claim, except that the Borrower or such Guarantor may not settle, adjust or
compromise any such claim without the prior written consent of the Agent, which
consent shall not be unreasonably withheld or delayed; provided, further, that
the Borrower or such Guarantor may make proof of loss and adjust and compromise
any claim under casualty insurance policies which is in an amount less than
$2,000,000.00 so long as no Default or Event of Default has occurred and is
continuing and so long as the Borrower or such Guarantor shall in good faith
diligently pursue such claim.  The Borrower and each Guarantor further authorize
the Agent, at the Agent’s option, to (i) apply the balance of such Insurance
Proceeds and Condemnation Proceeds to the payment of the Obligations whether or
not then due, or (ii) if the Agent shall require the reconstruction or repair of
the Mortgaged Property, to hold the balance of such proceeds as trustee to be
used to pay taxes, charges, sewer use fees, water rates and assessments which
may be imposed on the Mortgaged Property and the Mortgaged Property’s allocable
share of interest on the Obligations as they become due during the course of
reconstruction or repair of the Mortgaged Property and to reimburse the Borrower
or such Guarantor, in accordance with such commercially reasonable terms and
conditions as the Agent may prescribe, for, or to pay directly, the costs of
reconstruction or repair of the Mortgaged Property, and upon completion of such
reconstruction or repair to pay any excess Insurance Proceeds to the Borrower,
provided that (i) upon completion of such reconstruction or repair, such
Mortgaged Property is in compliance with all applicable state, federal and local
laws, ordinances and regulations, including, without limitation, all building
and zoning laws, ordinances and regulations and (ii) no Defaults or Events of
Default exist or are continuing under this Agreement on the date of such payment
to the Borrower.

 

(g)                                 Notwithstanding the foregoing or anything to
the contrary contained in the Mortgages, the Agent shall make net Insurance
Proceeds and Condemnation Proceeds available to the Borrower or such Guarantor
to reconstruct and repair the Mortgaged Property, in accordance with such terms
and conditions as the Agent may prescribe in the Agent’s discretion for the
disbursement of the proceeds, provided that (i) the cost of such reconstruction
or repair is not estimated by the Agent to exceed thirty-five percent (35%) of
the replacement cost of the damaged Building (as reasonably estimated by the
Agent), (ii) no Default or Event of Default shall have occurred and be
continuing, (iii) the Borrower or such Guarantor shall have provided to the
Agent additional cash security in an amount equal to the amount reasonably
estimated by the Agent to be the amount in excess of such proceeds which will be
required to complete such repair or restoration, (iv) the Agent shall have
approved the plans and specifications, construction budget, construction
contracts, and construction schedule for such repair or restoration and
reasonably determined that the repaired or restored Mortgaged Property will
provide the Agent with adequate security for the Obligations (provided that the
Agent shall not disapprove such plans and specifications if the Building is to
be restored to substantially its condition immediately prior to such damage),
(v) the Borrower or such Guarantor shall have delivered to the Agent written
agreements binding upon the Major Tenants and not less than eighty percent (80%)
of the remaining tenants or other parties having present or future rights to
possession of any portion of the affected Mortgaged Property or having any right
to require repair, restoration or completion of the Mortgaged Property or any
portion thereof (determined by reference to those tenants that are not Major
Tenants and that in the aggregate occupy or have rights to occupy not less than
eighty percent (80%) of the Net Rentable Area of the Building so damaged,
excluding the portion leased by the Major Tenants), agreeing upon a date for
delivery of possession of the Mortgaged Property or their respective portions
thereof, to permit time

 

85

--------------------------------------------------------------------------------


 

which is sufficient in the judgment of the Agent for such repair or restoration
and approving the plans and specifications for such repair or restoration, or
other evidence satisfactory to the Agent that none of such tenants or other
parties may terminate their Leases as a result of such casualty or as a result
of having a right to approve the plans and specifications for such repair or
restoration, (vi) the Agent shall reasonably determine that such repair or
reconstruction can be completed prior to the Maturity Date, (vii) the Agent
shall receive evidence reasonably satisfactory to it that any such restoration,
repair or rebuilding complies in all respects with any and all applicable state,
federal and local laws, ordinances and regulations, including without
limitation, zoning laws, ordinances and regulations, and that all required
permits, licenses and approvals relative thereto have been or will be issued in
a manner so as not to materially impede the progress of restoration, (viii) the
Agent shall receive evidence reasonably satisfactory to it that the insurer
under such policies of fire or other casualty insurance does not assert any
defense to payment under such policies against the Borrower, any Guarantor or
the Agent, and (ix) with respect to any Taking, Agent shall determine that
following such repair or restoration there shall be no more than the lesser of
(i) a twenty-five percent (25%) reduction in occupancy or rental income from the
Mortgaged Property so affected by such specific condemnation or taking
(excluding any proceeds from rental loss insurance or proceeds from such award
allocable to rent) or (ii) a fifteen percent (15%) reduction in occupancy or in
rental income from all of the Mortgaged Properties (excluding any proceeds from
rental loss insurance or proceeds of such award allocable to rent), after giving
effect to the current condemnation or taking and any previous condemnations or
takings which may have occurred.  Notwithstanding the foregoing, so long as no
Default or Event of Default exists or is continuing under this Agreement at the
time of loss or damage to a Mortgaged Property, Borrower shall have the option
to obtain the release of such Mortgaged Property from the Borrowing Base by
(i) complying with the provisions of § 5.4, (ii) reducing the Total Commitment
by 125% of the Allocated Loan Amount associated with the Mortgaged Property or
Mortgaged Properties to be released, (iii) notwithstanding the terms of §5.4(e),
by paying to Agent for the pro rata accounts of the Lenders, an amount necessary
such that the amount of the outstanding Loans and Letter of Credit Liabilities
do not exceed the Total Commitment or the Borrowing Base Availability (which
payment may be netted out of Insurance Proceeds and Condemnation Proceeds being
held by Agent), and (iv) delivering to Agent evidence reasonably satisfactory to
Agent that Borrower will be in pro forma compliance with the covenants set forth
in §9 immediately after giving effect to such release, in which case Agent shall
make net Insurance Proceeds and Condemnation Proceeds available to the Borrower
or to the Guarantor that owns such Mortgaged Property.  Any excess Insurance
Proceeds shall be paid to the Borrower, or if an Event of Default has occurred
and is continuing, such proceeds shall be applied to the payment of the
Obligations, unless in either case by the terms of the applicable insurance
policy the excess proceeds are required to be returned to such insurer.  Any
excess Condemnation Proceeds shall be applied to the payment of the
Obligations.  In no event shall the provisions of this section be construed to
extend the Maturity Date or to limit in any way any right or remedy of the Agent
upon the occurrence of an Event of Default hereunder.  If the Mortgaged Property
is sold or the Mortgaged Property is acquired by the Agent, all right, title and
interest of the Borrower and any Guarantor in and to any insurance policies to
the extent that they relate to Mortgaged Properties and unearned premiums
thereon and in and to the proceeds thereof resulting from loss or damage to the
Mortgaged Property prior to the sale or acquisition shall pass to the Agent or
any other successor in interest to the Borrower or purchaser of the Mortgaged
Property.

 

86

--------------------------------------------------------------------------------


 

(h)                                 The Borrower, the Guarantors and their
respective Subsidiaries (as applicable) will, at their expense, procure and
maintain insurance covering such Person and its properties and assetsthe
Borrower, the Guarantors and their respective Subsidiaries (as applicable) and
the Real Estate other than the Mortgaged Property in such amounts and against
such risks and casualties as are customary for properties and assets of similar
character and location, due regard being given to the type of improvements
thereon, their construction, location, use and occupancy.

 

(i)                                     The Borrower and the Guarantors will
provide to the Agent for the benefit of the Lenders Title Policies for all of
the Mortgaged Properties of such Person.

 

§7.8                          Taxes; Liens.  The Borrower and the Guarantors
will, and will cause their respective Subsidiaries to, duly pay and discharge,
or cause to be paid and discharged, before the same shall become delinquent, all
taxes, assessments and other governmental charges imposed upon them or upon
their propertiesthe Mortgaged Properties or the other Real Estate, sales and
activities, or any part thereof, or upon the income or profits therefrom as well
as all claims for labor, materials or supplies that if unpaid might by law
become a lien or charge upon any of its property or other Liens affecting any of
the Collateral or other property of the Borrower, the Guarantors or their
respective Subsidiaries, provided that any such tax, assessment, charge or levy
or claim need not be paid if the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings which shall suspend the
collection thereof with respect to such property, neither such property nor any
portion thereof or interest therein would be in any danger of sale, forfeiture
or loss by reason of such proceeding and the Borrower, such Guarantor or any
such Subsidiary shall have set aside on its books adequate reserves in
accordance with GAAP; and provided, further, that forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor, the Borrower, such Guarantor or any such Subsidiary either
(i) will provide a bond issued by a surety reasonably acceptable to the Agent
and sufficient to stay all such proceedings or (ii) if no such bond is provided,
will pay each such tax, assessment, charge or levy.

 

§7.9                          Inspection of Properties and Books.  The Borrower
and the Guarantors will, and will cause their respective Subsidiaries to, permit
the Agent and the Lenders, at the Borrower’s expense (to the extent provided for
below) and upon reasonable prior notice, to visit and inspect any of the
properties of the Borrower, each Guarantor or any of their respective
Subsidiaries (subject to the rights of tenants under their Leases), to examine
the books of account of the Borrower, any Guarantor and their respective
Subsidiaries (and to make copies thereof and extracts therefrom) and to discuss
the affairs, finances and accounts of the Borrower, any Guarantor and their
respective Subsidiaries with, and to be advised as to the same by, their
respective officers, partners or members, all at such reasonable times and
intervals as the Agent or any Lender may reasonably request, provided that so
long as no Event of Default shall have occurred and be continuing, the Borrower
shall not be required to pay for such visits and inspections.  The Lenders shall
use good faith efforts to coordinate such visits and inspections so as to
minimize the interference with and disruption to the normal business operations
of such Persons.

 

§7.10                    Compliance with Laws, Contracts, Licenses, and
Permits.  The Borrower and the Guarantors will, and will cause each of their
respective Subsidiaries to, comply in all respects

 

87

--------------------------------------------------------------------------------


 

with (i) all applicable laws and regulations now or hereafter in effect wherever
its business is conducted, including all Environmental Laws, (ii) the provisions
of its corporate charter, partnership agreement, limited liability company
agreement or declaration of trust, as the case may be, and other charter
documents and bylaws, (iii) all agreements and instruments to which it is a
party or by which it or any of its properties may be bound, (iv) all applicable
decrees, orders, and judgments, and (v) all licenses and permits required by
applicable laws and regulations for the conduct of its business or the
ownership, use or operation of its properties, except where a failure to so
comply with any of clauses (i) through (v) could not reasonably be expected to
have a Material Adverse Effect.  If any authorization, consent, approval, permit
or license from any officer, agency or instrumentality of any government shall
become necessary or required in order that the Borrower, any Guarantor or their
respective Subsidiaries may fulfill any of its obligations hereunder, the
Borrower, such Guarantor or such Subsidiary will promptly take or cause to be
taken all steps necessary to obtain such authorization, consent, approval,
permit or license and furnish the Agent and the Lenders with evidence thereof. 
The Borrower shall develop and implement such programs, policies and procedures
as are necessary to comply with the Patriot Act and shall promptly advise Agent
in writing in the event that the Borrower shall determine that any investors in
the Borrower are in violation of such act.

 

§7.11                    Further Assurances.  The Borrower and each Guarantor
will and will cause each of their respective Subsidiaries to, cooperate with the
Agent and the Lenders and execute such further instruments and documents as the
Lenders or the Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Agreement and the other Loan Documents.

 

§7.12                    Management.  The Borrower shall not and shall not
permit any Guarantor to enter into any Management Agreement with a third party
manager after the date hereof for any Mortgaged Property without the prior
written consent of the Agent (which shall not be unreasonably withheld).  Agent
may condition any approval of a new manager engaged by Borrower or a Subsidiary
with respect to a Mortgaged Property upon the execution and delivery to Agent of
a collateral assignment of such Management Agreement to Agent and a
subordination of the manager’s rights thereunder to the rights of the Agent and
the Lenders under the Loan Documents in a form substantially in the form of
Exhibit M attached hereto.  Borrower shall not and shall not permit any Guaranty
or other Subsidiary to increase any management fee payable under a Management
Agreement after the date the applicable Real Estate becomes a Mortgaged Property
without the prior written consent of the Required Lenders.

 

§7.13                    Leases of the Property.  The Borrower and each
Guarantor will give notice to the Agent of any proposed new Lease that covers
25,000 square feet or more of any Mortgaged Property for the lease of space
therein and shall provide to the Agent a copy of the proposed Lease and any and
all agreements or documents related thereto, current financial information for
the proposed tenant and any guarantor of the proposed Lease and such other
information as the Agent may reasonably request (the “Lease Notice”).  Neither
the Borrower nor any Guarantor will lease all or any portion of a Mortgaged
Property or amend, supplement or otherwise modify, terminate or cancel, or
accept the surrender of, or (if Borrower’s or such Guarantor’s consent is
required under the terms of such Lease) consent to the assignment or subletting
of, or grant any concessions to or waive the performance of any obligations of
any tenant, lessee or licensee under, any now existing or future Lease without
the prior written consent of the Agent; provided,

 

88

--------------------------------------------------------------------------------


 

however, with respect to (a) any Lease which covers less than 25,000 square feet
of a Mortgaged Property, the Borrower or any Guarantor may enter into any such
Lease, or amend, supplement or otherwise modify, terminate or cancel, or accept
the surrender of, or consent to the assignment or subletting of, or granting
concessions to or waive the performance of any obligations of any tenant, lessee
or licensee under, any such Lease, in each case in the ordinary course of
business consistent with sound leasing and management practices for similar
properties.  To the extent the Agent’s approval or consent is required pursuant
to this Section 7.13, Agent’s approval shall be deemed granted in the event the
Agent fails to respond to the Borrower’s request within ten (10) Business Days
if (A) Borrower has delivered to Agent the applicable documents, with the
notation “IMMEDIATE RESPONSE REQUIRED, FAILURE TO RESPOND TO THIS APPROVAL
REQUEST WITHIN TEN (10) BUSINESS DAYS FROM RECEIPT SHALL BE DEEMED TO BE
LENDER’S APPROVAL” prominently displayed in bold, all caps and fourteen (14)
point or larger font in the transmittal letter requesting approval and (B) Agent
does not approve or reject (with a reasonable explanation) the applicable
request within ten (10) Business Days from the date Agent receives the request
as evidenced by a certified mail return receipt or confirmation by a reputable
national overnight delivery service (e.g., federal express) that the same has
been delivered.

 

§7.14                    Business Operations.  REIT, the Borrower and their
respective Subsidiaries shall operate their respective businesses in
substantially the same manner and in substantially the same fields and lines of
business as such business is now conducted and in compliance with the terms and
conditions of this Agreement and the Loan Documents.  Neither REIT nor the
Borrowers will, and will not permit any Subsidiary to, directly or indirectly,
engage in any line of business other than the ownership, operation and
development of office properties, non-office properties and other activities and
businesses to the extent permitted under §8.3, or businesses incidental thereto.

 

§7.15                    Subordination of Advisory Fees.  The Borrower shall
cause the advisory fees payable to the Advisor under the Advisory Agreement and
any and all other similar agreements, whether written or oral, to be
subordinated to the prior payment in full of the Obligations on terms and
conditions reasonably satisfactory to the Agent.   Neither Borrower nor REIT
shall (i) amend, supplement or otherwise modify in any material respect the
Advisory Agreement to impose additional obligations on the REIT without the
prior written consent of the Agent (which consent shall not be unreasonably
withheld) or (ii) enter into any agreement in replacement of the Advisory
Agreement with an advisor without the prior written consent of the Agent (which
consent shall not be unreasonably withheld), and after such approval, no such
replacement management agreement shall be amended, supplemented or otherwise
modified in any material respect without Agent’s prior written approval, such
approval not to be unreasonably withheld, or if any such amendment, modification
or supplement under (i) or (ii) would increase the fees payable under the
Advisory Agreement or any replacement without the prior written consent of the
Required Lenders (which consent shall not be unreasonably withheld) (it being
understood that neither the Advisor’s waiver of the payment of all or any
portion of the fees payable under the Advisory Agreement or any replacement, nor
the termination of any such waiver, shall require the consent of Agent or any
Lender); provided, however notwithstanding anything to the contrary contained
herein, Agent and the Lenders hereby waive all right of prior notice, consent
and approval to the Internalization (subject to the terms of the definition
thereof).  Agent may condition any approval of a new advisor upon the execution
and delivery to Agent of a

 

89

--------------------------------------------------------------------------------


 

subordination of the advisor’s rights thereunder to the rights of the Agent and
the Lenders under the Loan Documents in substantially the form of the
Subordination of Advisory Fees executed in connection with the closing.  The
Advisor shall be permitted to delegate any of its responsibilities under the
Advisory Agreement to other Affiliates of Advisor (who shall also be the
“Advisor” under this Agreement), provided that such other Person acknowledges
and agrees that its rights to compensation under the Advisory Agreement are
subject to, and agrees to be bound by, the Subordination of Advisory Agreement. 
The Borrower shall provide prompt written notice to Agent of each such
delegation together with evidence that such delegation was in compliance with
the preceding sentence.

 

§7.16                    Registered Servicemark.  Without prior written notice
to the Agent, except with respect to the trademarks, tradenames, servicemarks or
logos listed on Schedule 6.6 hereto or in any Mortgage with respect to any
Mortgaged Property other than the Initial Mortgaged Properties, none of the
Mortgaged Properties shall be owned or operated by the Borrower or any Guarantor
under any trademark, tradename, servicemark or logo.  In the event any of the
Mortgaged Properties shall be owned or operated under any tradename, trademark,
servicemark or logo, not listed on Schedule 6.6 hereto or in any Mortgage with
respect to any Mortgaged Property other than the Initial Mortgaged Properties,
Borrower or the applicable Guarantor shall enter into such agreements with Agent
in form and substance reasonably satisfactory to Agent, as Agent may reasonably
require to grant Agent a perfected first priority security interest therein and
to grant to Agent or any successful bidder at a foreclosure sale of such
Mortgaged Property the right and/or license to continue operating such Mortgaged
Property under such tradename, trademark, servicemark or logo as determined by
Agent.

 

§7.17                    Ownership of Real Estate.  Without the prior written
consent of Agent, all Real Estate and all interests (whether direct or indirect)
of REIT or the Borrower in any Real Estate assets now owned or leased or
acquired or leased after the date hereof shall be owned or leased directly by
REIT, the Borrower or a Wholly Owned Subsidiary of the Borrower; provided,
however that REIT and the Borrower shall be permitted to own or lease interests
in Real Estate through non-Wholly Owned Subsidiaries and Unconsolidated
Affiliates as permitted by §8.3.

 

§7.18                    Distributions of Income to Borrower.  The Borrower
shall cause all of its Subsidiaries (subject to applicable law, the terms of any
loan documents under which such Subsidiary is the borrower, and the terms of any
organizational documents of a joint venture with a Person that is not an
Affiliate of REIT or Borrower entered into in the ordinary course of business)
to promptly distribute to the Borrower (but not less frequently than once each
calendar quarter, unless otherwise approved by the Agent), whether in the form
of dividends, distributions or otherwise, all profits, proceeds or other income
relating to or arising from its Subsidiaries’ use, operation, financing,
refinancing, sale or other disposition of their respective assets and properties
after (a) the payment by each Subsidiary of its debt service, operating
expenses, capital improvements and leasing commissions for such quarter and
(b) the establishment of reasonable reserves for the payment of operating
expenses not paid on at least a quarterly basis and capital improvements and
tenant improvements to be made to such Subsidiary’s assets and properties
approved by such Subsidiary in the course of its business consistent with its
past practices.

 

90

--------------------------------------------------------------------------------


 

§7.19                    Plan Assets.  The Borrower, the Guarantors and each of
their respective Subsidiaries will do, or cause to be done, all things necessary
to ensure that none of its Real Estate will be deemed to be Plan Assets at any
time.

 

§7.20                    Construction of Improvements on Three Eldridge Place. 
The Borrower and Three Eldridge Place Owner shall cause the Improvements to be
constructed and fully equipped in a good and workmanlike manner with materials
of high quality, strictly in accordance with the Plans and Specifications (or in
accordance with any changes therein that may be approved in writing by Agent or
as to which Agent’s approval is not required), and such construction and
equipping will be prosecuted with due diligence and continuity and fully
completed not later than the Completion Date.

 

§7.21                    Inspection by Agent or any Lender of Construction at
Three Eldridge Place.  The Borrower and Three Eldridge Place Owner shall permit
the Lenders, through the Agent or any representative designated by the Agent,
and not more than one (1) consultant of Lender or Agent, at the Borrower’s
expense, to visit and inspect Three Eldridge Place and all materials to be used
in the construction thereof and will cooperate with the Agent and any
construction inspector during such inspections (including making available
working drawings of the Plans and Specifications); provided that this provision
shall not be deemed to impose on the Lender, the Agent or such consultant of
Agent or any Lender any obligation to undertake such inspections.  Borrower and
Three Eldridge Place Owner shall, upon the request of the consultant of Agent or
any Lender, correct any material defect in the Improvements or any failure of
the Improvements or the construction thereof to comply with the Plans and
Specifications in any material respect.

 

§7.22                    Mechanics’ Liens and Contest Thereof.  Notwithstanding
any provision in the Loan Documents to the contrary, neither Borrower nor Three
Eldridge Place Owner will suffer or permit any mechanics’ lien claims to be
filed or otherwise asserted against Three Eldridge Place or any funds due to the
general contractor, and will promptly discharge the same in case of the filing
of any claims for lien or proceedings for the enforcement thereof, provided,
however, that Borrower or Three Eldridge Place Owner, as applicable, shall have
the right to contest in good faith and with reasonable diligence the validity of
any such lien or claim provided that Borrower or Three Eldridge Place Owner, as
applicable, posts a statutory lien bond which removes such lien from title to
Three Eldridge Place within twenty-five (25) days of the filing of the lien.

 

§7.23                    Settlement of Mechanics’ Lien Claims.  If Borrower or
Three Eldridge Place Owner shall fail promptly either (i) to discharge any such
lien, or (ii) post a statutory lien bond, Agent may, at its election (but shall
not be required to), procure the release and discharge of any such claim and any
judgment or decree thereon and, further, may in its sole discretion effect any
settlement or compromise of the same, or may furnish such security or indemnity
to the Title Insurance Company, and any amounts so expended by Lender, including
premiums paid or security furnished in connection with the issuance of any
surety company bonds, shall be deemed to constitute disbursement of the proceeds
of the Loan hereunder.  In settling, compromising or discharging any claims for
lien, Agent shall not be required to inquire into the validity or amount of any
such claim.

 

91

--------------------------------------------------------------------------------


 

§7.24                    Eldridge Reserve.

 

(a)                                  Notwithstanding anything in this Agreement
to the contrary, Borrower shall not be entitled to obtain any advance of the
Loans or issuance of any Letter of Credit, and the Lenders shall have no
obligation to advance any of the Loans or issue any Letters of Credit, in an
amount equal to the Eldridge Reserve, which shall be reserved from the Borrowing
Base Availability as provided in this section.  Not more frequently than one
time each calendar quarter, Borrower may submit to Agent evidence reasonably
satisfactory to Agent of (i) costs expended to complete the Improvements, and
(ii) the remaining cost to complete the Improvements (including the amount of
any retainage), which evidence shall include, without limitation, executed lien
waivers relating to previous payments, a certification from Three Eldridge Place
Owner regarding changes to the Plans and Specifications and the remaining cost
to complete, and date down endorsements to the Title Policy for Three Eldridge
Place indicating the absence of liens.  Following Agent’s receipt and review of
such items, Agent shall adjust the Eldridge Reserve.  If the amount unfunded
under this Agreement (for the avoidance of doubt, Letters of Credit issued and
outstanding shall be considered funded for the purposes of this section) is less
than the Eldridge Reserve, Borrower shall within five days of demand either
(x) reduce the Outstanding Loans and Letters of Credit such that the amount
unfunded under this Agreement equals or exceeds the Eldridge Reserve or
(y) deposit with Agent cash in an amount equal to such shortfall, and execute
and deliver to Agent such documents as Agent may reasonably request to grant
Agent a first priority perfected security interest in such sums.  Such amount
shall be held as additional collateral for the Obligations but may be released
to Borrower as the amount of the Eldridge Reserve is reduced.

 

(b)                                 The Eldridge Reserve shall be finally
released and discharged and available for borrowing upon receipt by Agent of
evidence reasonably satisfactory to Agent of (i) completion of the Improvements
under the Eldridge Construction Contract, (ii) issuance of a shell certificate
of occupancy for the Improvements, (iii) payment in full of all sums due in
connection with the construction of the Improvements under the Eldridge
Construction Contract, and that no party claims or has a right to claim any
statutory or common law lien arising out of the construction of the Improvements
pursuant to the Eldridge Construction Contract (which evidence shall include
final lien waivers from any general contractor and such major subcontractors as
Agent may reasonably require), (iv) recording of a certificate of completion in
accordance with Texas law and (v) issuance of an endorsement to the Title Policy
for Three Eldridge Place removing any exception for mechanic’s and materialmen’s
liens.

 

§8.                                NEGATIVE COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:

 

§8.1                          Restrictions on Indebtedness.  The Borrower will
not, and will not permit any Guarantor or their respective Subsidiaries to,
create, incur, assume, guarantee or be or remain liable, contingently or
otherwise, with respect to any Indebtedness other than:

 

(a)                                  Indebtedness to the Lenders arising under
any of the Loan Documents;

 

92

--------------------------------------------------------------------------------


 

(b)                                 current liabilities of the Borrower, the
Guarantor or their respective Subsidiaries incurred in the ordinary course of
business but not incurred through (i) the borrowing of money, or (ii) the
obtaining of credit except for credit on an open account basis customarily
extended and in fact extended in connection with normal purchases of goods and
services;

 

(c)                                  Indebtedness in respect of taxes,
assessments, governmental charges or levies and claims for labor, materials and
supplies to the extent that payment therefor shall not at the time be required
to be made in accordance with the provisions of §7.8 or §7.22;

 

(d)                                 Indebtedness in respect of judgments only to
the extent, for the period and for an amount not resulting in an Event of
Default;

 

(e)                                  endorsements for collection, deposit or
negotiation and warranties of products or services, in each case incurred in the
ordinary course of business; and

 

(f)                                    subject to the provisions of §9,
Indebtedness in respect of Derivatives Contracts that are entered into in the
ordinary course of business and not for speculative purposes;

 

(g)                                 subject to the provisions of §9,
Indebtedness in respect of Capitalized Leases and claims under environmental
indemnities or with respect to Non-Recourse Exclusions not to exceed
$15,000,000.00 (excluding environmental claims covered by insurance) in the
aggregate at any one time;

 

(h)                                 subject to the provisions of §9,
Non-Recourse Indebtedness that is secured by Real Estate (other than the
Mortgaged Properties) and related assets;

 

(i)                                     subject to the provisions of §9, Secured
Debt or Unsecured Debt that is Recourse Indebtedness, provided that the
aggregate amount of such Indebtedness (excluding the Obligations) shall not
exceed ten percent (10%) of Gross Asset Value; and

 

(j)                                     unsecured Indebtedness of Subsidiaries
of Borrower to Borrower; provided that any such Indebtedness of a Subsidiary of
Borrower that is a Guarantor shall be subordinate to the repayment of the
Obligations on terms reasonably acceptable to Agent.

 

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(i) above shall have any of the Mortgaged
Properties or any interest therein or any direct or indirect ownership interest
in any Subsidiary Guarantor as collateral, a borrowing base, unencumbered asset
pool or any similar form of credit support for such Indebtedness, (ii) none of
the Borrower, the Guarantors or their respective Subsidiaries shall create,
incur, assume, guarantee or be or remain liable, contingently or otherwise, with
respect to (x) any Indebtedness (other than Indebtedness to the Lenders arising
under the Loan Documents) with respect to which there is a Lien on any Equity
Interests, right to receive Distributions or similar right in any Subsidiary or
Unconsolidated Affiliate of such Person or (y) any Unsecured Debt; and (iii) no
Subsidiary of Borrower which directly or indirectly owns a Mortgaged Property
shall create, incur, assume, guarantee or be or remain liable, contingently,
with respect to any Indebtedness

 

93

--------------------------------------------------------------------------------


 

other than Indebtedness permitted under clauses (b)-(g) of this §8.1.to the
Lenders arising under the Loan Documents.

 

§8.2                          Restrictions on Liens, Etc.  The Borrower will
not, and will not permit any Guarantor or their respective Subsidiaries to
(a) create or incur or suffer to be created or incurred or to exist any lien,
security title, encumbrance, mortgage, pledge, negative pledge, charge,
restriction or other security interest of any kind upon any of their respective
property or assets of any character whether now owned or hereafter acquired, or
upon the income or profits therefrom; (b) transfer any of their property or
assets or the income or profits therefrom for the purpose of subjecting the same
to the payment of Indebtedness or performance of any other obligation in
priority to payment of its general creditors; (c) acquire, or agree or have an
option to acquire, any property or assets upon conditional sale or other title
retention or purchase money security agreement, device or arrangement;
(d) suffer to exist for a period of more than thirty (30) days after the same
shall have been incurred any Indebtedness or claim or demand against any of them
that if unpaid couldwould by law or upon bankruptcy or insolvency, or otherwise,
be given any priority whatsoever over any of their general creditors; (e) sell,
assign, pledge or otherwise transfer any accounts, contract rights, general
intangibles, chattel paper or instruments, with or without recourse; or
(f) incur or maintain any obligation to any holder of Indebtedness of any of
such Persons which prohibits the creation or maintenance of any lien securing
the Obligations (collectively, “Liens”); provided that notwithstanding anything
to the contrary contained herein, the Borrower, any Guarantor or any such
Subsidiary may create or incur or suffer to be created or incurred or to exist:

 

(i)                                     (A) Liens on properties to secure taxes,
assessments and other governmental charges (excluding any Lien imposed pursuant
to any of the provisions of ERISA or pursuant to any Environmental Laws) or
claims for labor, material or supplies incurred in the ordinary course of
business in respect of obligations not then delinquent or not otherwise required
to be paid or discharged under the terms of this Agreement or any of the other
Loan Documents and (B) Liens on assets other than (I) the Collateral and
(II) any direct or indirect interest of the Borrower and any Subsidiary of the
Borrower in any Guarantor or any Company in respect of judgments permitted by
§8.1(d);

 

(ii)                                  deposits or pledges made in connection
with, or to secure payment of, workers’ compensation, unemployment insurance,
old age pensions or other social security obligations;

 

(iii)                               Liens consisting of mortgage liens on Real
Estate, other than Real Estate that constitutes a Mortgaged Property, (including
the rents, issues and profits therefrom), or any interest therein (including the
rents, issues and profits therefrom), and related personal property securing
Indebtedness which is permitted by §8.1(h) or (i);

 

(iv)                              encumbrances on properties, other than the
Mortgaged Properties, consisting of easements, tenant leases, rights of way,
zoning restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which the Borrower or any such Subsidiary is a party, and other non-monetary
liens or encumbrances, which do not individually or in the aggregate have a
Material Adverse Effect;

 

94

--------------------------------------------------------------------------------


 

(v)                                 cash deposits to secure the performance of
bids, trade contracts (other than for Indebtedness), purchase contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(vi)                              rights of setoff or bankers’ liens upon
deposits of cash in favor of banks or other depository institutions, solely to
the extent incurred in connection with the maintenance of such deposit accounts
in the ordinary course of business;

 

(vii)                           Liens of Capitalized Leases; and

 

(viii)                        Liens in favor of the Agent and the Lenders under
the Loan Documents to secure the Obligations; and

 

(ix)                                Leases, liens and encumbrances on a
Mortgaged Property expressly permitted under the terms of the Mortgage relating
thereto.

 

Notwithstanding anything in this Agreement to the contrary, (x) no Subsidiary
Guarantor shall create or incur or suffer to be created or incurred or to exist
any Lien other than Liens contemplated in §§8.2(i), (iv), (v), (vi) and, (vii),
(viii) and (ix) and (y) REIT shall not create or suffer to be created or
incurred or to exist any Lien on any of its properties or assets or those of the
general partner of the Borrower, other than Liens contemplated in §8.2(i)(A),
(v) and (vi), and any assignment of claims which REIT may have against Borrower
or any Subsidiary or Unconsolidated Affiliate in a bankruptcy proceeding of
Borrower, such Subsidiary or Unconsolidated Affiliate to a lender contained in a
guaranty.

 

§8.3                          Restrictions on Investments.  Neither the Borrower
nor any Guarantor will, nor will it permit any of its Subsidiaries to, make or
permit to exist or to remain outstanding any Investment except Investments in:

 

(a)                                  marketable direct or guaranteed obligations
of the United States of America that mature within one (1) year from the date of
purchase by Borrower or its Subsidiary;

 

(b)                                 marketable direct obligations of any of the
following: Federal Home Loan Mortgage Corporation, Student Loan Marketing
Association, Federal Home Loan Banks, Federal National Mortgage Association,
Government National Mortgage Association, Bank for Cooperatives, Federal
Intermediate Credit Banks, Federal Financing Banks, Export-Import Bank of the
United States, Federal Land Banks, or any other agency or instrumentality of the
United States of America;intentionally omitted;

 

(c)                                  demand deposits, certificates of deposit,
bankers acceptances and time deposits of United States banks having total assets
in excess of $100,000,000.00; provided, however, that the aggregate amount at
any time so invested with any single bank having total assets of less than
$1,000,000,000.00 will not exceed $500,000.00;

 

(d)                                 securities commonly known as “commercial
paper” issued by a corporation organized and existing under the laws of the
United States of America or any State which at the time of purchase are rated by
Moody’s Investors Service, Inc. or by Standard &

 

95

--------------------------------------------------------------------------------


 

Poor’s Corporation at not less than “P 1” if then rated by Moody’s Investors
Service, Inc., and not less than “A 1”, if then rated by Standard & Poor’s
Corporation;intentionally omitted;

 

(e)                                  mortgage-backed securities guaranteed by
the Government National Mortgage Association, the Federal National Mortgage
Association or the Federal Home Loan Mortgage Corporation and other
mortgage-backed bonds (excluding those backed by single family residential
mortgages) which at the time of purchase are rated by Moody’s Investors
Service, Inc. or by Standard & Poor’s Corporation at not less than “Aa” if then
rated by Moody’s Investors Service, Inc. and not less than “AA” if then rated by
Standard & Poor’s Corporation;intentionally omitted;

 

(f)                                    repurchase agreements having a term not
greater than ninety (90) days and fully secured by securities described in the
foregoing subsection (a), (b) or (e) with banks described in the foregoing
subsection (c) or with financial institutions or other corporations having total
assets in excess of $500,000,000.00;intentionally omitted;

 

(g)                                 shares of so-called “money market funds”
registered with the SEC under the Investment Company Act of 1940 which maintain
a level per-share value, invest principally in investments described in the
foregoing subsections (a) throughand (fc) and have total assets in excess of
$50,000,000.00;

 

(h)                                 the acquisition of fee interests or long-
term ground lease interests by the Borrower or its Subsidiaries in (i) Real
Estate which is utilized for income-producing office properties located in the
United States or the District of Columbia and businesses and investments
incidental thereto, and (ii) subject to the restrictions set forth in §8.3(j),
the acquisition of Land Assets to be developed for the foregoing purposes and
Development Properties to be used for the purposes set forth in §8.3(h)(i);

 

(i)                                     Investments by the Borrower or Wholly
Owned Subsidiaries of the Borrower in Wholly Owned Subsidiaries of the Borrower;

 

(j)                                     Investments in Land Assets, provided
that the aggregate Investment therein shall not exceed five percent (5%) of
Gross Asset Value;

 

(k)                                  Investments in Mortgage Receivables and
mezzanine loans secured by properties (orexcluding mezzanine loans secured by
equity interests in Persons owning properties) of the types described in
§§8.3(h)(i), (m) or (o), and in the Multifamily Facility, provided that the
aggregate Investment therein shall not exceed fiveseven and one-half percent
(57.5%) of Gross Asset Value;

 

(l)                                     Investments in non-wholly owned
Subsidiaries and Unconsolidated Affiliates, provided that the aggregate
Investment therein shall not exceed tenfifteen percent (1015%) of Gross Asset
Value;

 

(m)                               Investments in Development Properties in
respect of Construction in Progress for properties of the type described in
§8.3(h)(i), provided that the aggregate construction and development budget for
Construction in Progress (including land), together with any Investments in
Mortgage Receivables or Mezzanine Mortgage Receivables directly or

 

96

--------------------------------------------------------------------------------


 

indirectly secured by real estate in respect of Construction in Progress (which
amount shall include any amounts to be advanced under such Mortgage Receivable
or Mezzanine Mortgage Receivable), shall not exceed ten percent (10%) of Gross
Asset Value;

 

(n)                                 Investments in Tenant In Common Assets,
provided that the aggregate Investment therein shall not exceed seventwo and
one-half percent (7.52.5%) of Gross Asset Value; and

 

(o)                                 Investments in income-producing Real Estate
(other than office properties) located in the United States or the District of
Columbia and businesses and investments incidental thereto, provided that the
aggregate Investment therein shall not exceed five percent (5%) of Gross Asset
Value;

 

(p)                                 Investments in bonds of Publicly Traded
REITs (limited to office, industrial, self-storage, multi-family or retail
Publicly Traded REITs), provided that the aggregate Investment therein shall not
exceed two and one-half percent (2.5%) of Gross Asset Value;

 

(q)                                 Investments in preferred or common stock of
Publicly Traded REITs (limited to office, industrial, self-storage, multi-family
or retail Publicly Traded REITs), provided that the aggregate Investment therein
shall not exceed two and one-half percent (2.5%) of Gross Asset Value; and

 

(r)                                    Investments in Mezzanine Mortgage
Receivables, provided that the aggregate Investment therein shall not exceed two
and one-half percent (2.5%) of Gross Asset Value.

 

(s)                                  Investments in Real Estate of the types set
forth in §§ 8.3(h), (j), (m), (n) or (o) effected through an exchange of
like-kind property (other than any Mortgaged Property) permitted under § 1031 of
the Code and cash proceeds from the sale of assets which are to be used to
acquire replacement property, in each case being held by an intermediary pending
the close of such exchange of property.

 

Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Borrower, the Guarantors and their respective Subsidiaries in
the Investments described in §8.3(j)-(os) exceed twenty-five percent (25%) of
Gross Asset Value at any time.

 

For the purposes of this §8.3, the Investment of the Borrower, any Guarantor or
its Subsidiaries in any non-Wholly Owned Subsidiaries and Unconsolidated
Affiliates will equal (without duplication) the sum of (i) such Person’s pro
rata share of Investment in Land Assets; plus (ii) such Person’s pro rata share
of any other Investments valued at the GAAP book value; plus (iii) such Person’s
pro-rata share of Construction in Progress.

 

§8.4                          Merger, Consolidation.  Other than with respect to
or in connection with any Internalization permitted under §7.15 or any
disposition permitted under §8.8, the Borrower will not, nor will it permit the
Guarantors or any of their respective Subsidiaries to, become a party to any
dissolution, liquidation, disposition of all or substantially all of its assets
or business, merger, reorganization, consolidation or other business combination
or agree to effect any asset

 

97

--------------------------------------------------------------------------------


 

acquisition, stock acquisition or other acquisition individually or in a series
of transactions which may have a similar effect as any of the foregoing, in each
case without the prior written consent of the Required Lenders.  Notwithstanding
the foregoing, so long as no Default or Event of Default has occurred and is
continuing immediately before and after giving effect thereto, the following
shall be permitted: (i)  without the consent of the Agent or any Lender:
 (i) the merger or consolidation of one or more of the Subsidiaries of the
Borrower with and into the Borrower (it being understood and agreed that in any
such event the Borrower will be the surviving Person), (ii) the merger or
consolidation of two or more Subsidiaries of the Borrower; provided that no such
merger or consolidation shall involve any Subsidiary that is a Guarantor unless
such Guarantor will be the surviving Person or (iii, (iii) the liquidation or
dissolution of any Subsidiary of the Borrower that does not own any assets so
long as such Subsidiary is not a Guarantor (or if such Subsidiary is a
Guarantor, so long as Borrower and such Subsidiary comply with the provisions of
§5.7), or (iv) the acquisition of all or substantially all of the assets of
another Person in a bona fide arm’s length transaction that otherwise satisfies
the requirements of §7.127.14 and §8.3 and which does not create or result in a
Default or Event of Default.

 

§8.5                          Sale and Leaseback.  The Borrower will not, and
will not permit its Subsidiaries, to enter into any arrangement, directly or
indirectly, whereby the Borrower or any such Subsidiary shall sell or transfer
any Real Estate owned by it in order that then or thereafter the Borrower or any
such Subsidiary shall lease back such Real Estate without the prior written
consent of Agent, such consent not to be unreasonably withheld.

 

§8.6                          Compliance with Environmental Laws.  None of the
Borrower nor any Guarantor will, nor will any of them permit any of their
respective Subsidiaries or any other Person to, do any of the following: (a) use
any of the Real Estate or any portion thereof as a facility for the handling,
processing, storage or disposal of Hazardous Substances, except for quantities
of Hazardous Substances used in the ordinary course of operating office
properties and non-office properties as permitted under this Agreement and in
material compliance with all applicable Environmental Laws, (b) cause or permit
to be located on any of the Real Estate any underground tank or other
underground storage receptacle for Hazardous Substances except in full
compliance with Environmental Laws, (c) generate any Hazardous Substances on any
of the Real Estate except in full compliance with Environmental Laws,
(d) conduct any activity at any Real Estate or use any Real Estate in any manner
that could reasonably be contemplated to cause a Release of Hazardous Substances
on, upon or into the Real Estate or any surrounding properties or any threatened
Release of Hazardous Substances which mightcould reasonably be expected to give
rise to liability under CERCLA or any other Environmental Law, or (e) directly
or indirectly transport or arrange for the transport of any Hazardous Substances
(except in compliance with all Environmental Laws), except with respect to any
Real Estate that is not a Mortgaged Property where any such use, generation,
conduct or other activity has not had and could not reasonably be expected to
have a Material Adverse Effect.

 

The Borrower and the Guarantors shall, and shall cause their respective
Subsidiaries to:

 

(i)                                     in the event of any change in
Environmental Laws governing the assessment, release or removal of Hazardous
Substances, which change either adds any Hazardous Substances to its
applicability, decreases any threshold at which any action must be taken with
respect to remediation of any Hazardous Substances, or institutes more
burdensome

 

98

--------------------------------------------------------------------------------


 

requirements with respect to testing for or storage or containment of any
Hazardous Substances (or has the effect of any of the foregoing), take all
reasonable action (including, without limitation, the conducting of engineering
tests at the sole expense of the Borrower) to determine whether such Hazardous
Substances are or ever were Released or disposed of on any Real Estate in
violation of applicable Environmental Laws; and

 

(ii)                                  if any Release or disposal of Hazardous
Substances which any Person may be legally obligated to contain, correct or
otherwise remediate or which may otherwise expose it to liability shall occur or
shall have occurred on any Real Estate (including without limitation any such
Release or disposal occurring prior to the acquisition or leasing of such Real
Estate by the Borrower, any such Guarantor or any such Subsidiary), the Borrower
shall, after obtaining knowledge thereof, cause the prompt containment and
removal of such Hazardous Substances and remediation of the Real Estate in full
compliance with all applicable Environmental Laws; provided, that the Borrower,
the Guarantors and their respective Subsidiaries shall be deemed to be in
compliance with Environmental Laws for the purpose of this clause (ii), and in
compliance with this § 8.6 as it relates to matters addressed by this clause
(ii), so long as it or a responsible third party with sufficient financial
resources is taking reasonable action to remediate or manage any event of
noncompliance in accordance with applicable law to the reasonable satisfaction
of the Agent and no legal or administrative action shall have been commenced or
filed by any enforcement agency to require remediation, containment, mitigation
or other action.  The Agent may engage its own Environmental Engineer to review
the environmental assessments and the compliance with the covenants contained
herein.

 

(iii)                               At any time during the continuance of an
Event of Default hereunder the Agent may at its election (and will at the
request of the Required Lenders) obtain such environmental assessments of any or
all of the Real Estate prepared by an Environmental Engineer as may be necessary
or advisable for the purpose of evaluating or confirming (i) whether any
Hazardous Substances are present in the soil or water at or adjacent to any such
Real Estate and (ii) whether the use and operation of any such Real Estate
complies with all Environmental Laws to the extent required by the Loan
Documents.  Additionally, at any time that the Agent or the Required Lenders
shall have reasonable and objective grounds to believe that a Release or
threatened Release of Hazardous Substances which any Person may be legally
obligated to contain, correct or otherwise remediate or which otherwise may
expose such Person to liability may have occurred, relating to any Real Estate,
or that any of the Real Estate is not in compliance with Environmental Laws to
the extent required by the Loan Documents, and such Release or threatened
Release or non-compliance involves estimated or potential liabilities for
remediation or compliance of $500,000.00 or more, as determined by the Agent in
its sole and absolute discretion, the Borrower shall promptly upon the request
of Agent obtain and deliver to Agent such environmental assessments of such Real
Estate prepared by an Environmental Engineer as may be necessary or advisable
for the purpose of evaluating or confirming (i) whether any Hazardous Substances
are present in the soil or water at or adjacent to such Real Estate and
(ii) whether the use and operation of such Real Estate comply with all
Environmental Laws to the extent required by the Loan Documents.  Environmental
assessments may include detailed visual inspections of such Real Estate
including, without limitation, any and all storage areas, storage tanks, drains,
dry wells and leaching areas, and the taking of soil samples, as well as such
other investigations or analyses as are reasonably necessary or appropriate for
a complete

 

99

--------------------------------------------------------------------------------


 

determination of the compliance of such Real Estate and the use and operation
thereof with all applicable Environmental Laws.  All environmental assessments
contemplated by this §8.6 shall be at the sole cost and expense of the Borrower.

 

§8.7                          Distributions.

 

(a)                                  (i) The Borrower shall not pay any
Distribution to the partners, members or other owners of the Borrower, and REIT
shall not pay any Distribution to its partners, members or other owners, during
any period of four (4) consecutive calendar quarters to the extent that such
Distribution would cause the aggregate Distributions (less any amount of such
Distribution constituting Dividend Reinvestment Proceeds) paid or declared
during such period to exceed ninety-five percent (95%) of such Person’s Funds
from Operations for such period; provided that so long as no Default or Event of
Default shall be continuing or would arise as a result thereof, an amount not to
exceed $15,000,000.00 in any period of four (4) consecutive fiscal quarters paid
to redeem Equity Interests in Borrower or REIT shall not be considered
Distributions for the purpose of the foregoing limit; and provided further that
the limitations contained in this §8.7(a) shall not preclude the Borrower from
making Distributions in an amount equal to the minimum distributions required
under the Code to maintain the REIT Status of REIT, as evidenced by a
certification of the principal financial or accounting officer of REIT
containing calculations in detail reasonably satisfactory in form and substance
to the Agent.

 

(b)                                 If an Event of Default shall have occurred
and be continuing, the Borrower shall make no Distributions, and REIT shall not
pay any Distribution to its partners, members or other owners, other than
Distributions in an amount equal to the minimum distributions required under the
Code to maintain the REIT Status of REIT, as evidenced by a certification of the
principal financial or accounting officer of REIT containing calculations in
detail reasonably satisfactory in form and substance to the Agent.

 

(c)                                  Notwithstanding the foregoing, at any time
when an Event of Default under §12.1(a) or (b) shall have occurred, an Event of
Default as to Borrower or REIT under §12.1 (g), (h) or (i) shall have occurred,
or the maturity of the Obligations has been accelerated, neither the Borrower
nor REIT shall make any Distributions whatsoever, directly or indirectly.

 

§8.8                          Asset Sales.  The Borrower will not, and will not
permit the Guarantors or their respective Subsidiaries to, sell, transfer or
otherwise dispose of any material asset other than pursuant to a bona fide arm’s
length transaction.  Neither the Borrower, any Guarantor nor any Subsidiary
thereof shall sell, transfer or otherwise dispose of any Real Estate in one
transaction or a series of transactions during any four (4) consecutive fiscal
quarters in excess of an amount equal to twenty percent (20%) of Gross Asset
Value as at the beginning of such four (4) quarter period, except as the result
of a condemnation or casualty, without the prior written consent of Agent and
the Required Lenders.

 

§8.9                          Restriction on Prepayment of Indebtedness.  The
Borrower and the Guarantors will not, and will not permit their respective
Subsidiaries to, (a) during the existence of any Event of Default, prepay,
redeem, defease, purchase or otherwise retire (except for regularly scheduled
installments of principal) the principal amount, in whole or in part, of any
Indebtedness other than the Obligations; provided, that the foregoing shall not
prohibit (x) the

 

100

--------------------------------------------------------------------------------


 

prepayment of Indebtedness which is financed solely from the proceeds of a new
loan which would otherwise be permitted by the terms of §8.1; and (y) the
prepayment, redemption, defeasance or other retirement of the principal of
Indebtedness secured by Real Estate which is satisfied solely from the proceeds
of a sale of the Real Estate securing such Indebtedness or proceeds resulting
from a casualty or condemnation relating to such Real Estate (and such insurance
or condemnation proceeds are not otherwise required by the terms of any
applicable loan documents to be applied to the restoration or rebuilding of such
Real Estate); or (b) modify any document evidencing any Indebtedness (other than
the Obligations) to accelerate the maturity date or required payments of
principal of such Indebtedness during the existence of an Event of Default.

 

§8.10                    Zoning and Contract Changes and Compliance.  Except
with the Agent’s prior written consent, neither the Borrower nor any Guarantor
shall (i) initiate or consent to any zoning reclassification of any of its
Mortgaged Property or seek any variance under any existing zoning ordinance or
use or permit the use of any Mortgaged Property in any manner that could
reasonably be expected to result in such use becoming a non-conforming use under
any zoning ordinance or any other applicable land use law, rule or regulation or
(ii) initiate any change in any laws, requirements of governmental authorities
or obligations created by private contracts and Leases which now or hereafter
could reasonably be expected to materially adversely affect the ownership,
occupancy, use or operation of any Mortgaged Property.

 

§8.11                    Derivatives Contracts.  Neither the Borrower, the
Guarantors nor any of their respective Subsidiaries shall contract, create,
incur, assume or suffer to exist any Derivatives Contracts except for interest
rate swap, collar, cap or similar agreements providing interest rate protection
and currency swaps and currency options made in the ordinary course of business
and permitted pursuant to §8.1.

 

§8.12                    Transactions with Affiliates.  The Borrower shall not,
and shall not permit any Guarantor or Subsidiary of any of them to, permit to
exist or enter into, any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate
(but not including any Subsidiary of REIT, the Borrower or any other Guarantor),
except (i) transactions in connection with Management Agreements or other
property management agreements relating to Real Estate other than the Mortgaged
Properties, (ii) transactions in connection with the Internalization,
(iii) transactions set forth on Schedule 6.146.15 attached hereto and (iiiv)
transactions pursuant to the reasonable requirements of the business of such
Person and upon fair and reasonable terms which are no less favorable to such
Person than would be obtained in a comparable arm’s length transaction with a
Person that is not an Affiliate.

 

§8.13                    Equity Pledges.  Except for Liens permitted under
§8.2(i)(A), (ii), (v), (vi) and (viii), neither REIT nor Borrower will create or
incur or suffer to be created or incurred any Lien on any of its direct or
indirect legal, equitable or beneficial interest in the Borrower or any
Subsidiary of Borrower, including, without limitation, any Distributions or
rights to Distributions on account thereof (provided that the foregoing shall
not be deemed to prohibit a Subsidiary that owns Real Estate to have Liens
permitted pursuant to §8.2(iii)).

 

101

--------------------------------------------------------------------------------


 

§8.14                    Advisory Fees.  The Borrower and the Guarantors shall
not, and shall not permit any of their respective Subsidiaries to, pay any
advisory fees or other payments under the Advisory Agreement or any replacement
thereof to any advisor that is an Affiliate of the Borrower, such Guarantor or
such Subsidiary in the event that a Default or Event of Default shall have
occurred and be continuing.

 

§8.15                    Changes in Plans and Specifications.  No changes will
be made in the Plans and Specifications without the prior written approval of
Agent; provided, however, that Borrower or Three Eldridge Place Owner may make
changes to the Plans and Specifications without Agent’s approval if (i) Borrower
or Three Eldridge Place Owner obtains the approval of all parties whose approval
is required, including any tenants under Leases, sureties, and any Governmental
Authority to the extent approval from such parties is required; (ii) the
structural integrity of the Improvements is not impaired; (iii) no material
change in the use, size, scope, or architectural appearance is effected; or
(iv) the performance of the mechanical, electrical, and life safety systems of
the Improvements is not adversely affected.  Notwithstanding the foregoing, from
and after the First Amendment Date Three Eldridge Place Owner shall not without
Agent’s approval (which may be conditioned upon an increase in the Eldridge
Reserve) make any changes to the Plans and Specifications or the Improvements
that would individually or in the aggregate increase the cost to complete the
Improvements under the Eldridge Construction Contract by more than
$1,000,000.00, or otherwise expand or increase the scope of work to be performed
under the Eldridge Construction Contract.  Without limiting the foregoing, no
tenant improvement work for Three Eldridge Place shall be performed under the
Eldridge Construction Contract.

 

§8.16                    Management Fees.  Borrower shall not pay, and shall not
permit any Guarantor to pay, any management fees or other payments under any
Management Agreement for any Mortgaged Property to Borrower, any other manager
that is an Affiliate of Borrower or any other manager in the event that an Event
of Default shall have occurred and be continuing unless approved in writing by
Agent.

 

§9.                                FINANCIAL COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:

 

§9.1                          Borrowing Base.  The Borrower (i) shall not permit
the outstanding principal balance of the Loans and the Letter of Credit
Liabilities to be greater than the Borrowing Base Availability, (ii) shall not
permit the aggregate Borrowing Base Value to be less than $200,000,00.00, and
(iii) shall not permit the Borrowing Base to be comprised of less than four
(4) Mortgaged Properties; provided, however, that upon a violation of this § 9.1
by Borrower, no Event of Default shall exist hereunder in the event Borrower
cures such Default within five (5) Business Days of the occurrence of such
event.

 

§9.2                          Consolidated Total Indebtedness to Gross Asset
Value.  The Borrower will not permit Consolidated Total Indebtedness to exceed
seventy percent (70%) of Gross Asset Value.

 

102

--------------------------------------------------------------------------------


 

§9.3                          Adjusted Consolidated EBITDA to Consolidated Fixed
Charges.  The Borrower will not permit the ratio of Adjusted Consolidated EBITDA
determined as of the end of the most recently ended calendar quarter to
Consolidated Fixed Charges for the most recently ended calendar quarter
annualized, to be less than 1.45 to 1.00.1.30 to 1.00 during the Initial Term,
or 1.35 to 1.00 during the Extension Term.

 

§9.4                          Minimum Consolidated Tangible Net Worth.  The
Borrower will not at any time permit Consolidated Tangible Net Worth to be less
than the sum of (i) $1,000,000,000.00,1,200,000,000.00, plus (ii) seventy-five
percent (75%) of the sum of (A) any additional Net Offering Proceeds after the
date hereofFirst Amendment Date, plus (B) the value of interests in the Borrower
or interests in REIT issued upon the contribution of assets to the Borrower or
its Subsidiaries.

 

§9.5                          Unhedged Variable Rate Debt.  The Borrower shall
not permit the Unhedged Variable Rate Debt of the Borrower, the Guarantors and
their respective Subsidiaries to exceed twenty percent (20%) of Gross Asset
Value.

 

§10.                          CLOSING CONDITIONS.

 

The obligation of the Lenders to make the initial Loans or issue the initial
Letter(s) of Credit shall be subject to the satisfaction of the following
conditions precedent:

 

§10.1                    Loan Documents.  Each of the Loan Documents shall have
been duly executed and delivered by the respective parties thereto and shall be
in full force and effect.  The Agent shall have received a fully executed
counterpart of each such document.

 

§10.2                    Certified Copies of Organizational Documents.  The
Agent shall have received from the Borrower and each Guarantor a copy, certified
as of a recent date by the appropriate officer of each State in which such
Person is organized and (with respect to any Subsidiary Guarantor that owns a
Mortgaged Property) in which such Mortgaged Property is located and a duly
authorized officer, partner or member of such Person, as applicable, to be true
and complete, of the partnership agreement, corporate charter or operating
agreement and/or other organizational agreements of the Borrower and each such
Guarantor, as applicable, and its qualification to do business, as applicable,
as in effect on such date of certification; provided that, if Agent has
previously been provided with a certified copy of such Person’s partnership
agreement, operating agreement or other organizational agreement (other than a
publicly-filed charter document), it shall be sufficient to certify that such
document has not changed since its certification to Agent.

 

§10.3                    Resolutions.  All action on the part of the Borrower
and each Guarantor, as applicable, necessary for the valid execution, delivery
and performance by such Person of this Agreement and the other Loan Documents to
which such Person is or is to become a party shall have been duly and
effectively taken, and evidence thereof reasonably satisfactory to the Agent
shall have been provided to the Agent.

 

§10.4                    Incumbency Certificate; Authorized Signers.  The Agent
shall have received from the Borrower and each Guarantor an incumbency
certificate, dated as of the ClosingFirst Amendment Date, signed by a duly
authorized officer of such Person and giving the name and

 

103

--------------------------------------------------------------------------------


 

bearing a specimen signature of each individual who shall be authorized to sign,
in the name and on behalf of such Person, each of the Loan Documents to which
such Person is or is to become a party.  The Agent shall have also received from
the Borrower a certificate, dated as of the ClosingFirst Amendment Date, signed
by a duly authorized representative of the Borrower and giving the name and
specimen signature of each Authorized Officer who shall be authorized to make
Loan Requests, Letter of Credit Requests and Conversion/Continuation Requests
and to give notices and to take other action on behalf of the Borrower under the
Loan Documents.

 

§10.5                    Opinion of Counsel.  The Agent shall have received an
opinion addressed to the Lenders and the Agent and dated as of the ClosingFirst
Amendment Date from counsel to the Borrower and each Guarantor in form and
substance reasonably satisfactory to the Agent.

 

§10.6                    Payment of Fees.  The Borrower shall have paid to the
Agent the fees payable pursuant to §4.2.

 

§10.7                    Insurance.  The Agent shall have received certificates
evidencing that the Agent and the Lenders are named as mortgagee and/or
additional insured, as applicable, on all policies of insurance as required by
this Agreement or the other Loan Documents.

 

§10.8                    Performance; No Default.  The Borrower and each
Guarantor shall have performed and complied with all terms and conditions herein
required to be performed or complied with by it on or prior to the ClosingFirst
Amendment Date, and on the ClosingFirst Amendment Date there shall exist no
Default or Event of Default.

 

§10.9                    Representations and Warranties.  The representations
and warranties made by the Borrower and each Guarantor in the Loan Documents or
otherwise made by or on behalf of the Borrower, the Guarantors and their
respective Subsidiaries in connection therewith or after the date thereof shall
have been true and correct in all material respects when made and shall also be
true and correct in all material respects on the Closing DateFirst Amendment
Date, except to the extent of changes resulting from transactions permitted by
the Loan Documents and except as previously disclosed in writing by the Borrower
to Agent and approved by the Agent in writing (which disclosures shall be deemed
to amend the Schedules and other disclosures delivered as contemplated in this
Agreement) (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date).

 

§10.10              Proceedings and Documents.  All proceedings in connection
with the transactions contemplated by this Agreement and the other Loan
Documents shall be reasonably satisfactory to the Agent and the Agent’s counsel
in form and substance, and the Agent shall have received all information and
such counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

 

§10.11              Eligible Real Estate Qualification Documents.  The Eligible
Real Estate Qualification Documents for each Mortgaged Property included in the
Borrowing Base as of the First Amendment Date shall have been delivered to the
Agent at the Borrower’s expense and shall be in form and substance reasonably
satisfactory to the Agent.

 

104

--------------------------------------------------------------------------------


 

§10.12              Compliance Certificate and Borrowing Base Certificate.  The
Agent shall have received a Compliance Certificate and a Borrowing Base
Certificate dated as of the date of the ClosingFirst Amendment Date
demonstrating compliance with each of the covenants calculated therein as of the
most recent calendar quarter for which REIT has provided financial statements
under §6.4 adjusted in the best good faith estimate of REIT as of the
ClosingFirst Amendment Date.

 

§10.13              Appraisals.  The Agent shall have received Appraisals of
each of the Mortgaged Properties in form and substance reasonably satisfactory
to the Agent, and the Agent shall have determined an Appraised Value for such
Mortgaged Properties.

 

§10.14              Consents.  The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents have been obtained.

 

§10.15              Contribution Agreement.  The Agent shall have received an
executed counterpart of the Contribution Agreement.

 

§10.16              Other.  The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.

 

§11.                          CONDITIONS TO ALL BORROWINGS.

 

The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:

 

§11.1                    Prior Conditions Satisfied.  All conditions set forth
in §10 shall continue to be satisfied as of the date upon which any Loan is to
be made or any Letter of Credit is to be issued.

 

§11.2                    Representations True; No Default.  Each of the
representations and warranties made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries contained in this Agreement,
the other Loan Documents or in any document or instrument delivered pursuant to
or in connection with this Agreement shall be true and correct in all material
respects both as of the date as of which they were made and shall also be true
and correct in all material respects as of the time of the making of such Loan
or the issuance of such Letter of Credit, with the same effect as if made at and
as of that time, except to the extent of changes resulting from transactions
permitted by the Loan Documents and except as previously disclosed in writing by
the Borrower to Agent and approved by the Agent in writing (which disclosures
shall be deemed to amend the Schedules and other disclosures delivered as
contemplated in this Agreement) (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date), and no
Default or Event of Default shall have occurred and be continuing.

 

105

--------------------------------------------------------------------------------


 

§11.3                    Borrowing Documents.  The Agent shall have received a
fully completed Loan Request for such Loan and the other documents and
information (including, without limitation, a Compliance Certificate) as
required by §2.7,2.6, or a fully completed Letter of Credit Request required by
§2.102.9 in the form of Exhibit FH hereto fully completed, as applicable.

 

§11.4                    Endorsement to Title Policy.  At such times as Agent
shall determine in its discretion prior to each funding, to the extent available
under applicable law, a “date down” endorsement to each Title Policy indicating
no change in the state of title and containing no survey exceptions not approved
by the Agent, which endorsement shall, expressly or by virtue of a proper
“revolving credit” clause or endorsement in each Title Policy, increase the
coverage of each Title Policy to the aggregate amount of all Loans advanced and
outstanding and Letters of Credit issued and outstanding (provided that the
amount of coverage under an individual Title Policy for an individual Mortgaged
Property need not equal the aggregate amount of all Loans), or if such
endorsement is not available, such other evidence and assurances as the Agent
may reasonably require (which evidence may include, without limitation, an
affidavit from the Borrower stating that there have been no changes in title
from the date of the last effective date of the Title Policy).

 

§11.5                    Future Advances Tax Payment.  As a condition precedent
to any Lender’s obligations to make any Loans available to the Borrower
hereunder, the Borrower will pay to the Agent any mortgage, recording,
intangible, documentary stamp or other similar taxes and charges which the Agent
reasonably determines to be payable as a result of such Loan to any state or any
county or municipality thereof in which any of the Mortgaged Properties are
located, and deliver to the Agent such affidavits or other information which the
Agent reasonably determines to be necessary in connection with such payment in
order to insure that the Mortgages on Mortgaged Property located in such state
secure the Borrower’s obligation with respect to the Loans then being requested
by the Borrower.  The provisions of this §11.5 shall not limit the Borrower’s
obligations under other provisions of the Loan Documents, including without
limitation §15 hereof.

 

§12.                          EVENTS OF DEFAULT; ACCELERATION; ETC.

 

§12.1                    Events of Default and Acceleration.  If any of the
following events (“Events of Default” or, if the giving of notice or the lapse
of time or both is required, then, prior to such notice or lapse of time,
“Defaults”) shall occur:

 

(a)                                  the Borrower shall fail to pay any
principal of the Loans when the same shall become due and payable, whether at
the stated date of maturity or any accelerated date of maturity or at any other
date fixed for payment;

 

(b)                                 the Borrower shall fail to pay any interest
on the Loans, any reimbursement obligations with respect to the Letters of
Credit or any fees or other sums due hereunder or under any of the other Loan
Documents when the same shall become due and payable, whether at the stated date
of maturity or any accelerated date of maturity or at any other date fixed for
payment;

 

106

--------------------------------------------------------------------------------


 

(c)                                  the Borrower shall fail to perform any
other term, covenant or agreement contained in §9;

 

(d)                                 the Borrower, the Guarantors or any of their
respective Subsidiaries shall fail to perform any other term, covenant or
agreement contained herein or in any of the other Loan Documents which they are
required to perform (other than those specified in the other subclauses of this
§12 or in the other Loan Documents);

 

(e)                                  any representation or warranty made by or
on behalf of the Borrower, the Guarantors or any of their respective
Subsidiaries in this Agreement or any other Loan Document, or any report,
certificate, financial statement, request for a Loan, Letter of Credit Request,
or in any other document or instrument delivered pursuant to or in connection
with this Agreement, any advance of a Loan, the issuance of any Letter of Credit
or any of the other Loan Documents shall prove to have been false in any
material respect upon the date when made or deemed to have been made or
repeated;

 

(f)                                    the Borrower, any Guarantor or any of
their Subsidiaries shall fail to pay when due (including, without limitation, at
maturity), or within any applicable period of grace, any principal, interest or
other amount on account any obligation for borrowed money or credit received or
other Indebtedness, or shall fail to observe or perform any term, covenant or
agreement contained in any agreement by which it is bound, evidencing or
securing any obligation for borrowed money or credit received or other
Indebtedness (including under any Derivatives Contract) for such period of time
as would permit (assuming the giving of appropriate notice if required) the
holder or holders thereof or of any obligations issued thereunder to accelerate
the maturity thereof; provided that the events described in §12.1(f) shall not
constitute an Event of Default unless such failure to perform, together with
other failures to perform as described in §12.1(f), involve singly or in the
aggregate obligations for Recourse Indebtedness totaling in excess of
$10,000,000.00 or Non-Recourse Indebtedness totaling in excess of
$50,000,000.00;

 

(g)                                 the Borrower, any Guarantor or any of their
respective Subsidiaries, (i) shall make an assignment for the benefit of
creditors, or admit in writing its general inability to pay or generally fail to
pay its debts as they mature or become due, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator or receiver for it or
any substantial part of its assets, (ii) shall commence any case or other
proceeding relating to it under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, or (iii) shall take any action to
authorize or in furtherance of any of the foregoing;

 

(h)                                 a petition or application shall be filed for
the appointment of a trustee or other custodian, liquidator or receiver of the
Borrower, any Guarantor or any of their respective Subsidiaries or any
substantial part of the assets of any thereof, or a case or other proceeding
shall be commenced against any such Person under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, and any such Person
shall indicate its approval thereof, consent thereto or acquiescence therein or
such petition, application, case or proceeding shall not have been dismissed
within sixty (60) days following the filing or commencement thereof;

 

107

--------------------------------------------------------------------------------


 

(i)                                     a decree or order is entered appointing
a trustee, custodian, liquidator or receiver for the Borrower, any Guarantor or
any of their respective Subsidiaries or adjudicating any such Person, bankrupt
or insolvent, or approving a petition in any such case or other proceeding, or a
decree or order for relief is entered in respect of any such Person in an
involuntary case under federal bankruptcy laws as now or hereafter constituted;

 

(j)                                     there shall remain in force,
undischarged, unsatisfied and unstayed, for more than forty-five (45) days, one
or more uninsured or unbonded final judgments against (x) the Borrower or any
Guarantor that, either individually or in the aggregate, exceed $25,000,000.00
in any calendar year or (y) any Subsidiary of the Borrower that is not a
Subsidiary Guarantor that, either individually or in the aggregate, exceed
$50,000,000.00 in any calendar year;

 

(k)                                  any of the Loan Documents or the
Contribution Agreement shall be canceled, terminated, revoked or rescinded
otherwise than in accordance with the terms thereof or the express prior written
agreement, consent or approval of the Lenders, or any action at law, suit in
equity or other legal proceeding to cancel, revoke or rescind any of the Loan
Documents or the Contribution Agreement shall be commenced by or on behalf of
the Borrower or any Guarantor, or any court or any other governmental or
regulatory authority or agency of competent jurisdiction shall make a
determination, or issue a judgment, order, decree or ruling, to the effect that
any one or more of the Loan Documents or the Contribution Agreement is illegal,
invalid or unenforceable in accordance with the terms thereof;

 

(l)                                     any dissolution, termination, partial or
complete liquidation, merger or consolidation of the Borrower, any Guarantor or
any of their respective Subsidiaries shall occur or any sale, transfer or other
disposition of the assets of the Borrower, any Guarantor or any of their
respective Subsidiaries shall occur, in each case, other than as permitted under
the terms of this Agreement or the other Loan Documents;

 

(m)                               with respect to any Guaranteed Pension Plan,
an ERISA Reportable Event shall have occurred and the Required Lenders shall
have determined in their reasonable discretion that such event reasonably could
be expected to result in liability of the Borrower, the Guarantors or any of
their respective Subsidiaries to the PBGC or such Guaranteed Pension Plan in an
aggregate amount exceeding $10,000,000.00 and (x) such event in the
circumstances occurring reasonably could constitute grounds for the termination
of such Guaranteed Pension Plan by the PBGC or for the appointment by the
appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or (y) a trustee shall have been appointed by the
United States District Court to administer such Plan; or (z) the PBGC shall have
instituted proceedings to terminate such Guaranteed Pension Plan;

 

(n)                                 the Borrower, any Guarantor or any of their
respective Subsidiaries or any shareholder, officer, director, partner or member
of any of them shall be indicted for a federal crime, a punishment for which
could include the forfeiture of (i) any assets of the Borrower or any of their
respective Subsidiaries which in the good faith judgment of the Required Lenders
could reasonably be expected to have a Material Adverse Effect, or (ii) the
Collateral;

 

108

--------------------------------------------------------------------------------


 

(o)                                 any Guarantor denies that it has any
liability or obligation under the Guaranty or any other Loan Document, or shall
notify the Agent or any of the Lenders of such Guarantor’s intention to attempt
to cancel or terminate the Guaranty or any other Loan Document;

 

(p)                                 the Borrower, any Guarantor or any of their
respective Subsidiaries shall fail to comply with the covenants set forth in
§8.6 hereof; provided, however, no Event of Default shall occur hereunder as a
result of such failure if such failure relates solely to a parcel or parcels of
Real Estate that are not a Mortgaged Property whose book value, either
individually or in the aggregate, does not exceed $50,000,000.00;

 

(q)                                 any Change of Control shall occur; or

 

(r)                                    an Event of Default under any of the
other Loan Documents shall occur;

 

then, and in any such event, the Agent may, and upon the request of the Required
Lenders shall, by notice in writing to the Borrower declare all amounts owing
with respect to this Agreement, the Notes, the Letters of Credit and the other
Loan Documents to be, and they shall thereupon forthwith become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Borrower; provided that in the
event of any Event of Default specified in §12.1(g), §12.1(h) or §12.1(i) as to
Borrower or REIT, all such amounts shall become immediately due and payable
automatically and without any requirement of presentment, demand, protest or
other notice of any kind from any of the Lenders or the Agent.  Upon demand by
Agent or the Majority Revolving CreditRequired Lenders in their absolute and
sole discretion after the occurrence and during the continuance of an Event of
Default, and regardless of whether the conditions precedent in this Agreement
for a Revolving Credit Loan have been satisfied, the Revolving Credit Lenders
will cause a Revolving Credit Loan to be made in the undrawn amount of all
Letters of Credit.  The proceeds of any such Revolving Credit Loan will be
pledged to and held by Agent as security for any amounts that become payable
under the Letters of Credit and all other Obligations.  In the alternative, if
demanded by Agent in its absolute and sole discretion after the occurrence and
during the continuance of an Event of Default, the Borrower will deposit with
and pledge to Agent cash in an amount equal to the amount of all undrawn Letters
of Credit.  Such amounts will be pledged to and held by Agent for the benefit of
the Lenders as security for any amounts that become payable under the Letters of
Credit and all other Obligations.  Upon any draws under Letters of Credit, at
Agent’s sole discretion, Agent may apply any such amounts to the repayment of
amounts drawn thereunder and upon the expiration of the Letters of Credit any
remaining amounts will be applied to the payment of all other Obligations or if
there are no outstanding Obligations and Lenders have no further obligation to
make Revolving Credit Loans or issue Letters of Credit or if such excess no
longer exists, such proceeds deposited by the Borrower will be released to the
Borrower.

 

§Certain Cure Periods; Limitation of Cure Periods.

 

§12.2                    (a) Certain Cure Periods; Limitation of Cure Periods. 
Notwithstanding anything contained in §12.1 to the contrary, (i) no Event of
Default shall exist hereunder upon the occurrence of any failure described in
§12.1(b) in the event that the Borrower cures such Default

 

109

--------------------------------------------------------------------------------


 

within five (5) Business Days after the date such payment is due, provided that
no such cure period shall apply to any payments due upon the maturity of the
Notes, and (ii) no Event of Default shall exist hereunder upon the occurrence of
any failure described in §12.1(d) in the event that the Borrower cures (or
causes to be cured) such Default within thirty (30) days following receipt of
written notice of such default, provided that the provisions of this clause
(ii) shall not pertain to defaults consisting of a failure to provide insurance
as required by §7.7 with respect to any Mortgaged Property, to any default
(whether of Borrower, Guarantor or any Subsidiary thereof) consisting of a
failure to comply with §7.4(c), §7.12, §7.16,7.14, §7.19, §8.1, §8.2, §8.3,
§8.4, §8.7, §8.8 or to any Default excluded from any provision of cure of
defaults contained in any other of the Loan Documents.

 

§12.3                    Termination of Commitments.  If any one or more Events
of Default specified in §12.1(g), §12.1(h) or §12.1(i) shall occur with respect
to Borrower or REIT, then immediately and without any action on the part of the
Agent or any Lender any unused portion of the credit hereunder shall terminate
and the Lenders shall be relieved of all obligations to make Loans or issue
Letters of Credit to the Borrower.  If any other Event of Default shall have
occurred, the Agent may, and upon the election of the Majority Revolving
CreditRequired Lenders shall, by notice to the Borrower terminate the obligation
to make Revolving Credit Loans to and issue Letters of Credit for the Borrower. 
No termination under this §12.3 shall relieve the Borrower of its obligations to
the Lenders arising under this Agreement or the other Loan Documents.

 

§12.4                    Remedies.  In case any one or more Events of Default
shall have occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §12.1, the Agent on behalf of
the Lenders may, and upon the direction of the Required Lenders shall, proceed
to protect and enforce their rights and remedies under this Agreement, the Notes
and/or any of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, including to the full extent permitted by applicable law
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents, the obtaining of the ex parte
appointment of a receiver, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof.  No remedy
herein conferred upon the Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law. 
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of the Lenders, the Lenders acknowledge and
agree that only the Agent may exercise any remedies arising by reason of a
Default or Event of Default.  If the Borrower or any Guarantor fails to perform
any agreement or covenant contained in this Agreement or any of the other Loan
Documents beyond any applicable period for notice and cure, Agent may itself
perform, or cause to be performed, any agreement or covenant of such Person
contained in this Agreement or any of the other Loan Documents which such Person
shall fail to perform, and the out-of-pocket costs of such performance, together
with any reasonable expenses, including reasonable attorneys’ fees actually
incurred (including attorneys’ fees incurred in any appeal) by Agent in
connection therewith, shall be payable by the Borrower upon demand and shall
constitute a part of the Obligations and shall if not paid within five (5) days
after demand bear interest at the rate for overdue amounts as set forth in this
Agreement.  In the event that all or any portion of the Obligations is collected
by or through an

 

110

--------------------------------------------------------------------------------


 

attorney-at-law, the Borrower shall pay all costs of collection including, but
not limited to, reasonable attorney’s fees.

 

In addition to the foregoing remedies and not in lieu thereof, upon the
occurrence of any Event of Default, Agent may, subject to the terms and
provisions of this Agreement, and at the request of the Required Lenders shall,
take possession of Three Eldridge Place and complete the construction thereof
and do anything which is necessary or appropriate in its sole judgment to
fulfill the obligations of Borrower and Three Eldridge Place Owner under this
Agreement and the other Loan Documents, including either the right to avail
itself of and procure performance of existing contracts or let any contracts
with the same contractors or others.  Without restricting the generality of the
foregoing and for the purposes aforesaid, Borrower hereby acknowledges and
agrees that Three Eldridge Place Owner has appointed and constituted Agent its
lawful attorney-in-fact with full power of substitution in Three Eldridge Place
to complete the construction in the name of Three Eldridge Place Owner; and that
Agent and Lenders may (i) use unadvanced funds remaining under this Agreement or
which may be reserved, escrowed or set aside for any purposes hereunder at any
time, or to advance funds in excess of the face amount of the Notes, to complete
the construction; (ii) make changes in the Plans and Specifications which shall
be necessary or desirable to complete the construction in substantially the
manner contemplated by the Plans and Specifications; (iii) retain or employ new
general contractors, subcontractors, architects, engineers and inspectors as
shall be required for said purposes; (iv) pay, settle or compromise all existing
bills and claims, which may be liens or security interests, or to avoid such
bills and claims becoming liens against Three Eldridge Place; (v) execute all
applications and certificates in the name of Three Eldridge Place Owner and
prosecute and defend all actions or proceedings in connection with Three
Eldridge Place or the improvements thereon; (vi) cure defaults under any of the
agreements relating to Three Eldridge Place; and (vii) do any and every act
which Three Eldridge Place Owner might do in its own behalf.

 

§12.5                    Distribution of Collateral Proceeds.  In the event
that, following the occurrence and during the continuance of any Event of
Default, any monies are received in connection with the enforcement of any of
the Loan Documents, or otherwise with respect to the realization upon any of the
Collateral or other assets of the Borrower or the Guarantors, such monies shall
be distributed for application as follows:

 

(a)                                  First, to the payment of, or (as the case
may be) the reimbursement of the Agent for or in respect of, all reasonable
out-of-pocket costs, expenses and disbursements which shall have been paid or
incurred by the Agent to protect or preserve the Collateral or in connection
with the collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent or the Lenders under this Agreement or any of the other
Loan Documents or in respect of the Collateral or in support of any provision of
adequate indemnity to the Agent against any taxes or liens which by law shall
have, or may have, priority over the rights of the Agent or the Lenders to such
monies;

 

(b)                                 Second, to all other Obligations (including
any interest, expenses or other obligations incurred after the commencement of a
bankruptcy) in such order or preference as the Required Lenders shall determine;
provided, that (i) Swing Loans shall be repaid first, (ii) distributions in
respect of such other Obligations shall include, on a pari passu basis, any
Agent’s

 

111

--------------------------------------------------------------------------------


 

fee payable pursuant to §4.2; (iii) in the event that any Lender shall have
wrongfully failed or refused to make an advance, or to make funds available,
under §2.52.4(d), §2.72.6 or §2.102.9(f) and such failure or refusal shall be
continuing, advances made by other Lenders during the pendency of such failure
or refusal shall be entitled to be repaid as to principal and accrued interest
in priority to the other Obligations described in this subsection (b), and (iv)
except as otherwise provided in clause (iii), Obligations owing to the Lenders
with respect to each type of Obligation such as interest, principal, fees and
expenses (but excluding the Swing Loans) shall be made among the Lenders pro
rata and as between Revolving Credit Loans and Term Loans shall be made pro
rata; and provided, further that the Required Lenders may in their discretion
make proper allowance to take into account any Obligations not then due and
payable; and

 

(c)                                  Third, the excess, if any, shall be
returned to the Borrower or to such other Persons as are entitled thereto.

 

§13.                         SETOFF.

 

Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to the Borrower or
the Guarantors and any securities or other property of the Borrower or the
Guarantors in the possession of such Lender may, without notice to the Borrower
or any Guarantor (any such notice being expressly waived by the Borrower and
each Guarantor) but with the prior written approval of Agent, be applied to or
set off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of the Borrower or the Guarantors to such Lender under the
Loan Documents.  Each of the Lenders agree with each other Lender that if such
Lender shall receive from the Borrower or the Guarantors, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Note or Notes held by such Lender (but excluding the
Swing Loan Note) any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Notes held by all of the
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest.

 

§14.                         THE AGENT.

 

§14.1                    Authorization.  The Agent is authorized to take such
action on behalf of each of the Lenders and to exercise all such powers as are
hereunder and under any of the other Loan Documents and any related documents
delegated to the Agent, together with such powers as are reasonably incident
thereto, provided that no duties or responsibilities not expressly assumed
herein or therein shall be implied to have been assumed by the Agent.  The
obligations of the Agent hereunder are primarily administrative in nature, and
nothing contained in this Agreement or any of the other Loan Documents shall be
construed to constitute the Agent as a trustee for

 

112

--------------------------------------------------------------------------------


 

any Lender or to create an agency or fiduciary relationship.  Agent shall act as
the contractual representative of the Lenders hereunder, and notwithstanding the
use of the term “Agent”, it is understood and agreed that Agent shall not have
any fiduciary duties or responsibilities to any Lender by reason of this
Agreement or any other Loan Document and is acting as an independent contractor,
the duties and responsibilities of which are limited to those expressly set
forth in this Agreement and the other Loan Documents.  The Borrower and any
other Person shall be entitled to conclusively rely on a statement from the
Agent that it has the authority to act for and bind the Lenders pursuant to this
Agreement and the other Loan Documents.

 

§14.2                    Employees and Agents.  The Agent may exercise its
powers and execute its duties by or through employees or agents and shall be
entitled to take, and to rely on, advice of counsel concerning all matters
pertaining to its rights and duties under this Agreement and the other Loan
Documents. The Agent may utilize the services of such Persons as the Agent may
reasonably determine, and all reasonable fees and expenses of any such Persons
shall be paid by the Borrower.

 

§14.3                    No Liability.  Neither the Agent nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent, or employee thereof, shall be liable for (a)
any waiver, consent or approval given or any action taken, or omitted to be
taken, in good faith by it or them hereunder or under any of the other Loan
Documents, or in connection herewith or therewith, or be responsible for the
consequences of any oversight or error of judgment whatsoever, except that the
Agent or such other Person, as the case may be, shall be liable for losses due
to its willful misconduct or gross negligence as finally determined by a court
of competent jurisdiction after the expiration of all applicable appeal periods
or (b) any action taken or not taken by Agent with the consent or at the request
of the Required Lenders.  The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Agent for the account of the Lenders, unless the Agent has received
notice from a Lender or the Borrower referring to the Loan Documents and
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default”.

 

§14.4                    No Representations.  The Agent shall not be responsible
for the execution or validity or enforceability of this Agreement, the Notes,
any of the other Loan Documents or any instrument at any time constituting, or
intended to constitute, collateral security for the Notes, or for the value of
any such collateral security or for the validity, enforceability or
collectability of any such amounts owing with respect to the Notes, or for any
recitals or statements, warranties or representations made herein, or any
agreement, instrument or certificate delivered in connection therewith or in any
of the other Loan Documents or in any certificate or instrument hereafter
furnished to it by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries, or be bound to ascertain or inquire as to the
performance or observance of any of the terms, conditions, covenants or
agreements herein or in any of the other Loan Documents.  The Agent shall not be
bound to ascertain whether any notice, consent, waiver or request delivered to
it by the Borrower, the Guarantors or any holder of any of the Notes shall have
been duly authorized or is true, accurate and complete.  The Agent has not made
nor does it now make any representations or warranties, express or implied, nor
does it assume any liability to the Lenders, with respect to the
creditworthiness or financial condition of the Borrower, the

 

113

--------------------------------------------------------------------------------


 

Guarantors or any of their respective Subsidiaries, or the value of the
Collateral or any other assets of the Borrower, any Guarantor or any of their
respective Subsidiaries.  Each Lender acknowledges that it has, independently
and without reliance upon the Agent or any other Lender, and based upon such
information and documents as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender, based upon such information and documents as it deems
appropriate at the time, continue to make its own credit analysis and decisions
in taking or not taking action under this Agreement and the other Loan
Documents.  Agent’s Special Counsel has only represented Agent and KeyBank in
connection with the Loan Documents and the only attorney client relationship or
duty of care is between Agent’s Special Counsel and Agent or KeyBank. Each
Lender has been independently represented by separate counsel on all matters
regarding the Loan Documents and the granting and perfecting of liens in the
Collateral.

 

§14.5                    Payments.

 

(a)                                  A payment by the Borrower or any Guarantor
to the Agent hereunder or under any of the other Loan Documents for the account
of any Lender shall constitute a payment to such Lender.  The Agent agrees to
distribute to each Lender not later than one Business Day after the Agent’s
receipt of good funds, determined in accordance with the Agent’s customary
practices, such Lender’s pro rata share of payments received by the Agent for
the account of the Lenders except as otherwise expressly provided herein or in
any of the other Loan Documents.  In the event that the Agent receives payment
prior to 2:00 p.m. (Cleveland time) on a Business Day and fails to distribute
such amounts the same Business Day, the Agent shall pay interest on such amount
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.

 

(b)                                 If in the opinion of the Agent the
distribution of any amount received by it in such capacity hereunder, under the
Notes or under any of the other Loan Documents might involve it in liability, it
may refrain from making such distribution until its right to make such
distribution shall have been adjudicated by a court of competent jurisdiction. 
If a court of competent jurisdiction shall adjudge that any amount received and
distributed by the Agent is to be repaid, each Person to whom any such
distribution shall have been made shall either repay to the Agent its
proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court. 
In the event that the Agent shall refrain from making any distribution of any
amount received by it as provided in this §14.5(b), the Agent shall endeavor to
hold such amounts in an interest bearing account and at such time as such
amounts may be distributed to the Lenders, the Agent shall distribute to each
Lender, based on their respective Commitment Percentages, its pro rata share of
the interest or other earnings from such deposited amount.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement or any of the other Loan Documents, any Lender that
fails (i) to make available to the Agent its pro rata share of any Loan or
participation in a Letter of Credit or Swing Loan, (ii) to comply with the
provisions of §13 with respect to making dispositions and arrangements with the
other Lenders, where such Lender’s share of any payment received, whether by
setoff or otherwise, is in excess of its pro rata share of such payments due and
payable to all of the Lenders, in each

 

114

--------------------------------------------------------------------------------


 

case as, when and to the full extent required by the provisions of this
Agreement, or (iii) to perform any other obligation within the time period
specified for performance, or if no time period is specified, if such failure
continues for a period of five (5) Business Days after notice from the Agent
shall be deemed delinquent (a “Delinquent Lender”) and shall be deemed a
Delinquent Lender until such time as such delinquency is satisfied.  In addition
to the rights and remedies that may be available to the Agent at law and in
equity, a Delinquent Lender’s right to participate in the administration of the
Loan Documents, including, without limitation, any rights to consent to or
direct any action or inaction of the Agent pursuant to this Agreement or
otherwise, or to be taken into account in the calculation of Majority Revolving
Credit Lenders, Required Lenders or any matter requiring approval of all of the
Lenders, shall be suspended while such Lender is a Delinquent Lender.  A
Delinquent Lender shall be deemed to have assigned any and all payments due to
it from the Borrower or the Guarantors, whether on account of outstanding Loans,
interest, fees or otherwise, to the remaining nondelinquent Lenders for
application to, and reduction of, their respective pro rata shares of all
outstanding Loans.  The Delinquent Lender hereby authorizes the Agent to
distribute such payments to the nondelinquent Lenders in proportion to their
respective pro rata shares of all outstanding Loans.  The provisions of this
Section shall apply and be effective regardless of whether an Event of Default
occurs and is then continuing, and notwithstanding (i) any other provision of
this Agreement to the contrary or (ii) any instruction of the Borrower as to its
desired application of payments.  The Agent shall be entitled to (i) withhold or
set off, and to apply to the payment of the obligations of any Delinquent Lender
any amounts to be paid to such Delinquent Lender under this Agreement, (ii) to
collect interest from such Lender for the period from the date on which the
payment was due at the rate per annum equal to the Federal Funds Effective Rate
plus one percent (1%), for each day during such period, and (iii) bring an
action or suit against such Delinquent Lender in a court of competent
jurisdiction to recover the defaulted obligations of such Delinquent Lender.  A
Delinquent Lender shall be deemed to have satisfied in full a delinquency when
and if, as a result of application of the assigned payments to all outstanding
Loans of the nondelinquent Lenders or as a result of other payments by the
Delinquent Lenders to the nondelinquent Lenders, the Lenders’ respective pro
rata shares of all outstanding Loans have returned to those in effect
immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.

 

§14.6                    Holders of Notes.  Subject to the terms of §18, the
Agent may deem and treat the payee of any Note as the absolute owner or
purchaser thereof for all purposes hereof until it shall have been furnished in
writing with a different name by such payee or by a subsequent holder, assignee
or transferee.

 

§14.7                    Indemnity.  The Lenders ratably agree hereby to
indemnify and hold harmless the Agent from and against any and all claims,
actions and suits (whether groundless or otherwise), losses, damages, costs,
expenses (including any expenses for which the Agent has not been reimbursed by
the Borrower as required by §15), and liabilities of every nature and character
arising out of or related to this Agreement, the Notes, or any of the other Loan
Documents or the transactions contemplated or evidenced hereby or thereby, or
the Agent’s actions taken hereunder or thereunder, except to the extent that any
of the same shall be directly caused by the Agent’s willful misconduct or gross
negligence as finally determined by a court of competent jurisdiction after the
expiration of all applicable appeal periods.  The agreements in this §14.7 shall
survive the payment of all amounts payable under the Loan Documents.

 

115

--------------------------------------------------------------------------------


 

§14.8                    Agent as Lender.  In its individual capacity, KeyBank
shall have the same obligations and the same rights, powers and privileges in
respect to its Commitment and the Loans made by it, and as the holder of any of
the Notes as it would have were it not also the Agent.

 

§14.9                    Resignation.  The Agent may resign at any time by
giving thirty (30) calendar days’ prior written notice thereof to the Lenders
and the Borrower.  The Required Lenders may remove the Agent from its capacity
as Agent in the event of the Agent’s willful misconduct or gross negligence. 
The Commitment Percentage of the Lender that is acting as Agent shall not be
taken into account in the calculation of the Required Lenders for the purpose of
removing the Agent in the event of the Agent’s gross negligence or willful
misconduct.  Any such resignation or removal may at Agent’s option also
constitute Agent’s resignation as Issuing Lender and Swing Loan Lender.  Upon
any such resignation or removal, the Required Lenders, subject to the terms of
§18.1, shall have the right to appoint as a successor Agent and, if applicable,
Issuing Lender and Swing Loan Lender, any Lender or any bank whose senior debt
obligations are rated not less than “A” or its equivalent by Moody’s or not less
than “A” or its equivalent by S&P and which has a net worth of not less than
$500,000,000.00.  Unless a Event of Default shall have occurred and be
continuing, such successor Agent and, if applicable, Issuing Lender and Swing
Loan Lender, shall be reasonably acceptable to the Borrower.  If no successor
Agent shall have been appointed and shall have accepted such appointment within
thirty (30) days after the retiring Agent’s giving of notice of resignation or
the Required Lenders’ removal of Agent, then the retiring or removed Agent may,
on behalf of the Lenders, and, so long as no Event of Default shall have
occurred and be continuing, with the Borrower’s consent (such consent not to be
unreasonably withheld, delayed or conditioned) appoint a successor Agent, which
shall be any Lender or any financial institution whose senior debt obligations
are rated not less than “A2” or its equivalent by Moody’s or not less than “A”
or its equivalent by S&P and which has a net worth of not less than
$500,000,000.00.  Upon the acceptance of any appointment as Agent and, if
applicable, Issuing Lender and Swing Loan Lender, hereunder by a successor Agent
and, if applicable, Issuing Lender and Swing Loan Lender, such successor Agent
and, if applicable, Issuing Lender and Swing Loan Lender, shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Agent and, if applicable, Issuing Lender and Swing
Loan Lender, and the retiring or removed Agent and, if applicable, Issuing
Lender and Swing Loan Lender, shall be discharged from its duties and
obligations hereunder as Agent and, if applicable, Issuing Lender and Swing Loan
Lender.  After any retiring or removed Agent’s resignation or removal, the
provisions of this Agreement and the other Loan Documents shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Agent, Issuing Lender and Swing Loan Lender.  If the
resigning or removed Agent shall also resign as the Issuing Lender, such
successor Agent shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or shall make other
arrangements satisfactory to the current Issuing Lender, in either case, to
assume effectively the obligations of the current Agent with respect to such
Letters of Credit.  Upon any change in the Agent under this Agreement, the
resigning or removed Agent shall execute such assignments of and amendments to
the Loan Documents as may be necessary to substitute the successor Agent for the
resigning or removed Agent.

 

§14.10              Duties in the Case of Enforcement.  In case one or more
Events of Default have occurred and shall be continuing, and whether or not
acceleration of the Obligations shall have

 

116

--------------------------------------------------------------------------------


 

occurred, the Agent may and, if (a) so requested by the Required Lenders and (b)
the Lenders have provided to the Agent such additional indemnities and
assurances in accordance with their respective Commitment Percentages against
expenses and liabilities as the Agent may reasonably request, shall proceed to
exercise all or any legal and equitable and other rights or remedies as it may
have; provided, however, that unless and until the Agent shall have received
such directions, the Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem to be in the best interests of the Lenders.  Without
limiting the generality of the foregoing, if Agent reasonably determines payment
is in the best interest of all the Lenders, Agent may without the approval of
the Lenders pay taxes and insurance premiums and spend money for maintenance,
repairs or other expenses which may be necessary to be incurred, and Agent shall
promptly thereafter notify the Lenders of such action.  Each Lender shall,
within thirty (30) days of request therefor, pay to the Agent its Commitment
Percentage of the reasonable costs incurred by the Agent in taking any such
actions hereunder to the extent that such costs shall not be promptly reimbursed
to the Agent by the Borrower or the Guarantors or out of the Collateral within
such period.  The Required Lenders may direct the Agent in writing as to the
method and the extent of any such exercise, the Lenders hereby agreeing to
indemnify and hold the Agent harmless in accordance with their respective
Commitment Percentages from all liabilities incurred in respect of all actions
taken or omitted in accordance with such directions, except to the extent that
any of the same shall be directly caused by the Agent’s willful misconduct or
gross negligence as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods, provided that the Agent
need not comply with any such direction to the extent that the Agent reasonably
believes the Agent’s compliance with such direction to be unlawful in any
applicable jurisdiction or commercially unreasonable under the UCC as enacted in
any applicable jurisdiction.  Prior to any foreclosure upon any Mortgaged
Property, the Required Lenders shall use good faith efforts to approve and
document a plan for the management and disposition of such Mortgaged Property.

 

§14.11              Bankruptcy.  In the event a bankruptcy or other insolvency
proceeding is commenced by or against the Borrower or any Guarantor with respect
to the Obligations, the Agent shall have the sole and exclusive right to file
and pursue a joint proof claim on behalf of all Lenders.  Any votes with respect
to such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Required Lenders or all of the Lenders as required by this
Agreement.  Each Lender irrevocably waives its right to file or pursue a
separate proof of claim in any such proceedings unless Agent fails to file such
claim within thirty (30) days after receipt of written notice from the Lenders
requesting that Agent file such proof of claim.

 

§14.12              Request for Agent Action.  Agent and the Lenders acknowledge
that in the ordinary course of business of the Borrower, (a) Borrower and
Guarantors will enter into leases or rental agreements covering Mortgaged
Properties that may require the execution of a Subordination, Attornment and
Non-Disturbance Agreement in favor of the tenant thereunder, (b) a Mortgaged
Property may be subject to a Taking, (c) Borrower or a Guarantor may desire to
enter into easements or other agreements affecting the Mortgaged Properties, or
take other actions or enter into other agreements in the ordinary course of
business (including, without limitation, Leases) which similarly require the
consent, approval or agreement of the Agent.  In connection with the foregoing,
the Lenders hereby expressly authorize the Agent to (w) execute and deliver to
the Borrower and the Guarantors Subordination, Attornment and Non-Disturbance

 

117

--------------------------------------------------------------------------------


 

Agreements with any tenant under a Lease upon such terms as Agent in its good
faith judgment determines are appropriate (Agent in the exercise of its good
faith judgment may agree to allow some or all of the casualty, condemnation,
restoration or other provisions of the applicable Lease to control over the
applicable provisions of the Loan Documents), (x) execute releases of liens in
connection with any Taking, (y) execute consents or subordinations in form and
substance satisfactory to Agent in connection with any easements or agreements
affecting the Mortgaged Property, or (z) execute consents, approvals, or other
agreements in form and substance satisfactory to the Agent in connection with
such other actions or agreements as may be necessary in the ordinary course of
Borrower’s business.

 

§14.13              Reliance by Agent.  The Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by an Authorized Officer.  The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, that by its terms must be fulfilled to the satisfaction of a Lender,
the Agent may presume that such condition is satisfactory to such Lender unless
the Agent shall have received notice to the contrary from such Lender prior to
the making of such Loan.  The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

§14.14              Approvals.  If consent is required for some action under
this Agreement, or except as otherwise provided herein an approval of the
Lenders, the Majority Revolving Credit Lenders or the Required Lenders is
required or permitted under this Agreement, each Lender agrees to give the
Agent, within ten (10) Business Days of receipt of the request for action
together with all reasonably requested information related thereto (or such
lesser period of time required by the terms of the Loan Documents), notice in
writing of approval or disapproval (collectively “Directions”) in respect of any
action requested or proposed in writing pursuant to the terms hereof.  To the
extent that any Lender does not approve any recommendation of Agent, such Lender
shall in such notice to Agent describe the actions that would be acceptable to
such Lender.  If consent is required for the requested action, any Lender’s
failure to respond to a request for Directions within the required time period
shall be deemed to constitute a Direction to take such requested action.  In the
event that any recommendation is not approved by the requisite number of Lenders
and a subsequent approval on the same subject matter is requested by Agent, then
for the purposes of this paragraph each Lender shall be required to respond to a
request for Directions within five (5) Business Days of receipt of such
request.  Agent and each Lender shall be entitled to assume that any officer of
the other Lenders delivering any notice, consent, certificate or other writing
is authorized to give such notice, consent, certificate or other writing unless
Agent and such other Lenders have otherwise been notified in writing.

 

§14.15              Borrower Not Beneficiary.  Except for the provisions of
§14.9 relating to the appointment of a successor Agent, the provisions of this
§14 are solely for the benefit of the Agent and the Lenders, may not be enforced
by the Borrower or any Guarantor, and except for

 

118

--------------------------------------------------------------------------------


 

the provisions of §14.9, may be modified or waived without the approval or
consent of the Borrower.

 

§15.                         EXPENSES.

 

The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any imposed taxes (including any interest and
penalties in respect thereto) payable by the Agent or any of the Lenders (other
than taxes based upon the Agent’s or any Lender’s gross or net income, except
that the Agent and the Lenders shall be entitled to indemnification for any and
all amounts paid by them in respect of taxes based on income or other taxes
assessed by any State in which Mortgaged Property or other Collateral is
located, such indemnification to be limited to taxes due solely on account of
the granting of Collateral under the Security Documents and to be net of any
credit allowed to the indemnified party from any other State on account of the
payment or incurrence of such tax by such indemnified party), including any
recording, mortgage, documentary or intangibles taxes in connection with the
Mortgages and other Loan Documents, or other taxes payable on or with respect to
the transactions contemplated by this Agreement, including any such taxes
payable by the Agent or any of the Lenders after the Closing Date (the Borrower
hereby agreeing to indemnify the Agent and each Lender with respect thereto),
(c) title insurance premiums, engineer’s fees, all environmental reviews and the
reasonable fees, expenses and disbursements of the counsel to the Agent and any
local counsel to the Agent incurred in connection with the preparation,
administration, or interpretation of the Loan Documents and other instruments
mentioned herein, and amendments, modifications, approvals, consents or waivers
hereto or hereunder, (d) the out-of-pocket fees, costs, expenses and
disbursements of Agent incurred in connection with the syndication and/or
participation (by KeyBank) of the Loans, (e) all other reasonable out of pocket
fees, expenses and disbursements of the Agent incurred by the Agent in
connection with the preparation or interpretation of the Loan Documents and
other instruments mentioned herein, the addition or substitution of additional
CollateralMortgaged Properties or other Collateral, the review of leases and
Subordination, Attornment and Non-Disturbance Agreements, the making of each
advance hereunder, the issuance of Letters of Credit, and the syndication of the
Commitments pursuant to §18 (without duplication of those items addressed in
subparagraph (d), above), (f) all out-of-pocket expenses (including attorneys’
fees and costs, and fees and costs of appraisers, engineers, investment bankers
or other experts retained by the Agent) incurred by any Lender or the Agent in
connection with (i) the enforcement of or preservation of rights under any of
the Loan Documents against the Borrower or the Guarantors or the administration
thereof after the occurrence of a Default or Event of Default and (ii) any
litigation, proceeding or dispute whether arising hereunder or otherwise, in any
way related to the Agent’s or any of the Lenders’ relationship with the Borrower
or the Guarantors in respect of the Loan and the Loan Documents (provided that
any attorneys fees and costs pursuant to this clause (f)(ii) shall be limited to
those incurred by the Agent and one other counsel with respect to the Lenders as
a group), (g) all reasonable fees, expenses and disbursements of the Agent
incurred in connection with UCC searches, UCC filings, title rundowns, title
searches or mortgage recordings, (h) all reasonable out-of-pocket fees, expenses
and disbursements (including reasonable attorneys’ fees and costs) which may be
incurred by KeyBank in connection with the execution and delivery of this
Agreement and the other Loan Documents (without duplication of any of the items
listed above), and (i) all expenses relating to the use of Intralinks, SyndTrak
or any other similar system for the

 

119

--------------------------------------------------------------------------------


 

dissemination and sharing of documents and information in connection with the
Loans.  The covenants of this §15 shall survive the repayment of the Loans and
the termination of the obligations of the Lenders hereunder.

 

§16.                         INDEMNIFICATION.

 

The Borrower agrees to indemnify and hold harmless the Agent, the Lenders and
the Arranger and each director, officer, employee, agent and Affiliate thereof
and Person who controls the Agent or any Lender or the Arranger against any and
all claims, actions and suits, whether groundless or otherwise, and from and
against any and all liabilities, losses, damages and expenses of every nature
and character arising out of or relating to this Agreement or any of the other
Loan Documents or the transactions contemplated hereby and thereby including,
without limitation, (a) any and all claims for brokerage, leasing, finders or
similar fees which may be made relating to the Mortgaged Properties, other Real
Estate or the Loans, (b) any condition of the Mortgaged Properties or other Real
Estate, (c) any actual or proposed use by the Borrower of the proceeds of any of
the Loans or Letters of Credit, (d) any actual or alleged infringement of any
patent, copyright, trademark, service mark or similar right of the Borrower, any
Guarantor or any of their respective Subsidiaries, (e) the Borrower and the
Guarantors entering into or performing this Agreement or any of the other Loan
Documents, (f) any actual or alleged violation of any law, ordinance, code,
order, rule, regulation, approval, consent, permit or license relating to the
Mortgaged Properties, (g) with respect to the Borrower, the Guarantors and their
respective Subsidiaries and their respective properties and assets, the
violation of any Environmental Law, the Release or threatened Release of any
Hazardous Substances or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances (including, but not limited
to, claims with respect to wrongful death, personal injury, nuisance or damage
to property), and (gh) any use of Intralinks, SyndTrak or any other system for
the dissemination and sharing of documents and information, in each case
including, without limitation, the reasonable fees and disbursements of counsel
incurred in connection with any such investigation, litigation or other
proceeding; provided, however, that the Borrower shall not be obligated under
this §16 to indemnify any Person for liabilities arising from such Person’s own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods.  In
litigation, or the preparation therefor, the Lenders and the Agent shall be
entitled to select a single law firm as their own counsel and, in addition to
the foregoing indemnity, the Borrower agrees to pay promptly the reasonable fees
and expenses of such counsel.  If, and to the extent that the obligations of the
Borrower under this §16 are unenforceable for any reason, the Borrower hereby
agrees to make the maximum contribution to the payment in satisfaction of such
obligations which is permissible under applicable law.  The provisions of this
§16 shall survive the repayment of the Loans and the termination of the
obligations of the Lenders hereunder.

 

§17.                         SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower or the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by

 

120

--------------------------------------------------------------------------------


 

the Lenders of any of the Loans, as herein contemplated, and shall continue in
full force and effect so long as any amount due under this Agreement or the
Notes or any of the other Loan Documents remains outstanding or any Letters of
Credit remain outstanding or any Lender has any obligation to make any Loans or
issue any Letters of Credit.  The indemnification obligations of the Borrower
provided herein and in the other Loan Documents shall survive the full repayment
of amounts due and the termination of the obligations of the Lenders hereunder
and thereunder to the extent provided herein and therein.  All statements
contained in any certificate delivered to any Lender or the Agent at any time by
or on behalf of the Borrower, any Guarantor or any of their respective
Subsidiaries pursuant hereto or in connection with the transactions contemplated
hereby shall constitute representations and warranties by such Person hereunder.

 

§18.                         ASSIGNMENT AND PARTICIPATION.

 

§18.1                    Conditions to Assignment by Lenders.  Except as
provided herein, each Lender may assign to one or more banks or other entities
all or a portion of its interests, rights and obligations under this Agreement
(including all or a portion of its Commitment Percentage and Commitment and the
same portion of the Loans at the time owing to it and the Notes held by it);
provided that (a) the Agent, the Issuing Lender and, so long as no Default or
Event of Default exists hereunder, the Borrower shall have each given its prior
written consent to such assignment, which consent shall not be unreasonably
withheld or delayed (provided that such consent shall not be required for any
assignment to another Lender, to a lender or an Affiliate of a Lender which
controls, is controlled by or is under common control with the assigning Lender
or to a wholly-owned Subsidiary of such Lender), (b) each such assignment shall
be of a constant, and not a varying, percentage of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Revolving Credit
Commitment in the event an interest in the Revolving Credit Loans is assigned,
or of a constant, and not a varying, percentage of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Term Loan
Commitment in the event an interest in the Term Loans is assigned, (c) the
parties to such assignment shall execute and deliver to the Agent, for recording
in the Register (as hereinafter defined) an Assignment and Acceptance Agreement
in the form of Exhibit H annexedK attached hereto, together with any Notes
subject to such assignment, (d) in no event shall any assignment be to any
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by the Borrower or any Guarantor, (e)
such assignee of a portion of the Revolving Credit Loans shall have a net worth
as of the date of such assignment of not less than $100,000,000.00 (unless
otherwise approved by Agent and, so long as no Default or Event of Default
exists hereunder, the Borrower), and (f) such assignee shall acquire an interest
in the Loans of not less than $5,000,000.00 and integral multiples of
$1,000,000.00 in excess thereof (or if less, the remaining Loans of the
assignor), unless waived by the Agent, and so long as no Default or Event of
Default exists hereunder, the Borrower.  Upon execution, delivery, acceptance
and recording of such Assignment and Acceptance Agreement, (i) the assignee
thereunder shall be a party hereto and all other Loan Documents executed by the
Lenders and, to the extent provided in such Assignment and Acceptance Agreement,
have the rights and obligations of a Lender hereunder, (ii) the assigning Lender
shall, upon payment to the Agent of the registration fee referred to in §18.2,
be released from its obligations under this Agreement arising after the
effective date of such assignment with respect to the assigned portion of its
interests, rights and obligations under this Agreement, and (iii) the Agent may
unilaterally

 

121

--------------------------------------------------------------------------------


 

amend Schedule 1.1 to reflect such assignment.  In connection with each
assignment, the assignee shall represent and warrant to the Agent, the assignor
and each other Lender as to whether such assignee is controlling, controlled by,
under common control with or is not otherwise free from influence or control by,
the Borrower and/or any Guarantor.

 

§18.2                    Register.  The Agent shall maintain on behalf of the
Borrower a copy of each assignment delivered to it and a register or similar
list (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment Percentages of and principal amount of the Loans
owing to the Lenders from time to time.  The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, the Guarantors,
the Agent and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and the Lenders at any
reasonable time and from time to time upon reasonable prior notice.  Upon each
such recordation, the assigning Lender agrees to pay to the Agent a registration
fee in the sum of $3,500.00.

 

§18.3                    New Notes.  Upon its receipt of an Assignment and
Acceptance Agreement executed by the parties to such assignment, together with
each Note subject to such assignment, the Agent shall record the information
contained therein in the Register.  Within five (5) Business Days after receipt
of notice of such assignment from Agent, the Borrower, at its own expense, shall
execute and deliver to the Agent, in exchange for each surrendered Note, a new
Note to the order of such assignee in an amount equal to the amount assigned to
such assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder.  Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes.  The
surrendered Notes shall be canceled and returned to the Borrower.

 

§18.4                    Participations.  Each Lender may sell participations to
one or more Lenders or other entities in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents;
provided that (a) any such sale or participation shall not affect the rights and
duties of the selling Lender hereunder, (b) such participation shall not entitle
such participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, rights granted to the Lenders under
§4.8, §4.9, §4.10 and §13, (c) such participation shall not entitle the
participant to the right to approve waivers, amendments or modifications, (d)
such participant shall have no direct rights against the Borrower, (e) such sale
is effected in accordance with all applicable laws, and (f) such participant
shall not be a Person controlling, controlled by or under common control with,
or which is not otherwise free from influence or control by the Borrower and/or
any Guarantor; provided, however, such Lender may agree with the participant
that it will not, without the consent of the participant, agree to (i) increase,
or extend the term or extend the time or waive any requirement for the reduction
or termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender (other than pursuant to an extension of the Revolving Credit
Maturity Date pursuant to §2.122.11), (iii)

 

122

--------------------------------------------------------------------------------


 

reduce the amount of any such payment of principal, (iv) reduce the rate at
which interest is payable thereon or (v) release any Guarantor or any material
Collateral (except as otherwise permitted under this Agreement).  Any Lender
which sells a participation shall promptly notify the Agent of such sale and the
identity of the purchaser of such interest.

 

§18.5                    Pledge by Lender.  Any Lender may at any time pledge
all or any portion of its interest and rights under this Agreement (including
all or any portion of its Note) to any of the twelve Federal Reserve Banks
organized under §4 of the Federal Reserve Act, 12 U.S.C. §341 or to such other
Person as the Agent may approve to secure obligations of such lenders.  No such
pledge or the enforcement thereof shall release the pledgor Lender from its
obligations hereunder or under any of the other Loan Documents.

 

§18.6                    No Assignment by Borrower.  The Borrower shall not
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of each of the Lenders.

 

§18.7                    Disclosure.  The Borrower agrees to promptly cooperate
with any Lender in connection with any proposed assignment or participation of
all or any portion of its Commitment.  The Borrower agrees that in addition to
disclosures made in accordance with standard banking practices any Lender may
disclose information obtained by such Lender pursuant to this Agreement to
assignees or participants and potential assignees or participants hereunder. 
Each Lender agrees for itself that it shall use reasonable efforts in accordance
with its customary procedures to hold confidential all information obtained from
the Borrower or any Guarantor that has not been identified in writing as public
by any of them, and shall use reasonable efforts in accordance with its
customary procedures to not disclose such information to any other Person, it
being understood and agreed that, notwithstanding the foregoing, a Lender may
make (a) disclosures to its participants (provided such Persons are advised of
the provisions of this §18.7), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this §18.7), (c)
disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7), (d)
disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other governmental authorityGovernmental Authority or representative thereof or
pursuant to legal process; provided that, unless specifically prohibited by
applicable law or court order, each Lender shall notify the Borrower of any
request by any governmental authorityGovernmental Authority or representative
thereof prior to disclosure (other than any such request in connection with any
examination of such Lender by such government authorityGovernmental Authority)
for disclosure of any such non-public information prior to disclosure of such
information.  In addition, each Lender may make disclosure of such information
to any contractual counterparty in swap agreements or such contractual
counterparty’s professional advisors (so long as such contractual counterparty
or professional advisors agree to be bound by the provisions of this §18.7). 
Non-public information shall not include any information which is or
subsequently becomes publicly available other than as a

 

123

--------------------------------------------------------------------------------


 

result of a disclosure of such information by a Lender, or prior to the delivery
to such Lender is within the possession of such Lender if such information is
not known by such Lender to be subject to another confidentiality agreement with
or other obligations of secrecy to the Borrower or the Guarantors, or is
disclosed with the prior approval of the Borrower.  Nothing herein shall
prohibit the disclosure of non-public information to the extent necessary to
enforce the Loan Documents.

 

§18.8                    Mandatory Assignment.  In the event the Borrower
requests that certain amendments, modifications or waivers be made to this
Agreement or any of the other Loan Documents which request is approved by Agent
but is not approved by one or more of the Lenders (any such non-consenting
Lender shall hereafter be referred to as the “Non-Consenting Lender”), then,
within thirty (30) Business Days after the Borrower’s receipt of notice of such
disapproval by such Non-Consenting Lender, the Borrower shall have the right as
to such Non-Consenting Lender, to be exercised by delivery of written notice
delivered to the Agent and the Non-Consenting Lender within thirty (30) Business
Days of receipt of such notice, to elect to cause the Non-Consenting Lender to
transfer its Commitment.  The Agent shall promptly notify the remaining Lenders
that each of such Lenders shall have the right, but not the obligation, to
acquire a portion of the Commitment, pro rata based upon their relevant
Commitment Percentages, of the Non-Consenting Lender (or if any of such Lenders
does not elect to purchase its pro rata share, then to such remaining Lenders in
such proportion as approved by the Agent).  In the event that the Lenders do not
elect to acquire all of the Non-Consenting Lender’s Commitment, then the Agent
shall endeavor to find a new Lender or Lenders to acquire such remaining
Commitment.  Upon any such purchase of the Commitment of the Non-Consenting
Lender, the Non-Consenting Lender’s interests in the Obligations and its rights
hereunder and under the Loan Documents shall terminate at the date of purchase,
and the Non-Consenting Lender shall promptly execute and deliver any and all
documents reasonably requested by Agent to surrender and transfer such interest,
including, without limitation, an Assignment and Acceptance Agreement in the
form attached hereto as Exhibit HK and such Non-Consenting Lender’s original
Note.  The purchase price for the Non-Consenting Lender’s Commitment shall equal
any and all amounts outstanding and owed by Borrower to the Non-Consenting
Lender, including principal and all accrued and unpaid interest or fees, plus
any applicable amounts payable pursuant to §4.7 which would be owed to such
Non-Consenting Lender if the Loans were to be repaid in full on the date of such
purchase of the Non-Consenting Lender’s Commitment (provided that the Borrower
may pay to such Non-Consenting Lender any interest, fees or other amounts (other
than principal) owing to such Non-Consenting Lender).

 

§18.9                    Amendments to Loan Documents.  Upon any such
assignment, the Borrower and the Guarantors shall, upon the request of the
Agent, enter into such documents as may be reasonably required by the Agent to
modify the Loan Documents to reflect such assignment.

 

§18.10              Titled Agents.  The Titled Agents shall not have any
additional rights or obligations under the Loan Documents, except for those
rights, if any, as a Lender.

 

§19.                         NOTICES.

 

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to

 

124

--------------------------------------------------------------------------------


 

the maximum extent permitted by law any notices of the institution or
commencement of foreclosure proceedings, must be in writing and shall be deemed
to have been properly given or served by personal delivery or by sending same by
overnight courier or by depositing same in the United States Mail, postpaid and
registered or certified, return receipt requested, or as expressly permitted
herein, by telegraph, telecopy, telefax or telex, and addressed as follows:

 

If to the Agent or KeyBank:

 

KeyBank National Association
800 Superior
Cleveland, Ohio  44114-1306
Attn:  Real Estate Capital Services

 

With a copy to:

 

KeyBank National Association
127 Public Square
Cleveland, Ohio  44114-13061200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia  30328
Attn:  Mr. Kevin Murray
Telecopy No.:  (216) 689-5819770) 510-2168

 

and

 

McKenna Long & Aldridge LLP
Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia  30308
Attn:  William F. Timmons, Esq.
Telecopy No.:  (404) 527-4198

 

If to the Borrower:

 

c/o Behringer Harvard Operating Partnership I LP
15601 Dallas Parkway
Suite 600
Addison, TX 75001-6206
Attn:  Gerald J. Reihsen, III, Esq.
Telecopy No.:  (469) 655-1610

 

125

--------------------------------------------------------------------------------


 

With a copy to:

Luce, Forward, Hamilton & Scripps
600 W. Broadway
Suite 2600
San Diego, CA 92101
Attn:  Darryl Steinhause
Telecopy No.:  (619) 645-5340

 

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender. 
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt.  The time period in
which a response to such Notice must be given or any action taken with respect
thereto (if any), however, shall commence to run from the date of receipt if
personally delivered or sent by overnight courier, or if so deposited in the
United States Mail, the earlier of three (3) Business Days following such
deposit or the date of receipt as disclosed on the return receipt.  Rejection or
other refusal to accept or the inability to deliver because of changed address
for which no notice was given shall be deemed to be receipt of the Notice sent. 
By giving at least fifteen (15) days prior Notice thereof, the Borrower, a
Lender or Agent shall have the right from time to time and at any time during
the term of this Agreement to change their respective addresses and each shall
have the right to specify as its address any other address within the United
States of America.

 

§20.                         RELATIONSHIP.

 

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, any Guarantor or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and Agent, and the Borrower is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

 

§21.                         GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

 

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.  THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING
THEREIN).  THE BORROWER FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED

 

126

--------------------------------------------------------------------------------


 

APPELLATE COURT AND IRREVOCABLY (i) SUBJECT TO AVAILABLE RIGHTS TO APPEAL,
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT TO THIS
AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AND (ii) WAIVES ANY OBJECTION IT
MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM.  THE BORROWER FURTHER
AGREES THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE UPON THE BORROWER BY
REGISTERED OR CERTIFIED MAIL AT THE ADDRESS SPECIFIED IN SECTION 19 HEREOF.  IN
ADDITION TO THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN, THE AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A
NONEXCLUSIVE BASIS WHERE ANY COLLATERAL OR ASSETS OF THE BORROWER EXISTS AND THE
BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY REGISTERED
OR CERTIFIED MAIL AT THE ADDRESS SPECIFIED IN SECTION 19 HEREOF.

 

§22.                         HEADINGS.

 

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

§23.                         COUNTERPARTS.

 

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.  In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

 

§24.                         ENTIRE AGREEMENT, ETC.

 

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents.  All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

 

§25.                         WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

 

EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE

 

127

--------------------------------------------------------------------------------


 

PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.  THE BORROWER HEREBY WAIVES ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE EXTENT PERMITTED BY APPLICABLE LAW,
PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  THE
BORROWER (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER
OR THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE
AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND THE LENDERS HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES
BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. 
THE BORROWER ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH
LEGAL COUNSEL AND THAT THE BORROWER AGREES TO THE FOREGOING AS ITS FREE, KNOWING
AND VOLUNTARY ACT.

 

§26.                         DEALINGS WITH THE BORROWER.

 

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder.  The Lenders acknowledge that, pursuant to such activities, KeyBank
or its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.

 

§27.                         CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Required Lenders.  Notwithstanding the
foregoing, none of the following may occur without the written consent of each
Lender:  (a) a reduction in the rate of interest on the Notes (other than a
reduction or waiver of default interest); (b) an increase in the amount of the
Commitments of the Lenders (except as provided in §2.112.10 and §18.1); (c) a
forgiveness, reduction or waiver of the principal of any unpaid Loan or any
interest thereon or fee payable under the Loan Documents; (d) a change in the
amount of any fee payable to a Lender hereunder; (e) the postponement of any
date fixed for any payment of principal of or interest on the Loan; (f) an
extension of the Revolving Credit Maturity Date (except as provided in §2.12) or
the Term Loan Maturity Date (except as provided in §2.132.11); (g) a change in
the manner of distribution of any payments to the Lenders or the Agent; (h) the
release of the Borrower, any Guarantor or any Collateral except as otherwise
provided in this Agreement; (i)

 

128

--------------------------------------------------------------------------------


 

an amendment of the definition of Majority Revolving Credit Lenders, Required
Lenders or of any requirement for consent by all of the Lenders; (j) any
modification to require a Lender to fund a pro rata share of a request for an
advance of the Loan made by the Borrower other than based on its Commitment
Percentage; (k) an amendment to this §27; or (l) an amendment of any provision
of this Agreement or the Loan Documents which requires the approval of all of
the Lenders, the Majority Revolving Credit Lenders or the Required Lenders to
require a lesser number of Lenders to approve such action.  The provisions of
§14 may not be amended without the written consent of the Agent.  There shall be
no amendment, modification or waiver of any provision in the Loan Documents with
respect to Swing Loans without the consent of the Swing Loan Lender, nor any
amendment, modification or waiver of any provision in the Loan Documents with
respect to Letters of Credit without the consent of the Issuing Lender.  The
Borrower agrees to enter into such modifications or amendments of this Agreement
or the other Loan Documents as reasonably may be requested by KeyBank in
connection with the syndication of the Loan, provided that no such amendment or
modification materially affects or increases any of the obligations of the
Borrower hereunder.  No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon.  No course of dealing
or delay or omission on the part of the Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto.  No
notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.

 

§28.                         SEVERABILITY.

 

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

§29.                         TIME OF THE ESSENCE.

 

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower under this Agreement and the other Loan Documents.

 

§30.                         NO UNWRITTEN AGREEMENTS.

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET
FORTH BELOW.

 

§31.                         REPLACEMENT NOTES.

 

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower or, in the case of any

 

129

--------------------------------------------------------------------------------


 

such mutilation, upon surrender and cancellation of the applicable Note, the
Borrower will execute and deliver, in lieu thereof, a replacement Note,
identical in form and substance to the applicable Note and dated as of the date
of the applicable Note and upon such execution and delivery all references in
the Loan Documents to such Note shall be deemed to refer to such replacement
Note.

 

§32.                         NO THIRD PARTIES BENEFITED.

 

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent and their permitted successors and assigns, and no other Person shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Agreement or any of the other
Loan Documents.  All conditions to the performance of the obligations of the
Agent and the Lenders under this Agreement, including the obligation to make
Loans and issue Letters of Credit, are imposed solely and exclusively for the
benefit of the Agent and the Lenders and no other Person shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that the Agent and the Lenders will refuse to make Loans or
issue Letters of Credit in the absence of strict compliance with any or all
thereof and no other Person shall, under any circumstances, be deemed to be a
beneficiary of such conditions, any and all of which may be freely waived in
whole or in part by the Agent and the Lenders at any time if in their sole
discretion they deem it desirable to do so.  In particular, the Agent and the
Lenders make no representations and assume no obligations as to third parties
concerning the quality of the construction by the Borrower or any of its
Subsidiaries of any development or the absence therefrom of defects.

 

§33.                         PATRIOT ACT.

 

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes names and addresses and other information
that will allow such Lender or the Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.

 

§34.                         CONSOLIDATION, AMENDMENT AND RESTATEMENT OF
ASSIGNED NOTE.

 

By execution of this Agreement, the Assigned Note is being consolidated,
amended, restated and bifurcated into the Revolving Credit Notes delivered as of
the First Amendment Date having an aggregate principal face amount of
$193,000,000.00.

 

[remainder of page intentionally left blank]

 

130

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

 

BORROWER:

 

 

 

BEHRINGER HARVARD OPERATING PARTNERSHIP I LP, a Texas limited partnership

 

 

 

By:

BHR, Inc., a Delaware corporation, its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

(SEAL)

 

131

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

KEYBANK NATIONAL ASSOCIATION, individually and as Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

132

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address for Notices:

 

Wachovia Bank, National Association

301 S. College Street

16th Floor, NC0172

Charlotte, NC 28288

Attention:

Cindy Bean

Telephone:

(704) 383-7534

Facsimile:

(704) 715-0065

 

133

--------------------------------------------------------------------------------


 

 

AAREAL BANK AGCAPITAL CORPORATION

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address for Notices:

 

Aareal Bank AGCapital Corporation

Paulinenstrasse 15

65189 Wiesbaden

Germany

250 Park Avenue, Suite 820

New York, New York  10177

Attention:

Markus ObenlandChristian Berry

Telephone:

+49-(0)611-348-3594(212) 508-4083

Facsimile:

+49-(0)611-348-2757(917) 322-0285

 

134

--------------------------------------------------------------------------------


 

 

WESTDEUTSCHE IMMOBILIENBANK AG

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

 

1211 Avenue of the Americas

24th Floor

New York, NY 10036

Attention:

David McGannon

Telephone:

(212) 588-0065

Facsimile:

(212) 588-0992

 

135

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A. d/b/a CHARTER ONE

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address for Notices:

 

RBS Citizens, N.A. d/b/a Charter One

1215 Superior Avenue

6th Floor

Cleveland, OH 44114

Attention:

Don Woods

Telephone:

(216) 277-0199

Facsimile:

(216) 277-4607

 

136

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, a Michigan banking corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address for Notices:

 

Fifth Third Bank

MD C82111

3821 Ruckriegel Parkway

Louisville, KY 40299

Attention:

Tammy Leachman

Telephone:

(502) 297-6199

Facsimile:

(502) 267-7747

 

137

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address for Notices:

 

National City Bank

2000 Auburn Drive, Suite 400

Beachwood, OH 44122

Attention:

Sean Apicella

Telephone:

(216) 488-3687

Facsimile:

(216) 488-3160

 

138

--------------------------------------------------------------------------------


 

 

ALLIED IRISH BANKS, P.L.C.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

 

Allied Irish Banks, P.L.C.

405 Park Avenue

New York, NY 10022

Attention:

Doug Marron / Aaron Bawol

Telephone:

(212) 515-6763 / (212) 339-8038

Facsimile:

(212) 339-8325

 

139

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address for Notices:

 

PNC Bank, National Association

500 1st Avenue

Pittsburgh, PA 15219

Attention:

Leigh Ann Geyer

Telephone:

(412) 762-5600

Facsimile:

(412) 762-6500

 

140

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address for Notices:

 

Citibank, N.A.

8401 N. Central Expressway

Suite 500

Dallas, Texas  75225

Attention:

Andrea L. MurryAshanti Mitchell

Telephone:

(972) 419-34533374

Facsimile:

(972) 419-3308

 

141

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address for Notices:

 

Bank of America, N.A.

901 Main Street, 20th Floor

TX1-492-20-06

Dallas, TX 75202

Attention:

Brett Bell

Telephone:

(214) 209-2773

Facsimile:

(214) 209-1832

 

142

--------------------------------------------------------------------------------


 

 

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address for Notices:

 

Texas Capital Bank, National Association

500 Throckmorton Street

Suite 300

Fort Worth, TX 76102

Attention:

Jeffrey A. Moten

Telephone:

(817) 852-4005

Facsimile:

(817) 336-0553

 

143

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REVOLVING CREDIT NOTE

 

$                                                                                                                                                                                                          ,
2007

 

 

 

$                                                                                                                                                                                                          ,
2009

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
                                                                      (“Payee”),
or order, in accordance with the terms of that certain Credit Agreement, dated
as of December 11, 2007, as amended by that certain First Amendment to Credit
Agreement and Other Loan Documents dated as of June 9, 2009, as from time to
time in effect, by and among Behringer Harvard Operating Partnership I LP,
KeyBank National Association, for itself and as Agent, and such other Lenders as
may be from time to time named therein (the “Credit Agreement”), to the extent
not sooner paid, on or before the Revolving Credit Maturity Date, the principal
sum of                                    ($                    ), or such
amount as may be advanced by the Payee under the Credit Agreement as a Revolving
Credit Loan with daily interest from the date thereof, computed as provided in
the Credit Agreement, on the principal amount hereof from time to time unpaid,
at a rate per annum on each portion of the principal amount which shall at all
times be equal to the rate of interest applicable to such portion in accordance
with the Credit Agreement, and with interest on overdue principal and, to the
extent permitted by applicable law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement.  Interest shall be
payable on the dates specified in the Credit Agreement, except that all accrued
interest shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

 

This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement.  The principal of this Note may be due and payable in whole or
in part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be

 

A-1

--------------------------------------------------------------------------------


 

applied to the reduction of the principal balance of the Obligations of the
undersigned Maker and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations of the undersigned
Maker, such excess shall be refunded to the undersigned Maker.  All interest
paid or agreed to be paid to the Lenders shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
period until payment in full of the principal of the Obligations of the
undersigned Maker (including the period of any renewal or extension thereof) so
that the interest thereon for such full period shall not exceed the maximum
amount permitted by applicable law.  This paragraph shall control all agreements
between the undersigned Maker and the Lenders and the Agent.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

[Language to be used on notes issued in connection with First Amendment to
Credit Agreement and Other Loan Documents and on certain notes issued pursuant
to Section 2.10 of the Credit Agreement]  This Note is issued pursuant to [that
certain First Amendment to Credit Agreement and Other Loan Documents dated as of
the date hereof] [Section 2.10 of the Credit Agreement] in replacement of that
certain Note dated                              in the principal face amount of
$                                       made by Borrower to the order of Lender
(the “Original Note”).  This Note is made in substitution for, and not in
repayment of, the Original Note.

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

BEHRINGER HARVARD OPERATING
PARTNERSHIP I LP, a Texas limited partnership

 

 

 

 

By:

BHR, Inc., a Delaware corporation, its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

(SEAL)

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LOAN NOTE

 

$50,000,000.00                                                                                                                                                                                   
, 2007

 

 

 

$25,000,000.00                                                                                                                                                                                   
, 2009

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
                                                                      (“Payee”),
or order, in accordance with the terms of that certain Credit Agreement, dated
as of December 11, 2007, as amended by that certain First Amendment to Credit
Agreement and Other Loan Documents dated as of June 9, 2009, as from time to
time in effect, by and among Behringer Harvard Operating Partnership I LP,
KeyBank National Association, for itself and as Agent, and such other Lenders as
may be from time to time named therein (the “Credit Agreement”), to the extent
not sooner paid, on or before the Revolving Credit Maturity Date, the principal
sum of FiftyTwenty-Five Million and No/100 Dollars
($50,000,000.0025,000,000.00), or such amount as may be advanced by the Payee
under the Credit Agreement as a Swing Loan with daily interest from the date
thereof, computed as provided in the Credit Agreement, on the principal amount
hereof from time to time unpaid, at a rate per annum on each portion of the
principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest and late charges at the rates provided in the
Credit Agreement.  Interest shall be payable on the dates specified in the
Credit Agreement, except that all accrued interest shall be paid at the stated
or accelerated maturity hereof or upon the prepayment in full hereof. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

 

This Note is one of one or more Swing Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law

 

B-1

--------------------------------------------------------------------------------


 

in excess of the maximum lawful amount, an amount equal to any excessive
interest shall be applied to the reduction of the principal balance of the
Obligations of the undersigned Maker and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations of
the undersigned Maker, such excess shall be refunded to the undersigned Maker. 
All interest paid or agreed to be paid to the Lenders shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law.  This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

[Language to be used on notes issued in connection with First Amendment to
Credit Agreement and Other Loan Documents and on certain notes issued pursuant
to Section 2.10 of the Credit Agreement]  This Note is issued pursuant to [that
certain First Amendment to Credit Agreement and Other Loan Documents dated as of
the date hereof] [Section 2.10 of the Credit Agreement] in replacement of that
certain Note dated                              in the principal face amount of
$                                       made by Borrower to the order of Lender
(the “Original Note”).  This Note is made in substitution for, and not in
repayment of, the Original Note.

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

BEHRINGER HARVARD OPERATING
PARTNERSHIP I LP, a Texas limited partnership

 

 

 

 

By:

BHR, Inc., a Delaware corporation, its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

(SEAL)

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF TERM LOAN NOTEASSIGNMENT OF LEASES AND RENTS

 

$                                                                                                                                                                                                          ,
2007

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
                                                                      (“Payee”),
or order, in accordance with the terms of that certain Credit Agreement, dated
as of December 11, 2007, as from time to time in effect, by and among Behringer
Harvard Operating Partnership I LP, KeyBank National Association, for itself and
as Agent, and such other Lenders as may be from time to time named therein (the
“Credit Agreement”), to the extent not sooner paid, on or before the Term Loan
Maturity Date, the principal sum of                                   
($                    ), or such amount as may be advanced by the Payee under
the Credit Agreement as a Term Loan with daily interest from the date thereof,
computed as provided in the Credit Agreement, on the principal amount hereof
from time to time unpaid, at a rate per annum on each portion of the principal
amount which shall at all times be equal to the rate of interest applicable to
such portion in accordance with the Credit Agreement, and with interest on
overdue principal and, to the extent permitted by applicable law, on overdue
installments of interest and late charges at the rates provided in the Credit
Agreement.  Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof.  Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

 

This Note is one of one or more Term Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the Term Loan Maturity Date and is subject to mandatory prepayment
in the amounts and under the circumstances set forth in the Credit Agreement,
and may be prepaid in whole or from time to time in part, all as set forth in
the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned

 

C-4

--------------------------------------------------------------------------------


 

Maker.  All interest paid or agreed to be paid to the Lenders shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law.  This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

BEHRINGER HARVARD OPERATING
PARTNERSHIP I LP, a Texas limited partnership

 

 

 

 

By:

BHR, Inc., a Delaware corporation, its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

AFTER
RECORDING, RETURN TO:
William F. Timmons, Esq.
McKenna Long & Aldridge LLP
303 Peachtree Street N.E., Suite 5300
Atlanta, Georgia 30308

 

C-5

--------------------------------------------------------------------------------


 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS
FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR
DRIVER’S LICENSE NUMBER.

 

ASSIGNMENT OF LEASES AND RENTS

 

THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) is made as of
                          , by
                                                                    , a
                                                 (“Assignor”), having its
principal place of business at 15601 Dallas Parkway, Suite 600, Addison, Texas
75001, to KEYBANK NATIONAL ASSOCIATION, a national banking association
(“KeyBank”), as Agent for itself and each other lender (collectively, the
“Lenders”) which is or may hereafter become a party to that certain Credit
Agreement, dated as of December 11, 2007, by and among Behringer Harvard
Operating Partnership, L.P., a Texas limited partnership (“Borrower”), KeyBank,
as Agent and the Lenders, as amended by that certain First Amendment to Credit
Agreement and Other Loan Documents dated of even date herewith (as the same may
be further varied, amended, restated, renewed, consolidated, extended or
otherwise supplemented from time to time, the “Credit Agreement”) (KeyBank, in
its capacity as Agent, is hereinafter referred to as “Agent”).

 

ASSIGNOR, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and AS ADDITIONAL SECURITY, does hereby
presently, absolutely, irrevocably and unconditionally GRANT, SELL, CONVEY,
ASSIGN, TRANSFER, SET OVER AND DELIVER to Agent, for the ratable benefit of the
Lenders, as additional security, the entire lessor’s, landlord’s or licensor’s
interest in and to all leases, subleases (to the full extent of Assignor’s
right, title and interest therein), tenant contracts, rental agreements,
occupancy agreements or agreements of a similar nature, whether written or oral,
now or hereafter affecting the Property (as defined in the Deed of Trust,
Security Agreement and Assignment of Leases and Rents dated of even date
herewith executed by Assignor to Agent, for itself and the other Lenders (the
“Instrument”)), or any part thereof, which Property includes that certain lot or
piece of land, more particularly described in Exhibit A attached hereto,
together with all lease, security, damage or other deposits and all guarantees
of the foregoing and letters of credit or other security relating to the
performance or obligations of any tenants, lessees or licensees thereunder (all
of the leases and other agreements and guarantees described above together with
all present and future leases and present and future agreements and any
amendment, modification, extension or renewal of the same are hereinafter
collectively referred to as the “Leases”);

 

TOGETHER WITH all rents, income, issues, revenues and profits arising from the
Leases and renewals thereof and together with all rents, income, issues and
profits from the use, enjoyment and occupancy of the Property (including, but
not limited to, minimum rents, additional rents, percentage rents, deficiency
rents, security deposits and liquidated damages following default under any
Leases, all proceeds payable under any policy of insurance, all of Assignor’s
rights to recover monetary amounts from any lessee under the Leases in
bankruptcy including, without limitation, rights of recovery for use and
occupancy and damage claims arising out of defaults under the Leases, including
rejection of a Lease, together with any sums of money that may now or at any
time hereafter be or become due and payable to Assignor by

 

C-6

--------------------------------------------------------------------------------


 

virtue of any and all lease termination payments, royalties, overriding
royalties, bonuses, delay rentals and any other amount of any kind or character
arising under any and all present and all future oil, gas and mining Leases
covering the Property or any part thereof, and all rents under and as defined in
the Leases) (all of the rights described above hereinafter collectively referred
to as the “Rents”).

 

THIS ASSIGNMENT is made for the purposes of additionally securing the following
described indebtedness (collectively the “Secured Obligations”):

 

(a)           The debt evidenced by those certain notes made by Borrower, which
have been issued pursuant to the Credit Agreement and which are due and payable
in full on or before December 11, 2010, unless extended as provided in the
Credit Agreement, each as originally executed, or if varied, extended,
supplemented, consolidated, amended, replaced, renewed, modified or restated
from time to time as so varied, extended, supplemented, consolidated, amended,
replaced, renewed, modified or restated (collectively, the “Note”);

 

(b)           The payment, performance and discharge of each and every
obligation, covenant and agreement of Assignor contained herein, and of Assignor
in the Credit Agreement and in the other Loan Documents;

 

(c)           Any and all additional advances made by Agent or any Lender to
protect or preserve the Property or the lien and security title hereof in and to
the Property, or for taxes, assessments or insurance premiums as hereinafter
provided (whether or not Assignor is the owner of the Property at the time of
such advances);

 

(d)           Any and all other indebtedness, obligations and liabilities now or
hereafter owing or to be performed by Borrower to any Lender or Agent pursuant
to the terms of the Credit Agreement or the other Loan Documents, whether now
existing or hereafter arising or incurred, however evidenced or incurred,
whether express or implied, direct or indirect, absolute or contingent, due or
to become due, including, without limitation, all principal, interest, fees,
expenses, yield maintenance amounts and indemnification amounts, and all
renewals, modifications, consolidations, replacements and extensions thereof;
and

 

(e)           The Enforcement Costs (as defined in the Instrument).

 

Assignor warrants to Agent that as of the date hereof (and to Assignor’s best
knowledge, with respect to subleases) (a) except for subleases, Assignor is the
sole owner of the entire lessor’s interest in the Leases and the Rents; (b) the
Leases have not been altered, modified or amended in any manner whatsoever
except as disclosed to Agent and, to the best knowledge of Assignor, are valid,
enforceable and in full force and effect; (c) neither the Leases nor the Rents
reserved in the Leases have been assigned or otherwise pledged or hypothecated;
(d) none of the Rents have been collected for more than one (1) month in
advance; (e) Assignor has full power and authority to execute and deliver this
Assignment and the execution and delivery of this Assignment has been duly
authorized and does not conflict with or constitute a default under any law,
judicial order or other agreement affecting Assignor or the Property; and (f) to
Assignor’s knowledge, there exist no offsets or defenses to the payment of any
portion of the Rents.

 

C-7

--------------------------------------------------------------------------------


 

Assignor covenants with Agent that Assignor (a) shall observe and perform all
the obligations imposed upon the lessor under the Leases and, subject to
Section 7.13 of the Credit Agreement, shall not do or permit to be done anything
to impair the value of the Leases as security for the Secured Obligations;
(b) shall use commercially reasonable efforts to enforce the performance and
observance of the obligations of the other parties to the Leases to be performed
thereunder consistent with the provisions of the Credit Agreement; (c) will
appear in and defend any action arising out of, or in any manner connected with,
any of the Leases, or the obligations or liabilities of Assignor as the
landlord, lessor or licensor thereof, or any tenant, lessee, licensee or any
guarantor thereunder; (d) shall not collect any Rents more than one (1) month in
advance; (e) shall not execute any other assignment of lessor’s interest in the
Leases or the Rents; (f) shall execute and deliver at the request of Agent all
such further assurances, confirmations or assignments in connection with the
Property as Agent shall from time to time reasonably require; and (g) shall
deliver to Agent executed copies of all Leases required to be delivered to Agent
pursuant to the terms of the Credit Agreement.

 

THIS ASSIGNMENT is made on the following terms, covenants and conditions:

 

1.             Present Assignment.  Assignor does hereby absolutely, presently
and unconditionally assign to Agent, Assignor’s right, title and interest in and
to any and all Leases and Rents, it being intended by Assignor that this
Assignment constitute a present assignment and not an agreement to assign. 
Assignor agrees to execute and deliver to Agent such additional instruments, in
form and substance satisfactory to Agent, as may hereinafter be requested by
Agent to further evidence and confirm said assignment.  Such assignment to Agent
shall not be construed to bind Agent to the performance of any of the covenants,
conditions, or provisions contained in any of the Leases or otherwise to impose
any obligation upon Agent.  Agent is hereby granted and assigned by Assignor the
right to enter the Property for the purpose of enforcing its interest in the
Leases and the Rents, this Assignment constituting a present and unconditional
assignment of the Leases and Rents.  Assignor shall authorize and direct, and
does hereby authorize and direct, each and every present and future tenant under
the Leases to pay all Rents directly to Agent upon receipt of written demand
from Agent.  It is the intent of Assignor and Agent hereunder that the Rents
hereby absolutely assigned are no longer, during the term of this Assignment,
property of Assignor or property of any estate of Assignor as defined by 11
U.S.C. § 541, and shall not constitute collateral, cash or otherwise, of
Assignor.  Notwithstanding the provisions of this Paragraph 1, so long as no
Event of Default has occurred and is continuing, Assignor shall have the right
to act as lessor under the Leases to the extent not prohibited by the Credit
Agreement.

 

2.             License.  Although this Assignment constitutes a present
assignment of all Rents, so long as there shall exist no Event of Default under
the Instrument or the Credit Agreement, Assignor shall have a license (revocable
upon the occurrence of an Event of Default) to collect and receive the Rents. 
Upon the occurrence and during the continuance of any Event of Default, the
license granted in this Paragraph 2 shall automatically, without further act by
Agent, cease and terminate, and thereafter, any Rents received by Assignor shall
be held in trust for the benefit of, and shall be immediately remitted by
Assignor to, Agent.

 

3.             Remedies of Agent.  If an Event of Default under the Instrument
or the Credit Agreement shall have occurred and be continuing, Agent may collect
and receive all the Rents,

 

C-8

--------------------------------------------------------------------------------


 

including those past due as well as those accruing thereafter, and, Assignor
hereby authorizes Agent or Agent’s agents to collect the Rents and hereby
directs such tenants, lessees and licensees of the Property to pay the Rents to
Agent or Agent’s agents.  Assignor agrees that each and every tenant, lessee and
licensee of the Property may pay, and hereby irrevocably authorizes and directs
each and every tenant, lessee and licensee of the Property to pay, the Rents to
Agent or Agent’s agents on Agent’s written demand therefor (which demand may be
made by Agent at any time after the occurrence and during the continuance of an
Event of Default) without any obligation on the part of said tenant, lessee or
licensee to inquire as to the existence of an Event of Default and
notwithstanding any notice or claim of Assignor to the contrary, and Assignor
agrees that Assignor shall have no right or claim against said tenant, lessee or
licensee for or by reason of any Rents paid to Agent following receipt of such
written demand.  Anything in this Paragraph 3 to the contrary notwithstanding,
Agent shall not be obligated to discharge or perform the duties of a landlord or
lessor to any tenant or other occupant or incur any liability as a result of the
exercise by Agent of its rights under this Assignment, and Agent shall be liable
to account only for the rents, income, issues, profits and revenues actually
received by Agent.  In connection with any action taken by the Agent pursuant to
this Paragraph 3, the Agent shall not be liable for any loss sustained by
Assignor resulting from any act or omission of the Agent, including a loss
arising from the ordinary negligence of the Agent, unless such loss is caused by
its own gross negligence or willful misconduct as finally determined by a court
of competent jurisdiction after the expiration of all applicable appeal periods,
nor shall the Agent be obligated to perform or discharge any obligation, duty or
liability of Assignor.  Assignor hereby assents to, ratifies and confirms any
and all actions of the Agent with respect to the Property taken under this
Paragraph 3.

 

4.             No Liability of Agent.  After the occurrence and during the
continuance of an Event of Default, the Agent is fully authorized to receive and
receipt for said revenues and proceeds; to endorse and cash any and all checks
and drafts payable to the order of Assignor or the Agent for the account of
Assignor received from or in connection with said revenues or proceeds and apply
the proceeds thereof to the payment of the Secured Obligations, when received,
regardless of the maturity of any of the Loans, or any installment thereof; and
to execute transfer and division orders in the name of Assignor, or otherwise,
with warranties binding Assignor.  The Agent shall not be liable for any delay,
neglect, or failure to effect collection of any proceeds or to take any other
action in connection therewith or hereunder; but shall have the right, at its
election, in the name of Assignor or otherwise, to prosecute and defend any and
all actions or legal proceedings deemed advisable by the Agent in order to
collect such funds and to protect the interests of the Agent and/or Assignor,
with all costs, expenses and attorney’s fees incurred in connection therewith
being paid by Assignor.

 

5.             Other Remedies and Non-Waiver.  No right, power or remedy
conferred upon or reserved to Agent by this Assignment is intended to be
exclusive of any other right, power or remedy, but each and every such right,
power and remedy shall be cumulative and concurrent and shall be in addition to
any other right, power and remedy given hereunder or now or hereafter existing
at law or in equity or by statute.  No delay or omission of Agent or of any
Lenders to exercise any right, power or remedy accruing upon any default shall
exhaust or impair any such right, power or remedy or shall be construed to be a
waiver of any such default, or acquiescence therein; and every right, power and
remedy given by this Assignment to Agent may be exercised from time to time and
as often as may be deemed expedient by Agent. No consent

 

C-9

--------------------------------------------------------------------------------


 

or waiver, expressed or implied, by Agent to or of any breach or default by
Assignor in the performance of the obligations thereof hereunder shall be deemed
or construed to be a consent or waiver to or of any other breach or default in
the performance of the same or any other obligations of Assignor hereunder. 
Failure on the part of Agent to complain of any act or failure to act or to
declare an Event of Default under the Instrument, the Credit Agreement, the
Guaranty or the other Loan Documents, irrespective of how long such failure
continues, shall not constitute a waiver by Agent of its rights hereunder or
impair any rights, powers or remedies of Agent consequent on any breach or
default by Assignor.  Nothing contained in this Assignment and no act done or
omitted by Agent pursuant to the power and rights granted to Agent hereunder
shall be deemed to be a waiver by Agent of its rights and remedies under the
other Loan Documents and this Assignment is made and accepted without prejudice
to any of the rights and remedies possessed by Agent under the terms thereof. 
The right of the Agent to collect the Rents and to enforce any other security
thereof held by it may be exercised by Agent either prior to simultaneously with
or subsequent to any action taken by it hereunder.

 

6.             Conflict with Credit Agreement Provisions.  Assignor hereby
acknowledges and agrees that, in the event of any conflict between the terms
hereof and the terms of the Credit Agreement, the terms of the Credit Agreement
shall control.

 

7.             No Mortgagee in Possession.  Nothing herein contained shall be
construed as constituting Agent a “mortgagee in possession” in the absence of
the taking of actual possession of the Property by Agent.  In the exercise of
the powers herein granted to Agent, no liability shall be asserted or enforced
against Agent, all such liability being expressly waived and released by
Assignor.

 

8.             No Oral Change.  This Assignment may not be modified, amended,
waived, extended, changed, discharged or terminated orally, or by any act or
failure to act on the part of Assignor or Agent, but only by an agreement in
writing signed by the party against whom the enforcement of any modification,
amendment, waiver, extension, change, discharge or termination is sought.

 

9.             Certain Definitions.  Unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, words used in
this Assignment may be used interchangeable in singular or plural form and the
word “Assignor” shall mean “each Assignor and any subsequent owner or owners of
the Property or any part thereof or any fee interest therein,” the word “Agent”
shall mean “Agent and any subsequent beneficiary of the Instrument,” the word
“Loans” shall have the meaning set forth in the Credit Agreement, the word
“person” shall include an individual, corporation, partnership, trust,
unincorporated association, government, governmental authority, and any other
entity, the words “Property” shall include any portion of the Property and any
interest therein; whenever the context may require, any pronouns used herein
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural and vice versa. 
All other capitalized terms used, but not defined herein, shall have the meaning
set forth in the Credit Agreement.

 

C-10

--------------------------------------------------------------------------------


 

10.           Inapplicable Provisions.  If any term, covenant or condition of
this Assignment is held to be invalid, illegal or unenforceable in any respect,
this Assignment shall be construed without such provision.

 

11.           Counterparts.  This Assignment may be executed in any number of
counterparts each of which shall be deemed to be an original but all of which
when taken together shall constitute one agreement.

 

12.           GOVERNING LAW; JURISDICTION.  THIS ASSIGNMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS CHOSEN PURSUANT TO SECTION 3.04 OF THE
INSTRUMENT.  ASSIGNOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
COURT OF COMPETENT JURISDICTION LOCATED IN THE JURISDICTION CHOSEN PURSUANT TO
SECTION 3.04 OF THE INSTRUMENT IN CONNECTION WITH ANY PROCEEDING ARISING OUT OF
OR RELATING TO THIS ASSIGNMENT.

 

13.           Successors and Assigns.  Assignor may not assign its rights under
this Assignment.  Assignor hereby acknowledges and agrees that Agent may assign
this Assignment without Assignor’s consent.  Subject to the foregoing, this
Assignment shall be binding upon, and shall inure to the benefit of, Assignor
and the Agent and their respective successors and assigns.

 

14.           Termination of Assignment.  Upon payment in full of the Secured
Obligations and the delivery and recording of a satisfaction, release or
discharge of the Instrument duly executed by Agent, this Assignment shall become
and be void and of no effect as to the Leases and Rents from the Land no longer
securing the Secured Obligations.

 

15.           INDEMNIFICATION.  ASSIGNOR SHALL AND DOES HEREBY AGREE TO
INDEMNIFY AND TO HOLD AGENT OR THE LENDERS HARMLESS FOR, FROM AND AGAINST ANY
AND ALL COSTS, EXPENSES, CLAIMS, DEMANDS, LIABILITY, LOSS OR DAMAGE (INCLUDING
ALL COSTS, EXPENSES, AND ATTORNEYS’ FEES INCURRED IN THE DEFENSE THEREOF)
ASSERTED AGAINST, IMPOSED ON OR INCURRED BY AGENT OR THE LENDERS IN CONNECTION
WITH OR AS A RESULT OF THIS ASSIGNMENT OR THE EXERCISE OF ANY RIGHTS OR REMEDIES
UNDER THIS ASSIGNMENT OR UNDER ANY OF THE LEASES OR BY REASON OF ANY ALLEGED
OBLIGATIONS OR UNDERTAKINGS OF AGENT OR THE LENDERS TO PERFORM OR DISCHARGE ANY
OF THE TERMS, COVENANTS OR AGREEMENTS CONTAINED IN ANY OF THE LEASES; PROVIDED,
HOWEVER, THAT NOTHING HEREIN SHALL BE CONSTRUED TO OBLIGATE ASSIGNOR TO
INDEMNIFY AND HOLD AGENT OR THE LENDERS HARMLESS FOR, FROM AND AGAINST ANY AND
ALL COSTS, EXPENSES, CLAIMS, DEMANDS, LIABILITY, LOSS OR DAMAGE ASSERTED
AGAINST, IMPOSED ON OR INCURRED BY AGENT OR THE LENDERS BY REASON OF SUCH
PERSON’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE IF A JUDGMENT IS ENTERED AGAINST
AGENT OR A LENDER BY A COURT OF COMPETENT JURISDICTION AFTER THE EXPIRATION OF
ALL APPLICABLE APPEAL PERIODS.  SHOULD AGENT OR A LENDER INCUR ANY

 

C-11

--------------------------------------------------------------------------------


 

SUCH COSTS, EXPENSES, LIABILITIES, LOSS OR DAMAGE, OR IN THE DEFENSE OF ANY SUCH
CLAIMS OR DEMANDS, FOR WHICH IT IS TO BE INDEMNIFIED BY ASSIGNOR AS AFORESAID,
THE AMOUNT THEREOF SHALL BE ADDED TO THE SECURED OBLIGATIONS, SHALL BEAR
INTEREST AT THE INTEREST RATE FOR OVERDUE AMOUNTS STATED IN THE CREDIT AGREEMENT
FROM THE DATE INCURRED UNTIL PAID (BUT IN NO EVENT SHALL THE INTEREST PAYABLE
EXCEED THE MAXIMUM AMOUNT ALLOWED BY LAW), SHALL BE SECURED BY THIS ASSIGNMENT,
THE INSTRUMENT AND THE OTHER LOAN DOCUMENTS, AND SHALL BE PAYABLE IMMEDIATELY
UPON DEMAND.

 

16.           Notices.  Except for any statutory notice required prior to
exercise of the remedies provided herein, which must be delivered in accordance
with such statutes, all notices, requests and other communications hereunder
shall be made and delivered in the manner provided in the Instrument.

 

17.           Rejection of Leases.  In the event a tenant under any Lease should
be the subject of any proceeding under the Federal Bankruptcy Act (Title 11
U.S.C.) or any other federal, state, or local statute which provides for the
possible termination or rejection of the Leases assigned hereby, the Assignor
covenants and agrees that if any Lease that covers 25,000 square feet or more of
the Property (a “Major Lease”) is so rejected, no settlement for damages shall
be made without prior written consent of the Agent, and any check in payment of
damages in respect of such Major Lease for rejection of any Major Lease will be
made payable both to the Assignor and Agent.  The Assignor hereby assigns any
such payment to the Agent and further covenants and agrees that upon the request
of the Agent, it will duly endorse to the order of the Agent any check, the
proceeds of which will be applied to whatever portion of the indebtedness
secured hereby and by the Security Documents which the Agent may elect.

 

18.           No Merger of Estates.  So long as any of the indebtedness secured
hereby and by the Loan Documents shall remain unpaid, unless the Agent shall
otherwise consent in writing, the fee title and the leasehold estate on the
Property as hereinbefore described shall not merge, but shall always be kept
separate and distinct, notwithstanding the union of said estate either in the
Assignor or in any tenant or in a third party by purchase or otherwise.

 

19.           Agent’s Rights of Assignment; Rights of Assignees.  Agent may
assign to any subsequent holder of the Note or the Instrument, or to any person
acquiring title to the Property, all of Agent’s right, title and interest in any
of the Leases and rents, issues, income and profits from the Property.  No such
assignee shall have any liability for any obligation which accrued under any of
the Leases prior to the assignment to such assignee nor shall any such assignee
have any obligation to account to Assignor for any rental payments which accrued
prior to such assignment unless actually received by such assignee.  After
Assignor’s right, title and interest in the Property has been foreclosed or
otherwise terminated, no assignee of Assignor’s interest in the Leases shall be
liable to account to Assignor for any rents, issues, income or profits
thereafter accruing.

 

20.           Modifications, Etc.  Assignor hereby consents and agrees that
Agent may at any time and from time to time, without notice to or further
consent from Assignor, either with or without consideration, surrender any
property or other security of any kind or nature whatsoever

 

C-12

--------------------------------------------------------------------------------


 

held by it or by any person, firm or corporation on its behalf or for its
account, securing the Secured Obligations; substitute for any collateral so held
by it, other collateral of like kind; agree to modification of the terms of the
Credit Agreement or any of the other Security Documents; extend or renew the
Note, the Credit Agreement or any of the other Security Documents for any
period; grant releases, compromises and indulgences with respect to the Notes,
the Credit Agreement, the Guaranty or any of the other Security Documents for
any period; grant releases, compromises and indulgences with respect to the
Note, the Credit Agreement, the Guaranty or any of the other Security Documents
to any persons or entities now or hereafter liable thereunder or hereunder;
release any guarantor or endorser of the Note, the Instrument, the Credit
Agreement, the Guaranty, or any other Security Documents; or take or fail to
take any action of any type whatsoever; and no such action which Agent shall
take or fail to take in connection with the Security Documents, or any of them,
or any security for the payment of the Secured Obligations or for the
performance of any obligations or undertakings of Assignor, nor any course of
dealing with Assignor or any other person, shall release Assignor’s obligations
hereunder, affect this Assignment in any way or afford Assignor any recourse
against Agent.  The provisions of this Assignment shall extend and be applicable
to all renewals, amendments, extensions, consolidations and modifications of the
Security Documents and the Leases, and any and all references herein to the
Security Documents or the Leases shall be deemed to include any such renewals,
amendments, extensions, consolidations or modifications thereof.

 

THIS ASSIGNMENT shall inure to the benefit of Agent and any subsequent
beneficiary of the Instrument and shall be binding upon Assignor, and Assignor’s
heirs, executors, administrators, successors and assigns and any subsequent
owner of the Property.

 

 

 

(SEAL)

 

 

[Signatures Begin on the Following Page]

 

C-13

--------------------------------------------------------------------------------


 

Assignor has executed this instrument as of the day and year first above
written.

 

 

ASSIGNOR:

 

 

 

                                                                  , a

 

                                                         

 

 

 

By:

 

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President - Corporate

 

 

Development & Legal

 

C-14

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

THE STATE
OF                                                                          §

                                                                                                      §

COUNTY
OF                                                                               §

 

This instrument was acknowledged before me on                           ,
20    , by Gerald J. Reihsen, III, as Executive Vice President -
Corporate              Development & Legal of
                                                                            , a
                                                          , on behalf of said
                                                      .

 

(SEAL)

Notary Public in and for

the State of                    

 

My Commission
Expires:                                                            Print Name
of Notary:

 

D-15

--------------------------------------------------------------------------------


 

EXHIBIT A TO FORM OF ASSIGNMENT OF LEASES AND RENTS



--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of
                                    , 20    , by
                                                              , a
                                                     (“Joining Party”), and
delivered to KeyBank National Association, as Agent, pursuant to §5.25.5 of the
Credit Agreement dated as of December 11, 2007, as amended by that certain First
Amendment to Credit Agreement and Other Loan Documents dated as of June 9, 2009
and as from time to time in effect (the “Credit Agreement”), by and among
Behringer Harvard Operating Partnership I LP (the “Borrower”), KeyBank National
Association, for itself and as Agent, and the other Lenders from time to time
party thereto.  Terms used but not defined in this Joinder Agreement shall have
the meanings defined for those terms in the Credit Agreement.

 

RECITALS

 

A.            Joining Party is required, pursuant to §5.25.5 of the Credit
Agreement, to become an additional Subsidiary Guarantor under the Guaranty, the
Indemnity Agreement and the Contribution Agreement.

 

B.            Joining Party expects to realize direct and indirect benefits as a
result of the availability to the Borrower of the credit facilities under the
Credit Agreement.

 

NOW, THEREFORE, Joining Party agrees as follows:

 

AGREEMENT

 

21.           1. Joinder.  By this Joinder Agreement, Joining Party hereby
becomes a “Subsidiary Guarantor” and a “Guarantor” under the Credit Agreement,
the Guaranty, the Indemnity Agreement, and the other Loan Documents with respect
to all the Obligations of the Borrower now or hereafter incurred under the
Credit Agreement and the other Loan Documents, and a “Subsidiary Guarantor”
under the Contribution Agreement.  Joining Party agrees that Joining Party is
and shall be bound by, and hereby assumes, all representations, warranties,
covenants, terms, conditions, duties and waivers applicable to a “Subsidiary
Guarantor” and a “Guarantor” under the Credit Agreement, the Guaranty, the
Indemnity Agreement, the other Loan Documents and the Contribution Agreement.

 

22.           2. Representations and Warranties of Joining Party.  Joining Party
represents and warrants to Agent that, as of the Effective Date (as defined
below), except as disclosed in writing by Joining Party to Agent on or prior to
the date hereof and approved by the Agent in writing (which disclosures shall be
deemed to amend the Schedules and other disclosures delivered as contemplated in
the Credit Agreement), the representations and warranties contained in the
Credit Agreement and the other Loan Documents applicable to a “Guarantor” or
“Subsidiary Guarantor” are true and correct in all material respects as applied
to Joining Party as a Subsidiary Guarantor and a Guarantor on and as of the
Effective Date as though made on that date.  As of the Effective Date, all
covenants and agreements in the Loan Documents and the Contribution Agreement of
the Subsidiary Guarantors apply to Joining Party and no Default or Event of

 

--------------------------------------------------------------------------------


 

Default shall exist or might exist upon the Effective Date in the event that
Joining Party becomes a Subsidiary Guarantor.

 

23.           3. Joint and Several.  Joining Party hereby agrees that, as of the
Effective Date, the Guaranty, the Contribution Agreement and the Indemnity
Agreement heretofore delivered to the Agent and the Lenders shall be a joint and
several obligation of Joining Party to the same extent as if executed and
delivered by Joining Party, and upon request by Agent, will promptly become a
party to the Guaranty, the Contribution Agreement and the Indemnity Agreement to
confirm such obligation.

 

24.           4. Further Assurances.  Joining Party agrees to execute and
deliver such other instruments and documents and take such other action, as the
Agent may reasonably request, in connection with the transactions contemplated
by this Joinder Agreement.

 

25.           5. GOVERNING LAW.  THIS JOINDER AGREEMENT SHALL BE DEEMED TO BE A
CONTRACTUAL OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

26.           6. Counterparts.  This Joinder Agreement may be executed in any
number of counterparts which shall together constitute but one and the same
agreement.

 

27.           7. The effective date (the “Effective Date”) of this Joinder
Agreement is                                   , 20    .

 

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

 

“JOINING PARTY”

 

 

 

 

, a

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[SEAL]

 

ACKNOWLEDGED:

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

By:

 

Its:

 

--------------------------------------------------------------------------------


 

[Printed Name and Title]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF MORTGAGE

 

[See Attached]

 

--------------------------------------------------------------------------------


 

                                                                              ,
a
                                                                              ,
as Mortgagor

 

to

 

KEYBANK NATIONAL ASSOCIATION,

a national banking association, as Agent,
as Mortgagee

 

MORTGAGE AND SECURITY AGREEMENT

 

Dated:     As of                       

 

Location:                                           

 

DOCUMENT PREPARED BY AND WHEN RECORDED, RETURN TO:

McKenna Long & Aldridge LLP
Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia  30308
Attention:  William F. Timmons, Esq.

 

E-2

--------------------------------------------------------------------------------


 

THIS MORTGAGE AND SECURITY AGREEMENT (this “Instrument”) is made and entered
into as of this          day of                       ,             , by and
among                                                               , a
                                            (“Grantor”), having a mailing
address of c/o Behringer Harvard Operating Partnership I LP, 15601 Dallas
Parkway, Suite 600, Addison, Texas 75001, and KEYBANK NATIONAL ASSOCIATION, a
national banking association (“KeyBank”), having a mailing address of 127 Public
Square, Cleveland, Ohio 44114-1306, Attn: Real Estate Capital Services, with a
copy to KeyBank National Association, 1200 Abernathy Road, N.E., Suite 1550,
Atlanta, Georgia  30328, Attn: Kevin Murray, as Agent for itself and each other
lender (collectively, the “Lenders”) which is or may hereafter become a party to
that certain Credit Agreement, dated as of December 11, 2007, by and among
Behringer Harvard Operating Partnership I LP, a Texas limited partnership
(“Borrower”), KeyBank, as Agent and the Lenders, as amended by that certain
First Amendment to Credit Agreement and Other Loan Documents dated as of even
date herewith (as the same may be further varied, amended, restated, renewed,
consolidated, extended or otherwise supplemented from time to time, the “Credit
Agreement”) (KeyBank, in its capacity as Agent, is hereinafter referred to as
“Agent”).  Capitalized terms used herein that are not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.

 

W I T N E S S E T H:

 

FOR AND IN CONSIDERATION of the sum of Ten and No/100 Dollars ($10.00) and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to secure the indebtedness and other obligations of
Grantor and Borrower hereinafter set forth, Grantor does hereby mortgage, grant,
bargain, sell, convey, assign, transfer and set over unto Agent, for the ratable
benefit of Lenders, and their successors and assigns, all of the following
described land and interests in land, estates, easements, rights, improvements,
property, fixtures, equipment, furniture, furnishings, appliances, general
intangibles, and appurtenances, whether now or hereafter existing or acquired
(collectively, the “Property”; provided, however, the Property shall not include
personal property of tenants under Leases or personal property of subtenants
under subleases to which neither the Borrower nor Grantor is the tenant or
subtenant, as applicable, in items that would otherwise constitute Property
hereunder):

 

All those tracts or parcels of land and easements commonly known as
                                   located in                    County,
                                 more particularly described in Exhibit “A”
attached hereto and by this reference made a part hereof (the “Land”).

 

All present and future buildings, structures, parking areas, annexations and
improvements of every nature whatsoever now or hereafter situated on the Land
(hereinafter referred to as the “Improvements”) and all materials intended for
construction, reconstruction, alteration and repairs of the Improvements now or
hereafter erected, all of which materials shall be deemed to be included within
the Improvements immediately upon the delivery thereof to the Land, and all gas
and electric fixtures, radiators, heaters, engines and machinery, boilers,
ranges, elevators and motors, plumbing and heating fixtures, incinerating,
sprinkling, and waste removal systems, carpeting and other floor coverings, fire
extinguishers and any other safety equipment required by governmental regulation
or law, washers, dryers, water heaters, mirrors, mantels, air conditioning
apparatus, refrigerating plants, refrigerators, cooking apparatus and
appurtenances, storm windows and doors, window and door screens, awnings and
storm sashes, which are or

 

--------------------------------------------------------------------------------


 

shall be owned by Grantor and attached to said Improvements and all other
furnishings, furniture, glassware, tableware, uniforms, linen, drapes and
curtains and related hardware and mounting devices, wall to wall carpeting,
radios, lamps, telephone systems, televisions and television systems, computer
systems, guest ledgers, vehicles, fixtures, machinery, equipment, apparatus,
appliances, books and records, chattels, inventory, accounts, farm products,
consumer goods, general intangibles and personal property of every kind and
nature whatsoever now or hereafter owned by Grantor and located in, on or about,
or used or intended to be used with or in connection with the use, operation or
enjoyment of the Property, including all extensions, additions, improvements,
betterments, after-acquired property, renewals, replacements and substitutions,
or proceeds from a permitted sale of any of the foregoing, together with the
benefit of any deposits or payments now or hereafter made by Grantor or on
behalf of Grantor, all of which are hereby declared and shall be deemed to be
fixtures and accessions to the Land and a part of the Property as between the
parties hereto and all persons claiming by, through or under them, and which
shall be deemed to be a portion of the security for the indebtedness herein
described and to be secured by this Instrument.

 

All easements, access rights, rights-of-way, strips and gores of land, vaults,
streets, ways, alleys, passages, sewer rights, waters, water courses, water
rights and powers,  irrigation systems (including, without limitation,
underground wiring, pipes, pumps and sprinkler heads), minerals, flowers,
plants, shrubs, crops, trees, timber, fences, signs, bridges, fountains,
monuments and other emblements now or hereafter located on the Land or under or
above the same or any part or parcel thereof, and all estates, rights, titles,
interests, privileges, liberties, servitudes, licenses, tenements, hereditaments
and appurtenances, reversion and reversions, remainder and remainders,
whatsoever, in any way belonging, relating or appertaining to the Land or any
part thereof, or which hereafter shall in any way belong, relate or be
appurtenant thereto, whether now owned or hereafter acquired by Grantor.

 

All leases, tenancies, occupancies and licenses, whether oral or written
(collectively, the “Leases”), and all income, rents, issues, profits, room
rentals, transient or guest payments, fees, charges or other payments for the
use or occupancy of rooms or other facilities, and revenues of the Property from
time to time accruing (including, without limitation, all payments under
Leases), all guarantees of the foregoing or letters of credit relating to the
foregoing, lease termination payments, proceeds of insurance, condemnation
payments, tenant security, damage or other deposits whether held by Grantor or
in a trust account, escrow funds, fees, charges, rents, license fees, accounts,
royalties, security, damage or other deposits from time to time accruing, all
payments under working interests, production payments, royalties, overriding
royalties, operating interests, participating interest and other such
entitlements, and all the estate, right, title, interest, property, possession,
claim and demand whatsoever at law, as well as in equity, of Grantor of, in and
to the same (collectively, the “Revenues”); reserving only the right to Grantor
to collect the same (other than, subject to Section 7.7 of the Credit Agreement
and Section 2.23 hereof, lease termination payments, insurance proceeds and
condemnation payments) so long as no Event of Default has occurred and is
continuing.

 

All insurance policies, building service, building maintenance, construction,
development, management, indemnity, and other similar agreements and contracts
and subcontracts, written or oral, express or implied, now or hereafter entered
into, arising or in any manner related to the purchase, construction, design,
improvement, use, operation, ownership,

 

E-2

--------------------------------------------------------------------------------


 

occupation, enjoyment, sale, conversion or other disposition (voluntary or
involuntary) of the Property, or the buildings and improvements now or hereafter
located thereon, or any other interest in the Property, or any combination
thereof, franchise agreements, property management agreements, cable television
agreements, contracts for the purchase of supplies, telephone service
agreements, yellow pages or other advertising agreements, sales contracts,
construction contracts, architects agreements, general contract agreements,
design agreements, engineering agreements, technical service agreements, sewer
and water and other utility agreements, service contracts, agreements relating
to the collection of receivables or use of customer lists, all bookings and
reservations for space or facilities within the Property, all purchase options,
option agreements, rights of first refusal, contract deposits, earnest money
deposits, prepaid items and payments due and to become due thereunder, and
further including all payment and performance bonds, labor, deposits,
assurances, construction guaranties, guaranties, warranties, indemnities and
other undertakings, architectural plans and specifications, drawings, surveys,
soil reports, engineering reports, inspection reports, environmental audits and
other technical descriptions and reports relating to the Property, renderings
and models, permits, consents, approvals, licenses, variances, agreements,
contracts, building permits,  purchase orders and equipment leases, personal
property leases, and all causes of action relating thereto.

 

All deposit accounts, instruments, accounts receivable, documents, causes of
action, claims, names by which the Property or the improvements thereon may be
operated or known, all rights to carry on business under such names, all
telephone numbers or listings, all rights, interest and privileges of which
Grantor may have in any capacity under any covenants, restrictions or
declarations now or hereafter relating to the Property or the Improvements, and
all notes or chattel paper now or hereafter arising from or by virtue of any
transactions relating to the Property or the Improvements located thereon and
all customer lists, other lists, and business information relating in any way to
the Property or the Improvements or the use thereof, whether now owned or
hereafter acquired;

 

All assets related to the ownership or operation of the Property or the
Improvements now or hereafter erected thereon, including, without limitation,
accounts (including, without limitation, health-care-insurance receivables),
chattel paper (whether tangible or electronic), deposit accounts, documents,
general intangibles (including, without limitation, payment intangibles, and all
current and after acquired copyrights, copyright rights, advertising materials,
web sites, and web pages, software and software licenses, trademarks and service
marks, trademark rights, trademark applications, service mark rights, service
mark applications, trade dress rights, company names, logos, and all domain
names, owned or used in connection with the Grantor’s business, and in each case
all goodwill associated therewith), goods (including, without limitation,
inventory, equipment, fixtures and accessions), instruments (including, without
limitation, promissory notes), investment property, letter-of-credit rights,
letters of credit, money, supporting obligations, as-extracted collateral,
timber to be cut and all proceeds and products of anything described or referred
to above in this Subsection (g), in each case as such terms are defined under
the Uniform Commercial Code as in effect in the applicable jurisdiction.

 

All cash funds, deposit accounts and other rights and evidence of rights to
cash, now or hereafter created or held by Agent pursuant to this Instrument, the
Credit Agreement or any other of the Loan Documents.

 

E-3

--------------------------------------------------------------------------------


 

All proceeds, products, substitutions and accessions of the foregoing of every
type.

 

TO HAVE AND TO HOLD the Property and all parts, rights, members and
appurtenances thereof, to the use, benefit and behoof of Agent and the Lenders
and their respective successors and assigns, IN FEE SIMPLE forever; and Grantor
covenants that Grantor is lawfully seized and possessed of the Property as
aforesaid, and has good right to convey the same, that the same is unencumbered
except for those matters expressly set forth in Exhibit “B” attached hereto and
by this reference made a part hereof (the “Permitted Encumbrances”), and that
Grantor does warrant and will forever defend the title thereto against the
claims of all persons whomsoever, except as to those matters set forth in said
Exhibit “B” attached hereto or otherwise specifically approved by Agent in
writing after the date hereof.

 

TO SECURE the following described obligations (collectively, the “Secured
Obligations”):

 

The debt evidenced by (i) those certain Revolving Credit Notes made by Borrower
in the aggregate principal amount of One Hundred Ninety-Three Million and No/100
Dollars ($193,000,000.00) to the order of Lenders, and (ii) that certain Swing
Loan Note made by Borrower in the principal amount of Twenty-Five Million and
No/100 Dollars ($25,000,000.00) to the order of KeyBank, each of which has been
issued pursuant to the Credit Agreement and each of which is due and payable in
full on or before December 11, 2010, unless extended as provided in the Credit
Agreement; and (ii) each other note as may be issued under the Credit Agreement,
each as originally executed, or if varied, extended, supplemented, consolidated,
amended, replaced, renewed, modified or restated from time to time as so varied,
extended, supplemented, consolidated, amended, replaced, renewed, modified or
restated (collectively, the “Notes”);

 

The payment, performance and discharge of each and every obligation, covenant
and agreement of Grantor contained herein or of Grantor contained in that
certain Unconditional Guaranty of Payment and Performance by Grantor and others
in favor of KeyBank, as Agent for itself and each other Lender, dated as of
December 11, 2007, as amended by that certain First Amendment to Credit
Agreement and Other Loan Documents dated as of even date herewith (as amended,
restated, modified, renewed, supplemented or extended from time to time, the
“Guaranty”), of Borrower contained in the Credit Agreement, and of Grantor and
Borrower in the other Loan Documents, including, without limitation, the
obligation of Borrower to reimburse Issuing Lender for any draws under the
Letters of Credit, and in the other Loan Documents;

 

Any and all additional advances made by Agent or any Lender to protect or
preserve the Property or the lien and security title hereof in and to the
Property, or for taxes, assessments or insurance premiums as hereinafter
provided (whether or not Grantor is the owner of the Property at the time of
such advances);

 

Any and all other indebtedness now or hereafter owing by Borrower to Agent or
any Lender pursuant to the terms of the Credit Agreement, whether now existing
or hereafter arising or incurred, however evidenced or incurred, whether express
or implied, direct or indirect, absolute or contingent, due or to become due,
including, without limitation, all principal, interest,

 

E-4

--------------------------------------------------------------------------------


 

fees, expenses, yield maintenance amounts and indemnification amounts, and all
renewals, modifications, consolidations, replacements and extensions thereof;
and

 

All costs and expenses incurred by the Agent and the Lenders in connection with
the enforcement and collection of the Secured Obligations, including, without
limitation, all attorneys’ fees and disbursements, and all other such costs and
expenses described in and incurred pursuant to the Notes, the Credit Agreement,
the Guaranty, this Instrument, and the other Loan Documents (collectively, the
“Enforcement Costs”).

 

Subject to Section 2.22 hereof, should the Secured Obligations secured by this
Instrument be paid and performed according to the terms and effect thereof when
the same shall become due and payable, and should Grantor perform all covenants
contained herein in a timely manner and the obligation of the Lenders to make
Loans and issue Letters of Credit under the Credit Agreement has terminated
(other than surviving indemnity obligations as to which no claim is then
pending), then this Instrument shall be released.

 

Grantor hereby further covenants and agrees with Agent as follows:

 

ARTICLE 1

 

1.01         Payment of Secured Obligations.  Grantor will pay and perform or
cause to be paid and performed the Secured Obligations according to the tenor
thereof and all other sums now or hereafter secured hereby as the same shall
become due.

 

1.02         Funds for Impositions.  After the occurrence and during the
continuance of an Event of Default, Grantor shall pay to Agent, subject to
Agent’s option under Section 1.03 hereof, on the days that monthly installments
of interest are payable under the Notes, until the Notes are paid in full, a sum
(hereinafter referred to as the “Funds”) reasonably estimated by Agent to
provide an amount necessary for payment of the following items in full fifteen
(15) days prior to when such items become due (hereinafter collectively referred
to as the “Impositions”): (a) the yearly real estate taxes, ad valorem taxes,
personal property taxes, assessments and betterments, and (b) the yearly premium
installments for the insurance covering the Property and required by the Credit
Agreement.  The Impositions shall be reasonably estimated initially and from
time to time by Agent on the basis of assessments and bills and estimates
thereof.  The Funds shall be held by Agent in a separate interest bearing
account free of any liens or claims on the part of other creditors of Grantor
and as part of the security for the Secured Obligations.  Grantor shall pay all
Impositions prior to delinquency as required by Section 1.03 hereof.  In the
event Agent elects to reserve Funds as permitted under this Section 1.02, within
ten (10) days after Grantor furnishes Agent with reasonably satisfactory
evidence that Grantor has paid one or more of the items comprising the
Impositions, Agent shall reimburse Grantor (or the one paying the Impositions)
therefor to the extent of the Funds (plus accrued interest) then held by Agent. 
Alternatively, Agent shall apply the Funds to pay the Impositions with respect
to which the Funds were paid to the extent of the Funds then held by Agent and
provided Grantor has delivered to Agent the assessments or bills therefor. 
Grantor shall be permitted to pay any Imposition early in order to take
advantage of any available discounts.  Agent shall make no charge for so holding
and applying the Funds or for verifying and

 

E-5

--------------------------------------------------------------------------------


 

compiling said assessments and bills.  The Funds are pledged as additional
security for the Secured Obligations, and may be applied, at Agent’s option and
without notice to Grantor, to the payment of the Secured Obligations upon the
occurrence of any Event of Default.  If at any time the amount of the Funds held
by Agent shall be less than the amount reasonably deemed necessary by Agent to
pay Impositions as such become due, Grantor shall pay to Agent any amount
necessary to make up the deficiency within fifteen (15) business days after
notice from Agent to Grantor requesting payment thereof.  Upon payment and
performance in full of the Secured Obligations and termination of the obligation
of the Lenders to make Loans and of Issuing Lender to issue Letters of Credit,
Agent shall promptly refund to Grantor any Funds then held by Agent.

 

1.03         Impositions, Liens and Charges.  Grantor shall pay all Impositions
and other charges, if any, attributable to the Property prior to delinquency,
and at Agent’s option during the continuance of an Event of Default, Grantor
shall pay in the manner hereafter provided under this Section 1.03.  Grantor
shall, during continuance of an Event of Default, furnish to Agent all bills and
notices of amounts due under Section 1.03 as soon as received, and in the event
Grantor shall make payment directly, Grantor shall, as and when available,
furnish to Agent receipts evidencing such payments prior to the dates on which
such payments are delinquent, subject to Grantor’s right to contest taxes,
assessments and other governmental charges as provided in the Credit Agreement. 
Grantor shall promptly discharge (by bonding, payment or otherwise) any lien
filed against the Property or Grantor (including federal tax liens) and will
keep and maintain the Property free from the claims of all persons supplying
labor or materials to the Property, subject to Grantor’s right to contest the
same as provided in the Credit Agreement.  Grantor shall not claim or be
entitled to any credit against the taxable value of the Property by reason of
this Instrument, or any deduction in or credit on the Secured Obligations by
reason of Impositions paid.

 

1.04         Taxes, Liens and Other Charges.

 

(a)           In the event of the passage of any state, federal, municipal or
other governmental law, order, rule or regulation, subsequent to the date
hereof, in any manner changing or modifying the laws now in force governing the
taxation of debts secured by mortgages or the manner of collecting taxes so as
to adversely affect Agent or the Lenders, Grantor will promptly pay any such
tax.  If Grantor fails to make such payment promptly, or if, in the opinion of
Agent, any such state, federal, municipal, or other governmental law, order,
rule or regulation prohibits Grantor from making such payment or would penalize
Agent or the Lenders if Grantor makes such payment or if, in the opinion of
Agent, the making of such payment could reasonably result in the imposition of
interest beyond the maximum amount permitted by applicable law, then (i) the
Total Commitment shall be reduced by 125% of the Allocated Loan Amount
associated with the Property, (ii) notwithstanding the terms of
Section 5.4(e) of the Credit Agreement, within sixty (60) days of demand, the
Borrower shall pay to Agent for the pro rata accounts of the Lenders, an amount
necessary such that the amount of the outstanding Loans and Letter of Credit
Liabilities do not exceed the Total Commitment or the Borrowing Base
Availability, and (iii) the Property shall no longer be included in the
Borrowing Base.

 

E-6

--------------------------------------------------------------------------------


 

(b)           Grantor will pay all taxes, liens, assessments and charges of
every character including all utility charges, whether public or private,
already levied or assessed or that may hereafter be levied or assessed upon or
against the Property as required under the Credit Agreement.

 

1.05         Insurance.

 

Unless Borrower has already done so, Grantor shall procure for, deliver to and
maintain for the benefit of Agent and Lenders the insurance policies described
in Section 7.7 of the Credit Agreement.  Grantor shall pay all premiums on such
insurance policies.  All proceeds of any property or casualty insurance or
awards of damages on account of any taking or condemnation for public use of or
injury to the Property are hereby assigned and shall be paid to Agent, for the
benefit of the Lenders, subject to Borrower’s and Grantor’s right to adjust
certain claims and use such proceeds as provided in the Credit Agreement.  Any
such proceeds shall be released and advanced to Borrower or Grantor in
accordance with and subject to the requirements of the Credit Agreement and be
applied to the cost of repairing or restoring the Property or the remaining
portion of the Property, with any balance remaining to be applied in accordance
with the terms and provisions of the Credit Agreement.  In the event of a
foreclosure sale of all or any part of the Property pursuant to the enforcement
of this Instrument, the purchaser of such Property shall succeed to all rights
of Grantor, including any rights to the proceeds of insurance and to unearned
premiums, in and to all of the policies of insurance to the extent that they
relate to the Property.  In the event of a foreclosure sale, Agent is hereby
authorized, without the further consent of Grantor, to take such steps as Agent
may deem advisable to cause the interest of such purchaser to be protected by
any of such policies.

 

1.06         Condemnation.  If all or any portion of the Property shall be
damaged or taken through condemnation (which term when used in this Instrument
shall include any damage or taking by any governmental authority or any transfer
by private sale in lieu thereof), either temporarily or permanently, then all
compensation, awards and other payments or relief thereof, shall be paid and
applied in accordance with terms and provisions of the Credit Agreement.

 

1.07         Care, Use and Management of Property.

 

(a)           Grantor will keep, or cause to be kept, the roads and walkways,
landscaping and all other Improvements of any kind now or hereafter erected on
the Land or any part thereof in good condition and repair, will not commit or
suffer any waste, impairment or deterioration (ordinary wear and tear excepted)
and will not do or suffer to be done anything which will increase, except to a
de minimus extent, the risk of fire or other hazard to the Property or any part
thereof.

 

(b)           Other than minor articles of personal property not material to the
value or operation of the Property, Grantor will not remove or demolish nor
alter the structural character of any building located on the Land or any
fixtures or personal property relating thereto except when incidental to the
replacement of fixtures and personal property with items of like quality and
utility (which would not impair the value of the Property as a whole) or
customary tenant improvements pursuant to Leases approved or deemed approved
pursuant to the Credit Agreement.

 

E-7

--------------------------------------------------------------------------------


 

(c)           If the Property or any material part thereof is materially damaged
by fire or any other cause, Grantor will give prompt written notice thereof to
Agent.

 

(d)           To the extent not prohibited under the terms of the applicable
Leases, Agent and each of the Lenders or its representative is hereby
authorized, upon reasonable notice, to enter upon and inspect the Property at
any time during normal business hours.

 

(e)           Grantor will promptly comply with all present and future laws,
ordinances, rules and regulations of any governmental authority, all restrictive
covenants and other agreements affecting the Property or relating to the
operation thereof  affecting the Property or any part thereof and all licenses
or permits affecting the Property or any part thereof, subject to Grantor’s
right to contest the same as provided in the Credit Agreement.

 

(f)            Grantor shall keep the Property, including the Improvements and
the Personal Property (as hereinafter defined), in good order, repair and
tenantable condition and shall replace fixtures, equipment, machinery and
appliances on the Property when necessary to keep such items in first class
order, repair, and tenantable condition (ordinary wear and tear excepted).

 

(g)           Grantor shall keep all franchises, trademarks, trade names,
service marks and licenses and permits necessary for the Grantor’s use and
occupancy of the Property in good standing and in full force and effect.

 

(h)           Unless required by applicable law or unless Agent has otherwise
agreed in writing, Grantor shall not allow changes in the nature of the
occupancy or use for which the Property was intended at the time this Instrument
was executed.  Grantor shall not abandon the Property.  Grantor shall not
initiate, fail to contest or acquiesce in a change in the zoning classification
of the Property or subject the Property to restrictive or negative covenants
without Agent’s written consent.  Grantor shall in all material respects comply
with, observe and perform all zoning and other laws affecting the Property, all
agreements and restrictive covenants affecting the Property, and all licenses
and permits affecting the Property, subject to Grantor’s right to contest
compliance with laws to the extent permitted in the Credit Agreement.

 

(i)            Agent may, at Grantor’s expense, make or cause to be made
reasonable entries upon and inspections of the Property as permitted in the
Credit Agreement, or at any other time when necessary or appropriate, in the
sole reasonable discretion of Agent, to protect or preserve the Property.

 

(j)            If all or any part of the Property shall be damaged by fire or
other casualty or loss, then, subject to the provisions of the Credit Agreement,
Grantor will promptly restore the Property to the equivalent of its original
condition; and if a part of the Property shall be damaged through condemnation,
Grantor will promptly restore, repair or alter the remaining portions of the
Property in a manner satisfactory to Agent.  Notwithstanding the foregoing,
Grantor shall not be obligated to so restore unless, in each instance, Agent
agrees to make available to Grantor (subject to the terms of the Credit
Agreement) any net insurance or condemnation proceeds actually received by Agent
hereunder in connection with such casualty loss or condemnation, to the extent
such proceeds are required to defray the expense of such restoration; provided,

 

E-8

--------------------------------------------------------------------------------


 

however, that, subject to the provisions of the Credit Agreement, the
insufficiency of any such insurance or condemnation proceeds to defray the
entire expense of restoration shall in no way relieve Grantor of its obligation
to restore.

 

(k)           Grantor shall pay all normal and customary operating expenses for
the Property as the same become due.

 

1.08         Leases and other Agreements Affecting Property.

 

(a)           As additional security for the Secured Obligations, Grantor
presently and unconditionally assigns and transfers to Agent all of Grantor’s
right, title and interest in and to the Leases and the Revenues, including those
now due, past due or to become due by virtue of any of the Leases for the
occupancy or use of all or any part of the Property.  Grantor hereby authorizes
Agent or Agent’s agents to collect the Revenues and hereby directs such tenants,
lessees and licensees of the Property to pay the Revenues to Agent or Agent’s
agents; provided, however, Grantor shall have a license (revocable upon the
occurrence and during the continuance of an Event of Default) to collect and
receive the Revenues.  Grantor agrees that each and every tenant, lessee and
licensee of the Property may pay, and hereby irrevocably authorizes and directs
each and every tenant, lessee and licensee of the Property to pay, the Revenues
to Agent or Agent’s agents on Agent’s written demand therefor (which demand may
be made by Agent at any time after the occurrence and during the continuance of
an Event of Default) without any obligation on the part of said tenant, lessee
or licensee to inquire as to the existence of an Event of Default and
notwithstanding any notice or claim of Grantor to the contrary, and Grantor
agrees that Grantor shall have no right or claim against said tenant, lessee or
licensee for or by reason of any Revenues paid to Agent following receipt of
such written demand.

 

(b)           Grantor hereby covenants that Grantor has not executed any prior
assignment of the Leases or the Revenues, that Grantor has not performed, and
will not perform, any acts and has not executed, and will not execute, any
instruments which would prevent Agent from exercising the rights of the
beneficiary of this Instrument, and that at the time of execution of this
Instrument, there has been no anticipation or prepayment of any of the Revenues
for more than one (1) month prior to the due dates of such Revenues.  Grantor
further covenants that Grantor will not hereafter collect or accept payment of
any Revenues more than one (1) month prior to the due dates of such Revenues.

 

(c)           Grantor agrees that neither the foregoing assignment of Leases and
Revenues nor the exercise of any of Agent’s rights and remedies under this
Section or Article 2 hereof shall be deemed to make Agent a
mortgagee-in-possession or otherwise responsible or liable in any manner with
respect to the Leases, the Property or the use, occupancy, enjoyment or
operation of all or any portion thereof, unless and until Agent, in person or by
agent, assumes actual possession thereof.  Grantor further agrees that the
appointment of any receiver for the Property by any court at the request of
Agent or by agreement with Grantor, or the entering into possession of any part
of the Property by such receiver, shall not be deemed to make Agent a
mortgagee-in-possession or otherwise responsible or liable in any manner with
respect to the Leases, the Property or the use, occupancy, enjoyment or
operation of all or any portion thereof.

 

E-9

--------------------------------------------------------------------------------


 

(d)           If Agent exercises its rights and remedies pursuant to this
Section or Article 2 hereof, all Revenues thereafter collected shall be applied
in such order as Agent may elect in its discretion to the reasonable costs of
taking control of and managing the Property and collecting the Revenues,
including, but not limited to, reasonable attorneys’ fees actually incurred,
fees, receiver fees, premiums on receiver’s bonds, costs of repairs to the
Property, premiums on insurance policies, Impositions and other charges on the
Property, and the costs of discharging any obligation or liability of Grantor as
landlord, lessor or licensor of the Property, or to the Secured Obligations. 
Agent or any receiver shall have access to the books and records used in the
operation and maintenance of the Property and shall be liable to account only
for those Revenues actually received.  Agent shall not be liable to Grantor,
anyone claiming under or through Grantor or anyone having an interest in the
Property by reason of anything done or left undone by Agent pursuant to this
Section or Article 2 hereof, except in the event of Agent’s gross negligence or
willful misconduct.  If the Revenues are not sufficient to meet the costs of
taking control of and managing the Property and collecting the Revenues, any
monies reasonably expended by Agent for such purposes shall become a portion of
the Secured Obligations.  Unless Agent and Grantor agree in writing to other
terms of payment, such amounts shall be payable upon notice from Agent to
Grantor requesting payment thereof and shall bear interest from the date of
disbursement at the Default Rate stated in the Credit Agreement unless payment
of interest at such rate would be contrary to applicable law, in which event
such amounts shall bear interest at the highest rate which may be collected from
Grantor under applicable law.  The entering upon and taking possession of and
maintaining of control of the Property by Agent or any receiver and the
application of Revenues as provided herein shall not cure or waive any Event of
Default or invalidate any other right or remedy of Agent hereunder.

 

(e)           It is the intention of Agent and Grantor that the assignment
effectuated by this Instrument with respect to the Revenues shall be a direct
and currently effective assignment and shall not constitute merely an obligation
to grant a lien, security interest or pledge for the purpose of securing the
Secured Obligations.

 

(f)            In the event that a court of competent jurisdiction determines
that, notwithstanding such expressed intent of the parties, Agent’s interest in
the Revenues constitutes a lien on or security interest in or pledge of the
Revenues, it is agreed and understood that the forwarding of a notice to
Borrower after the occurrence of an Event of Default advising Borrower of the
revocation of Borrower’s license to collect such Revenues, shall be sufficient
action by Agent to (i) perfect such lien on or security interest in or pledge of
the Revenues, (ii) take possession thereof and (iii) entitle Agent to immediate
and direct payment of the Revenues, for application as provided in this
Instrument, all without the necessity of any further action by Agent, including,
without limitation, any action to obtain possession of the Land, Improvements or
any other portion of the Property.

 

1.09         Leases of the Property.

 

(a)           Except as permitted in the Credit Agreement, Grantor shall not
enter into any Lease of all or any portion of the Property or amend, supplement
or otherwise modify, or terminate or cancel, or accept the surrender of, or
consent to the assignment or subletting of, or grant any concessions to or waive
the performance of any obligations of any tenant, lessee or licensee under, any
now existing or future Lease of the Property, without the prior written

 

E-10

--------------------------------------------------------------------------------


 

consent of Agent.  Grantor, at Agent’s request, shall furnish Agent with
executed copies of all Leases hereafter made of all or any part of the
Property.  Upon Agent’s request, Grantor shall make a separate and distinct
assignment to Agent, as additional security, of all Leases hereafter made of all
or any part of the Property.

 

(b)           There shall be no merger of the leasehold estates created by the
Leases with the fee estate of the Property without the prior written consent of
Agent.  Agent may at any time and from time to time by specific written
instrument intended for the purpose, unilaterally subordinate the lien of this
Instrument to any Lease, without joinder or consent of, or notice to, Grantor,
any tenant or any other Person, and notice is hereby given to each tenant under
a Lease of such right to subordinate.  No such subordination shall constitute a
subordination to any lien or other encumbrance, whenever arising, or improve the
right of any junior lienholder.  Nothing herein shall be construed as
subordinating this Instrument to any Lease.

 

(c)           Grantor hereby appoints Agent its attorney-in-fact, coupled with
an interest, empowering Agent to subordinate this Instrument to any Leases.

 

1.10         Security Agreement.

 

(a)           Insofar as the machinery, apparatus, equipment, fittings,
fixtures, building supplies and materials, general intangibles and articles of
personal property either referred to or described in this Instrument as part of
the Property, or in any way connected with the use and enjoyment of the Property
is concerned, Grantor grants unto Agent a security interest therein and this
Instrument is hereby made and declared to be a security agreement, encumbering
each and every item of personal property (the “Personal Property”) included
herein, in compliance with the provisions of the Uniform Commercial Code as
enacted in the applicable jurisdiction as set forth in Section 3.04 below (the
“UCC”).  A financing statement or statements affecting all of said personal
property aforementioned, shall be appropriately filed.  The remedies for any
violation of the covenants, terms and conditions of the security agreement
herein contained shall be, subject to the provisions of the Credit Agreement
(i) as prescribed herein with respect to the Property, or (ii) as prescribed by
general law, or (iii) as prescribed by the specific statutory consequences now
or hereafter enacted and specified in said UCC, all at Agent’s sole election. 
Grantor and Agent agree that the filing of such financing statement(s) in the
records normally having to do with personal property shall never be construed as
in any way derogating from or impairing this declaration and hereby stated
intention of Grantor and Agent that everything used in connection with the
production of income from the Property and/or adapted for use therein and/or
which is described or reflected in this Instrument, is to the full extent
provided by law, and at all times and for all purposes and in all proceedings
both legal or equitable shall be, regarded as part of the real estate
irrespective of whether (i) any such item is physically attached to the
Improvements, (ii) serial numbers are used for the better identification of
certain items capable of being thus identified in a recital contained herein, or
(iii) any such item is referred to or reflected in any such financing
statement(s) so filed at any time.  Similarly, the mention in any such financing
statement(s) of the rights in and to (1) the proceeds of any fire and/or hazard
insurance policy, or (2) any award in eminent domain proceedings for a taking or
for loss of value, or (3) Grantor’s interest as lessor in any present or future
lease or rights to income growing out of the use and/or occupancy of the
Property, whether pursuant to lease or otherwise, shall never be construed as in
any way altering any of the rights of Agent as determined by this

 

E-11

--------------------------------------------------------------------------------


 

Instrument, subject to the provisions of the Credit Agreement or impugning the
priority of Agent’s lien granted hereby or by any other recorded document, but
such mention in such financing statement(s) is declared to be for the protection
of Agent in the event any court shall at any time hold with respect to the
foregoing (1), (2) or (3), that notice of Agent’s priority of interest to be
effective against a particular class of persons, must be filed in the UCC
records.

 

(b)           Grantor warrants that (i) Grantor’s (that is, “Debtor’s”) correct
legal name (including, without limitation, punctuation and spacing) indicated on
the public record of Grantor’s jurisdiction of organization, identity or
corporate structure, residence or chief executive office and jurisdiction of
organization are as set forth in Subsection 1.10(c) hereof; (ii) Grantor (that
is, “Debtor”) has been using or operating under said name, identity or corporate
structure without change for the time period set forth in Subsection
1.10(c) hereof, and (iii) the location of the tangible Personal Property secured
by this Instrument is upon the Land (except that the books and records related
to the Property may be stored and maintained at another site). Grantor covenants
and agrees that Grantor shall not change any of the matters addressed by clauses
(i) or (iii) of this Subsection 1.10(b) unless it has given Agent thirty (30)
days prior written notice of any such change and Grantor authorizes Agent to
file such additional financing statements or other instruments in such
jurisdictions as Agent may deem necessary or advisable in its sole discretion to
prevent any filed financing statement from becoming misleading or losing its
perfected status.

 

(c)           The information contained in this Subsection 1.10(c) is provided
in order that this Instrument shall comply with the requirements of the Uniform
Commercial Code, as enacted in the State of                               , for
instruments to be filed as financing statements.  The names of the “Debtor” and
the “Secured Party”, the identity or corporate structure, jurisdiction of
organization, organizational number, federal tax identification number, and
residence or chief executive office of “Debtor”, and the time period for which
“Debtor” has been using or operating under said name and identity or corporate
structure without change, are as set forth in Schedule 1 of Exhibit “C” attached
hereto and by this reference made a part hereof; the mailing address of the
“Secured Party” from which information concerning the security interest may be
obtained, and the mailing address of “Debtor”, are as set forth in Schedule 2 of
Exhibit “C” attached hereto; and a statement indicating the types, or describing
the items, of Personal Property secured by this Instrument is set forth
hereinabove.

 

(d)           Exhibit “C” correctly sets forth all names and tradenames that
Grantor has used within the last five years, and also correctly sets forth the
locations of all of the chief executive offices of Grantor over the last five
years.

 

(e)           The Grantor hereby covenants and agrees that:

 

(1)           Grantor shall not merge or consolidate into, or transfer any of
the Property to, any other person or entity except as permitted under the Credit
Agreement.

 

(2)           Grantor shall, at any time and from time to time, take such steps
as Agent may reasonably request for Agent (A) to use commercially reasonable
efforts to obtain an acknowledgment, in form and substance reasonably
satisfactory to Agent, of any bailee having possession of any of the Property,
stating that the bailee holds possession of such Property on

 

E-12

--------------------------------------------------------------------------------


 

behalf of Agent, (B) to obtain “control” of any investment property,
letter-of-credit rights, or electronic chattel paper (as such terms are defined
by the UCC with corresponding provisions thereof defining what constitutes
“control” for such items of collateral), with any agreements establishing
control to be in form and substance reasonably satisfactory to Agent, and
(C) otherwise to insure the continued perfection and priority of the Agent’s
security interest in any of the Property and of the preservation of its rights
therein.  If Grantor shall at any time, acquire a “commercial tort claim” (as
such term is defined in the UCC) with respect to the Property or any portion
thereof, Grantor shall promptly notify Agent thereof in writing, providing a
reasonable description and summary thereof, and shall execute a supplement to
this Instrument in form and substance acceptable to Agent granting a security
interest in such commercial tort claim to Agent.

 

(3)           Grantor hereby authorizes Agent, its counsel or its
representative, at any time and from time to time, to file financing statements,
amendments and continuations that describe or relate to the Property or any
portion thereof in such jurisdictions as Agent may deem necessary or desirable
in order to perfect the security interests granted by Grantor under this
Instrument or any other Loan Document, and such financing statements may
contain, among other items as Agent may deem advisable to include therein, the
federal tax identification number of Grantor.

 

(4)           Grantor shall not license, lease, sell or otherwise transfer any
of the general intangibles to any third party during the term of this Instrument
and the Credit Agreement without the prior written consent of the Agent (which
consent may be withheld in the Agent’s sole discretion); and the Grantor will
continue to use all trademarks, service marks and trade names in a consistent
manner and shall take all commercially reasonable steps to properly maintain any
formal registrations on the general intangibles that are material to the value
or operation of the Property, and to defend and enforce them, for the term of
this Instrument and the Credit Agreement.

 

1.11         Further Assurances; After-Acquired Property.  At any time and from
time to time, upon request by Agent, Grantor will make, execute and deliver or
cause to be made, executed and delivered, to Agent and, where appropriate, cause
to be recorded and/or filed and from time to time thereafter to be rerecorded
and/or refiled at such time and in such offices and places as shall reasonably
be deemed desirable by Agent, any and all such other and further deeds of trust,
security agreements, financing statements, notice filings, continuation
statements, instruments of further assurance, certificates and other documents
as may, in the reasonable opinion of Agent, be necessary or desirable in order
to effectuate, complete, or perfect, or to continue and preserve (a) the
obligation of Grantor under the Guaranty, this Instrument and the other Loan
Documents and (b) this Instrument as a first and prior lien upon and security
interest in and to all of the Property, whether now owned or hereafter acquired
by Grantor. Upon any failure by Grantor so to do, Agent may make, execute,
record, file, re-record and/or refile any and all such deeds of trust, security
agreements, financing statements, continuation statements, instruments,
certificates, and documents for and in the name of Grantor and Grantor hereby
irrevocably appoints Agent the agent and attorney-in-fact of Grantor so to do.
The lien hereof will automatically attach, without further act, to all after
acquired property attached to and/or used in the operation of the Property or
any part thereof.

 

E-13

--------------------------------------------------------------------------------


 

1.12         Expenses.  Grantor will pay or reimburse Agent, upon demand
therefor, for all reasonable attorney’s fees, costs and expenses incurred by
Agent in any suit, action, legal proceeding or dispute of any kind in which
Lenders or Agent is made a party or appears as party plaintiff or defendant,
affecting or arising in connection with the Secured Obligations secured hereby,
this Instrument or the interest created herein, or the Property, including, but
not limited to, the exercise of the power of sale contained in this Instrument,
any condemnation action involving the Property or any action to protect the
security hereof; and any such amounts paid by Lenders or Agent shall be added to
the Secured Obligations secured by the lien of this Instrument.

 

1.13         Subrogation.  Agent shall be subrogated to the claims and liens of
all parties whose claims or liens are discharged or paid with the proceeds of
the Secured Obligations secured hereby.

 

1.14         Limit of Validity.  If from any circumstances whatsoever
fulfillment of any provision of this Instrument, the Guaranty, the Credit
Agreement, the Notes or any other Loan Document, at the time performance of such
provision shall be due, shall be subject to the defense of usury or otherwise
transcend or violate applicable law concerning interest or other charges, then
ipso facto the obligation to be fulfilled shall be reduced to the limit, so that
in no event shall any exaction be possible under this Instrument, the Guaranty,
the Notes, the Credit Agreement or any other Loan Document be subject to the
defense of usury or otherwise transcend or violate applicable law concerning
interest or other charges that is in excess of the current limit, but such
obligation shall be fulfilled to the maximum limit permitted.  The provisions of
this Section 1.14 shall control every other provision of this Instrument, the
Guaranty, the Notes, the Credit Agreement or any other Loan Document.

 

1.15         Conveyance of Property.  Grantor hereby acknowledges to Agent that
(a) the identity and expertise of Grantor was and continues to be a material
circumstance upon which Agent has relied in connection with, and which
constitute valuable consideration to Agent for, the extending to Borrower of the
loans and other extensions of credit evidenced by the Notes and Credit
Agreement, and (b) any change in such identity or expertise could materially
impair or jeopardize the security for the payment of the Secured Obligations
granted to Agent by this Instrument. Grantor therefore covenants and agrees with
Agent, as part of the consideration for the extending to Grantor of the loans
evidenced by the Notes, that Grantor shall not convey, transfer, assign, further
encumber or pledge any or all of its interest in the Property except as
permitted under the Credit Agreement.

 

ARTICLE 2

 

2.01         Events of Default.  The terms “Default” and “Event of Default” as
used herein shall have the following meanings:

 

“Default” shall mean any event which, with the giving of notice or the lapse of
time, or both, would become an Event of Default.

 

E-14

--------------------------------------------------------------------------------


 

“Event of Default” shall mean (a) any default in the payment of the obligations
of Grantor hereunder or of Borrower or any other Guarantor under any of the
other Loan Documents when the same shall become due and payable which is not
cured within any grace or notice and cure period provided in the Credit
Agreement or such other Loan Documents, if any, subject to any limitations in
the Credit Agreement on the right of Grantor, Borrower or any other Guarantor to
receive notices of default, or (b) any default in the performance of any other
obligations of Grantor hereunder which is not cured within any grace or cure
period provided in the Credit Agreement (it being acknowledged by Grantor that
no such cure period is provided with respect to a failure to maintain insurance
as required in Section 1.05, any default under Section 1.08, any default under
Section 1.15, or any default excluded from any provision for a grace period or
cure of defaults contained in the Credit Agreement, the Security Documents (as
defined in the Credit Agreement) or any other agreement evidencing or securing
the Secured Obligations), or (c) any representation or warranty of Grantor
hereunder proving to be false or incorrect in any material respect upon the date
when made or deemed to have been repeated, or (d) any default in the performance
of the obligations of Grantor or Borrower or any other Person under any of the
Security Documents beyond the expiration of any applicable notice and cure
period, (e) the occurrence of any “Event of Default” under the Credit Agreement
or any other Loan Document, (f) any amendment to or termination of a financing
statement naming Grantor as debtor and Agent as secured party, or any correction
statement with respect thereto, is filed in any jurisdiction by, or caused by,
or at the instance of Grantor or by, or caused by, or at the instance of any
principal, member, general partner or officer of Grantor (collectively, “Grantor
Party”) without the prior written consent of Agent; or (g) in the event that any
amendment to or termination of a financing statement naming Grantor as debtor
and Agent as secured party, or any correction statement with respect thereto, is
filed in any jurisdiction by any party other than a Grantor Party or Agent or
Agent’s counsel without the prior written consent of Agent, failure by Grantor,
within fifteen (15) days after notice to Grantor thereof (or such longer period
as Agent may agree to in writing) (i) to deliver to Agent UCC financing
statement searches of the appropriate jurisdiction(s) or other evidence
reasonably satisfactory to Agent that no other liens or security interests
(except for such, if any, as constitute Permitted Encumbrances hereunder) have
been filed against any of the Property,  (ii) to authorize, and execute any
documents reasonably requested by Agent to evidence authorization of, the filing
of any new financing statements, amendments or acknowledgements with respect to
the affected financing statement deemed necessary by Agent to restore Agent’s
lien priority, and (iii) to execute any acknowledgement or other document
reasonably requested by Agent to acknowledge and evidence the termination or
nullification of such unauthorized amendment, termination or correction
statement.

 

2.02         Acceleration of Maturity.  If an Event of Default shall have
occurred and be continuing, then the entire Secured Obligations secured hereby
shall, at the option of Agent and as permitted by the terms of the Credit
Agreement, immediately become due and payable without notice or demand except as
required by law, time being of the essence of this Instrument.

 

E-15

--------------------------------------------------------------------------------


 

2.03         Right to Enter and Take Possession.

 

(a)           If an Event of Default shall have occurred and be continuing,
Grantor, upon demand of Agent, shall forthwith surrender to Agent the actual
possession of the Property, and if and to the extent permitted by law, Agent
itself, or by such officers or agents as it may appoint, may enter and take
possession of all the Property (or such portion or portions as Agent may select)
without the appointment of a receiver, or an application therefor, and may
exclude Grantor and its agents and employees wholly therefrom, and may have
joint access with Grantor to the books, papers and accounts of Grantor.

 

(b)           If Grantor shall for any reason fail to surrender or deliver the
Property or any part thereof after such demand by Agent, Agent may obtain a
judgment or decree conferring upon Agent the right to immediate possession or
requiring Grantor to deliver immediate possession of the Property to Agent.
Grantor will pay to Agent, upon demand, all expenses of obtaining such judgment
or decree, including reasonable compensation to Agent, its attorneys and agents;
and all such expenses and compensation shall, until paid, be secured by the lien
of this Instrument.

 

(c)           Upon every such entering upon or taking of possession, Agent may
hold, store, use, operate, manage and control the Property and conduct the
business thereof and, from time to time, (i) make all necessary and proper
maintenance, repairs, renewals, replacements, additions, betterments and
improvements thereto and thereon and purchase or otherwise acquire additional
fixtures, personalty and other property; (ii) insure or keep the Property
insured; (iii) lease, manage and operate the Property and exercise all the
rights and powers of Grantor to the same extent as Grantor could in its own name
or otherwise with respect to the same; and (iv) enter into any and all
agreements with respect to the exercise by others of any of the powers herein
granted Agent, all as Agent from time to time may determine to be in its best
interest. Agent may collect and receive all the rents, issues, profits and
revenues from the Property, including those past due as well as those accruing
thereafter, and, after deducting (1) all expenses of taking, holding, managing
and operating the Property (including compensation for the services of all
persons employed for such purposes); (2) the cost of all such maintenance,
repairs, renewals, replacements, additions, betterments, improvements, purchases
and acquisitions; (3) the cost of such insurance; (4) such taxes, assessments
and other similar charges as Agent may at its option pay; (5) other proper
charges upon the Property or any part thereof; and (6) the reasonable
compensation, expenses and disbursements of the attorneys and agents of Agent,
Agent shall apply the remainder of the monies and proceeds so received by Agent
in accordance with Section 12.5 of the Credit Agreement.  Agent shall have no
obligation to discharge any duties of a landlord to any tenant or to incur any
liability as a result of any exercise by Agent of any rights under this
Instrument or otherwise.  Agent shall not be liable for any failure to collect
rents, issues, profits and revenues from the Property, nor shall Agent be liable
to account for any such rents, issues, profits or revenues unless actually
received by Agent.

 

(d)           Whenever all that is due upon the Secured Obligations and under
any of the terms, covenants, conditions and agreements of this Instrument shall
have been paid, the Lenders have no obligation to make further Loans and the
Issuing Lender has no further obligation to issue Letters of Credit, and all
Events of Default cured, Agent shall surrender possession of the Property to
Grantor, its successors or assigns.  The same right of taking

 

E-16

--------------------------------------------------------------------------------


 

possession, however, shall exist if any subsequent Event of Default shall occur
and be continuing.

 

2.04         Performance by Agent.  If there shall be a Default or Event of
Default in the payment, performance or observance of any term, covenant or
condition of this Instrument, Agent may, so long as such Default or Event of
Default continues, at its option, pay, perform or observe the same, and all
payments made or costs or expenses incurred by Agent in connection therewith,
shall be secured hereby and shall be, upon demand, immediately repaid by Grantor
to Agent with interest thereon at the Default Rate.  Agent shall be the sole
judge of the necessity for any such actions and of the amounts to be paid. Agent
is hereby empowered to enter and to authorize others to enter upon the Land or
any part thereof for the purpose of performing or observing any such defaulted
term, covenant or condition without thereby becoming liable to Grantor or any
person in possession holding under Grantor.

 

2.05         Receiver.  If an Event of Default shall have occurred and be
continuing, Agent, upon application to a court of competent jurisdiction, shall
be entitled as a matter of strict right without regard to the occupancy or value
of any security for the Secured Obligations secured hereby or the solvency of
any party bound for its payment, to the appointment of a receiver to take
possession of and to operate the Property (or such portion or portions as Agent
may select) and to collect and apply the rents, issues, profits and revenues
thereof.  The receiver shall have all of the rights and powers permitted under
the laws of the State of                                   .  Grantor will pay
to Agent upon demand all reasonable expenses, including receiver’s fees,
attorney’s fees, costs and agent’s compensation, incurred pursuant to the
provisions of this Section 2.05, and all such expenses shall be secured by this
Instrument.

 

2.06         Enforcement.

 

(a)           If an Event of Default shall have occurred and be continuing,
Agent, at its option, may effect the foreclosure of this Instrument by selling
the Property (or such portion or portions thereof as the Agent may select) at
public auction at such time and place and upon such terms and conditions as may
be required or permitted by applicable law, after having first advertised the
time, place and terms of sale in the manner and to the extent required by
applicable law.  At any foreclosure sale, such portion of the Property as is
offered for sale may, at the Agent’s option, be offered for sale for one total
price, and the proceeds of such sale accounted for in one account without
distinction between the items of security or without assigning to them any
proportion of such proceeds, the Grantor hereby waiving the application of any
doctrine of marshalling.

 

(b)           If an Event of Default shall have occurred and be continuing,
Agent may, in addition to and not in abrogation of the rights covered under
subparagraph (a) of this Section 2.06, either with or without entry or taking
possession as herein provided or otherwise, proceed by a suit or suits in law or
in equity or by any other appropriate proceeding or remedy (i) to enforce
payment of the Secured Obligations or the performance of any term, covenant,
condition or agreement of this Instrument or any other right, and (ii) to pursue
any other remedy available to it, all as Agent shall determine most effectual
for such purposes.

 

E-17

--------------------------------------------------------------------------------


 

2.07         Purchase by Agent.  Upon any foreclosure sale, Agent, on behalf of
the Lenders, may bid for and purchase the Property and shall be entitled to
apply all or any part of the Secured Obligations secured hereby as a credit to
the purchase price.

 

2.08         Application of Proceeds of Sale.  The proceeds received by Agent as
a result of the foreclosure sale of the Property or the exercise of any other
rights or remedies hereunder shall be applied in the manner provided for in
Section 12.5 of the Credit Agreement.

 

2.09         Grantor as Tenant Holding Over.  In the event of any such
foreclosure sale by Agent, Grantor shall be deemed a tenant holding over and
shall forthwith deliver possession to the purchaser or purchasers at such sale
or be summarily dispossessed according to provisions of law applicable to
tenants holding over.

 

2.10         Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws.  Grantor agrees, to the full extent permitted by law, that in case of a
Default or Event of Default, neither Grantor nor anyone claiming through or
under it shall or will set up, claim or seek to take advantage of any
appraisement, valuation, stay, extension, homestead, exemption or redemption
laws now or hereafter in force, in order to prevent or hinder the enforcement or
foreclosure of this Instrument, or the absolute sale of the Property, or the
final and absolute putting into possession thereof, immediately after such sale,
of the purchasers thereat, and Grantor, for itself and all who may at any time
claim through or under it, hereby waives to the full extent that it may lawfully
so do, the benefit of all such laws, and any and all right to have the assets
comprised in the security intended to be created hereby marshaled upon any
foreclosure of the lien hereof.

 

2.11         Waiver of Homestead.  Grantor hereby waives and renounces all
homestead and exemption rights provided for by the Constitution and the laws of
the United States and of any state, in and to the Property as against the
collection of the Secured Obligations, or any part hereof.

 

2.12         Leases; Licensees.  Agent, at its option, is authorized to
foreclose this Instrument subject to the rights of any tenants and licensees of
the Property, and the failure to make any such tenants or licensees parties to
any such foreclosure proceedings and to foreclose their rights will not be, nor
be asserted by Grantor to be a defense to any proceedings instituted by Agent to
collect the sums secured hereby.

 

2.13         Discontinuance of Proceedings and Restoration of the Parties.  In
case Agent shall have proceeded to enforce any right, power or remedy under this
Instrument by foreclosure, entry or otherwise, and such proceedings shall have
been discontinued or abandoned for any reason, or shall have been determined
adversely to Agent, then and in every such case Grantor and Agent shall be
restored to their former positions and rights hereunder, and all rights, powers
and remedies of Agent shall continue as if no such proceeding had been taken.

 

2.14         Remedies Cumulative.  No right, power or remedy conferred upon or
reserved to Agent by this Instrument is intended to be exclusive of any other
right, power or remedy, but each and every such right, power and remedy shall be
cumulative and concurrent and may be

 

E-18

--------------------------------------------------------------------------------


 

exercised against Grantor as Agent may select and shall be in addition to any
other right, power and remedy given hereunder or now or hereafter existing at
law or in equity or by statute.

 

2.15         Waiver.

 

(a)           No delay or omission of Agent or of any Lender to exercise any
right, power or remedy accruing upon any Default or Event of Default shall
exhaust or impair any such right, power or remedy or shall be construed to be a
waiver of any such Default or Event of Default, or acquiescence therein; and
every right, power and remedy given by this Instrument to Agent may be exercised
from time to time and as often as may be deemed expedient by Agent.  No consent
or waiver, expressed or implied, by Agent to or of any Default or Event of
Default by Grantor in the performance of the obligations thereof hereunder shall
be deemed or construed to be a consent or waiver to or of any other Default or
Event of Default in the performance of the same or any other obligations of
Grantor hereunder.  Failure on the part of Lenders to complain of any act or
failure to act or to declare a Default or Event of Default, irrespective of how
long such failure continues, shall not constitute a waiver by any Lender of its
rights hereunder or impair any rights, powers or remedies consequent on any
Default or Event of Default by Grantor.

 

(b)           If Lenders or Agent on behalf of the Lenders, (i) grant
forbearance or an extension of time for the payment of any sums secured hereby;
(ii) take other or additional security for the payment of any sums secured
hereby; (iii) waive or do not exercise any right granted herein or in the Notes,
the Credit Agreement or any other Loan Document; (iv) release any part of the
Property from the lien of this Instrument or otherwise change any of the terms,
covenants, conditions or agreements of the Notes, this Instrument or any other
Loan Document; (v) consent to the filing of any map, plat or replat affecting
the Property; (vi) consent to the granting of any easement or other right
affecting the Property; or (vii) make or consent to any agreement subordinating
the lien hereof, any such act or omission shall not release, discharge, modify,
change or affect the original liability under the Notes, the Credit Agreement,
the Guaranty, this Instrument or any other obligation of Grantor, or any
subsequent purchaser of the Property or any part thereof, or any maker,
co-signer, endorser, surety or guarantor; nor shall any such act or omission
preclude Agent from exercising any right, power or privilege herein granted or
intended to be granted in the event of any Default then made or of any
subsequent Default; nor, except as otherwise expressly provided in an instrument
or instruments executed by Agent, shall the lien of this Instrument be altered
thereby.  In the event of the sale or transfer by operation of law or otherwise
of all or any part of the Property, Agent, without notice, is hereby authorized
and empowered to deal with any such vendee or transferee with reference to the
Property or the Secured Obligations secured hereby, or with reference to any of
the terms, covenants, conditions or agreements hereof, as fully and to the same
extent as it might deal with the original parties hereto and without in any way
releasing or discharging any liabilities, obligations or undertakings.

 

2.16         Suits to Protect the Property.  Agent shall have power (a) to
institute and maintain such suits and proceedings as it may deem expedient to
prevent any impairment of the Property by any acts which may be unlawful or in
violation of this Instrument, (b) to preserve or protect its interest in the
Property and in the rents, issues, profits and revenues arising therefrom, and
(c) to restrain the enforcement of or compliance with any legislation or other
governmental enactment, rule or order that may be unconstitutional or otherwise
invalid, if the enforcement of

 

E-19

--------------------------------------------------------------------------------


 

or compliance with such enactment, rule or order would impair the security
hereunder or be prejudicial to the interest of Lenders.

 

2.17         Agent May File Proofs of Claim.  In the case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceedings affecting Grantor, its creditors or its property, Agent, to
the extent permitted by law, shall be entitled to file such proofs of claim and
other documents as may be necessary or advisable in order to have the claims of
Agent allowed in such proceedings for the entire amount due and payable by
Grantor under this Instrument at the date of the institution of such proceedings
and for any additional amount which may become due and payable by Grantor
hereunder after such date.

 

2.18         WAIVER OF GRANTOR’S RIGHTS.  BY EXECUTION OF THIS INSTRUMENT,
GRANTOR EXPRESSLY: (A) ACKNOWLEDGES THE RIGHT OF AGENT AND/OR LENDERS TO
ACCELERATE THE SECURED OBLIGATIONS AND, TO THE EXTENT PERMITTED BY LAW, THE
POWER OF AGENT TO SELL THE PROPERTY BY NONJUDICIAL FORECLOSURE UPON DEFAULT BY
GRANTOR WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY NOTICE OTHER THAN SUCH
NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE PROVISIONS OF
THIS INSTRUMENT OR BY LAW; (B) TO THE FULL EXTENT PERMITTED BY LAW, WAIVES ANY
AND ALL RIGHTS WHICH GRANTOR MAY HAVE UNDER THE CONSTITUTION OF THE UNITED
STATES (INCLUDING, WITHOUT LIMITATION, THE FIFTH AND FOURTEENTH AMENDMENTS
THEREOF), THE VARIOUS PROVISIONS OF THE CONSTITUTIONS FOR THE SEVERAL STATES, OR
BY REASON OF ANY OTHER APPLICABLE LAW, TO NOTICE AND TO JUDICIAL HEARING PRIOR
TO THE EXERCISE BY AGENT OF ANY RIGHT OR REMEDY HEREIN PROVIDED TO AGENT, EXCEPT
SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE PROVIDED IN THIS
INSTRUMENT OR BY APPLICABLE LAW; (C) ACKNOWLEDGES THAT GRANTOR HAS READ THIS
INSTRUMENT AND THE OTHER LOAN DOCUMENTS AND ANY AND ALL QUESTIONS REGARDING THE
LEGAL EFFECT OF THIS INSTRUMENT AND THE OTHER LOAN DOCUMENTS AND THEIR
PROVISIONS HAVE BEEN EXPLAINED FULLY TO GRANTOR AND GRANTOR HAS CONSULTED WITH
COUNSEL OF GRANTOR’S CHOICE PRIOR TO EXECUTING THIS INSTRUMENT; AND (D)
ACKNOWLEDGES THAT ALL WAIVERS OF THE AFORESAID RIGHTS OF GRANTOR HAVE BEEN MADE
KNOWINGLY, INTENTIONALLY AND WILLINGLY BY GRANTOR AS PART OF A BARGAINED FOR
LOAN TRANSACTION.

 

2.19         Claims Against Agent and Lenders.  No action at law or in equity
shall be commenced, or allegation made, or defense raised, by Grantor against
Agent or the Lenders for any claim under or related to this Instrument, the
Notes, the Credit Agreement, the Guaranty or any other instrument, document,
transfer, conveyance, assignment or loan agreement given by Grantor with respect
to the Secured Obligations secured hereby, or related to the conduct of the
parties thereunder, unless written notice of such claim, expressly setting forth
the particulars of the claim alleged by Grantor, shall have been given to Agent
within sixty (60) days from and after the initial awareness of Grantor of the
event, omission or circumstances forming the basis of Grantor for such claim. 
Any  failure by Grantor to timely provide such written notice to Agent shall
constitute a waiver by Grantor of such claim.

 

E-20

--------------------------------------------------------------------------------


 

2.20         [Intentionally Omitted].

 

2.21         Indemnification; Subrogation; Waiver of Offset.

 

(a)           Grantor shall indemnify, defend and hold Agent and the Lenders
harmless for, from and against any and all liability, obligations, losses,
damages, penalties, claims, actions, suits, costs and expenses (including
Agent’s reasonable attorneys’ fees, together with reasonable appellate counsel
fees, if any) of whatever kind or nature which may be asserted against, imposed
on or incurred by Agent or the Lenders in connection with the Secured
Obligations, this Instrument, the Property, or any part thereof, or the exercise
by Agent of any rights or remedies granted to it under this Instrument;
provided, however, that nothing herein shall be construed to obligate Grantor to
indemnify, defend and hold harmless Agent or the Lenders for, from and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, suits, costs and expenses asserted against, imposed on or incurred by
Agent or a Lender by reason of such Person’s willful misconduct or gross
negligence if a judgment is entered against Agent or a Lender by a court of
competent jurisdiction after the expiration of all applicable appeal periods.

 

(b)           If Agent or a Lender is made a party defendant to any litigation
or any claim is threatened or brought against Agent or a Lender concerning the
Secured Obligations, this Instrument, the Property, or any part thereof, or any
interest therein, or the construction, maintenance, operation or occupancy or
use thereof, then Grantor shall indemnify, defend and hold such Person harmless
for, from and against all liability by reason of said litigation or claims,
including reasonable attorneys’ fees (together with reasonable appellate counsel
fees, if any) and expenses incurred by such Person in any such litigation or
claim, whether or not any such litigation or claim is prosecuted to judgment;
provided, however, that nothing in this Section 2.21(b) shall be construed to
obligate Grantor to indemnify, defend and hold harmless Agent or a Lender for,
from and against any and all liabilities or claims imposed on or incurred by
such Person by reason of such Person’s willful misconduct or gross negligence if
a judgment is entered against such Person by a court of competent jurisdiction
after expiration of all applicable appeal periods.  If Agent commences an action
against Grantor to enforce any of the terms hereof or to prosecute any breach by
Grantor of any of the terms hereof or to recover any sum secured hereby, Grantor
shall pay to Agent its reasonable attorneys’ fees (together with reasonable
appellate counsel, fees, if any) and expenses.  The right to such attorneys’
fees (together with reasonable appellate counsel fees, if any) and expenses
shall be deemed to have accrued on the commencement of such action, and shall be
enforceable whether or not such action is prosecuted to judgment.  If Grantor
breaches any term of this Instrument, Agent may engage the services of an
attorney or attorneys to protect its rights hereunder, and in the event of such
engagement following any breach by Grantor, Grantor shall pay Agent reasonable
attorneys’ fees (together with reasonable appellate counsel fees, if any) and
expenses incurred by Agent, whether or not an action is actually commenced
against Grantor by reason of such breach.  All references to “attorneys” in this
Subsection and elsewhere in this Instrument shall include without limitation any
attorney or law firm engaged by Agent and Agent’s in-house counsel, and all
references to “fees and expenses” in this Subsection and elsewhere in this
Instrument shall include without limitation any fees of such attorney or law
firm and any allocation charges and allocation costs of Agent’s in-house
counsel.

 

E-21

--------------------------------------------------------------------------------


 

(c)           A waiver of subrogation shall be obtained by Grantor from its
insurance carrier and, consequently, Grantor waives any and all right to claim
or recover against Agent, the Lenders and each of its officers, employees,
agents and representatives, for loss of or damage to Grantor, the Property,
Grantor’s property or the property of others under Grantor’s control from any
cause insured against or required to be insured against by the provisions of
this Instrument.

 

(d)           ALL SUMS PAYABLE BY GRANTOR HEREUNDER SHALL BE PAID WITHOUT NOTICE
(EXCEPT AS MAY OTHERWISE BE PROVIDED HEREIN), DEMAND, COUNTERCLAIM, SETOFF,
DEDUCTION OR DEFENSE AND WITHOUT ABATEMENT, SUSPENSION, DEFERMENT, DIMINUTION OR
REDUCTION, AND THE SECURED OBLIGATIONS AND LIABILITIES OF GRANTOR HEREUNDER
SHALL IN NO WAY BE RELEASED, DISCHARGED OR OTHERWISE AFFECTED BY REASON OF: (I)
ANY DAMAGE TO OR DESTRUCTION OF OR ANY CONDEMNATION OR SIMILAR TAKING OF THE
PROPERTY OR ANY PART THEREOF; (II) ANY RESTRICTION OR PREVENTION OF OR
INTERFERENCE WITH ANY USE OF THE PROPERTY OR ANY PART THEREOF; (III) ANY TITLE
DEFECT OR ENCUMBRANCE OR ANY EVICTION FROM THE LAND OR THE IMPROVEMENTS ON THE
LAND OR ANY PART THEREOF BY TITLE PARAMOUNT OR OTHERWISE; (IV) ANY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, COMPOSITION, ADJUSTMENT, DISSOLUTION, LIQUIDATION,
OR OTHER LIKE PROCEEDING RELATING TO AGENT OR THE LENDERS, OR ANY ACTION TAKEN
WITH RESPECT TO THIS INSTRUMENT BY AGENT OR BY ANY RECEIVER OF AGENT, OR BY ANY
COURT, IN SUCH PROCEEDING; (V) ANY CLAIM WHICH GRANTOR HAS, OR MIGHT HAVE,
AGAINST AGENT OR THE LENDERS; (VI) ANY DEFAULT OR FAILURE ON THE PART OF AGENT
OR THE LENDERS TO PERFORM OR COMPLY WITH ANY OF THE TERMS HEREOF OR OF ANY OTHER
AGREEMENT WITH GRANTOR; OR (VII) ANY OTHER OCCURRENCE WHATSOEVER, WHETHER
SIMILAR OR DISSIMILAR TO THE FOREGOING, WHETHER OR NOT GRANTOR SHALL HAVE NOTICE
OR KNOWLEDGE OF ANY OF THE FOREGOING.  GRANTOR WAIVES ALL RIGHTS NOW OR
HEREAFTER CONFERRED BY STATUTE OR OTHERWISE TO ANY ABATEMENT, SUSPENSION,
DEFERMENT, DIMINUTION, OR REDUCTION OF ANY SUM SECURED HEREBY AND PAYABLE BY
GRANTOR.

 

2.22         Revolving Credit/Future Advance.  This Instrument secures Secured
Obligations which may provide for a variable rate of interest as well as
revolving credit advances and other future advances, whether such advances are
obligatory or otherwise.  Advances under the Notes are subject to the terms and
provisions of the Credit Agreement and the other Security Documents. Grantor
acknowledges that the Secured Obligations may increase or decrease from time to
time and that if the outstanding balance of the Secured Obligations is ever
repaid to zero the security title and security interest created by this
Instrument shall not be deemed released or extinguished by operation of law or
implied intent of the parties.  This Instrument shall remain in full force and
effect as to any further advances under the Credit Agreement made after any such
zero balance until the Secured Obligations are paid in full, all agreements to
make further advances or issue letters of credit have been terminated and this
Instrument has been canceled of record.  Grantor waives the operation of any
applicable statutes, case law or regulation having a contrary effect.

 

E-22

--------------------------------------------------------------------------------


 

2.23         Rejection of Leases.  In the event a tenant under any Lease should
be the subject of any proceeding under the Federal Bankruptcy Act (Title 11
U.S.C.) or any other federal, state, or local statute which provides for the
possible termination or rejection of the Leases assigned hereby, the Grantor
covenants and agrees that if any Lease that covers 25,000 square feet or more of
the Property (a “Major Lease”) is so rejected, no settlement for damages shall
be made without prior written consent of the Agent, and any check in payment of
damages in respect of such Major Lease for rejection of any Major Lease will be
made payable both to the Grantor and Agent.  The Grantor hereby assigns any such
payment to the Agent and further covenants and agrees that upon the request of
the Agent, it will duly endorse to the order of the Agent any check, the
proceeds of which will be applied to whatever portion of the indebtedness
secured hereby and by the Security Documents which the Agent may elect.

 

2.24         Covenant to Perform under Leases.  Grantor covenants with Agent
that Grantor (a) shall observe and perform all the obligations imposed upon the
lessor under the Leases and, subject to Section 7.13 of the Credit Agreement,
shall not do or permit to be done anything to impair the value of the Leases as
security for the Secured Obligations; (b) shall use commercially reasonable
efforts to enforce the performance and observance of the obligations of the
other parties to the Leases to be performed thereunder consistent with the
provisions of the Credit Agreement; (c) will appear in and defend any action
arising out of, or in any manner connected with, any of the Leases, or the
obligations or liabilities of Grantor as the landlord, lessor or licensor
thereof, or any tenant, lessee, licensee or any guarantor thereunder; (d) shall
not collect any Revenues more than one (1) month in advance; (e) shall not
execute any other assignment of lessor’s interest in the Leases or the Revenues;
(f) shall execute and deliver at the request of Agent all such further
assurances, confirmations or assignments in connection with the Property as
Agent shall from time to time reasonably require; and (g) shall deliver to Agent
executed copies of all Leases required to be delivered to Agent pursuant to the
terms of the Credit Agreement.

 

ARTICLE 3

 

3.01         Successors and Assigns.  This Instrument shall inure to the benefit
of and be binding upon Grantor and Agent and their respective heirs, executors,
legal representatives, successors and assigns.  Whenever a reference is made in
this Instrument to Grantor or Agent such reference shall be deemed to include a
reference to the heirs, executors, legal representatives, successors and assigns
of Grantor or Agent.

 

3.02         Terminology.  All personal pronouns used in this Instrument whether
used in the masculine, feminine or neuter gender, shall include all other
genders; the singular shall include the plural, and vice versa.  Titles and
Articles are for convenience only and neither limit nor amplify the provisions
of this Instrument itself, and all references herein to Articles, Sections or
subsections thereof, shall refer to the corresponding Articles, Sections or
subsections thereof, of this Instrument unless specific reference is made to
such Articles, Sections or subsections thereof of another document or
instrument.

 

E-23

--------------------------------------------------------------------------------


 

3.03                           Severability.  If any provision of this
Instrument or the application thereof to any person or circumstance shall be
invalid or unenforceable to any extent, the remainder of this Instrument and the
application of such provisions to other persons or circumstances shall not be
affected thereby and shall be enforced to the greatest extent permitted by law.

 

3.04                           Notices.  Except as otherwise provided herein,
any notice or other communication required hereunder shall be in writing, and
shall be deemed to have been validly served, given or delivered if given and
delivered as provided in the Guaranty if given to Grantor or as provided in the
Credit Agreement if given to Agent.

 

3.05                           Conflict with Credit Agreement Provisions. 
Grantor hereby acknowledges and agrees that, in the event of any conflict
between the terms hereof and the terms of the Credit Agreement, the terms of the
Credit Agreement shall control.

 

3.06                           Assignment.  This Instrument is assignable by
Agent, and any assignment hereof by Agent shall operate to vest in the assignee
all rights and powers herein conferred upon and granted to Agent.

 

3.07                           Time of the Essence.  Time is of the essence with
respect to each and every covenant, agreement and obligation of Grantor under
this Instrument, and any and all other Loan Documents to which Grantor is a
party.

 

3.08                           Grantor.  Unless the context clearly indicates
otherwise, as used in this Instrument, “Grantor” means the grantors named in
recitals hereof or any of them.  The obligations of Grantor hereunder shall be
joint and several.  If any Grantor, or any signatory who signs on behalf of any
Grantor, is a corporation, partnership or other legal entity, Grantor represents
and warrants to Agent that this instrument is executed, acknowledged and
delivered by Grantor’s duly authorized representatives.

 

3.09                           No Waiver of Remedies.  Agent may resort to any
remedies and the security given by the Guaranty, this Instrument or the other
Loan Documents in whole or in part, and in such portions and in such order as
determined by Agent’s sole discretion.  No such action shall in any way be
considered a waiver of any rights, benefits or remedies evidenced or provided by
the Guaranty, this Instrument or any of the other Loan Documents.  The failure
of Agent to exercise any right, remedy or option provided in the Guaranty, this
Instrument or any of the other Loan Documents shall not be deemed a waiver of
such right, remedy or option or of any covenant or obligation secured by the
Guaranty, this Instrument or the other Loan Documents.  No acceptance by Agent
of any payment after the occurrence of any Event of Default and no payment by
Agent of any obligation for which Grantor is liable hereunder shall be deemed to
waive or cure any Event of Default with respect to Grantor’s liability to pay
such obligation.  No sale of all or any portion of the Property, no forbearance
on the part of Agent, and no extension of time for the payment of the whole or
any portion of the Secured Obligations or any other indulgence given by Agent to
Grantor, shall operate to release or in any manner affect the interest of Agent
or any Lender in the remaining Property or the liability of Grantor to pay the
Secured Obligations or the liability of Grantor under the Guaranty.  No waiver
by Agent shall be effective unless it is in writing and then only to the extent
specifically stated.  All costs and expenses of Agent and Lenders in exercising
their rights and remedies under this Instrument

 

E-24

--------------------------------------------------------------------------------


 

(including reasonable attorneys’ fees and disbursements to the extent permitted
by law), shall be paid by Grantor immediately upon notice from Agent, and such
costs and expenses shall constitute a portion of the Secured Obligations and
shall be secured by this Instrument.  The interests and rights of Agent or any
Lender under the Guaranty, this Instrument or in any of the other Loan Documents
shall not be impaired by any indulgence, including (i) any renewal, extension or
modification which Agent or any Lender may grant with respect to any of the
Secured Obligations, (ii) any surrender, compromise, release, renewal,
extension, exchange or substitution which Agent or any Lender may grant with
respect to the Property or any portion thereof; or (iii) any release or
indulgence granted to any maker, endorser, guarantor or surety of any of the
Secured Obligations.

 

3.10                           Place of Payment; Forum; Waiver of Jury Trial. 
All Secured Obligations which may be owing hereunder at any time by Borrower or
Grantor shall be payable at the place designated in the Credit Agreement (or if
no such designation is made, at the address of Agent indicated at the end of
this Instrument).  Grantor hereby irrevocably submits generally and
unconditionally for itself and in respect of its property to the non-exclusive
jurisdiction of any state court, or any United States federal court, sitting in
the county in which the Secured Obligations are payable, and to the
non-exclusive jurisdiction of any state court or any United States federal court
sitting in the state in which any of the Property is located, over any suit,
action or proceeding arising out of or relating to this Instrument or the
Secured Obligations.  Grantor hereby irrevocably waives, to the fullest extent
permitted by law, any objection that Grantor may now or hereafter have to the
laying of venue in any such court and any claim that any such court is an
inconvenient forum.  Grantor hereby agrees and consents that, in addition to any
methods of service of process provided for under applicable law, all service of
process in any such suit, action or proceeding may be made by certified or
registered mail, return receipt requested, directed to Grantor at its address
stated in the first paragraph of this Instrument, or at a subsequent address of
Grantor of which Agent received actual notice from Grantor in accordance with
the Credit Agreement, and service so made shall be completed five (5) days after
the same shall have been so mailed.  Nothing herein shall affect the right of
Agent to serve process in any manner permitted by law or limit the right of
Agent to bring proceedings against Grantor in any other court or jurisdiction. 
TO THE FULLEST EXTENT PERMITTED BY LAW, GRANTOR WAIVES THE RIGHT TO TRIAL BY
JURY IN CONNECTION WITH ANY ACTION, SUIT OR OTHER PROCEEDING ARISING OUT OF OR
RELATING TO THIS INSTRUMENT OR ANY OTHER LOAN DOCUMENT.

 

ARTICLE 4 — STATE SPECIFIC PROVISIONS

 

4.01                           Principles of Construction.  In the event of any
inconsistencies between the terms and conditions of this Article 4 and the terms
and conditions of this Instrument, the terms and conditions of this Article 4
shall control and be binding.

 

4.02                           Insert Other State-Specific Provisions

 

ARTICLE 5- COMPLIANCE WITH CREDIT AGREEMENT

 

5.01                           Representations and Warranties.  In addition to
the representations and warranties made by Grantor herein, Grantor hereby makes
to the Agent and the Lenders the representations

 

E-25

--------------------------------------------------------------------------------


 

and warranties set forth in the Credit Agreement applicable to it, as if it were
a party thereto, including, without limitation, those contained in the following
sections:  Sections 6.1(c) and (d), 6.2, 6.6, 6.7, 6.8, 6.9, 6.10, 6.12, 6.14,
6.15, 6.16, 6.17, 6.20, 6.23, 6.25, 6.26, 6.27, 6.28, 6.29, and 6.30.

 

5.02                           Covenants and Agreements.  The Grantor covenants
and agrees that so long as any Loan or Note is outstanding that Grantor shall
comply with all of the covenants and agreements set forth in the Credit
Agreement applicable to it, as if it were a party thereto, including, without
limitation, those contained in the following sections:  Sections 7.2, 7.3,
7.4(e)(i) and (iii), 7.5(a), (b), (c), and (d), 7.6, 7.7 (to the extent required
by Section 1.05 hereof), 7.8, 7.9, 7.10, 7.11, 7.12, 7.13, 7.14, 7.16, 7.19,
8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.8, 8.10, 8.12, 8.13, 8.14, 18.9, 21 and 25.  For
purposes of Sections 7.5(a), (b), (c) and (d) of the Credit Agreement, notice
given to Agent by Borrower shall satisfy any requirement that Grantor deliver
notice under the relevant section.

 

[SIGNATURES ON NEXT PAGE]

 

E-26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has executed this Instrument as of the day and year
first above written.

 

 

Signed, Sealed and Delivered in the

 

GRANTOR:

presence of:

 

 

 

 

,                  a

 

 

 

 

Witness

 

 

 

Print Name:

 

 

By:

 

 

 

 

Name:

Gerald J. Reihsen, III

 

 

 

Title:

Executive Vice President - Corporate Development &

Witness

 

 

 

Legal, Authorized Signatory

Print Name:

 

 

 

 

 

 

 

 

[SEAL]

 

E-27

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

THE STATE
OF                                                                                

§

 

§

COUNTY
OF                                                                                     

§

 

This instrument was acknowledged before me on                           ,
            , by Gerald J. Reihsen, III, as Executive Vice President - Corporate
Development & Legal of
                                                              , a
                                                            , on behalf of said
limited partnership.

 

 

(SEAL)

 

 

 

 

Notary Public in and for

 

 

the State of

 

 

 

My Commission Expires:

 

Print Name of Notary:

 

E-28

--------------------------------------------------------------------------------


 

EXHIBIT “A” TO FORM OF MORTGAGE

 

LEGAL DESCRIPTION

 

1

--------------------------------------------------------------------------------


 

EXHIBIT “B” TO FORM OF MORTGAGE

 

PERMITTED ENCUMBRANCES

 

Permitted encumbrances are such matters as are shown on Schedule [B], Part [I]
to the pro forma Title Insurance Commitment No.                          dated
                      , last revised                            issued by
                                               to the Agent in connection with
this Instrument.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT “C” TO FORM OF MORTGAGE

 

Schedule 1
(Description of “Debtor” and “Secured Party”)

 

A.                                  Debtor:

 

1.                                      
                                                                 , a
                      organized under the laws of the State of
                              .  Debtor has been using or operating under said
name and identity or corporate structure without change since
                                                  .

 

Names and Tradenames used within last five years: 
                                      .

 

Location of all chief executive offices over last five years:

 

[15601 Dallas Parkway, Suite 600, Addison,  Texas 75001]

 

Organizational Number:

 

Federal Tax Identification Number:

 

B.                                    Secured Party:

 

KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent.

 

1

--------------------------------------------------------------------------------


 

Schedule 2

 

(Notice Mailing Addresses of “Debtor” and “Secured Party”)

 

A.                                  The mailing address of Debtor is:

 

c/o Behringer Harvard Operating Partnership I LP

15601 Dallas Parkway

Suite 600

Addison, TX 75001

Attn:  Gerald J. Reihsen, III, Esq.

 

B.                                    The mailing address of Secured Party is:

 

KeyBank National Association
1200 Abernathy Road, N.E.
Suite 1550
Atlanta, Georgia  30328
Attn:  Kevin Murray

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF DEED OF TRUST

 

[See Attached]

 

--------------------------------------------------------------------------------


 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS
FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR
DRIVER’S LICENSE NUMBER.

 

                                                                                ,

 

                                                  ,

as Grantor

 

to

 

LANDAMERICA PARTNERS TITLE COMPANY, a Texas corporation

as Trustee

 

for the benefit of

 

KEYBANK NATIONAL ASSOCIATION,

a national banking association,

as Agent

 

DEED OF TRUST, SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND

RENTS

 

Dated:                      As of                                  

 

 

Property Address:                                                       

 

Location:                                                                     

 

WHEN RECORDED, RETURN TO:

 

McKenna Long & Aldridge LLP

Suite 5300

303 Peachtree Street, N.E.

Atlanta, Georgia  30308

 

Attention:  William F. Timmons, Esq.

 

ATTENTION:  COUNTY CLERK — THIS INSTRUMENT COVERS GOODS THAT ARE OR ARE TO
BECOME FIXTURES ON THE REAL PROPERTY DESCRIBED HEREIN AND IS TO BE FILED FOR
RECORD IN THE RECORDS WHERE DEEDS OF TRUST ON REAL ESTATE ARE RECORDED. 
ADDITIONALLY, THIS INSTRUMENT SHOULD BE APPROPRIATELY INDEXED, NOT ONLY AS A
DEED OF TRUST, BUT ALSO AS A

 

2

--------------------------------------------------------------------------------


 

FINANCING STATEMENT COVERING GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE
REAL PROPERTY DESCRIBED HEREIN.  THE MAILING ADDRESSES OF GRANTOR (DEBTOR) AND
AGENT (SECURED PARTY) ARE SET FORTH IN THIS INSTRUMENT.  THIS DOCUMENT SERVES AS
A FIXTURE FILING UNDER SECTION 9.502 OF THE TEXAS BUSINESS AND COMMERCE CODE.

 

Grantor’s Organizational Identification Number
                                    .

 

THIS MORTGAGE AND SECURITY AGREEMENT (this “Instrument”) is made and entered
into as of this 9th day of June, 2009, by and among
                                                                            , a
                                                 (“Grantor”), having a mailing
address of c/o Behringer Harvard Operating Partnership I LP, 15601 Dallas
Parkway, Suite 600, Addison, Texas 75001,
                                                , a
                                                      , as trustee (“Trustee”),
having a business address of
                                                                              
and KEYBANK NATIONAL ASSOCIATION, a national banking association (“KeyBank”),
having a mailing address of 127 Public Square, Cleveland, Ohio 44114-1306, Attn:
Real Estate Capital Services, with a copy to KeyBank National Association, 1200
Abernathy Road, N.E., Suite 1550, Atlanta, Georgia  30328, Attn: Kevin Murray,
as Agent for itself and each other lender (collectively, the “Lenders”) which is
or may hereafter become a party to that certain Credit Agreement, dated as of
December 11, 2007, by and among Behringer Harvard Operating Partnership I LP, a
Texas limited partnership (“Borrower”), KeyBank, as Agent and the Lenders, as
amended by that certain First Amendment to Credit Agreement and Other Loan
Documents dated as of even date herewith (as the same may be further varied,
amended, restated, renewed, consolidated, extended or otherwise supplemented
from time to time, the “Credit Agreement”) (KeyBank, in its capacity as Agent,
is hereinafter referred to as “Agent”).  Capitalized terms used herein that are
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

 

W I T N E S S E T H:

 

FOR AND IN CONSIDERATION of the sum of Ten and No/100 Dollars ($10.00) and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to secure the indebtedness and other obligations of
Grantor and Borrower hereinafter set forth, Grantor does hereby GRANT, BARGAIN,
SELL, CONVEY, ASSIGN, TRANSFER and SET OVER UNTO Trustee, with GENERAL WARRANTY
in trust WITH POWER OF SALE, for the ratable benefit of Lenders, and their
successors and assigns, all of the following described land and interests in
land, estates, easements, rights, improvements, property, fixtures, equipment,
furniture, furnishings, appliances, general intangibles, and appurtenances,
whether now or hereafter existing or acquired (collectively, the “Property”;
provided, however, the Property shall not include personal property of tenants
under Leases or personal property of subtenants under subleases to which neither
the Borrower nor Grantor is the tenant or subtenant, as applicable, in items
that would otherwise constitute Property hereunder):

 

All those tracts or parcels of land and easements more particularly described in
Exhibit “A” attached hereto and by this reference made a part hereof (the
“Land”).

 

3

--------------------------------------------------------------------------------


 

All present and future buildings, structures, parking areas, annexations and
improvements of every nature whatsoever now or hereafter situated on the Land
(hereinafter referred to as the “Improvements”) and all materials intended for
construction, reconstruction, alteration and repairs of the Improvements now or
hereafter erected, all of which materials shall be deemed to be included within
the Improvements immediately upon the delivery thereof to the Land, and all gas
and electric fixtures, radiators, heaters, engines and machinery, boilers,
ranges, elevators and motors, plumbing and heating fixtures, incinerating,
sprinkling, and waste removal systems, carpeting and other floor coverings, fire
extinguishers and any other safety equipment required by governmental regulation
or law, washers, dryers, water heaters, mirrors, mantels, air conditioning
apparatus, refrigerating plants, refrigerators, cooking apparatus and
appurtenances, storm windows and doors, window and door screens, awnings and
storm sashes, which are or shall be owned by Grantor and attached to said
Improvements and all other furnishings, furniture, glassware, tableware,
uniforms, linen, drapes and curtains and related hardware and mounting devices,
wall to wall carpeting, radios, lamps, telephone systems, televisions and
television systems, computer systems, guest ledgers, vehicles, fixtures,
machinery, equipment, apparatus, appliances, books and records, chattels,
inventory, accounts, farm products, consumer goods, general intangibles and
personal property of every kind and nature whatsoever now or hereafter owned by
Grantor and located in, on or about, or used or intended to be used with or in
connection with the use, operation or enjoyment of the Property, including all
extensions, additions, improvements, betterments, after-acquired property,
renewals, replacements and substitutions, or proceeds from a permitted sale of
any of the foregoing, together with the benefit of any deposits or payments now
or hereafter made by Grantor or on behalf of Grantor, all of which are hereby
declared and shall be deemed to be fixtures and accessions to the Land and a
part of the Property as between the parties hereto and all persons claiming by,
through or under them, and which shall be deemed to be a portion of the security
for the indebtedness herein described and to be secured by this Instrument.

 

All easements, access rights, rights-of-way, strips and gores of land, vaults,
streets, ways, alleys, passages, sewer rights, waters, water courses, water
rights and powers,  irrigation systems (including, without limitation,
underground wiring, pipes, pumps and sprinkler heads), minerals, flowers,
plants, shrubs, crops, trees, timber, fences, signs, bridges, fountains,
monuments and other emblements now or hereafter located on the Land or under or
above the same or any part or parcel thereof, and all estates, rights, titles,
interests, privileges, liberties, servitudes, licenses, tenements, hereditaments
and appurtenances, reversion and reversions, remainder and remainders,
whatsoever, in any way belonging, relating or appertaining to the Land or any
part thereof, or which hereafter shall in any way belong, relate or be
appurtenant thereto, whether now owned or hereafter acquired by Grantor.

 

All leases, tenancies, occupancies and licenses, whether oral or written
(collectively, the “Leases”), and all income, rents, issues, profits, room
rentals, transient or guest payments, fees, charges or other payments for the
use or occupancy of rooms or other facilities, and revenues of the Property from
time to time accruing (including, without limitation, all payments under Leases,
all guarantees of the foregoing or letters of credit relating to the foregoing,
lease termination payments, proceeds of insurance, condemnation payments, tenant
security, damage or other deposits whether held by Grantor or in a trust
account, escrow funds, fees, charges, rents, license fees, accounts, royalties,
security, damage or other deposits from time to time accruing, all payments
under working interests, production payments, royalties, overriding

 

4

--------------------------------------------------------------------------------


 

royalties, operating interests, participating interest and other such
entitlements, and all the estate, right, title, interest, property, possession,
claim and demand whatsoever at law, as well as in equity, of Grantor of, in and
to the same (collectively, the “Revenues”); reserving only the right to Grantor
to collect the same (other than, subject to Section 7.7 of the Credit Agreement
and Section 17 of the Assignment of Leases and Rents, lease termination
payments, insurance proceeds and condemnation payments) so long as no Event of
Default has occurred and is continuing.

 

All insurance policies, building service, building maintenance, construction,
development, management, indemnity, and other similar agreements and contracts
and subcontracts, written or oral, express or implied, now or hereafter entered
into, arising or in any manner related to the purchase, construction, design,
improvement, use, operation, ownership, occupation, enjoyment, sale, conversion
or other disposition (voluntary or involuntary) of the Property, or the
buildings and improvements now or hereafter located thereon, or any other
interest in the Property, or any combination thereof, franchise agreements,
property management agreements, cable television agreements, contracts for the
purchase of supplies, telephone service agreements, yellow pages or other
advertising agreements, sales contracts, construction contracts, architects
agreements, general contract agreements, design agreements, engineering
agreements, technical service agreements, sewer and water and other utility
agreements, service contracts, agreements relating to the collection of
receivables or use of customer lists, all bookings and reservations for space or
facilities within the Property, all purchase options, option agreements, rights
of first refusal, contract deposits, earnest money deposits, prepaid items and
payments due and to become due thereunder, and further including all payment and
performance bonds, labor, deposits, assurances, construction guaranties,
guaranties, warranties, indemnities and other undertakings, architectural plans
and specifications, drawings, surveys, soil reports, engineering reports,
inspection reports, environmental audits and other technical descriptions and
reports relating to the Property, renderings and models, permits, consents,
approvals, licenses, variances, agreements, contracts, building permits,
purchase orders and equipment leases, personal property leases, and all causes
of action relating thereto.

 

All deposit accounts, instruments, accounts receivable, documents, causes of
action, claims, names by which the Property or the improvements thereon may be
operated or known, all rights to carry on business under such names, all
telephone numbers or listings, all rights, interest and privileges of which
Grantor may have in any capacity under any covenants, restrictions or
declarations now or hereafter relating to the Property or the Improvements, and
all notes or chattel paper now or hereafter arising from or by virtue of any
transactions relating to the Property or the Improvements located thereon and
all customer lists, other lists, and business information relating in any way to
the Property or the Improvements or the use thereof, whether now owned or
hereafter acquired;

 

All assets related to the ownership or operation of the Property or the
Improvements now or hereafter erected thereon, including, without limitation,
accounts (including, without limitation, health-care-insurance receivables),
chattel paper (whether tangible or electronic), deposit accounts, documents,
general intangibles (including, without limitation, payment intangibles, and all
current and after acquired copyrights, copyright rights, advertising materials,
web sites, and web pages, software and software licenses, trademarks and service
marks, trademark rights, trademark applications, service mark rights, service
mark applications, trade

 

5

--------------------------------------------------------------------------------


 

dress rights, company names, logos, and all domain names, owned or used in
connection with the Grantor’s business, and in each case all goodwill associated
therewith), goods (including, without limitation, inventory, equipment, fixtures
and accessions), instruments (including, without limitation, promissory notes),
investment property, letter-of-credit rights, letters of credit, money,
supporting obligations, as-extracted collateral, timber to be cut and all
proceeds and products of anything described or referred to above in this
Subsection (g), in each case as such terms are defined under the Uniform
Commercial Code as in effect in the applicable jurisdiction.

 

All cash funds, deposit accounts and other rights and evidence of rights to
cash, now or hereafter created or held by Trustee or Agent pursuant to this
Instrument, the Credit Agreement or any other of the Loan Documents.

 

All proceeds, products, substitutions and accessions of the foregoing of every
type.

 

TO HAVE AND TO HOLD the Property and all parts, rights, members and
appurtenances thereof, to the use, benefit and behoof of Trustee for the ratable
benefit of Agent and the Lenders and their respective successors and assigns, IN
FEE SIMPLE forever; and Grantor covenants that Grantor is lawfully seized and
possessed of the Property as aforesaid, and has good right to convey the same,
that the same is unencumbered except for those matters expressly set forth in
Exhibit “B” attached hereto and by this reference made a part hereof (the
“Permitted Encumbrances”), and that Grantor does warrant and will forever defend
the title thereto against the claims of all persons whomsoever, except as to
those matters set forth in said Exhibit “B” attached hereto or otherwise
specifically approved by Agent in writing after the date hereof.

 

IN TRUST NEVERTHELESS to secure the following described obligations
(collectively, the “Secured Obligations”):

 

The debt evidenced by (i) those certain Revolving Credit Notes made by Borrower
in the aggregate principal amount of One Hundred Ninety-Three Million and No/100
Dollars ($193,000,000.00) to the order of Lenders, and (ii) that certain Swing
Loan Note made by Borrower in the principal amount of Twenty-Five Million and
No/100 Dollars ($25,000,000.00) to the order of KeyBank, each of which has been
issued pursuant to the Credit Agreement and each of which is due and payable in
full on or before December 11, 2010, unless extended as provided in the Credit
Agreement; and (ii) each other note as may be issued under the Credit Agreement,
each as originally executed, or if varied, extended, supplemented, consolidated,
amended, replaced, renewed, modified or restated from time to time as so varied,
extended, supplemented, consolidated, amended, replaced, renewed, modified or
restated (collectively, the “Notes”);

 

The payment, performance and discharge of each and every obligation, covenant
and agreement of Grantor contained herein or of Grantor contained in that
certain Unconditional Guaranty of Payment and Performance by Grantor and others
in favor of KeyBank, as Agent for itself and each other Lender, dated as of
December 11, 2007, as amended by that certain First Amendment to Credit
Agreement and Other Loan Documents dated as of even date herewith (as amended,
restated, modified, renewed, supplemented or extended from time to time, the

 

6

--------------------------------------------------------------------------------


 

“Guaranty”), of Borrower contained in the Credit Agreement, and of Grantor and
Borrower in the other Loan Documents, including, without limitation, the
obligation of Borrower to reimburse Issuing Lender for any draws under the
Letters of Credit, and in the other Loan Documents;

 

Any and all additional advances made by Agent or any Lender to protect or
preserve the Property or the lien and security title hereof in and to the
Property, or for taxes, assessments or insurance premiums as hereinafter
provided (whether or not Grantor is the owner of the Property at the time of
such advances);

 

Any and all other indebtedness now or hereafter owing by Borrower to Agent or
any Lender pursuant to the terms of the Credit Agreement, whether now existing
or hereafter arising or incurred, however evidenced or incurred, whether express
or implied, direct or indirect, absolute or contingent, due or to become due,
including, without limitation, all principal, interest, fees, expenses, yield
maintenance amounts and indemnification amounts, and all renewals,
modifications, consolidations, replacements and extensions thereof; and

 

All costs and expenses incurred by the Trustee, Agent and the Lenders in
connection with the enforcement and collection of the Secured Obligations,
including, without limitation, all attorneys’ fees and disbursements, and all
other such costs and expenses described in and incurred pursuant to the Notes,
the Credit Agreement, the Guaranty, this Instrument, and the other Loan
Documents (collectively, the “Enforcement Costs”).

 

Subject to Section 2.22 hereof, should the Secured Obligations secured by this
Instrument be paid and performed according to the terms and effect thereof when
the same shall become due and payable, and should Grantor perform all covenants
contained herein in a timely manner and the obligation of the Lenders to make
Loans and issue Letters of Credit under the Credit Agreement has terminated
(other than surviving indemnity obligations as to which no claim is then
pending), then this Instrument shall be released.

 

Grantor hereby further covenants and agrees with Trustee and Agent as follows:

 

ARTICLE 6

 

6.01                           Payment of Secured Obligations.  Grantor will pay
and perform or cause to be paid and performed the Secured Obligations according
to the tenor thereof and all other sums now or hereafter secured hereby as the
same shall become due.

 

6.02                           Funds for Impositions.  After the occurrence and
during the continuance of an Event of Default, Grantor shall pay to Agent,
subject to Agent’s option under Section 1.03 hereof, on the days that monthly
installments of interest are payable under the Notes, until the Notes are paid
in full, a sum (hereinafter referred to as the “Funds”) reasonably estimated by
Agent to provide an amount necessary for payment of the following items in full
fifteen (15) days prior to when such items become due (hereinafter collectively
referred to as the “Impositions”): (a) the yearly real estate taxes, ad valorem
taxes, personal property taxes, assessments and betterments, and (b) the yearly
premium installments for the insurance covering the Property and required by the
Credit Agreement.  The Impositions shall be reasonably

 

7

--------------------------------------------------------------------------------


 

estimated initially and from time to time by Agent on the basis of assessments
and bills and estimates thereof.  The Funds shall be held by Agent in a separate
interest bearing account free of any liens or claims on the part of other
creditors of Grantor and as part of the security for the Secured Obligations. 
Grantor shall pay all Impositions prior to delinquency as required by
Section 1.03 hereof.  In the event Agent elects to reserve Funds as permitted
under this Section 1.02, within ten (10) days after Grantor furnishes Agent with
reasonably satisfactory evidence that Grantor has paid one or more of the items
comprising the Impositions, Agent shall reimburse Grantor (or the one paying the
Impositions) therefor to the extent of the Funds (plus accrued interest) then
held by Agent.  Alternatively, Agent shall apply the Funds to pay the
Impositions with respect to which the Funds were paid to the extent of the Funds
then held by Agent and provided Grantor has delivered to Agent the assessments
or bills therefor.  Grantor shall be permitted to pay any Imposition early in
order to take advantage of any available discounts.  Agent shall make no charge
for so holding and applying the Funds or for verifying and compiling said
assessments and bills.  The Funds are pledged as additional security for the
Secured Obligations, and may be applied, at Agent’s option and without notice to
Grantor, to the payment of the Secured Obligations upon the occurrence of any
Event of Default.  If at any time the amount of the Funds held by Agent shall be
less than the amount reasonably deemed necessary by Agent to pay Impositions as
such become due, Grantor shall pay to Agent any amount necessary to make up the
deficiency within fifteen (15) business days after notice from Agent to Grantor
requesting payment thereof.  Upon payment and performance in full of the Secured
Obligations and termination of the obligation of the Lenders to make Loans and
of Issuing Lender to issue Letters of Credit, Agent shall promptly refund to
Grantor any Funds then held by Agent.

 

6.03                           Impositions, Liens and Charges.  Grantor shall
pay all Impositions and other charges, if any, attributable to the Property
prior to delinquency, and at Agent’s option during the continuance of an Event
of Default, Grantor shall pay in the manner hereafter provided under this
Section 1.03.  Grantor shall, during continuance of an Event of Default, furnish
to Agent all bills and notices of amounts due under Section 1.03 as soon as
received, and in the event Grantor shall make payment directly, Grantor shall,
as and when available, furnish to Agent receipts evidencing such payments prior
to the dates on which such payments are delinquent, subject to Grantor’s right
to contest taxes, assessments and other governmental charges as provided in the
Credit Agreement.  Grantor shall promptly discharge (by bonding, payment or
otherwise) any lien filed against the Property or Grantor (including federal tax
liens) and will keep and maintain the Property free from the claims of all
persons supplying labor or materials to the Property, subject to Grantor’s right
to contest the same as provided in the Credit Agreement.  Grantor shall not
claim or be entitled to any credit against the taxable value of the Property by
reason of this Instrument, or any deduction in or credit on the Secured
Obligations by reason of Impositions paid.

 

6.04                           Taxes, Liens and Other Charges.

 

(a)                                  In the event of the passage of any state,
federal, municipal or other governmental law, order, rule or regulation,
subsequent to the date hereof, in any manner changing or modifying the laws now
in force governing the taxation of debts secured by deeds of trust or the manner
of collecting taxes so as to adversely affect Agent or the Lenders, Grantor will
promptly pay any such tax.  If Grantor fails to make such payment promptly, or
if, in the

 

8

--------------------------------------------------------------------------------


 

opinion of Agent, any such state, federal, municipal, or other governmental law,
order, rule or regulation prohibits Grantor from making such payment or would
penalize Agent or the Lenders if Grantor makes such payment or if, in the
opinion of Agent, the making of such payment could reasonably result in the
imposition of interest beyond the maximum amount permitted by applicable law,
then (i) the Total Commitment shall be reduced by 125% of the Allocated Loan
Amount associated with the Property, (ii) notwithstanding the terms of
Section 5.4(e) of the Credit Agreement, within sixty (60) days of demand, the
Borrower shall pay to Agent for the pro rata accounts of the Lenders, an amount
necessary such that the amount of the outstanding Loans and Letter of Credit
Liabilities do not exceed the Total Commitment or the Borrowing Base
Availability, and (iii) the Property shall no longer be included in the
Borrowing Base.

 

(b)                                 Grantor will pay all taxes, liens,
assessments and charges of every character including all utility charges,
whether public or private, already levied or assessed or that may hereafter be
levied or assessed upon or against the Property as required under the Credit
Agreement.

 

6.05                           Insurance.

 

Unless Borrower has already done so, Grantor shall procure for, deliver to and
maintain for the benefit of Agent and Lenders the insurance policies described
in Section 7.7 of the Credit Agreement.  Grantor shall pay all premiums on such
insurance policies.  All proceeds of any property or casualty insurance or
awards of damages on account of any taking or condemnation for public use of or
injury to the Property are hereby assigned and shall be paid to Agent, for the
benefit of the Lenders, subject to Borrower’s and Grantor’s right to adjust
certain claims and use such proceeds as provided in the Credit Agreement.  Any
such proceeds shall be released and advanced to Borrower or Grantor in
accordance with and subject to the requirements of the Credit Agreement and be
applied to the cost of repairing or restoring the Property or the remaining
portion of the Property, with any balance remaining to be applied in accordance
with the terms and provisions of the Credit Agreement.  In the event of a
foreclosure sale of all or any part of the Property pursuant to the enforcement
of this Instrument, the purchaser of such Property shall succeed to all rights
of Grantor, including any rights to the proceeds of insurance and to unearned
premiums, in and to all of the policies of insurance to the extent that they
relate to the Property.  In the event of a foreclosure sale, Agent is hereby
authorized, without the further consent of Grantor, to take such steps as Agent
may deem advisable to cause the interest of such purchaser to be protected by
any of such policies.  In case of Grantor’s failure to keep the Property
properly insured as required herein, Agent, after notice to Grantor, at its
option may (but shall not be required to) acquire such insurance as required
herein at Borrower’s and Grantor’s sole expense.  TEXAS FINANCE CODE
SECTION 307.052 COLLATERAL PROTECTION INSURANCE NOTICE:  (A) GRANTOR IS REQUIRED
TO (i) KEEP THE PROPERTY INSURED AGAINST DAMAGE IN THE AMOUNT SPECIFIED IN THE
CREDIT AGREEMENT; (ii) PURCHASE THE INSURANCE FROM AN INSURER THAT IS AUTHORIZED
TO DO BUSINESS IN THE STATE OF TEXAS OR AN ELIGIBLE SURPLUS LINES INSURER OR
OTHERWISE AS PROVIDED IN THE CREDIT AGREEMENT; AND (iii) NAME AGENT AS THE
PERSON TO BE PAID UNDER THE POLICY IN THE EVENT OF A LOSS AS PROVIDED IN THE
CREDIT AGREEMENT; (B) SUBJECT TO THE PROVISIONS HEREOF AND OF THE CREDIT
AGREEMENT, GRANTOR MUST, IF REQUIRED BY AGENT, DELIVER TO AGENT

 

9

--------------------------------------------------------------------------------


 

A COPY OF THE POLICY AND PROOF OF THE PAYMENT OF PREMIUMS; AND (C) SUBJECT TO
THE PROVISIONS HEREOF AND OF THE CREDIT AGREEMENT, IF GRANTOR FAILS TO MEET ANY
REQUIREMENT LISTED IN THE FOREGOING SUBPARTS (A) OR (B), AGENT MAY OBTAIN
COLLATERAL PROTECTION INSURANCE ON BEHALF OF GRANTOR AT BORROWER’S AND GRANTOR’S
EXPENSE.

 

6.06                           Condemnation.  If all or any portion of the
Property shall be damaged or taken through condemnation (which term when used in
this Instrument shall include any damage or taking by any governmental authority
or any transfer by private sale in lieu thereof), either temporarily or
permanently, then all compensation, awards and other payments or relief thereof,
shall be paid and applied in accordance with terms and provisions of the Credit
Agreement.

 

6.07                           Care, Use and Management of Property.

 

(a)                                  Grantor will keep, or cause to be kept, the
roads and walkways, landscaping and all other Improvements of any kind now or
hereafter erected on the Land or any part thereof in good condition and repair,
will not commit or suffer any waste, impairment or deterioration (ordinary wear
and tear excepted) and will not do or suffer to be done anything which will
increase, except to a de minimus extent, the risk of fire or other hazard to the
Property or any part thereof.

 

(b)                                 Other than minor articles of personal
property not material to the value or operation of the Property, Grantor will
not remove or demolish nor alter the structural character of any building
located on the Land or any fixtures or personal property relating thereto except
when incidental to the replacement of fixtures and personal property with items
of like quality and utility (which would not impair the value of the Property as
a whole) or customary tenant improvements pursuant to Leases approved or deemed
approved pursuant to the Credit Agreement.

 

(c)                                  If the Property or any material part
thereof is materially damaged by fire or any other cause, Grantor will give
prompt written notice thereof to Agent.

 

(d)                                 To the extent not prohibited under the terms
of the applicable Leases, Agent and each of the Lenders or its representative is
hereby authorized, upon reasonable notice, to enter upon and inspect the
Property at any time during normal business hours.

 

(e)                                  Grantor will promptly comply with all
present and future laws, ordinances, rules and regulations of any governmental
authority, all restrictive covenants and other agreements affecting the Property
or relating to the operation thereof  affecting the Property or any part thereof
and all licenses or permits affecting the Property or any part thereof, subject
to Grantor’s right to contest the same as provided in the Credit Agreement.

 

(f)                                    Grantor shall keep the Property,
including the Improvements and the Personal Property (as hereinafter defined),
in good order, repair and tenantable condition and shall replace fixtures,
equipment, machinery and appliances on the Property when necessary to keep such
items in first class order, repair, and tenantable condition (ordinary wear and
tear excepted).

 

10

--------------------------------------------------------------------------------


 

(g)                                 Grantor shall keep all franchises,
trademarks, trade names, service marks and licenses and permits necessary for
the Grantor’s use and occupancy of the Property in good standing and in full
force and effect.

 

(h)                                 Unless required by applicable law or unless
Agent has otherwise agreed in writing, Grantor shall not allow changes in the
nature of the occupancy or use for which the Property was intended at the time
this Instrument was executed.  Grantor shall not abandon the Property.  Grantor
shall not initiate, fail to contest or acquiesce in a change in the zoning
classification of the Property or subject the Property to restrictive or
negative covenants without Agent’s written consent.  Grantor shall in all
material respects comply with, observe and perform all zoning and other laws
affecting the Property, all agreements and restrictive covenants affecting the
Property, and all licenses and permits affecting the Property, subject to
Grantor’s right to contest compliance with laws to the extent permitted in the
Credit Agreement.

 

(i)                                     Agent may, at Grantor’s expense, make or
cause to be made reasonable entries upon and inspections of the Property as
permitted in the Credit Agreement, or at any other time when necessary or
appropriate, in the sole reasonable discretion of Agent, to protect or preserve
the Property.

 

(j)                                     If all or any part of the Property shall
be damaged by fire or other casualty or loss, then, subject to the provisions of
the Credit Agreement, Grantor will promptly restore the Property to the
equivalent of its original condition; and if a part of the Property shall be
damaged through condemnation, Grantor will promptly restore, repair or alter the
remaining portions of the Property in a manner satisfactory to Agent. 
Notwithstanding the foregoing, Grantor shall not be obligated to so restore
unless, in each instance, Agent agrees to make available to Grantor (subject to
the terms of the Credit Agreement) any net insurance or condemnation proceeds
actually received by Agent hereunder in connection with such casualty loss or
condemnation, to the extent such proceeds are required to defray the expense of
such restoration; provided, however, that, subject to the provisions of the
Credit Agreement, the insufficiency of any such insurance or condemnation
proceeds to defray the entire expense of restoration shall in no way relieve
Grantor of its obligation to restore.

 

(k)                                  Grantor shall pay all normal and customary
operating expenses for the Property as the same become due.

 

6.08                           Leases and other Agreements Affecting Property.

 

(a)                                  As additional security for the Secured
Obligations, Grantor presently and unconditionally assigns and transfers to
Agent all of Grantor’s right, title and interest in and to the Leases and the
Revenues, including those now due, past due or to become due by virtue of any of
the Leases for the occupancy or use of all or any part of the Property.  Grantor
hereby authorizes Agent or Agent’s agents to collect the Revenues and hereby
directs such tenants, lessees and licensees of the Property to pay the Revenues
to Agent or Agent’s agents; provided, however, Grantor shall have a license
(revocable upon the occurrence and during the continuance of an Event of
Default) to collect and receive the Revenues.  Grantor agrees that each and
every tenant, lessee and licensee of the Property may pay, and hereby
irrevocably authorizes and directs each and every tenant, lessee and licensee of
the Property to pay, the Revenues to Agent

 

11

--------------------------------------------------------------------------------


 

or Agent’s agents on Agent’s written demand therefor (which demand may be made
by Agent at any time after the occurrence and during the continuance of an Event
of Default) without any obligation on the part of said tenant, lessee or
licensee to inquire as to the existence of an Event of Default and
notwithstanding any notice or claim of Grantor to the contrary, and Grantor
agrees that Grantor shall have no right or claim against said tenant, lessee or
licensee for or by reason of any Revenues paid to Agent following receipt of
such written demand.

 

(b)                                 Grantor hereby covenants that Grantor has
not executed any prior assignment of the Leases or the Revenues, that Grantor
has not performed, and will not perform, any acts and has not executed, and will
not execute, any instruments which would prevent Agent from exercising the
rights of the beneficiary of this Instrument, and that at the time of execution
of this Instrument, there has been no anticipation or prepayment of any of the
Revenues for more than one (1) month prior to the due dates of such Revenues. 
Grantor further covenants that Grantor will not hereafter collect or accept
payment of any Revenues more than one (1) month prior to the due dates of such
Revenues.

 

(c)                                  Grantor agrees that neither the foregoing
assignment of Leases and Revenues nor the exercise of any of Agent’s rights and
remedies under this Section or Article 2 hereof shall be deemed to make Agent a
mortgagee-in-possession or otherwise responsible or liable in any manner with
respect to the Leases, the Property or the use, occupancy, enjoyment or
operation of all or any portion thereof, unless and until Agent, in person or by
agent, assumes actual possession thereof.  Grantor further agrees that the
appointment of any receiver for the Property by any court at the request of
Agent or by agreement with Grantor, or the entering into possession of any part
of the Property by such receiver, shall not be deemed to make Agent a
mortgagee-in-possession or otherwise responsible or liable in any manner with
respect to the Leases, the Property or the use, occupancy, enjoyment or
operation of all or any portion thereof.

 

(d)                                 If Agent exercises its rights and remedies
pursuant to this Section or Article 2 hereof, all Revenues thereafter collected
shall be applied in such order as Agent may elect in its discretion to the
reasonable costs of taking control of and managing the Property and collecting
the Revenues, including, but not limited to, reasonable attorneys’ fees actually
incurred, fees, receiver fees, premiums on receiver’s bonds, costs of repairs to
the Property, premiums on insurance policies, Impositions and other charges on
the Property, and the costs of discharging any obligation or liability of
Grantor as landlord, lessor or licensor of the Property, or to the Secured
Obligations.  Agent or any receiver shall have access to the books and records
used in the operation and maintenance of the Property and shall be liable to
account only for those Revenues actually received.  Agent shall not be liable to
Grantor, anyone claiming under or through Grantor or anyone having an interest
in the Property by reason of anything done or left undone by Agent pursuant to
this Section or Article 2 hereof, except in the event of Agent’s gross
negligence or willful misconduct.  If the Revenues are not sufficient to meet
the costs of taking control of and managing the Property and collecting the
Revenues, any monies reasonably expended by Agent for such purposes shall become
a portion of the Secured Obligations.  Unless Agent and Grantor agree in writing
to other terms of payment, such amounts shall be payable upon notice from Agent
to Grantor requesting payment thereof and shall bear interest from the date of
disbursement at the Default Rate stated in the Credit Agreement unless payment
of interest at such rate would be contrary to applicable law, in which event
such amounts shall bear interest at the highest rate which may be collected from
Grantor under applicable law.  The

 

12

--------------------------------------------------------------------------------


 

entering upon and taking possession of and maintaining of control of the
Property by Agent or any receiver and the application of Revenues as provided
herein shall not cure or waive any Event of Default or invalidate any other
right or remedy of Agent hereunder.

 

(e)                                  It is the intention of Agent and Grantor
that the assignment effectuated by this Instrument with respect to the Revenues
shall be a direct and currently effective assignment and shall not constitute
merely an obligation to grant a lien, security interest or pledge for the
purpose of securing the Secured Obligations.

 

(f)                                    In the event that a court of competent
jurisdiction determines that, notwithstanding such expressed intent of the
parties, Agent’s interest in the Revenues constitutes a lien on or security
interest in or pledge of the Revenues, it is agreed and understood that the
forwarding of a notice to Borrower after the occurrence of an Event of Default
advising Borrower of the revocation of Borrower’s license to collect such
Revenues, shall be sufficient action by Agent to (i) perfect such lien on or
security interest in or pledge of the Revenues, (ii) take possession thereof and
(iii) entitle Agent to immediate and direct payment of the Revenues, for
application as provided in this Instrument, all without the necessity of any
further action by Agent, including, without limitation, any action to obtain
possession of the Land, Improvements or any other portion of the Property.

 

6.09                           Leases of the Property.

 

(a)                                  Except as permitted in the Credit
Agreement, Grantor shall not enter into any Lease of all or any portion of the
Property or amend, supplement or otherwise modify, or terminate or cancel, or
accept the surrender of, or consent to the assignment or subletting of, or grant
any concessions to or waive the performance of any obligations of any tenant,
lessee or licensee under, any now existing or future Lease of the Property,
without the prior written consent of Agent.  Grantor, at Agent’s request, shall
furnish Agent with executed copies of all Leases hereafter made of all or any
part of the Property.  Upon Agent’s request, Grantor shall make a separate and
distinct assignment to Agent, as additional security, of all Leases hereafter
made of all or any part of the Property.

 

(b)                                 There shall be no merger of the leasehold
estates created by the Leases with the fee estate of the Property without the
prior written consent of Agent.  Agent may at any time and from time to time by
specific written instrument intended for the purpose, unilaterally subordinate
the lien of this Instrument to any Lease, without joinder or consent of, or
notice to, Grantor, any tenant or any other Person, and notice is hereby given
to each tenant under a Lease of such right to subordinate.  No such
subordination shall constitute a subordination to any lien or other encumbrance,
whenever arising, or improve the right of any junior lienholder.  Nothing herein
shall be construed as subordinating this Instrument to any Lease.

 

(c)                                  Grantor hereby appoints Agent its
attorney-in-fact, coupled with an interest, empowering Agent to subordinate this
Instrument to any Leases.

 

6.10                           Security Agreement.

 

(a)                                  Insofar as the machinery, apparatus,
equipment, fittings, fixtures, building supplies and materials, general
intangibles and articles of personal property either referred to or

 

13

--------------------------------------------------------------------------------


 

described in this Instrument as part of the Property, or in any way connected
with the use and enjoyment of the Property is concerned, Grantor grants unto
Agent a security interest therein and this Instrument is hereby made and
declared to be a security agreement, encumbering each and every item of personal
property (the “Personal Property”) included herein, in compliance with the
provisions of the Uniform Commercial Code as enacted in the applicable
jurisdiction as set forth in Section 3.04 below (the “UCC”).  A financing
statement or statements affecting all of said personal property aforementioned,
shall be appropriately filed.  The remedies for any violation of the covenants,
terms and conditions of the security agreement herein contained shall be,
subject to the provisions of the Credit Agreement, (i) as prescribed herein with
respect to the Property, or (ii) as prescribed by general law, or (iii) as
prescribed by the specific statutory consequences now or hereafter enacted and
specified in said UCC, all at Agent’s sole election.  Grantor and Agent agree
that the filing of such financing statement(s) in the records normally having to
do with personal property shall never be construed as in any way derogating from
or impairing this declaration and hereby stated intention of Grantor and Agent
that everything used in connection with the production of income from the
Property and/or adapted for use therein and/or which is described or reflected
in this Instrument, is to the full extent provided by law, and at all times and
for all purposes and in all proceedings both legal or equitable shall be,
regarded as part of the real estate irrespective of whether (i) any such item is
physically attached to the Improvements, (ii) serial numbers are used for the
better identification of certain items capable of being thus identified in a
recital contained herein, or (iii) any such item is referred to or reflected in
any such financing statement(s) so filed at any time.  Similarly, the mention in
any such financing statement(s) of the rights in and to (1) the proceeds of any
fire and/or hazard insurance policy, or (2) any award in eminent domain
proceedings for a taking or for loss of value, or (3) Grantor’s interest as
lessor in any present or future lease or rights to income growing out of the use
and/or occupancy of the Property, whether pursuant to lease or otherwise, shall
never be construed as in any way altering any of the rights of Agent as
determined by this Instrument, subject to the provisions of the Credit
Agreement, or impugning the priority of Agent’s lien granted hereby or by any
other recorded document, but such mention in such financing statement(s) is
declared to be for the protection of Agent in the event any court shall at any
time hold with respect to the foregoing (1), (2) or (3), that notice of Agent’s
priority of interest to be effective against a particular class of persons, must
be filed in the UCC records.

 

(b)                                 Grantor warrants that (i) Grantor’s (that
is, “Debtor’s”) correct legal name (including, without limitation, punctuation
and spacing) indicated on the public record of Grantor’s jurisdiction of
organization, identity or corporate structure, residence or chief executive
office and jurisdiction of organization are as set forth in Subsection
1.10(c) hereof; (ii) Grantor (that is, “Debtor”) has been using or operating
under said name, identity or corporate structure without change for the time
period set forth in Subsection 1.10(c) hereof, and (iii) the location of the
tangible Personal Property secured by this Instrument is upon the Land (except
that the books and records related to the Property may be stored and maintained
at another site). Grantor covenants and agrees that Grantor shall not change any
of the matters addressed by clauses (i) or (iii) of this Subsection
1.10(b) unless it has given Agent thirty (30) days prior written notice of any
such change and Grantor authorizes Agent to file such additional financing
statements or other instruments in such jurisdictions as Agent may deem
necessary or advisable in its sole discretion to prevent any filed financing
statement from becoming misleading or losing its perfected status.

 

14

--------------------------------------------------------------------------------


 

(c)                                  The information contained in this
Subsection 1.10(c) is provided in order that this Instrument shall comply with
the requirements of the Uniform Commercial Code, as enacted in the State of
Texas, for instruments to be filed as financing statements.  The names of the
“Debtor” and the “Secured Party”, the identity or corporate structure,
jurisdiction of organization, organizational number, federal tax identification
number, and residence or chief executive office of “Debtor”, and the time period
for which “Debtor” has been using or operating under said name and identity or
corporate structure without change, are as set forth in Schedule 1 of
Exhibit “C” attached hereto and by this reference made a part hereof; the
mailing address of the “Secured Party” from which information concerning the
security interest may be obtained, and the mailing address of “Debtor”, are as
set forth in Schedule 2 of Exhibit “C” attached hereto; and a statement
indicating the types, or describing the items, of Personal Property secured by
this Instrument is set forth hereinabove.

 

(d)                                 Exhibit “C” correctly sets forth all names
and tradenames that Grantor has used within the last five years, and also
correctly sets forth the locations of all of the chief executive offices of
Grantor over the last five years.

 

(e)                                  The Grantor hereby covenants and agrees
that:

 

(1)                                  Grantor shall not merge or consolidate
into, or transfer any of the Property to, any other person or entity except as
permitted under the Credit Agreement.

 

(2)                                  Grantor shall, at any time and from time to
time, take such steps as Agent may reasonably request for Agent (A) to use
commercially reasonable efforts to obtain an acknowledgment, in form and
substance reasonably satisfactory to Agent, of any bailee having possession of
any of the Property, stating that the bailee holds possession of such Property
on behalf of Agent, (B) to obtain “control” of any investment property,
letter-of-credit rights, or electronic chattel paper (as such terms are defined
by the UCC with corresponding provisions thereof defining what constitutes
“control” for such items of collateral), with any agreements establishing
control to be in form and substance reasonably satisfactory to Agent, and
(C) otherwise to insure the continued perfection and priority of the Agent’s
security interest in any of the Property and of the preservation of its rights
therein.  If Grantor shall at any time, acquire a “commercial tort claim” (as
such term is defined in the UCC) with respect to the Property or any portion
thereof, Grantor shall promptly notify Agent thereof in writing, providing a
reasonable description and summary thereof, and shall execute a supplement to
this Instrument in form and substance acceptable to Agent granting a security
interest in such commercial tort claim to Agent.

 

(3)                                  Grantor hereby authorizes Agent, its
counsel or its representative, at any time and from time to time, to file
financing statements, amendments and continuations that describe or relate to
the Property or any portion thereof in such jurisdictions as Agent may deem
necessary or desirable in order to perfect the security interests granted by
Grantor under this Instrument or any other Loan Document, and such financing
statements may contain, among other items as Agent may deem advisable to include
therein, the federal tax identification number of Grantor.

 

15

--------------------------------------------------------------------------------


 

(4)                                  Grantor shall not license, lease, sell or
otherwise transfer any of the general intangibles to any third party during the
term of this Instrument and the Credit Agreement without the prior written
consent of the Agent (which consent may be withheld in the Agent’s sole
discretion); and the Grantor will continue to use all trademarks, service marks
and trade names in a consistent manner and shall take all commercially
reasonable steps to properly maintain any formal registrations on the general
intangibles that are material to the value or operation of the Property, and to
defend and enforce them, for the term of this Instrument and the Credit
Agreement.

 

6.11                           Further Assurances; After-Acquired Property.  At
any time and from time to time, upon request by Agent, Grantor will make,
execute and deliver or cause to be made, executed and delivered, to Trustee and
Agent and, where appropriate, cause to be recorded and/or filed and from time to
time thereafter to be rerecorded and/or refiled at such time and in such offices
and places as shall reasonably be deemed desirable by Agent, any and all such
other and further deeds of trust, security agreements, financing statements,
notice filings, continuation statements, instruments of further assurance,
certificates and other documents as may, in the reasonable opinion of Agent, be
necessary or desirable in order to effectuate, complete, or perfect, or to
continue and preserve (a) the obligation of Grantor under the Guaranty, this
Instrument and the other Loan Documents and (b) this Instrument as a first and
prior lien upon and security interest in and to all of the Property, whether now
owned or hereafter acquired by Grantor. Upon any failure by Grantor so to do,
Agent may make, execute, record, file, re-record and/or refile any and all such
deeds of trust, security agreements, financing statements, continuation
statements, instruments, certificates, and documents for and in the name of
Grantor and Grantor hereby irrevocably appoints Agent the agent and
attorney-in-fact of Grantor so to do. The lien hereof will automatically attach,
without further act, to all after acquired property attached to and/or used in
the operation of the Property or any part thereof.

 

6.12                           Expenses.  Grantor will pay or reimburse Agent,
upon demand therefor, for all reasonable attorney’s fees, costs and expenses
incurred by Agent in any suit, action, legal proceeding or dispute of any kind
in which Lenders, Agent or Trustee is made a party or appears as party plaintiff
or defendant, affecting or arising in connection with the Secured Obligations
secured hereby, this Instrument or the interest created herein, or the Property,
including, but not limited to, the exercise of the power of sale contained in
this Instrument, any condemnation action involving the Property or any action to
protect the security hereof; and any such amounts paid by Lenders, Agent or
Trustee shall be added to the Secured Obligations secured by the lien of this
Instrument.

 

6.13                           Subrogation.  Agent shall be subrogated to the
claims and liens of all parties whose claims or liens are discharged or paid
with the proceeds of the Secured Obligations secured hereby.

 

6.14                           Limit of Validity.  If from any circumstances
whatsoever fulfillment of any provision of this Instrument, the Guaranty, the
Credit Agreement, the Notes or any other Loan Document, at the time performance
of such provision shall be due, shall be subject to the defense of usury or
otherwise transcend or violate applicable law concerning interest or other
charges, then ipso facto the obligation to be fulfilled shall be reduced to the
limit, so that in no event shall any exaction be possible under this Instrument,
the Guaranty, the Notes, the Credit Agreement or

 

16

--------------------------------------------------------------------------------


 

any other Loan Document be subject to the defense of usury or otherwise
transcend or violate applicable law concerning interest or other charges that is
in excess of the current limit, but such obligation shall be fulfilled to the
maximum limit permitted.  The provisions of this Section 1.14 shall control
every other provision of this Instrument, the Guaranty, the Notes, the Credit
Agreement or any other Loan Document.

 

6.15                           Conveyance of Property.  Grantor hereby
acknowledges to Agent that (a) the identity and expertise of Grantor was and
continues to be a material circumstance upon which Agent has relied in
connection with, and which constitute valuable consideration to Agent for, the
extending to Borrower of the loans and other extensions of credit evidenced by
the Notes and Credit Agreement, and (b) any change in such identity or expertise
could materially impair or jeopardize the security for the payment of the
Secured Obligations granted to Agent by this Instrument. Grantor therefore
covenants and agrees with Agent, as part of the consideration for the extending
to Grantor of the loans evidenced by the Notes, that Grantor shall not convey,
transfer, assign, further encumber or pledge any or all of its interest in the
Property except as permitted under the Credit Agreement.

 

ARTICLE 7

 

7.01                           Events of Default.  The terms “Default” and
“Event of Default” as used herein shall have the following meanings:

 

“Default” shall mean any event which, with the giving of notice or the lapse of
time, or both, would become an Event of Default.

 

“Event of Default” shall mean (a) any default in the payment of the obligations
of Grantor hereunder or of Borrower or any other Guarantor under any of the
other Loan Documents when the same shall become due and payable which is not
cured within any grace or notice and cure period provided in the Credit
Agreement or such other Loan Documents, if any, subject to any limitations in
the Credit Agreement on the right of Grantor, Borrower or any other Guarantor to
receive notices of default, or (b) any default in the performance of any other
obligations of Grantor hereunder which is not cured within any grace or cure
period provided in the Credit Agreement (it being acknowledged by Grantor that
no such cure period is provided with respect to a failure to maintain insurance
as required in Section 1.05, any default under Section 1.08, any default under
Section 1.15, or any default excluded from any provision for a grace period or
cure of defaults contained in the Credit Agreement, the Security Documents (as
defined in the Credit Agreement) or any other agreement evidencing or securing
the Secured Obligations), or (c) any representation or warranty of Grantor
hereunder proving to be false or incorrect in any material respect upon the date
when made or deemed to have been repeated, or (d) any default in the performance
of the obligations of Grantor or Borrower or any other Person under any of the
Security Documents beyond the expiration of any applicable notice and cure
period, (e) the occurrence of any “Event of Default” under the Credit Agreement
or any other Loan Document, (f) any amendment to or termination of a financing
statement

 

17

--------------------------------------------------------------------------------


 

naming Grantor as debtor and Agent as secured party, or any correction statement
with respect thereto, is filed in any jurisdiction by, or caused by, or at the
instance of Grantor or by, or caused by, or at the instance of any principal,
member, general partner or officer of Grantor (collectively, “Grantor Party”)
without the prior written consent of Agent; or (g) in the event that any
amendment to or termination of a financing statement naming Grantor as debtor
and Agent as secured party, or any correction statement with respect thereto, is
filed in any jurisdiction by any party other than a Grantor Party or Agent or
Agent’s counsel without the prior written consent of Agent, failure by Grantor,
within fifteen (15) days after notice to Grantor thereof (or such longer period
as Agent may agree to in writing) (i) to deliver to Agent UCC financing
statement searches of the appropriate jurisdiction(s) or other evidence
reasonably satisfactory to Agent that no other liens or security interests
(except for such, if any, as constitute Permitted Encumbrances hereunder) have
been filed against any of the Property, (ii) to authorize, and execute any
documents reasonably requested by Agent to evidence authorization of, the filing
of any new financing statements, amendments or acknowledgements with respect to
the affected financing statement deemed necessary by Agent to restore Agent’s
lien priority, and (iii) to execute any acknowledgement or other document
reasonably requested by Agent to acknowledge and evidence the termination or
nullification of such unauthorized amendment, termination or correction
statement.

 

7.02                           Acceleration of Maturity.  If an Event of Default
shall have occurred and be continuing, then the entire Secured Obligations
secured hereby shall, at the option of Agent and as permitted by the terms of
the Credit Agreement, immediately become due and payable without notice or
demand except as required by law, time being of the essence of this Instrument.

 

7.03                           Right to Enter and Take Possession.

 

(a)                                  If an Event of Default shall have occurred
and be continuing, Grantor, upon demand of Agent, shall forthwith surrender to
Agent the actual possession of the Property, and if and to the extent permitted
by law, Agent itself, or by such officers or agents as it may appoint, may enter
and take possession of all the Property (or such portion or portions as Agent
may select) without the appointment of a receiver, or an application therefor,
and may exclude Grantor and its agents and employees wholly therefrom, and may
have joint access with Grantor to the books, papers and accounts of Grantor.

 

(b)                                 If Grantor shall for any reason fail to
surrender or deliver the Property or any part thereof after such demand by
Agent, Agent may obtain a judgment or decree conferring upon Agent the right to
immediate possession or requiring Grantor to deliver immediate possession of the
Property to Agent. Grantor will pay to Agent, upon demand, all expenses of
obtaining such judgment or decree, including reasonable compensation to Agent,
its attorneys and agents; and all such expenses and compensation shall, until
paid, be secured by the lien of this Instrument.

 

(c)                                  Upon every such entering upon or taking of
possession, Agent may hold, store, use, operate, manage and control the Property
and conduct the business thereof and, from

 

18

--------------------------------------------------------------------------------


 

time to time, (i) make all necessary and proper maintenance, repairs, renewals,
replacements, additions, betterments and improvements thereto and thereon and
purchase or otherwise acquire additional fixtures, personalty and other
property; (ii) insure or keep the Property insured; (iii) lease, manage and
operate the Property and exercise all the rights and powers of Grantor to the
same extent as Grantor could in its own name or otherwise with respect to the
same; and (iv) enter into any and all agreements with respect to the exercise by
others of any of the powers herein granted Agent, all as Agent from time to time
may determine to be in its best interest. Agent may collect and receive all the
rents, issues, profits and revenues from the Property, including those past due
as well as those accruing thereafter, and, after deducting (1) all expenses of
taking, holding, managing and operating the Property (including compensation for
the services of all persons employed for such purposes); (2) the cost of all
such maintenance, repairs, renewals, replacements, additions, betterments,
improvements, purchases and acquisitions; (3) the cost of such insurance;
(4) such taxes, assessments and other similar charges as Agent may at its option
pay; (5) other proper charges upon the Property or any part thereof; and (6) the
reasonable compensation, expenses and disbursements of the attorneys and agents
of Agent, Agent shall apply the remainder of the monies and proceeds so received
by Agent in accordance with Section 12.5 of the Credit Agreement.  Agent shall
have no obligation to discharge any duties of a landlord to any tenant or to
incur any liability as a result of any exercise by Agent of any rights under
this Instrument or otherwise.  Agent shall not be liable for any failure to
collect rents, issues, profits and revenues from the Property, nor shall Agent
be liable to account for any such rents, issues, profits or revenues unless
actually received by Agent.

 

(d)                                 Whenever all that is due upon the Secured
Obligations and under any of the terms, covenants, conditions and agreements of
this Instrument shall have been paid, the Lenders have no obligation to make
further Loans and the Issuing Lender has no further obligation to issue Letters
of Credit, and all Events of Default cured, Agent shall surrender possession of
the Property to Grantor, its successors or assigns.  The same right of taking
possession, however, shall exist if any subsequent Event of Default shall occur
and be continuing.

 

7.04                           Performance by Agent.  If there shall be a
Default or Event of Default in the payment, performance or observance of any
term, covenant or condition of this Instrument, Agent may, so long as such
Default or Event of Default continues, at its option, pay, perform or observe
the same, and all payments made or costs or expenses incurred by Agent in
connection therewith, shall be secured hereby and shall be, upon demand,
immediately repaid by Grantor to Agent with interest thereon at the Default
Rate.  Agent shall be the sole judge of the necessity for any such actions and
of the amounts to be paid. Agent is hereby empowered to enter and to authorize
others to enter upon the Land or any part thereof for the purpose of performing
or observing any such defaulted term, covenant or condition without thereby
becoming liable to Grantor or any person in possession holding under Grantor.

 

7.05                           Receiver.  If an Event of Default shall have
occurred and be continuing, Agent, upon application to a court of competent
jurisdiction, shall be entitled as a matter of strict right without regard to
the occupancy or value of any security for the Secured Obligations secured
hereby or the solvency of any party bound for its payment, to the appointment of
a receiver to take possession of and to operate the Property (or such portion or
portions as Agent may select) and to collect and apply the rents, issues,
profits and revenues thereof.  The receiver shall have

 

19

--------------------------------------------------------------------------------


 

all of the rights and powers permitted under the laws of the State of Texas. 
Grantor will pay to Agent upon demand all reasonable expenses, including
receiver’s fees, attorney’s fees, costs and agent’s compensation, incurred
pursuant to the provisions of this Section 2.05, and all such expenses shall be
secured by this Instrument.

 

7.06                           Enforcement.

 

(a)                                  If an Event of Default shall have occurred
and be continuing, to the extent permitted by law, Agent, at its option, may
effect the foreclosure of this Instrument by directing the Trustee to sell the
Property (or such portion or portions thereof as the Trustee may select) at
public auction at such time and place and upon such terms and conditions as may
be required or permitted by applicable law, after having first advertised the
time, place and terms of sale not less than once a week for three successive
weeks in a newspaper having general circulation in the city or county in which
the Land being sold lies.  At any foreclosure sale, such portion of the Property
as is offered for sale may, at the Trustee’s option, be offered for sale for one
total price, and the proceeds of such sale accounted for in one account without
distinction between the items of security or without assigning to them any
proportion of such proceeds, the Grantor hereby waiving the application of any
doctrine of marshalling.

 

(b)                                 If an Event of Default shall have occurred
and be continuing, Agent may, in addition to and not in abrogation of the rights
covered under subparagraph (a) of this Section 2.06, either with or without
entry or taking possession as herein provided or otherwise, proceed by a suit or
suits in law or in equity or by any other appropriate proceeding or remedy
(i) to enforce payment of the Secured Obligations or the performance of any
term, covenant, condition or agreement of this Instrument or any other right,
and (ii) to pursue any other remedy available to it, all as Agent shall
determine most effectual for such purposes.

 

7.07                           Purchase by Agent.  Upon any foreclosure sale,
Agent, on behalf of the Lenders, may bid for and purchase the Property and shall
be entitled to apply all or any part of the Secured Obligations secured hereby
as a credit to the purchase price.

 

7.08                           Application of Proceeds of Sale.  The proceeds
received by Agent as a result of the foreclosure sale of the Property or the
exercise of any other rights or remedies hereunder shall be applied in the
manner provided for in Section 12.5 of the Credit Agreement.

 

7.09                           Grantor as Tenant Holding Over.  In the event of
any such foreclosure sale by Agent, Grantor shall be deemed a tenant holding
over and shall forthwith deliver possession to the purchaser or purchasers at
such sale or be summarily dispossessed according to provisions of law applicable
to tenants holding over.

 

7.10                           Waiver of Appraisement, Valuation, Stay,
Extension and Redemption Laws.  Grantor agrees, to the full extent permitted by
law, that in case of a Default or Event of Default, neither Grantor nor anyone
claiming through or under it shall or will set up, claim or seek to take
advantage of any appraisement, valuation, stay, extension, homestead, exemption
or redemption laws now or hereafter in force, in order to prevent or hinder the
enforcement or foreclosure of this Instrument, or the absolute sale of the
Property, or the final and absolute putting into possession thereof, immediately
after such sale, of the purchasers thereat, and Grantor, for itself

 

20

--------------------------------------------------------------------------------


 

and all who may at any time claim through or under it, hereby waives to the full
extent that it may lawfully so do, the benefit of all such laws, and any and all
right to have the assets comprised in the security intended to be created hereby
marshaled upon any foreclosure of the lien hereof.

 

7.11                           Waiver of Homestead.  Grantor hereby waives and
renounces all homestead and exemption rights provided for by the Constitution
and the laws of the United States and of any state, in and to the Property as
against the collection of the Secured Obligations, or any part hereof.

 

7.12                           Leases; Licensees.  Agent, at its option, is
authorized to foreclose this Instrument subject to the rights of any tenants and
licensees of the Property, and the failure to make any such tenants or licensees
parties to any such foreclosure proceedings and to foreclose their rights will
not be, nor be asserted by Grantor to be a defense to any proceedings instituted
by Agent to collect the sums secured hereby.

 

7.13                           Discontinuance of Proceedings and Restoration of
the Parties.  In case Agent shall have proceeded to enforce any right, power or
remedy under this Instrument by foreclosure, entry or otherwise, and such
proceedings shall have been discontinued or abandoned for any reason, or shall
have been determined adversely to Agent, then and in every such case Grantor and
Agent shall be restored to their former positions and rights hereunder, and all
rights, powers and remedies of Agent shall continue as if no such proceeding had
been taken.

 

7.14                           Remedies Cumulative.  No right, power or remedy
conferred upon or reserved to Agent by this Instrument is intended to be
exclusive of any other right, power or remedy, but each and every such right,
power and remedy shall be cumulative and concurrent and may be exercised against
Grantor as Agent may select and shall be in addition to any other right, power
and remedy given hereunder or now or hereafter existing at law or in equity or
by statute.

 

7.15                           Waiver.

 

(a)                               No delay or omission of Agent or of any Lender
to exercise any right, power or remedy accruing upon any Default or Event of
Default shall exhaust or impair any such right, power or remedy or shall be
construed to be a waiver of any such Default or Event of Default, or
acquiescence therein; and every right, power and remedy given by this Instrument
to Agent may be exercised from time to time and as often as may be deemed
expedient by Agent.  No consent or waiver, expressed or implied, by Agent to or
of any Default or Event of Default by Grantor in the performance of the
obligations thereof hereunder shall be deemed or construed to be a consent or
waiver to or of any other Default or Event of Default in the performance of the
same or any other obligations of Grantor hereunder.  Failure on the part of
Lenders to complain of any act or failure to act or to declare a Default or
Event of Default, irrespective of how long such failure continues, shall not
constitute a waiver by any Lender of its rights hereunder or impair any rights,
powers or remedies consequent on any Default or Event of Default by Grantor.

 

(b)                              If Lenders or Agent on behalf of the Lenders,
(i) grant forbearance or an extension of time for the payment of any sums
secured hereby; (ii) take other or additional security for the payment of any
sums secured hereby; (iii) waive or do not exercise any right

 

21

--------------------------------------------------------------------------------


 

granted herein or in the Notes, the Credit Agreement or any other Loan Document;
(iv) release any part of the Property from the lien of this Instrument or
otherwise change any of the terms, covenants, conditions or agreements of the
Notes, this Instrument or any other Loan Document; (v) consent to the filing of
any map, plat or replat affecting the Property; (vi) consent to the granting of
any easement or other right affecting the Property; or (vii) make or consent to
any agreement subordinating the lien hereof, any such act or omission shall not
release, discharge, modify, change or affect the original liability under the
Notes, the Credit Agreement, the Guaranty, this Instrument or any other
obligation of Grantor, or any subsequent purchaser of the Property or any part
thereof, or any maker, co-signer, endorser, surety or guarantor; nor shall any
such act or omission preclude Agent from exercising any right, power or
privilege herein granted or intended to be granted in the event of any Default
then made or of any subsequent Default; nor, except as otherwise expressly
provided in an instrument or instruments executed by Agent, shall the lien of
this Instrument be altered thereby.  In the event of the sale or transfer by
operation of law or otherwise of all or any part of the Property, Agent, without
notice, is hereby authorized and empowered to deal with any such vendee or
transferee with reference to the Property or the Secured Obligations secured
hereby, or with reference to any of the terms, covenants, conditions or
agreements hereof, as fully and to the same extent as it might deal with the
original parties hereto and without in any way releasing or discharging any
liabilities, obligations or undertakings.

 

7.16                           Suits to Protect the Property.  Agent shall have
power (a) to institute and maintain such suits and proceedings as it may deem
expedient to prevent any impairment of the Property by any acts which may be
unlawful or in violation of this Instrument, (b) to preserve or protect its
interest in the Property and in the rents, issues, profits and revenues arising
therefrom, and (c) to restrain the enforcement of or compliance with any
legislation or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid, if the enforcement of or compliance with
such enactment, rule or order would impair the security hereunder or be
prejudicial to the interest of Lenders.

 

7.17                           Agent May File Proofs of Claim.  In the case of
any receivership, insolvency, bankruptcy, reorganization, arrangement,
adjustment, composition or other proceedings affecting Grantor, its creditors or
its property, Agent, to the extent permitted by law, shall be entitled to file
such proofs of claim and other documents as may be necessary or advisable in
order to have the claims of Agent allowed in such proceedings for the entire
amount due and payable by Grantor under this Instrument at the date of the
institution of such proceedings and for any additional amount which may become
due and payable by Grantor hereunder after such date.

 

7.18                           WAIVER OF GRANTOR’S RIGHTS.  BY EXECUTION OF THIS
INSTRUMENT, GRANTOR EXPRESSLY: (A) ACKNOWLEDGES THE RIGHT OF AGENT AND/OR
LENDERS TO ACCELERATE THE SECURED OBLIGATIONS AND, TO THE EXTENT PERMITTED BY
LAW, THE POWER OF AGENT TO CAUSE TRUSTEE TO SELL THE PROPERTY BY NONJUDICIAL
FORECLOSURE UPON DEFAULT BY GRANTOR WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY
NOTICE OTHER THAN SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN
UNDER THE PROVISIONS OF THIS INSTRUMENT OR BY LAW; (B) TO THE FULL EXTENT
PERMITTED BY LAW, WAIVES ANY AND ALL RIGHTS WHICH GRANTOR MAY HAVE UNDER THE
CONSTITUTION OF THE UNITED STATES (INCLUDING,

 

22

--------------------------------------------------------------------------------


 

WITHOUT LIMITATION, THE FIFTH AND FOURTEENTH AMENDMENTS THEREOF), THE VARIOUS
PROVISIONS OF THE CONSTITUTIONS FOR THE SEVERAL STATES, OR BY REASON OF ANY
OTHER APPLICABLE LAW, TO NOTICE AND TO JUDICIAL HEARING PRIOR TO THE EXERCISE BY
AGENT OF ANY RIGHT OR REMEDY HEREIN PROVIDED TO AGENT, EXCEPT SUCH NOTICE (IF
ANY) AS IS SPECIFICALLY REQUIRED TO BE PROVIDED IN THIS INSTRUMENT OR BY
APPLICABLE LAW; (C) ACKNOWLEDGES THAT GRANTOR HAS READ THIS INSTRUMENT AND THE
OTHER LOAN DOCUMENTS AND ANY AND ALL QUESTIONS REGARDING THE LEGAL EFFECT OF
THIS INSTRUMENT AND THE OTHER LOAN DOCUMENTS AND THEIR PROVISIONS HAVE BEEN
EXPLAINED FULLY TO GRANTOR AND GRANTOR HAS CONSULTED WITH COUNSEL OF GRANTOR’S
CHOICE PRIOR TO EXECUTING THIS INSTRUMENT; AND (D) ACKNOWLEDGES THAT ALL WAIVERS
OF THE AFORESAID RIGHTS OF GRANTOR HAVE BEEN MADE KNOWINGLY, INTENTIONALLY AND
WILLINGLY BY GRANTOR AS PART OF A BARGAINED FOR LOAN TRANSACTION.

 

7.19                           Claims Against Agent and Lenders.  No action at
law or in equity shall be commenced, or allegation made, or defense raised, by
Grantor against Agent or the Lenders for any claim under or related to this
Instrument, the Notes, the Credit Agreement, the Guaranty or any other
instrument, document, transfer, conveyance, assignment or loan agreement given
by Grantor with respect to the Secured Obligations secured hereby, or related to
the conduct of the parties thereunder, unless written notice of such claim,
expressly setting forth the particulars of the claim alleged by Grantor, shall
have been given to Agent within sixty (60) days from and after the initial
awareness of Grantor of the event, omission or circumstances forming the basis
of Grantor for such claim.  Any  failure by Grantor to timely provide such
written notice to Agent shall constitute a waiver by Grantor of such claim.

 

7.20                           [Intentionally Omitted].

 

7.21                           Indemnification; Subrogation; Waiver of Offset.

 

(a)                               Grantor shall indemnify, defend and hold Agent
and the Lenders harmless for, from and against any and all liability,
obligations, losses, damages, penalties, claims, actions, suits, costs and
expenses (including Agent’s reasonable attorneys’ fees, together with reasonable
appellate counsel fees, if any) of whatever kind or nature which may be asserted
against, imposed on or incurred by Agent or the Lenders in connection with the
Secured Obligations, this Instrument, the Property, or any part thereof, or the
exercise by Agent of any rights or remedies granted to it under this Instrument;
provided, however, that nothing herein shall be construed to obligate Grantor to
indemnify, defend and hold harmless Agent or the Lenders for, from and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, suits, costs and expenses asserted against, imposed on or incurred by
Agent or a Lender by reason of such Person’s willful misconduct or gross
negligence if a judgment is entered against Agent or a Lender by a court of
competent jurisdiction after the expiration of all applicable appeal periods.

 

(b)                              If Agent or a Lender is made a party defendant
to any litigation or any claim is threatened or brought against Agent or a
Lender concerning the Secured Obligations, this Instrument, the Property, or any
part thereof, or any interest therein, or the construction,

 

23

--------------------------------------------------------------------------------


 

maintenance, operation or occupancy or use thereof, then Grantor shall
indemnify, defend and hold such Person harmless for, from and against all
liability by reason of said litigation or claims, including reasonable
attorneys’ fees (together with reasonable appellate counsel fees, if any) and
expenses incurred by such Person in any such litigation or claim, whether or not
any such litigation or claim is prosecuted to judgment; provided, however, that
nothing in this Section 2.21(b) shall be construed to obligate Grantor to
indemnify, defend and hold harmless Agent or a Lender for, from and against any
and all liabilities or claims imposed on or incurred by such Person by reason of
such Person’s willful misconduct or gross negligence if a judgment is entered
against such Person by a court of competent jurisdiction after expiration of all
applicable appeal periods.  If Agent commences an action against Grantor to
enforce any of the terms hereof or to prosecute any breach by Grantor of any of
the terms hereof or to recover any sum secured hereby, Grantor shall pay to
Agent its reasonable attorneys’ fees (together with reasonable appellate
counsel, fees, if any) and expenses.  The right to such attorneys’ fees
(together with reasonable appellate counsel fees, if any) and expenses shall be
deemed to have accrued on the commencement of such action, and shall be
enforceable whether or not such action is prosecuted to judgment.  If Grantor
breaches any term of this Instrument, Agent may engage the services of an
attorney or attorneys to protect its rights hereunder, and in the event of such
engagement following any breach by Grantor, Grantor shall pay Agent reasonable
attorneys’ fees (together with reasonable appellate counsel fees, if any) and
expenses incurred by Agent, whether or not an action is actually commenced
against Grantor by reason of such breach.  All references to “attorneys” in this
Subsection and elsewhere in this Instrument shall include without limitation any
attorney or law firm engaged by Agent and Agent’s in-house counsel, and all
references to “fees and expenses” in this Subsection and elsewhere in this
Instrument shall include without limitation any fees of such attorney or law
firm and any allocation charges and allocation costs of Agent’s in-house
counsel.

 

(c)                                  A waiver of subrogation shall be obtained
by Grantor from its insurance carrier and, consequently, Grantor waives any and
all right to claim or recover against Agent, the Lenders and each of its
officers, employees, agents and representatives, for loss of or damage to
Grantor, the Property, Grantor’s property or the property of others under
Grantor’s control from any cause insured against or required to be insured
against by the provisions of this Instrument.

 

(d)                                 ALL SUMS PAYABLE BY GRANTOR HEREUNDER SHALL
BE PAID WITHOUT NOTICE (EXCEPT AS MAY OTHERWISE BE PROVIDED HEREIN), DEMAND,
COUNTERCLAIM, SETOFF, DEDUCTION OR DEFENSE AND WITHOUT ABATEMENT, SUSPENSION,
DEFERMENT, DIMINUTION OR REDUCTION, AND THE SECURED OBLIGATIONS AND LIABILITIES
OF GRANTOR HEREUNDER SHALL IN NO WAY BE RELEASED, DISCHARGED OR OTHERWISE
AFFECTED BY REASON OF: (I) ANY DAMAGE TO OR DESTRUCTION OF OR ANY CONDEMNATION
OR SIMILAR TAKING OF THE PROPERTY OR ANY PART THEREOF; (II) ANY RESTRICTION OR
PREVENTION OF OR INTERFERENCE WITH ANY USE OF THE PROPERTY OR ANY PART THEREOF;
(III) ANY TITLE DEFECT OR ENCUMBRANCE OR ANY EVICTION FROM THE LAND OR THE
IMPROVEMENTS ON THE LAND OR ANY PART THEREOF BY TITLE PARAMOUNT OR OTHERWISE;
(IV) ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION, COMPOSITION, ADJUSTMENT,
DISSOLUTION, LIQUIDATION, OR OTHER LIKE PROCEEDING RELATING TO AGENT OR THE
LENDERS, OR ANY ACTION TAKEN WITH RESPECT TO THIS INSTRUMENT BY ANY TRUSTEE OR
BY

 

24

--------------------------------------------------------------------------------


 

ANY RECEIVER OF AGENT, OR BY ANY COURT, IN SUCH PROCEEDING; (V) ANY CLAIM WHICH
GRANTOR HAS, OR MIGHT HAVE, AGAINST AGENT OR THE LENDERS; (VI) ANY DEFAULT OR
FAILURE ON THE PART OF AGENT OR THE LENDERS TO PERFORM OR COMPLY WITH ANY OF THE
TERMS HEREOF OR OF ANY OTHER AGREEMENT WITH GRANTOR; OR (VII) ANY OTHER
OCCURRENCE WHATSOEVER, WHETHER SIMILAR OR DISSIMILAR TO THE FOREGOING, WHETHER
OR NOT GRANTOR SHALL HAVE NOTICE OR KNOWLEDGE OF ANY OF THE FOREGOING.  GRANTOR
WAIVES ALL RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR OTHERWISE TO ANY
ABATEMENT, SUSPENSION, DEFERMENT, DIMINUTION, OR REDUCTION OF ANY SUM SECURED
HEREBY AND PAYABLE BY GRANTOR.

 

7.22                           Revolving Credit/Future Advance.  This Instrument
secures Secured Obligations which may provide for a variable rate of interest as
well as revolving credit advances and other future advances, whether such
advances are obligatory or otherwise.  Advances under the Notes are subject to
the terms and provisions of the Credit Agreement and the other Security
Documents. Grantor acknowledges that the Secured Obligations may increase or
decrease from time to time and that if the outstanding balance of the Secured
Obligations is ever repaid to zero the security title and security interest
created by this Instrument shall not be deemed released or extinguished by
operation of law or implied intent of the parties.  This Instrument shall remain
in full force and effect as to any further advances under the Credit Agreement
made after any such zero balance until the Secured Obligations are paid in full,
all agreements to make further advances or issue letters of credit have been
terminated and this Instrument has been canceled of record.  Grantor waives the
operation of any applicable statutes, case law or regulation having a contrary
effect.

 

ARTICLE 8

 

8.01                           Successors and Assigns.  This Instrument shall
inure to the benefit of and be binding upon Grantor, Trustee and Agent and their
respective heirs, executors, legal representatives, successors and assigns. 
Whenever a reference is made in this Instrument to Grantor, Trustee or Agent
such reference shall be deemed to include a reference to the heirs, executors,
legal representatives, successors and assigns of Grantor or Agent.

 

8.02                           Terminology.  All personal pronouns used in this
Instrument whether used in the masculine, feminine or neuter gender, shall
include all other genders; the singular shall include the plural, and vice
versa.  Titles and Articles are for convenience only and neither limit nor
amplify the provisions of this Instrument itself, and all references herein to
Articles, Sections or subsections thereof, shall refer to the corresponding
Articles, Sections or subsections thereof, of this Instrument unless specific
reference is made to such Articles, Sections or subsections thereof of another
document or instrument.

 

8.03                           Severability.  If any provision of this
Instrument or the application thereof to any person or circumstance shall be
invalid or unenforceable to any extent, the remainder of this Instrument and the
application of such provisions to other persons or circumstances shall not be
affected thereby and shall be enforced to the greatest extent permitted by law.

 

25

--------------------------------------------------------------------------------


 

8.04                           Applicable Law.  This Instrument will be governed
by the substantive laws of the State of Texas, without giving effect to its
principles of choice of law or conflicts of law (except with respect to choice
of law or conflicts of law provisions of its Uniform Commercial Code), and the
laws of the United States applicable to transactions in the State of Texas. 
Should any obligation or remedy under this Instrument be invalid or
unenforceable pursuant to the laws provided herein to govern, the laws of any
other state referred to herein or of another state whose laws can validate and
apply thereto shall govern.

 

8.05                           Notices.  Except as otherwise provided herein,
any notice or other communication required hereunder shall be in writing, and
shall be deemed to have been validly served, given or delivered if given and
delivered as provided in the Guaranty if given to Grantor or as provided in the
Credit Agreement if given to Agent.

 

8.06                           Conflict with Credit Agreement Provisions. 
Grantor hereby acknowledges and agrees that, in the event of any conflict
between the terms hereof and the terms of the Credit Agreement, the terms of the
Credit Agreement shall control.

 

8.07                           Assignment.  This Instrument is assignable by
Agent, and any assignment hereof by Agent shall operate to vest in the assignee
all rights and powers herein conferred upon and granted to Agent.

 

8.08                           Time of the Essence.  Time is of the essence with
respect to each and every covenant, agreement and obligation of Grantor under
this Instrument, and any and all other Loan Documents to which Grantor is a
party.

 

8.09                           Grantor.  Unless the context clearly indicates
otherwise, as used in this Instrument, “Grantor” means the grantors named in
recitals hereof or any of them.  The obligations of Grantor hereunder shall be
joint and several.  If any Grantor, or any signatory who signs on behalf of any
Grantor, is a corporation, partnership or other legal entity, Grantor represents
and warrants to Agent that this instrument is executed, acknowledged and
delivered by Grantor’s duly authorized representatives.

 

8.10                           Place of Payment; Forum; Waiver of Jury Trial. 
All Secured Obligations which may be owing hereunder at any time by Borrower or
Grantor shall be payable at the place designated in the Credit Agreement (or if
no such designation is made, at the address of Agent indicated at the end of
this Instrument).  Grantor hereby irrevocably submits generally and
unconditionally for itself and in respect of its property to the non-exclusive
jurisdiction of any state court, or any United States federal court, sitting in
the county in which the Secured Obligations are payable, and to the
non-exclusive jurisdiction of any state court or any United States federal court
sitting in the state in which any of the Property is located, over any suit,
action or proceeding arising out of or relating to this Instrument or the
Secured Obligations.  Grantor hereby irrevocably waives, to the fullest extent
permitted by law, any objection that Grantor may now or hereafter have to the
laying of venue in any such court and any claim that any such court is an
inconvenient forum.  Grantor hereby agrees and consents that, in addition to any
methods of service of process provided for under applicable law, all service of
process in any such suit, action or proceeding may be made by certified or
registered mail, return receipt requested, directed to Grantor at its address
stated in Section 4.03(l) of this Instrument, or at a

 

26

--------------------------------------------------------------------------------


 

subsequent address of Grantor of which Agent received actual notice from Grantor
in accordance with the Credit Agreement, and service so made shall be completed
five (5) days after the same shall have been so mailed.  Nothing herein shall
affect the right of Agent to serve process in any manner permitted by law or
limit the right of Agent to bring proceedings against Grantor in any other court
or jurisdiction.  TO THE FULLEST EXTENT PERMITTED BY LAW, GRANTOR WAIVES THE
RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY ACTION, SUIT OR OTHER PROCEEDING
ARISING OUT OF OR RELATING TO THIS INSTRUMENT OR ANY OTHER LOAN DOCUMENT.

 

ARTICLE 9— STATE SPECIFIC PROVISIONS

 

9.01                           Principles of Construction.  In the event of any
inconsistencies between the terms and conditions of this Article 4 and the terms
and conditions of this Instrument, the terms and conditions of this Article 4
shall control and be binding.

 

9.02                           Insert Other State-Specific Provisions.

 

ARTICLE 10 — COMPLIANCE WITH CREDIT AGREEMENT

 

10.01                     Representations and Warranties.  In addition to the
representations and warranties made by Grantor herein, Grantor hereby makes to
the Agent and the Lenders the representations and warranties set forth in the
Credit Agreement applicable to it, as if it were a party thereto, including,
without limitation, those contained in the following sections:  Sections
6.1(c) and (d), 6.2, 6.6, 6.7, 6.8, 6.9, 6.10, 6.12, 6.14, 6.15, 6.16, 6.17,
6.20, 6.23, 6.25, 6.26, 6.27, 6.28, 6.29, and 6.30.

 

10.02                     Covenants and Agreements.  The Grantor covenants and
agrees that so long as any Loan or Note is outstanding that Grantor shall comply
with all of the covenants and agreements set forth in the Credit Agreement
applicable to it, as if it were a party thereto, including, without limitation,
those contained in the following sections:  Sections 7.2, 7.3, 7.4(e)(i) and
(iii), 7.5(a), (b), (c), and (d), 7.6, 7.7 (to the extent required by
Section 1.05 hereof), 7.8, 7.9, 7.10, 7.11, 7.12, 7.13, 7.14, 7.16, 7.19, 8.1,
8.2, 8.3, 8.4, 8.5, 8.6, 8.8, 8.10, 8.12, 8.13, 8.14, 18.9, 21, and 25.  For
purposes of Sections 7.5(a), (b), (c) and (d) of the Credit Agreement, notice
given to Agent by Borrower shall satisfy any requirement that Grantor deliver
notice under the relevant section.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor and Trustee have executed this Instrument as of the
day and year first above written.

 

 

 

GRANTOR:

 

 

 

 

 

, a

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Gerald J. Reihsen, III

 

 

Title:

Executive Vice President - Corporate Development & Legal

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

 

 

TRUSTEE:

 

 

 

 

 

, a

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[SEAL]

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

29

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

THE STATE
OF                                                                               

§

 

§

COUNTY
OF                                                                                    

§

 

This instrument was acknowledged before me on                           ,
20    , by Gerald J. Reihsen, III, as Executive Vice President - Corporate
Development & Legal of
                                                                                            ,
a                                                 , on behalf of said
                                                .

 

(SEAL)

 

Notary Public in and for

 

the State of                    

 

 

My Commission Expires:

Print Name of Notary:

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

30

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

THE STATE
OF                                                                               

§

 

§

COUNTY
OF                                                                                    

§

 

This instrument was acknowledged before me on                           ,
20    , by                                                ,
as                       of
                                                        , a
                                          , on behalf of said
                                    .

 

(SEAL)

 

Notary Public in and for

 

the State of                    

 

 

My Commission Expires:

Print Name of Notary:

 

 

31

--------------------------------------------------------------------------------


 

EXHIBIT “A” TO FORM OF DEED OF TRUST

 

LEGAL DESCRIPTION

 

1

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

Permitted Encumbrances

 

Permitted encumbrances are such matters as are shown on Schedule [B], Part [I]
to the pro forma Title Insurance Commitment
No.                                    dated                                ,
last revised                                        issued by
                                                     to the Agent in connection
with this Instrument.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT “C” TO FORM OF DEED OF TRUST

 

Schedule 1

(Description of “Debtor” and “Secured Party”)

 

A.                                   Debtor:

 

1.                                       , a
                                           organized under the laws of the State
of                           .  Debtor has been using or operating under said
name and identity or corporate structure without change since
                          .

 

Names and Tradenames used within last five years: 
                                              .

 

Location of all chief executive offices over last five years:

 

[15601 Dallas Parkway, Suite 600, Addison,  Texas 75001]

 

Organizational Number:

 

Federal Tax Identification Number:

 

B.                                     Secured Party:

 

KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent.

 

1

--------------------------------------------------------------------------------


 

Schedule 2

 

(Notice Mailing Addresses of “Debtor” and “Secured Party”)

 

A.                                   The mailing address of Debtor is:

 

c/o Behringer Harvard Operating Partnership I LP

15601 Dallas Parkway

Suite 600

Addison, TX 75001

Attn:  Gerald J. Reihsen, III, Esq.

 

B.                                     The mailing address of Secured Party is:

 

KeyBank National Association

1200 Abernathy Road, N.E.

Suite 1550

Atlanta, Georgia  30328

Attn:  Kevin Murray

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

 

KeyBank National Association, as Agent
800 Superior
Cleveland, Ohio 44114-1306
Attn:  Diana D’Aquila

 

Ladies and Gentlemen:

 

Pursuant to the provisions of §2.7 of the Credit Agreement dated as of
December 11, 20072007, as amended by that certain First Amendment to Credit
Agreement and Other Loan Documents dated as of June 9, 2009 (as the same may
hereafter be amended, the “Credit Agreement”), by and among Behringer Harvard
Operating Partnership I LP (the “Borrower”), KeyBank National Association for
itself and as Agent, and the other Lenders from time to time party thereto, the
undersigned Borrower hereby requests and certifies as follows:

 

1.                                       Revolving Credit Loan.  The undersigned
Borrower hereby requests a [Revolving Credit Loan under §2.1] [Swing Loan under
§2.52.4] of the Credit Agreement:

 

Principal Amount:  $                    

Type (LIBOR Rate, Base Rate):

Drawdown Date:

Interest Period for Revolving Credit LIBOR Rate Loans:

 

by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office.

 

[If the requested Loan is a Swing Loan and the Borrower desires for such Loan to
be a Revolving Credit LIBOR Rate Loan following its conversion as provided in
§2.52.4(d), specify the Interest Period following
conversion:                                  ]

 

2.                                       Use of Proceeds.  Such Loan shall be
used for purposes permitted by §2.9 of the Credit Agreement.

 

3.                                       No Default.  The undersigned chief
financial officer or chief accounting officer of Borrower certifies on behalf of
Borrower (and not in his individual capacity) that the Borrower isand the
Guarantors are and will be in compliance with all covenants under the Loan
Documents after giving effect to the making of the Loan requested hereby and no
Default or Event of Default has occurred and is continuing.  Attached hereto is
a Borrowing Base Certificate setting forth a calculation of the Borrowing Base
Availability after giving effect to the Loan requested hereby.  No condemnation
proceedings are pending or, to the undersigned’s knowledge, threatened against
any Mortgaged Property.

 

4.                                       Representations True.  The undersigned
chief financial officer or chief accounting officer of the Borrower certifies,
represents and agrees on behalf of the Borrower (and not in his individual
capacity) that each of the representations and warranties made by or on behalf
of the Borrower, the Guarantors or their respective Subsidiaries, contained in
the Credit Agreement, in

 

--------------------------------------------------------------------------------


 

the other Loan Documents or in any document or instrument delivered pursuant to
or in connection with the Credit Agreement was true in all material respects as
of the date on which it was made and, is true in all material respects as of the
date hereof and shall also be true at and as of the Drawdown Date for the Loan
requested hereby, with the same effect as if made at and as of such Drawdown
Date, except to the extent of changes resulting from transactions permitted by
the Loan Documents and except as previously disclosed in writing by the Borrower
to Agent and approved by the Agent in writing (which disclosures shall be deemed
to amend the Schedules and other disclosures delivered as contemplated in this
Agreement (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date).

 

5.                                       Other Conditions.  The undersigned
chief financial officer or chief accounting officer of the Borrower certifies,
represents and agrees on behalf of the Borrower (and not in his individual
capacity) that all other conditions to the making of the Loan requested hereby
set forth in the Credit Agreement have been satisfied or waived in writing.

 

6.                                       Definitions.  Terms defined in the
Credit Agreement are used herein with the meanings so defined.

 

IN WITNESS WHEREOF, the undersigned has duly executed this request this
           day of                           , 200    .

 

 

BEHRINGER HARVARD OPERATING
PARTNERSHIP I LP, a Texas limited partnership

 

 

 

By:

BHR, Inc., a Delaware corporation, its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT FH

 

FORM OF LETTER OF CREDIT REQUEST

 

[DATE]

 

KeyBank National Association, as Agent
1675 Broadway, Suite 400
Denver, Colorado  80202
Attn:  Cheryl Van Klompenberg

 

Re:                             Letter of Credit Request under Credit Agreement
dated as of December 11, 2007

 

Ladies and Gentlemen:

 

Pursuant to §2.102.9 of the Credit Agreement dated as of December 11, 2007, as
amended by that certain First Amendment to Credit Agreement and Other Loan
Documents, by and among you, certain other Lenders and Behringer Harvard
Operating Partnership I LP (the “Borrower”) (the “Credit Agreement”), we hereby
request that you issue a Letter of Credit as follows:

 

(i)                                     Name and address of beneficiary:

 

(ii)                                  Face amount: $

 

(iii)                               Proposed Issuance Date:

 

(iv)                              Proposed Expiration Date:

 

(v)                                 Other terms and conditions as set forth in
the proposed form of Letter of Credit attached hereto.

 

(vi)                              Purpose of Letter of Credit:

 

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.102.9 of the Credit Agreement.

 

The undersigned chief financial officer or chief accounting officer of the
Borrower certifies on behalf of the Borrower (and not in his individual
capacity) that the Borrower is and will be in compliance with all covenants
under the Loan Documents after giving effect to the

FH-1

--------------------------------------------------------------------------------


 

issuance of the Letter of Credit requested hereby and no Default or Event of
Default has occurred and is continuing.  Attached hereto is a Borrowing Base
Certificate setting forth a calculation of the Borrowing Base Availability after
giving effect to the Letter of Credit requested hereby.  No condemnation
proceedings are pending or, to the undersigned’s knowledge, threatened against
any Mortgaged Property.

 

We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.102.9(e).  All capitalized terms defined in the
Credit Agreement and used herein without definition shall have the meanings set
forth in §1.1 of the Credit Agreement.

 

The undersigned chief financial officer or chief accounting officer of the
Borrower certifies, represents and agrees on behalf of the Borrower (and not in
his individual capacity) that each of the representations and warranties made by
or on behalf of the Borrower, the Guarantors or their respective Subsidiaries,
contained in the Credit Agreement, in the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with the Credit
Agreement was true in all material respects as of the date on which it was made,
is true as of the date hereof and shall also be true at and as of the proposed
issuance date of the Letter of Credit requested hereby, with the same effect as
if made at and as of the proposed issuance date, except to the extent of changes
resulting from transactions permitted by the Loan Documents and except as
previously disclosed in writing by the Borrower to Agent and approved by the
Agent in writing (which disclosures shall be deemed to amend the Schedules and
other disclosures delivered as contemplated in this Agreement (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date).

 

Very truly yours,

 

 

BEHRINGER HARVARD OPERATING
PARTNERSHIP I LP, a Texas limited partnership

 

 

 

By:

BHR, Inc., a Delaware corporation, its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

FH-2

--------------------------------------------------------------------------------


 

EXHIBIT GI

 

FORM OF BORROWING BASE CERTIFICATE

 

BORROWING BASE WORKSHEET

 

A.

 

Borrowing Base Value Test: Aggregate Amount of Appraised Value of each Mortgaged
Property plus, during the Initial Term, the incurred costs of Three Eldridge
Place, or during the Extension Term, the Appraised Value of the Three Eldridge
Place (contribution of Three Eldridge Place to Borrowing Base Value not to
exceed 25% of the Borrowing Base Value until it becomes a Stabilized Property)

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[See attached spreadsheet listing values]

 

 

 

 

 

 

 

 

 

 

 

 

 

B.

 

60% of Borrowing Base Value during Initial Term, or 57.5% of Borrowing Base
Value during Extension Term

 

$

 

 

 

 

 

 

 

 

 

 

 

 

C.

 

Sum of Debt Service Coverage Amounts for each Mortgaged Property

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[See Attached Spreadsheet]

 

 

 

 

 

 

 

 

 

 

 

 

 

D.

 

Borrowing Base Availability:  Lesser of B or C

 

$

 

 

 

 

 

GI-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF COMPLIANCE CERTIFICATE

 

KeyBank National Association, as Agent
127 Public Square
Cleveland, Ohio 44114-1306
Attn:  Joshua Mayers

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of December 11, 20072007, as
amended by that certain First Amendment to Credit Agreement and Other Loan
Documents dated as of June 9, 2009 (as the same may hereafter be amended, the
“Credit Agreement”) by and among Behringer Harvard Operating Partnership I LP
(the “Borrower”), KeyBank National Association for itself and as Agent, and the
other Lenders from time to time party thereto.  Terms defined in the Credit
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement.

 

Pursuant to the Credit Agreement, the Borrower is furnishing to you herewith (or
has most recently furnished to you) the consolidated financial statements of the
Borrower for the fiscal period ended                                (the
“Balance Sheet Date”).  Such financial statements have been prepared in
accordance with GAAP and present fairly the consolidated financial position of
the Borrower at the date thereof and the results of its operations for the
periods covered thereby.

 

This certificate is submitted in compliance with requirements of §2.11(d5.3(a),
5.3(b), 5.4(b), 5.7(b), §7.4(c), §8.1, §10.12 or §11.3 of the Credit Agreement. 
If this certificate is provided under a provision other than §7.4(c), the
calculations provided below are made using the consolidated financial statements
of the Borrower as of the Balance Sheet Date adjusted in the best good faith
estimate of the Borrower to give effect to the making of a Loan, issuance of a
Letter of Credit, acquisition or disposition of property or other event that
occasions the preparation of this certificate; and the nature of such event and
the estimate of the Borrower of its effects are set forth in reasonable detail
in an attachment hereto.  The undersigned officer is the chief financial officer
or chief accounting officer of the Borrower.

 

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of any Default or Event of Default. (Note:
If the signer does have knowledge of any Default or Event of Default, the form
of certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrower with respect thereto.)

 

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate on behalf of the Borrower (and not in his individual capacity) this
           day of                       , 200    .

 

 

BEHRINGER HARVARD OPERATING
PARTNERSHIP I LP, a Texas limited partnership

 

 

 

By:

BHR, Inc., a Delaware corporation, its
General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

APPENDIX TO COMPLIANCE CERTIFICATE

 

--------------------------------------------------------------------------------


 

WORKSHEET

 

GROSS ASSET VALUE*

 

A.

 

Stabilized Properties owned for prior six (6) fiscal quarters (other than 222
Riverside Plaza and, 1325 G Street, the IPC Portfolio and the Beacon Portfolio):

 

 

 

 

 

 

 

1.

 

Net Operating Income for the prior four (4) consecutive fiscal quarters:

 

$

          

 

 

 

 

 

2.

 

Capital Reserves for such Real Estate:

 

$

          

 

 

 

 

 

3.

 

1 minus 2 divided by 7.50%:

 

$

          

 

 

 

 

 

B.

 

The acquisition cost of Real Estate acquired during the prior six (6) fiscal
quarters (other than 222 Riverside Plaza and, 1325 G Street, the IPC Portfolio
and the Beacon Portfolio):

 

$

          

 

 

 

 

 

C.

 

Construction in Progress of Development Properties, until the earlier of (x) the
1 year anniversary of the project completion for such Real Estate and (y) the
first day of the first fiscal quarter following the date such Real Estate first
achieves a Lease Rate of at least 85%:

 

$

          

 

 

 

 

 

D.

 

Acquisition cost of 222 Riverside Plaza and, 1325 G Street, the IPC Portfolio
and the Beacon Portfolio:

 

$

          

 

 

 

 

 

E.

 

Aggregate of Unrestricted Cash and Cash Equivalents:

 

$

          

 

 

 

 

 

F.

 

Book Value of Land Assets:

 

$

          

 

 

 

 

 

G.

 

Lesser of book value or outstanding principal balance of Mortgage Receivables
secured by office properties and the Multifamily Facility

 

$

          

 

 

 

 

 

H.

 

Investments in bonds of Publicly Traded REITs (as defined in §8.3(p)) (limited
to office, industrial, self-storage, multi-family or retail Publicly Traded
REITs) valued at the lesser of cost or value per GAAP; plus

 

$

          

 

 

 

 

 

I.

 

Investments in preferred or common stock of Publicly Traded REITs (limited to
office, industrial, self-storage, multi-family or retail Publicly Traded REITs)
valued at the lesser of cost or value per GAAP; plus

 

$

          

 

--------------------------------------------------------------------------------


 

J.

 

Investments in Mezzanine Mortgage Receivables valued at the lesser of cost or
value per GAAP.

 

$

          

 

 

 

 

 

K.H.

 

Pro rata share of Gross Asset Value attributable to such assets owned by
Unconsolidated Affiliates:

 

$

          

 

 

 

 

 

 

 

Gross Assets Value equals sum of A.3 plus B plus C plus D plus E plus F plus G
plus H plus I plus J plus K

 

$

          

 

--------------------------------------------------------------------------------

*  Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination.  All income, expense and value
associated with assets included in Gross Asset Value disposed of during the four
(4) calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations. Gross Asset Value shall be calculated in
accordance with §1.2(l).

 

--------------------------------------------------------------------------------


 

EXHIBIT HK

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
                                        , by and between
                                                         (“Assignor”), and
                                                         (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor is a party to that certain Credit Agreement, dated
December 11, 2007, as amended by that certain First Amendment to Credit
Agreement and Other Loan Documents dated as of June 9, 2009, by and among
BEHRINGER HARVARD OPERATING PARTNERSHIP I LP (“Borrower”), the other lenders
that are or may become a party thereto, and KEYBANK NATIONAL ASSOCIATION,
individually and as Agent (the “Credit Agreement”); and

 

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Credit Agreement and its rights with respect to the Commitment
assigned and its Outstanding Loans with respect thereto;

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

7.                                       1. Definitions.  Terms defined in the
Credit Agreement and used herein without definition shall have the respective
meanings assigned to such terms in the Credit Agreement.

 

8.                                       2. Assignment.

 

(a)                                  Subject to the terms and conditions of this
Agreement and in consideration of the payment to be made by Assignee to Assignor
pursuant to Paragraph 5 of this Agreement, effective as of the “Assignment Date”
(as defined in Paragraph 7 below), Assignor hereby irrevocably sells, transfers
and assigns to Assignee, without recourse, a portion of its [Revolving
Credit][Term Loan] Note in the amount of $                              
representing a $                               [Revolving Credit] [Term Loan]
Commitment, and a                                    percent (          %)[
Revolving Credit][Term Loan] Commitment Percentage, and a corresponding interest
in and to all of the other rights and obligations under the Credit Agreement and
the other Loan Documents relating thereto (the assigned interests being
hereinafter referred to as the “Assigned Interests”), including Assignor’s share
of all outstanding [Revolving Credit][Term] Loans with respect to the Assigned
Interests and the right to receive interest and principal on and all other fees
and amounts with respect to the Assigned Interests, all from and after the
Assignment Date, all as if Assignee were an original Lender under and signatory
to the Credit Agreement having a [Revolving Credit][Term Loan] Commitment
Percentage equal to the amount of the respective Assigned Interests.

 

(b)                                 Assignee, subject to the terms and
conditions hereof, hereby assumes all obligations of Assignor with respect to
the Assigned Interests from and after the Assignment

 

HK-1

--------------------------------------------------------------------------------


 

Date as if Assignee were an original Lender under and signatory to the Credit
Agreement, which obligations shall include, but shall not be limited to, the
obligation to make [Revolving Credit][Term] Loans to the Borrower with respect
to the Assigned Interests and to indemnify the Agent as provided therein (such
obligations, together with all other obligations set forth in the Credit
Agreement and the other Loan Documents are hereinafter collectively referred to
as the “Assigned Obligations”).  Assignor shall have no further duties or
obligations with respect to, and shall have no further interest in, the Assigned
Obligations or the Assigned Interests.

 

9.                                       3. Representations and Requests of
Assignor.

 

(a)                                  Assignor represents and warrants to
Assignee (i) that it is legally authorized to, and has full power and authority
to, enter into this Agreement and perform its obligations under this Agreement;
(ii) that as of the date hereof, before giving effect to the assignment
contemplated hereby the principal face amount of Assignor’s [Revolving
Credit][Term Loan] Note is $                         and the aggregate
outstanding principal balance of the [Revolving Credit][Term] Loans made by it
equals Note is $                        , and (iii) that it has forwarded to the
Agent the [Revolving Credit][Term Loan] Note held by Assignor.  Assignor makes
no representation or warranty, express or implied, and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness or sufficiency of any Loan Document or any other
instrument or document furnished pursuant thereto or in connection with the
Loan, the collectability of the Loans, the continued solvency of the Borrower or
the continued existence, sufficiency or value of the Collateral or any assets of
the Borrower which may be realized upon for the repayment of the Loans, or the
performance or observance by the Borrower of any of its obligations under the
Loan Documents to which it is a party or any other instrument or document
delivered or executed pursuant thereto or in connection with the Loan; other
than that it is the legal and beneficial owner of, or has the right to assign,
the interests being assigned by it hereunder and that such interests are free
and clear of any adverse claim.

 

(b)                                 Assignor requests that the Agent obtain
replacement notes for each of Assignor and Assignee as provided in the Credit
Agreement.

 

10.                                 4. Representations of Assignee.  Assignee
makes and confirms to the Agent, Assignor and the other Lenders all of the
representations, warranties and covenants of a Lender under Articles 14 and 18
of the Credit Agreement.  Without limiting the foregoing, Assignee
(a) represents and warrants that it is legally authorized to, and has full power
and authority to, enter into this Agreement and perform its obligations under
this Agreement; (b) confirms that it has received copies of such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (c) agrees that it has and will,
independently and without reliance upon Assignor, any other Lender or the Agent
and based upon such documents and information as it shall deem appropriate at
the time, continue to make its own credit decisions in evaluating the Loans, the
Loan Documents, the creditworthiness of the Borrower and the value of the assets
of the Borrower, and taking or not taking action under the Loan Documents;
(d) appoints and authorizes the Agent to take such action as agent on its behalf
and to exercise such powers as are reasonably incidental thereto pursuant to the
terms of the Loan Documents; (e) agrees that, by this Assignment, Assignee has
become a party to and will perform in accordance with their terms all the
obligations which by the terms of the Loan

 

HK-2

--------------------------------------------------------------------------------


 

Documents are required to be performed by it as a Lender; (f) represents and
warrants that Assignee does not control, is not controlled by, is not under
common control with and is otherwise free from influence or control by, the
Borrower or REIT, (g) represents and warrants that if Assignee is not
incorporated under the laws of the United States of America or any State, it has
on or prior to the date hereof delivered to Borrower and Agent certification as
to its exemption (or lack thereof) from deduction or withholding of any United
States federal income taxes and (h) if Assignee is an assignee of any portion of
the Revolving Credit Notes, Assignee has a net worth as of the date hereof of
not less than $100,000,000.00 unless waived in writing by Borrower and Agent as
required by the Credit Agreement.  Assignee agrees that Borrower may rely on the
representation contained in Section 4(i).

 

11.                                 5. Payments to Assignor.  In consideration
of the assignment made pursuant to Paragraph 1 of this Agreement, Assignee
agrees to pay to Assignor on the Assignment Date, an amount equal to
$                         representing the aggregate principal amount
outstanding of the [Revolving Credit][Term] Loans owing to Assignor under the
Loan Agreement and the other Loan Documents with respect to the Assigned
Interests.

 

12.                                 6. Payments by Assignor.  Assignor agrees to
pay the Agent on the Assignment Date the registration fee required by §18.2 of
the Credit Agreement.

 

13.                                 7. Effectiveness.

 

(a)                                  The effective date for this Agreement shall
be                                (the “Assignment Date”).  Following the
execution of this Agreement, each party hereto shall deliver its duly executed
counterpart hereof to the Agent for acceptance and recording in the Register by
the Agent.

 

(b)                                 Upon such acceptance and recording and from
and after the Assignment Date, (i) Assignee shall be a party to the Credit
Agreement and, to the extent of the Assigned Interests, have the rights and
obligations of a Lender thereunder, and (ii) Assignor shall, with respect to the
Assigned Interests, relinquish its rights and be released from its obligations
under the Credit Agreement.

 

(c)                                  Upon such acceptance and recording and from
and after the Assignment Date, the Agent shall make all payments in respect of
the rights and interests assigned hereby accruing after the Assignment Date
(including payments of principal, interest, fees and other amounts) to Assignee.

 

(d)                                 All outstanding Revolving Credit LIBOR Rate
Loans shall continue in effect for the remainder of their applicable Interest
Periods and Assignee shall accept the currently effective interest rates on its
Assigned Interest of each Revolving Credit LIBOR Rate Loan.

 

14.                                 8. Notices.  Assignee specifies as its
address for notices and its Lending Office for all assigned Loans, the offices
set forth below:

 

HK-3

--------------------------------------------------------------------------------


 

Notice Address:

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

Facsimile:

 

 

Domestic Lending Office:

Same as above

 

 

Eurodollar Lending Office:

Same as above

 

15.                                 9. Payment Instructions.  All payments to
Assignee under the Credit Agreement shall be made as provided in the Credit
Agreement in accordance with the separate instructions delivered to Agent.

 

16.                                 10. Governing Law.  THIS AGREEMENT IS
INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT FOR ALL PURPOSES AND TO BE
GOVERNED BY, AND PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401
SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO CONFLICT OF LAWS).

 

17.                                 11. Counterparts.  This Agreement may be
executed in any number of counterparts which shall together constitute but one
and the same agreement.

 

18.                                 12. Amendments.  This Agreement may not be
amended, modified or terminated except by an agreement in writing signed by
Assignor and Assignee, and consented to by Agent.

 

19.                                 13. Successors.  This Agreement shall inure
to the benefit of the parties hereto and their respective successors and assigns
as permitted by the terms of Credit Agreement.

 

[signatures on following page]

 

HK-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

 

ASSIGNEE:

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNOR:

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

RECEIPT ACKNOWLEDGED AND
ASSIGNMENT CONSENTED TO BY:

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

By:

 

 

 

Title:

 

 

 

 

CONSENTED TO BY:(1)

 

 

 

 

BEHRINGER HARVARD OPERATING

 

PARTNERSHIP I LP, a Texas limited partnership

 

 

 

 

 

By:

BHR, Inc., a Delaware corporation, its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1) Insert to extent required by Credit Agreement.

 

HK-5

--------------------------------------------------------------------------------


 

EXHIBIT IL

 

FORM OF LETTER OF CREDIT APPLICATION

 

[g186511ke59i001.jpg]      KeyBank National Association

 

Application and Agreement for Irrevocable Standby Letter of Credit

 

 

To:  International Standby Services Group
4910 Tiedeman, 4th floor
Brooklyn, Ohio 44144
Mailcode: OH-01-51-0435
Fax Number: (216) 813-3719

 

Date:

Please issue your Irrevocable Letter of Credit and notify the Beneficiary by

   Swift          (Advising Bank Swift
Address)                                                                                                                                         

   Courier       (Contact Name)
                                                                       (Telephone
Number)

 

 

Beneficiary: (show full name & complete street address)

Applicant: (show full name & complete street address)

 

 

 

 

 

 

Expiration Date:

Dollar Amount $                        and currency if other than USD

 

 


Automatic Extension Clause


Days Notice:

(Amount in words):

 

 

Ultimate Expiration Date:

 

 

 

Available by Drafts at sight drawn on you and accompanied by the following
documents:

 

1.

Beneficiary’s statement signed by an authorized individual of (Beneficiary)
certifying. “The Principal, (Applicant), has not performed or fulfilled all the
undertakings, covenants and conditions in accordance with the terms of the
agreement dated                         between (Applicant) and (Beneficiary)”.

 

 

 

 

2.

Beneficiary’s statement signed by an authorized individual or (Beneficiary)
certifying. “We hereby certify that invoices under sales agreement between
(Applicant) and (Beneficiary) have been submitted for payment and said invoices
are past, due and payable”.

 

 

 

 

3.

Beneficiary’s statement signed by an authorized individual of (Beneficiary)
certifying. “We hereby certify that (Applicant) has failed to honor their
contractual agreement dated                       between (Applicant) and
(Beneficiary) and that payment has not been made and is
                      past due.

 

 

 

 

4.

Beneficiary’s statement signed by one of its authorized individuals certifying
that                                (Applicant) was the successful bidder under
the Tender No.                       dated                           for supply
of                               and that                                    
(Applicant) has withdrawn their bid or failed to enter into contract.

 

 

 

 

5.

Beneficiary’s statement signed by an authorized individual reading:
                                         

(Please indicate below the wording that is to appear in the statement to be
presented.)

 

 

 

 

6.

No statement or document by the beneficiary other than a draft is required to be
presented under this Letter of Credit.

 

 

 

Partial Drawings:

o Permitted

o Not Permitted

Charges for: Applicant

 

 

 

Special instructions or conditions:

 

 

 

 

 

 

Applicant shall keep and maintain Demand Deposit Account No.              at all
times.  KeyBank is authorized to debit the Demand Deposit Account or any
successor account to pay any amounts which become due by Applicant in connection
with the Letter of Credit, including any fees charged to Applicant or the amount
of any draw(s) made under the Letter of Credit by the Beneficiary.

 

 

 

This application and agreement are subject to either the current uniform customs
and practice for documentary credits established by the International Chamber of
Commerce or the current International Standby Practices established by the
International Chamber of Commerce, (whichever may be determined to be
appropriate by Keycorp Affiliates under the circumstances), and to the terms and
conditions set forth in the Letter of Credit Reimbursement and Security
Agreement executed by the Applicant.

 

 

 

 

 

 

Date:

 

(Customer’s Signature)

 

(Customer’s Bank Sign Here –
if other than a Keycorp Affiliate)

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF ASSIGNMENT AND SUBORDINATION
OF MANAGEMENT AGREEMENT

 

ASSIGNMENT AND SUBORDINATION OF MANAGEMENT AGREEMENT

 

The undersigned [HPT MANAGEMENT SERVICES LP, a Texas limited partnership] (the
“Manager”), which manages certain real property commonly known as
                                located at                                (the
“Property”) on behalf of                                           , a
                                 (Owner”) acknowledges that this Assignment and
Subordination of Management Agreement (this “Agreement”) is being executed and
delivered to satisfy a certain obligation of Behringer Harvard Operating
Partnership I LP, a Texas limited partnership (the “Borrower”) set forth in that
certain Credit Agreement dated as of December 11, 2007, as amended by that
certain First Amendment to Credit Agreement and Other Loan Documents dated as of
the date hereof (together with all supplements, amendments and restatements
thereto, herein referred to as the “Loan Agreement”) among Borrower, KEYBANK
NATIONAL ASSOCIATION, a national banking association (“KeyBank”), individually
and as Agent (“Agent”) for itself and the other lending institutions from time
to time party to the Loan Agreement (collectively, the “Lenders”).  Any
capitalized terms used herein but not defined herein shall have the same
meanings as are ascribed to them in the Loan Agreement.

 

Owner and Manager hereby agree with Agent as follows:

 

20.                                The Manager acknowledges and understands that
this Agreement is being executed and delivered to satisfy a certain obligation
of Borrower pursuant to the Loan Agreement.

 

21.                                For purposes hereof, “Management Agreement”
shall mean [that certain Fifth Amended and Restated Property Management and
Leasing Agreement dated May 15, 2008 between Behringer Harvard REIT I, Inc.
(“REIT”), Borrower and Manager, as amended by that certain First Amendment to
the Fifth Amended and Restated Property Management and Leasing Agreement dated
June 25, 2008, as amended by that certain Second Amendment to the Fifth Amended
and Restated Property Management and Leasing Agreement dated August 13, 2008, as
partially assigned to                        pursuant to that certain Partial
Assignment and Assumption of Fifth Amended and Restated Property Management and
Leasing Agreement dated September 25, 2008, and as affected by that certain
Property Management and Leasing Agreement Transfer dated April 1, 2008 between
Manager, REIT, Borrower and BHRES, pursuant to which the Manager engaged BHRES
to perform with respect to the Property, all of the Manager’s duties and
obligations under the Management Agreement that require a real estate broker
license,][INSERT APPROPRIATE DESCRIPTION OF MANAGEMENT AGREEMENT IF NOT THE SAME
AS ABOVE] together with all other permitted amendments and supplements thereto.

 

2

--------------------------------------------------------------------------------


 

22.                                 As additional collateral security for the
Loan, the Owner hereby conditionally transfers, sets over and assigns to Agent
all of the Owners’ rights, title and interest in and to the Management
Agreement, said transfer and assignment to automatically become a present,
unconditional assignment, at Agent’s option, upon an Event of Default by
Borrower under the Loan Agreement or any of the other Loan Documents (the
“Assignment”).

 

23.                                 The Manager hereby consents to the
Assignment by the Owner of the Owners’ rights, title and interest in and to the
Management Agreement and to each and all of the terms and conditions thereof
notwithstanding any terms to the contrary in the Management Agreement.  Manager
agrees that, in the event Agent delivers written notice to the Manager that
Agent is exercising its rights under the Assignment to become the “Owner” under
the Management Agreement, the Manager will continue at Agent’s direction, for a
period not to exceed three (3) months unless otherwise agreed by Manager and
Agent, to perform services for Agent pursuant to and in accordance with the
terms of the Management Agreement provided that the fees of the Manager which
may be due or which thereafter become due for services rendered are paid in
accordance with the terms of the Management Agreement, irrespective of any
contrary instruments, direction or requests from the Owner.  However, it is
expressly understood that Agent neither assumes nor has any obligation to the
Manager to exercise its rights under the Assignment or to declare a default
under any mortgage or any other Loan Documents.  In the event Agent exercises
its rights under the Assignment, the Manager agrees that Agent shall have no
obligations or liabilities under the Management Agreement or this Agreement for
services performed by Manager prior to the time Agent exercises its rights under
the Assignment, but after Agent exercises its rights under the Assignment to
succeed to the Owners’ interests under the Management Agreement, Agent shall be
obligated for all services subsequently performed and shall be bound by the
terms and provisions contained therein.

 

24.                                 The Management Agreement, and any rights and
claims of the Manager against the Owner thereunder, is and shall be subject and
subordinate in all respects to (i) the Loan Documents and the rights and claims
of the Agent and the Lenders thereunder, and (ii) any and all modifications,
amendments, renewals, restatements or substitutions of the Loan Documents;
provided, however, that so long as no Event of Default has occurred under the
Loan Agreement, the Manager shall be entitled to receive, on a monthly basis,
its management fees for services rendered in accordance with the Management
Agreement pursuant to the payment procedures outlined therein.  This Paragraph 5
shall be self-operative and no further instrument of subordination shall be
required.  If requested, however, the Owner or the Manager shall execute and
deliver such further instruments as the Agent may deem reasonably necessary to
effectuate this subordination.

 

25.                                 In the event that there shall have occurred
and be continuing an Event of Default under the Loan Agreement or any other Loan
Document, the Manager shall (i) unless and until terminated by Agent in
accordance with Paragraph 7 by the Manager in accordance with Paragraph 9 below,
as applicable, continue performance under the Management Agreement in accordance
with the terms thereof, and (ii) not (a) demand or accept any payment under or
in respect of the Management Agreement or (b) take any action to obtain any
interest in any of the security described in and encumbered by the Loan
Documents because of any obligation under the Management Agreement; provided,
however, that any such compensation received by Manager shall be received by
Manager as trustee for Agent and shall be paid over to Agent on account of the
indebtedness of Borrower to the Lenders.  The Owner and the Manager

 

3

--------------------------------------------------------------------------------


 

understand, however, that nothing contained herein or in any of the other Loan
Documents shall be construed to obligate the Agent to perform or discharge any
of the obligations, duties or liabilities of the Owner under the Management
Agreement.

 

26.                                 Upon the occurrence of any default by any
Owner under the terms of the Management Agreement (including, but not limited
to, nonpayment of fees due Manager but not paid by reason of the subordination
of fees provided for herein) in respect of which Manager has elected to exercise
any right or remedy, the Manager shall, concurrently with Manager’s delivery of
notice thereof to Owner, provide the Agent with notice in writing thereof (which
notice may consist of a copy of the notice provided by Manager to Owner), and
after receipt of said notice, the Agent shall have the same time period within
which to cure said default as the Owner has under the Management Agreement (plus
an additional thirty (30) days) although the Owner and the Manager understand
that the Agent shall not have any obligation to do so.  Furthermore, the Owner
and the Manager agree that, notwithstanding anything to the contrary contained
in the Management Agreement, the Agent may immediately terminate, upon written
notice to the Manager and without the payment of any cancellation or termination
fee or penalty or other liability, the Management Agreement upon the occurrence
and during the continuance of an Event of Default under the Loan Agreement or
any other Loan Document.  In the event that the Agent elects to terminate the
Management Agreement in accordance with this Paragraph 7, the Owner and the
Manager understand and agree that the Manager shall look solely to the Owner for
any and all fees, charges or other sums payable to the Manager under the
Management Agreement, including any out-of-pocket costs properly incurred by the
Manager; provided, however, that if the Agent has delivered to Manager a written
notice that Agent has exercised its rights to become the “Owner” under the
Management Agreement pursuant to Paragraph 4, and subsequently elects to
terminate the Management Agreement pursuant to this Paragraph 7, then the
Manager may look to the Agent for payment of such fees and costs incurred from
the date Agent became the “Owner” under the Management Agreement to the date of
termination of the Management Agreement to the extent provided in Paragraph 4. 
If the Management Agreement shall be terminated by the Agent in accordance with
this Paragraph 7, the Manager agrees to cooperate with the Agent to ensure a
smooth transition to the new property manager to be selected by the Agent.

 

27.                                 This Agreement shall inure to the benefit of
the Agent and its successors and assigns.  In the event of any inconsistency or
conflict with the provisions of this Agreement and the provisions of the
Management Agreement, the provisions of this Agreement shall control.

 

28.                                 The Manager agrees that it shall not change,
amend, modify in any material respect or terminate the Management Agreement as
it relates to the Property without the Agent’s prior written approval in each
instance, which approval shall not be unreasonably withheld.  If the Manager
does so amend, modify or terminate the Management Agreement in violation of this
Paragraph 9, such amendment, modification or termination shall be void ab initio
with respect to the Property. Notwithstanding the foregoing, the provisions of
this Paragraph 9 shall not be deemed to limit or otherwise restrict the right of
the Manager to terminate the Management Agreement in accordance with the terms
of the Management Agreement by reason of default by the Owner thereunder after
compliance by Manager with Paragraph 7 hereof.

 

29.                                 This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of
                   (excluding the law applicable to conflicts and choice of
law).

 

4

--------------------------------------------------------------------------------


 

30.                                 Without limiting the generality of any other
provisions contained herein or in the other Loan Documents, no failure on the
part of the Agent or the Lenders to exercise, and no delay in exercising, any
right hereunder or under any of the other Loan Documents shall operate as a
waiver thereof, nor shall any single or partial exercise of any right preclude
any other or further exercise thereof or the exercise of any other right.  The
rights and remedies of the Agent and the Lenders provided herein and in the
other Loan Documents are cumulative and are in addition to, and are not
exclusive of, any rights or remedies provided by law or in equity.

 

31.           Manager represents and warrants to the Agent that as of the date
hereof (i) the Management Agreement is in full force and effect and has not been
amended, modified, assigned, terminated or supplemented, (ii) the Manager is not
in default under the provisions of the Management Agreement and there is no
condition which, with the giving of notice and/or the lapse of time, would
constitute such a default and (iii) to the best of Manager’s knowledge, the
Owner is not in default under the provisions of the Management Agreement and
there is no condition which, with the giving of notice and/or the lapse of time,
would constitute such a default.

 

32.                                 This Agreement may not be amended, modified,
terminated or supplemented without the written approval of the Manager, the
Owner and the Agent.

 

33.                                 This Agreement may be executed in several
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument.

 

[Signatures Begin on the Following Page]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Manager, Agent and the Owner have executed and delivered
this Agreement as of the          day of                      , 20   .

 

 

 

MANAGER:

 

 

 

 

[HPT MANAGEMENT SERVICES LP, a Texas limited partnership

 

 

 

 

By:      

IMS, LLC, a                        limited liability company, its general
partner]

 

 

 

 

 

By:                                                                                    

 

 

Name:                                                                               

 

 

Title:                                                                                 

 

[Signatures Continued On Next Page]

 

6

--------------------------------------------------------------------------------


 

 

AGREED AND CONSENTED TO:

 

 

 

OWNER:

 

 

 

                                           ,                               a
                     

 

                                       

 

 

 

By:                                                                                                 

 

Name:                                                                                            

 

Title:                                                                                              

 

[Signatures Continued On Next Page]

 

--------------------------------------------------------------------------------


 

 

AGREED AND CONSENTED TO:

 

 

 

AGENT:

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

 

 

By:                                                                                                  

 

Name:                                                                                             

 

Title:                                                                                               

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

LENDERS AND COMMITMENTS



REVOLVING CREDIT LOAN

 

Name and Address

 

Revolving Credit
Commitment

 

Revolving Credit
Commitment Percentage

 

 

 

 

 

 

 

KeyBank National Association
127 Public Square
Cleveland, Ohio  44114-1306
Attention:  Kevin Murray
Telephone:  216-689-5986
Facsimile:  216-689-4997

 

$

45,000,000.0028,950,000.00

 

1515.00

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Wachovia Bank, National Association

201 S. College Street, CP9

NC1183

Charlotte, NC 28288

Attention:     Vincent Massey

Telephone:   (704)-590-3321

Facsimile:    (704)-715-0094

 

$

45,000,000.0028,950,000.00

 

1515.00

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Aareal Bank AGCapital Corporation

Paulinenstrasse 15

65189 Wiesbaden

Germany

250 Park Avenue, Suite 820

New York, New York  10177

Attention:     Petra FriedhoferChristian Berry

Telephone:   +49-(0)611-348-2356(212) 508-4083

Facsimile:    +49-(0)611-348-2757(917) 322-0285

 

$

45,000,000.0028,950,000.00

 

1515.00

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

Name and Address

 

Revolving Credit
Commitment

 

Revolving Credit
Commitment Percentage

 

 

 

 

 

 

 

Westdeutsche Immobilienbank AG

Grosse Bleiche 46

55116 Mainz

Germany

Attention:     Klaus MayNanja Junge

Telephone:   +49 6131 9280 - 74287215

Facsimile:    +49 6131 9280 - 7490

 

$

30,000,000.0019,300,000.00

 

1010.00

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

RBS Citizens, N.A. d/b/a Charter One

1215 Superior Ave, 6th Floor

Cleveland, OH 44114

Attention:     R.J. Quinn

Telephone:   (216)-277-0744

Facsimile:    (216)-277-4607

 

$

24,000,000.0015,440,000.00

 

88.00

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Fifth Third Bank, a Michigan banking corporation

MD 1MOC2B

5050 Kingsley Drive

Cincinnati, OH 45263

Attention:     Joyce Elam

Telephone:   (513)-358-7336

Facsimile:    (513)-358-3479

 

$

24,000,000.0015,440,000.00

 

88.00

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

National City Bank

CREA

2000 Auburn Drive, Suite 400

Beachwood, OH 44122

Attention:     Peggy Cramer

Telephone:   (216)-488-9124

Facsimile:    (216)-488-0214

 

$

21,000,000.0013,510,000.00

 

77.00

%

 

2

--------------------------------------------------------------------------------


 

Name and Address

 

Revolving Credit
Commitment

 

Revolving Credit
Commitment Percentage

 

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Allied Irish Banks, P.L.C.

2nd Floor, Iona House

Shelbourne Road

Ballsbridge, Dublin 4, Ireland

Attention:     Berne Glynn/Peter Garvey

Telephone:   +353 1 641 6633 / 6636

Facsimile:    +353 1 641 6668

 

$

18,000,000.0011,580,000.00

 

66.00

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

PNC Bank, National Association

500 1st Avenue

Pittsburgh, PA 15219

Attention:     Colleen Mannerino

Telephone:   (412)-760-7647

Facsimile:    (412)-705-2124

 

$

15,000,000.009,650,000.00

 

55.00

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Citibank, N.A.

8401 N. Central Expressway

Suite 500

Dallas, TX 75225

Attention:    Kimberly Brand

Telephone:   (972)-419-3454

Facsimile:    (972)-419-3308

 

$

15,000,000.009,650,000.00

 

55.00

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Bank of America, N.A.

901 Main Street, 20th Floor

TX1-492-20-06

Dallas, TX 75202

Attention:     Cindy King

Telephone:   (214)-209-1925

Facsimile:    (214)-209-1571

 

$

12,000,000.007,720,000.00

 

44.00

%

 

3

--------------------------------------------------------------------------------


 

Name and Address

 

Revolving Credit
Commitment

 

Revolving Credit
Commitment Percentage

 

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Texas Capital Bank, National Association

6060 N. Central Expressway

Dallas, TX 75206

Attention:     Claudia Watkins

Telephone:   (972)-560-4525

Facsimile:    (214) 706-6849

 

$

6,000,000.003,860,000.00

 

22.00

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

300,000,000.00193,000,000.00

 

100

%

 

4

--------------------------------------------------------------------------------


 

TERM LOAN

 

Name and Address

 

Term Loan
Commitment

 

Term Loan
Commitment Percentage

 

 

 

 

 

 

 

KeyBank National Association
127 Public Square
Cleveland, Ohio  44114-1306
Attention:  Kevin Murray
Telephone:  216-689-5986
Facsimile:  216-689-4997

 

$

42,000,000.00

 

21

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Wachovia Bank, National Association

201 S. College Street, CP9

NC1183

Charlotte, NC 28288

Attention:     Vincent Massey

Telephone:   (704)-590-3321

Facsimile:    (704)-715-0094

 

$

30,000,000.00

 

15

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Aareal Bank AG

Paulinenstrasse 15

65189 Wiesbaden

Germany

Attention:     Petra Friedhofer

Telephone:   +49-(0)611-348-2356

Facsimile:    +49-(0)611-348-2757

 

$

30,000,000.00

 

15

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Westdeutsche Immobilienbank AG

Grosse Bleiche 46

55116 Mainz

Germany

Attention:     Klaus May

Telephone:   +49 6131 9280 - 7428

Facsimile:    +49 6131 9280 - 7490

 

$

20,000,000.00

 

10

%

 

1

--------------------------------------------------------------------------------


 

Name and Address

 

Term Loan
Commitment

 

Term Loan
Commitment Percentage

 

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

RBS Citizens, N.A. d/b/a Charter One

1215 Superior Ave, 6th Floor

Cleveland, OH 44114

Attention:     R.J. Quinn

Telephone:   (216)-277-0744

Facsimile:    (216)-277-4607

 

$

16,000,000.00

 

8

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Fifth Third Bank, a Michigan banking corporation

MD 1MOC2B

5050 Kingsley Drive

Cincinnati, OH 45263

Attention:     Joyce Elam

Telephone:   (513)-358-7336

Facsimile:    (513)-358-3479

 

$

16,000,000.00

 

8

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

National City Bank

CREA

2000 Auburn Drive, Suite 400

Beachwood, OH 44122

Attention:     Peggy Cramer

Telephone:   (216)-488-9124

Facsimile:    (216)-488-0214

 

$

14,000,000.00

 

7

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

PNC Bank, National Association

500 1st Avenue

Pittsburgh, PA 15219

Attention:     Colleen Mannerino

Telephone:   (412)-760-7647

Facsimile:    (412)-705-2124

 

$

10,000,000.00

 

5

%

 

2

--------------------------------------------------------------------------------


 

Name and Address

 

Term Loan
Commitment

 

Term Loan
Commitment Percentage

 

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Citibank, N.A.

8401 N. Central Expressway

Suite 500

Dallas, TX 75225

Attention:     Kimberly Brand

Telephone:   (972)-419-3454

Facsimile:    (972)-419-3308

 

$

10,000,000.00

 

5

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Bank of America, N.A.

901 Main Street, 20th Floor

TX1-492-20-06

Dallas, TX 75202

Attention:     Cindy King

Telephone:   (214)-209-1925

Facsimile:    (214)-209-1571

 

$

8,000,000.00

 

4

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

Texas Capital Bank, National Association

6060 N. Central Expressway

Dallas, TX 75206

Attention:     Claudia Watkins

Telephone:   (972) 560-4525

Facsimile:    (214) 706-6849

 

$

4,000,000.00

 

2

%

 

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

200,000,000.00

 

100

%

 

3

--------------------------------------------------------------------------------


 

TOTAL COMMITMENTS

 

Name

 

Total Commitment

 

Total Commitment
Percentage

 

 

 

 

 

 

 

KeyBank National Association

 

$

87,000,000.00

 

17.4

%

 

 

 

 

 

 

Wachovia Bank, National Association

 

$

75,000,000.00

 

15.0

%

 

 

 

 

 

 

Aareal Bank AG

 

$

75,000,000.00

 

15.0

%

 

 

 

 

 

 

Westdeutsche Immobilienbank AG

 

$

50,000,000.00

 

10.0

%

 

 

 

 

 

 

RBS Citizens, N.A. d/b/a Charter One

 

$

40,000,000.00

 

8.0

%

 

 

 

 

 

 

Fifth Third Bank, a Michigan banking corporation

 

$

40,000,000.00

 

8.0

%

 

 

 

 

 

 

National City Bank

 

$

35,000,000.00

 

7.0

%

 

 

 

 

 

 

Allied Irish Banks, P.L.C.

 

$

18,000,000.00

 

3.6

%

 

 

 

 

 

 

PNC Bank, National Association

 

$

25,000,000.00

 

5.0

%

 

 

 

 

 

 

Citibank, N.A.

 

$

25,000,000.00

 

5.0

%

 

 

 

 

 

 

Bank of America, N.A.

 

$

20,000,000.00

 

4.0

%

 

 

 

 

 

 

Texas Capital Bank, National Association

 

$

10,000,000.00

 

2.0

%

 

 

 

 

 

 

TOTAL

 

$

500,000,000.00

 

100.0

%

 

SCHEDULE 1.2

 

SUBSIDIARY GUARANTORS

 

(UPDATED FROM TIME TO TIME BY AGENT)

 

June 9, 2009 Update

 

Behringer Harvard Cyprus, LLC, a Colorado limited liability company

 

4

--------------------------------------------------------------------------------


 

Behringer Harvard Wayside, LLC, a Delaware limited liability company

 

Behringer Harvard Centreport Office LP, a Texas limited partnership

 

Behringer Harvard Texas Street LP, a Delaware limited partnership

 

Behringer Harvard Eldridge Land LP, a Texas limited partnership

 

IPC Maryland I Holdings, LLC, a Delaware limited liability company

 

IPC Realty II, LLC, a Delaware limited liability company

 

IPC Realty, LLC, a Delaware limited liability company

 

IPC Commercial Properties, LLC, a Delaware limited liability company

 

IPC LP/WP Holdings, LLC, a Delaware limited liability company

 

IPC Fifth Third Holdings, LLC, a Delaware limited liability company

 

IPC Metrocenter Holdings, LLC, a Delaware limited liability company

 

IPC Crescent Center Holdings, LLC, a Delaware limited liability company

 

IPC NOI Holdings, Inc., a Delaware corporation

 

IPC (US) Realty Holdings III, Inc., a Delaware corporation

 

Woodcrest Road Associates II, LLC, a Delaware limited liability company

 

Behringer Harvard Equity Drive LP, a Delaware limited partnership

 

Behringer Harvard City Centre Owner LLC, a Delaware limited liability company

 

IPC Florida III Holdings, LLC, a Delaware limited liability company

 

IPC Florida III, LLC, a Delaware limited liability company

 

Behringer Harvard Briarlake Plaza LP, a Delaware limited partnership

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 2.9

 

OUTSTANDING LETTERS OF CREDIT

 

None.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 4.3

 

ACCOUNTS

 

None.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 5.3

 

ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

 

With respect to any parcel of Real Estate of the Borrower or a Subsidiary
Guarantor proposed to be included in the Collateral, each of the following:

 

(a)           Description of Property.  A narrative description of the Real
Estate, the improvements thereon and the tenants and Leases relating to such
Real Estate.

 

(b)           Security Documents.  (i) Such Security Documents relating to such
Real Estate as the Agent shall in good faith require, duly executed and
delivered by the respective parties thereto, and (ii) such Security Documents
relating to Equity Interests and/or Distribution Interests as Agent may
reasonably request, including any amendments to or additional Security
Documents, in order to grant to the Agent, for the benefit of the Lenders, the
best possible first priority lien and security interest in as much of such
Equity Interests and/or Distribution Interests (or such portion thereof) as may
be granted by the Borrower and any Subsidiary that is a direct or indirect owner
of such Real Estate.

 

(c)           Enforceability Opinion.  If required by the Agent, the favorable
legal opinion of counsel to Borrower or such Subsidiary Guarantor, from counsel
reasonably acceptable to the Agent and qualified to practice in the State in
which such Real Estate is located, addressed to the Lenders and the Agent
covering the enforceability of such Security Documents and such other matters as
the Agent shall reasonably request.

 

(d)           Perfection of Liens.  Evidence reasonably satisfactory to the
Agent that the Security Documents are effective to create in favor of the Agent
a legal, valid and enforceable first lien or security title and security
interest in such Real Estate and that all filings, recordings, deliveries of
instruments and other actions necessary or desirable to protect and preserve
such liens or security title or security interests have been duly effected.

 

(e)           Survey and Taxes.  The Survey of such Real Estate, together with
the Surveyor Certification and evidence of payment of all real estate taxes,
assessments and municipal charges on such Real Estate which on the date of
determination are required to have been paid under §7.8.

 

(f)            Title Insurance; Title Exception Documents.  The Title Policy (or
“marked” commitment/proforma policy for a Title Policy) covering such Real
Estate, including all endorsements thereto, and together with proof of payment
of all fees and premiums for such policy, and true and accurate copies of all
documents listed as exceptions under such policy.

 

(g)           UCC Certification.  A certification from the Title Insurance
Company, records search firm, or counsel satisfactory to the Agent that a search
of the appropriate public records disclosed no conditional sales contracts,
security agreements, chattel mortgages, leases of personalty, financing
statements or title retention agreements which affect any property, rights or
interests of the Borrower or such Subsidiary Guarantor that are or are intended
to be subject to the security interest, security title, assignments, and
mortgage liens created by the Security

 

1

--------------------------------------------------------------------------------


 

Documents relating to such Real Estate except to the extent that the same are
discharged and removed prior to or simultaneously with the inclusion of the Real
Estate in the Collateral.

 

(h)           Management Agreement.  A true copy of the Management Agreement, if
any, relating to such Real Estate, which shall be in form and substance
reasonably satisfactory to the Agent.

 

(i)            Subordination of Management Agreement.  A subordination of
management agreement, which shall be in form and substance reasonably
satisfactory to the Agent.

 

(j)            Leases.  True copies of all Leases relating to such Real Estate
together with Lease Summaries for all such Leases if available, and a Rent Roll
for such Real Estate certified by the Borrower or Subsidiary Guarantor as
accurate and complete as of a recent date, each of which shall be in form and
substance reasonably satisfactory to the Required Lenders.

 

(k)           Lease Form.  The form of Lease, if any, to be used by the Borrower
or such Subsidiary Guarantor in connection with future leasing of such Mortgaged
Property, which shall be in form and substance reasonably satisfactory to the
Agent.

 

(l)            Subordination Agreements.  A Subordination, Attornment and
Non-Disturbance Agreement from Major Tenants of such Real Estate, and from other
tenants of such Real Estate as required by the Agent.

 

(m)          Estoppel Certificates.  Estoppel certificates from Major Tenants of
such Real Estate, and from other tenants of such Real Estate as required by
Agent, such certificates to be dated not more than thirty (30) days prior to the
inclusion of such Real Estate in the Collateral (unless extended in Agent’s
reasonable discretion, but in any case, not to exceed 60 days), each such
estoppel certificate to be in form and substance reasonably satisfactory to the
Agent.

 

(n)           Certificates of Insurance.  Each of (i) a current certificate of
insurance as to the insurance maintained by the Borrower or such Subsidiary
Guarantor on such Real Estate (including flood insurance if necessary) from the
insurer or an independent insurance broker dated as of the date of
determination, identifying insurers, types of insurance, insurance limits, and
policy terms; (ii) certified copies of all policies evidencing such insurance
(or certificates therefor signed by the insurer or an agent authorized to bind
the insurer); and (iii) such further information and certificates from the
Borrower or such Subsidiary Guarantor, its insurers and insurance brokers as the
Agent may reasonably request, all of which shall be in compliance with the
requirements of this Agreement.

 

(o)           Property Condition Report.  A property condition report from a
firm of professional engineers or architects selected by Borrower and reasonably
acceptable to Agent (the “Inspector”) satisfactory in form and content to the
Agent and the Required Lenders, dated not more than ninety (90) days prior to
the inclusion of such Real Estate in the Collateral, addressing such matters as
the Agent and the Required Lenders may reasonably require.

 

(p)           Hazardous Substance Assessments.  A hazardous waste site
assessment report addressed to the Agent (or the subject of a reliance letter
addressed to, and in a form reasonably satisfactory to, the Agent) concerning
Hazardous Substances and asbestos on such Real Estate

 

2

--------------------------------------------------------------------------------


 

dated or updated not more than ninety (90) days prior to the inclusion of such
Real Estate in the Collateral, from the Environmental Engineer, such report to
contain no qualifications except those that are acceptable to the Required
Lenders in their reasonable discretion and to otherwise be in form and substance
reasonably satisfactory to the Agent in its sole discretion.

 

(q)           Zoning and Land Use Compliance.  Such evidence regarding zoning
and land use compliance as the Agent may require and approve in its reasonable
discretion.

 

(r)            Certificate of Occupancy.  A copy of the certificate(s) of
occupancy issued to the Borrower or any Subsidiary for such parcel of Real
Estate permitting the use and occupancy of the Building thereon (or a copy of
the certificates of occupancy issued for such parcel of Real Estate and evidence
satisfactory to the Agent that any previously issued certificate(s) of occupancy
is not required to be reissued to the Borrower or any Subsidiary), or a legal
opinion or certificate from the appropriate authority reasonably satisfactory to
the Agent that no certificates of occupancy are necessary to the use and
occupancy thereof.

 

(s)           Appraisal.  An Appraisal of such Real Estate, in form and
substance satisfactory to the Agent and the Required Lenders as provided in §5.2
and dated not more than ninety (90) days prior to the inclusion of such Real
Estate in the Collateral.

 

(t)            Budget.  An operating and capital expenditure budget for such
Real Estate in form and substance reasonably satisfactory to the Required
Lenders.

 

(u)           Operating Statements.  Operating statements for such Real Estate
in the form of such statements delivered to the Lenders under §7.4(e) covering
each of the four fiscal quarters ending immediately prior to the addition of
such Real Estate to the Collateral, to the extent available.

 

(v)           Rent Roll.  A copy of the most recent Rent Roll for such Real
Estate.

 

(w)          Environmental Disclosure.  Such evidence regarding compliance with
§6.20(d) as Agent may reasonably require.

 

(x)            Subsidiary Guarantor Documents.  With respect to Real Estate
owned by a Subsidiary, the Joinder Agreement and such other documents,
instruments, reports, assurances, or opinions as the Agent may reasonably
require.

 

(y)           Additional Documents.  Such other agreements, documents,
certificates, reports or assurances as the Agent may reasonably require.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 6.3

 

TITLE TO PROPERTIES

 


SPECIAL LESSEE ARRANGEMENTS


 

The properties located at 10 and 120 South Riverside, Chicago, Illinois (the
“Riverside Properties) are owned by 10/120 South Riverside Fee LLC (the
“Riverside Fee Owner”).  The Riverside Fee Owner leases the Riverside properties
to 10/120 South Riverside Property LLC (the “Riverside Landlord”) pursuant to a
separate ground lease for each of the Riverside Properties.  Behringer Harvard
REIT I, Inc. indirectly owns both the Riverside Fee Owner and the Riverside
Landlord and acquired both entities simultaneously from the prior owner on
November 1, 2007.   The ground leases were initially entered into on July 1,
1965 and, that point in time, ownership of the fee owner and the landlord for
the Riverside Properties were not vested in a common owner.   Through a series
of transactions over the years, the ownership of the fee owner and the landlord
for the Riverside properties became vested in a common owner.  The ground leases
were kept in place because the Riverside Landlord has entered into numerous
subleases with tenants of the office buildings located on the Riverside
Properties and predecessors-in-interest did not want to inadvertently terminate
such subleases by merging the Riverside Fee Owner and the Riverside Landlord
into one entity.  In addition, the existing loan agreement for the acquisition
financing for the Riverside Properties prohibits any merger of the fee and
leasehold estate under the ground leases.

 

The property located at 111 Woodcrest, Unit B, Cherry Hill, New Jersey (the
“Woodcrest Senior Property”) is owned by Woodcrest Road Associates, L.P. (the
“Woodcrest Unit B Ground Owner”).  The Woodcrest Unit B Ground Owner leases the
Woodcrest Senior Property to Woodcrest Road Urban Renewal, LLC (the “Woodcrest
Unit B Lessee”) under a Ground Lease dated October 30, 2003.   The Woodcrest
Unit B Lessee in turn subleased the property back to the Woodcrest Unit B Ground
Owner under a Sublease also dated October 30, 2003.  The Woodcrest Unit B Ground
Owner is the party that has entered into leases with the individual tenants in
the building located on the Woodcrest Senior Property.  The Woodcrest Senior
Property is benefited by a long term tax exemption granted to qualified urban
renewal entities that undertake redevelopment projects under a Financial
Agreement for Long Term Tax Exemption (commonly referred to as a “PILOT
Agreement” in New Jersey) dated October 30, 2003 between the Woodcrest Unit B
Lessee, as the qualified urban renewal entity, and Cherry Hill Township.  The
ground lease and sublease structure were put in place in order to attempt to
maximize the benefits of the tax exemption and is a common structure used in New
Jersey.  Behringer Harvard REIT I, Inc. indirectly owns both the Woodcrest Unit
B Owner and the Woodcrest Unit B Lessee and acquired both entities
simultaneously from the prior owner on January 11, 2006. The PILOT Agreement, as
required by New Jersey law, provides that the tax exemption is terminated in the
event that the Woodcrest Senior Property is conveyed to a third party, but
permits a change in control of the qualified urban renewal entity.  In order to
preserve the tax exemption and maximum benefits, it was therefore necessary to
acquire both entities and leave the previously existing structure in place.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 6.5

 

NO MATERIAL CHANGES

 


15 WAYSIDE — COGNOS LEASE


 

As previously disclosed to Lender by email from Michael Ernst to Kevin Murray
and Tim Klespies, dated May 8, 2009, Cognos, a subsidiary of IBM that subleases
space at the 15 Wayside property from Nokia, Inc., has placed its space on the
sublease market.  Cognos accounts for approximately 106,000 square feet at the
15 Wayside property.

 

1650 Arch — WolfBlock LLP

 

WolfBlock LLP, a law firm that leased significant square footage at 1650 Arch,
announced on March 23, 2009 that its partners had voted to dissolve the firm and
notified us that after April 30, 2009 it would no longer need its space except
for approximately 6,000 square feet to handle wind-down and transitional
matters.

 

Pursuant to the Sixth Amendment to Office Lease, dated December 31, 2008,
WolfBlock downsized their space to 144,169 square feet and extended their lease
term through July 31, 2021, but WolfBlock exercised an option to terminate the
Sixth Amendment prior to April 30, 2009, which reverted the lease back to its
former status under the Fifth Amendment to Office Lease, dated May 5, 2004,
which provided for 176,054 square feet that terminates on July 17, 2011.  In
connection with exercising the termination option, WolfBlock paid $532,500 of
the approximately $854,500 termination amounts due, with the remaining amount to
be paid as part of a settlement agreement.

 

Following the March 23, 2009 notification, we immediately began negotiations
through local counsel of a settlement agreement and orderly return of space. 
Presently, WolfBlock has vacated most of the space as a result of lawyer
transitions to other firms and the expiration of the 60-day WARN Act period for
retaining employees.

 

Other than some minor outstanding reconciliations, rent was paid through
April 30, 2009.  Further, we have tentatively agreed to the financial terms,
which have been approved by landlord’s lender, of a settlement agreement that is
being drafted and finalized.  The settlement agreement will provide in principle
as follows:

 

1.  The lease will be terminated, effective as of April 30, 2009, except for
approximately 6,000 square feet of transitional/wind-down space on the 19th
floor.

 

2.  To the extent of available funds, WolfBlock will commit to pay the landlord
amounts broken down into various “tranches.”  The payments will be subject to
the payment of WolfBlock’s necessary wind-down expenses, such as salaries under
the WARN Act and the salaries of wind-down personnel and consultants and the
payment of WolfBlock’s secured loan

 

1

--------------------------------------------------------------------------------


 

to Wachovia Bank that was originally $10 million and has been reduced to
approximately $6 million.

 

3.  Subject to available funds from accounts receivable collections, the first
three tranches will equal an aggregate of $6,101,400, which includes the
remaining termination option payment mentioned above.  A fourth tranche is
triggered only if, after payment to creditors, funds would be available to
distribute to WolfBlock partners; this tranche could potentially be an
additional $4 million.  However, all tranche amounts are contingent on accounts
receivable collections and are not guaranteed.

 

4.  From May 1, 2009 until July 20, 2010, WolfBlock will lease 6,000 square feet
(subject to early termination rights by either party).  Until July 31, 2009, the
rental rate will be $12.50 plus electric, and thereafter it will be $24.50 plus
applicable escalations.

 

5.  Additionally, WolfBlock will reimburse the landlord for its legal fees and
the legal fees of the landlord’s lender, up to an amount presently being
negotiated.

 


GENERAL ECONOMIC CONDITIONS


 

The commercial office real estate industry’s performance is generally predicated
on a sustained pattern of job growth.  Recently, the overall United States
economy experienced declines, including recent and expected future job losses,
liquidity disruptions in the capital markets and recessionary concerns.  These
matters may affect the financial condition, prospects, operations and business
activities of the REIT, the Borrower, their respective Subsidiaries and the
Mortgaged Properties.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 6.6

 

TRADEMARKS, TRADENAMES

 

 

Section 6.13 of the Fifth Amended and Restated Advisory Management Agreement, as
amended, between Behringer Harvard REIT I, Inc. and Behringer Advisors, LLC
provides:

 

“6.13 Name.  Behringer Advisors LP and/or one or more of its Affiliates has a
proprietary interest in the names “Harvard” (for the businesses engaged in by
the Company and its Affiliates) and “Behringer” (for all purposes). 
Accordingly, and in recognition of this right, if at any time the Company ceases
to retain Behringer Advisors LP or an Affiliate thereof to perform the services
of Advisor, the Company will, promptly after receipt of written request from
Behringer Advisors LP, cease to conduct business under or use the name “Harvard”
or “Behringer” or any diminutive thereof and the Company shall use its best
efforts to change the name of the Company to a name that does not contain the
name “Harvard” or “Behringer” or any other word or words that might, in the sole
discretion of Behringer Advisors LP, be susceptible of indication of some form
of relationship between the Company and Behringer Advisors LP or any Affiliate
thereof. Consistent with the foregoing, it is specifically recognized that
Behringer Advisors LP or one or more of its Affiliates has in the past and may
in the future organize, sponsor or otherwise permit to exist other investment
vehicles (including vehicles for investment in real estate) and financial and
service organizations having “Harvard” or “Behringer” as a part of their name,
all without the need for any consent (and without the right to object thereto)
by the Company or its Board.”

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 6.7

 

PENDING LITIGATION

 

None.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 6.10

 

UNPAID TAXES

 

Pennsylvania Transfer Tax Assessment

 

On June 5, 2008, Stanwix Street Associates LP (“Stanwix”), an indirect, wholly
owned subsidiary of Behringer Harvard Operating Partnership I LP, transferred 11
Stanwix Street, located in Pittsburg, Pennsylvania, to the lender associated
with the property.  Because this transaction involved the transfer of the real
estate by deed in lieu of foreclosure, the lender/owner maintained that the
transfer was exempt from transfer tax pursuant to Section 1102-C.3(15) of the
Pennsylvania Tax Reform Code.

 

Following a decision on April 23, 2009 by the Board of Appeals of the
Pennsylvania Department of Revenue against the lender/owner, on April 28, 2009,
Stanwix received an assessment for transfer tax (including interest) from the
Pennsylvania Department of Revenue for $1,680,219.26.  The lender/owner believes
that the assessment is erroneous and is in the process of challenging the
assessment through appeal.

 

Florida Sales Tax Audit

 

The State of Florida is auditing IPC Florida I, LLC for the period of July 1,
2008 through March 31, 2009.  The audit is being conducted at our request
because based on a previous audit we determined that we had underpaid sales tax
and the audit process allows the auditor to waive any penalties instead of
amending sales tax returns.  In addition, we paid the amount of the tax we
believe is owed in advance of the audit.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 6.146.15

 

CERTAIN TRANSACTIONS

 

Advisory Management Agreement

 

Behringer Advisors, LLC (“Behringer Advisors”) provides certain services to
Behringer Harvard REIT I, Inc. (“REIT”) pursuant to the Fifth Amended Restated
Advisory Management Agreement, as amended, under which, among other things, REIT
pays Behringer Advisors and its affiliates the following fees or reimbursements:

 

·  acquisition and advisory fees of up to 2.5% of (1) the purchase price of real
estate investments acquired directly by REIT, including any debt attributable to
these investments, or (2) when REIT makes an investment indirectly through
another entity, its pro rata share of the gross asset value of real estate
investments held by that entity;

 

·  0.5% of the contract purchase price of the real estate assets REIT acquires
or, with respect to the making or purchase of a mortgage loan, up to 0.5% of the
funds advanced, for reimbursement of expenses related to making investments;

 

·  a debt financing fee equal to 1% of the amount of any debt made available to
it;

 

·  depending on the nature of the asset at the time the fee is incurred, an
annual asset management fee of either (1) 0.6% of aggregate asset value for
operating assets or (2) 0.6% of total contract purchase price plus budgeted
improvement costs for development or redevelopment assets (each fee payable
monthly in an amount equal to one-twelfth of 0.6% of such total amount as of the
date it is determinable);

 

·  reimbursements for costs and expenses paid or incurred to provide services to
REIT, including the costs of goods, services or materials used by REIT and the
salaries and benefits of persons employed by Behringer Advisors and its
affiliates and performing services for REIT; provided, however, no reimbursement
is made for salaries and benefits to the extent Behringer Advisors receives a
separate fee for the services provided; and

 

·  disposition fees if Behringer Advisors or its affiliates provide a
substantial amount of services, as determined by the REIT’s independent
directors, in connection with the sale of one or more properties.  In such
event, REIT will pay Behringer Advisors or its affiliates an amount equal to the
lesser of (subject to the limitation set forth below): (a) one-half of the
brokerage commission paid or (b) 3% of the sales price of each property sold. 
This fee will not be earned or paid unless and until the REIT’s stockholders
have received total distributions (excluding the 10% stock dividend paid on
October 1, 2005) in an amount equal to or greater than the sum of the aggregate
capital contributed by stockholders plus a 9% annual, cumulative, non-compounded
return thereon.

 

1

--------------------------------------------------------------------------------


 

On May 14, 2009, Behringer Advisors waived $2.5 million of asset management fees
for each of the second and third quarter of 2009.

 

Property Management and Leasing Agreement

 

Pursuant to the Fifth Amended and Restated Property Management and Leasing
Agreement, as amended  (the “Property Management Agreement”) between REIT and
HPT Management Services LP (“HPT Management”), an affiliate of Behringer
Advisors, REIT pays HPT Management and its affiliates fees for the management,
leasing and construction supervision of its properties, which may be
subcontracted to unaffiliated third parties.  The management fees generally are
equal to 3% of gross revenues of each respective property; leasing commissions
are based upon the customary leasing commission applicable to the geographic
location of the respective property; and construction supervision fees generally
are equal to an amount not greater than 5% of all hard construction costs
incurred in connection with capital improvements, major building reconstruction
and tenant improvements.  Further, REIT reimburses HPT Management for costs and
expenses paid or incurred to provide services to REIT, including salaries and
benefits of persons employed by HPT Management and its affiliates and engaged in
the operation, management, maintenance and leasing of REIT properties.  In the
event that REIT contracts directly with a non-affiliated third party property
manager in respect of a property, REIT pays HPT Management and its affiliates an
oversight fee equal to 1% of gross revenues of the property managed.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 6.20(c)

 

Schedule 6.20 - Environmental Compliance

 

PROPERTY

 

LOCATION

 

ENVIRONMENTAL CONCERN

 

COMMENTS

 

 

 

 

 

 

 

 

 

(c)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

222 Bloomingdale Road

 

White Plains, NY

 

Petroleum Release — 11/06

 

Results from soil and ground water samples have been taken at the site since
October 2007 and submitted to the NYSDEC (New York State Department of
Environmental Conservation) in quarterly reports from November 2007 through
May 2009. Testing indicates the impact is isolated to a relatively small area
and has not migrated offsite. Results continue to indicate that the spill is
contained to small area of the site.

 

 

 

 

 

 

 

 

 

14700 Royal Caribbean Blvd.

 

Miramar, FL

 

Soil Contamination Remediation — 6/07

 

Elevated levels of arsenic were found in an approximately 1,000 square foot area
of the property. The Broward County Environmental Protection Department approved
a Remedial Action Plan to excavate soils within the impacted area and backfill
with clean fill material, and following completion of the work in late 2007,
issued a “No Further Action” letter on April 2, 2009.

 

 

 

 

 

 

 

 

 

One Edgewater Street

 

Staten Island, NY

 

Managing offsite MGP contamination — 2003 thru 2009

 

In late 2003, the New York State Department of Environmental Conservation
required KeySpan (the current property owner of the Clifton MGP facility) to
conduct sampling studies to determine potential offsite impacts related to the
coal tar contamination from the Clifton MGP site. In May and December 2004,
several soil borings, monitoring wells and soil vapor samples were taken at the
property. Results of these sampling activities confirmed impacts to both soil
and groundwater at the One Edgewater Street site primarily confined to the
parking lot at the north end of the property. The NYSDEC approved KeySpan’s
proposed workplan on November 16, 2005. Indoor air sampling at One Edgewater
revealed no vapor intrusion at the site. The NYSDEC has accepted KeySpan’s work
plan for the site and has provided an affirmative statement that no additional
assessment/characterization is required. The NYSDEC has further instructed
National Grid (the successor to KeySpan) to prepare a site management plan
including a statement with respect to National Grid’s responsibility for
incremental cost to off—site owners for MPG-related contamination and submit to
ownership for review/comments

.

 

 

 

 

 

 

 

 

(d)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Minnesota Center

 

Minneapolis, MN

 

Building was constructed on a closed private landfill.

 

The building was constructed with a venting system to exhaust potential methane
fumes from the soil beneath the building structure. The Minnesota Pollution
Control Agency (MPCA) requires bi—weekly monitoring by building personnel of the
rooftop exhaust fan to ensure proper operation throughout the year. There is an
annual report sent to the MPCA that details the results of the bi-weekly
inspections. No other work is required by the MPCA with respect to this matter.

 

 

See disclosures in (c) above as well.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 6.20(d)

 

Schedule 6.20 - Environmental Compliance

 

PROPERTY

 

LOCATION

 

ENVIRONMENTAL CONCERN

 

COMMENTS

 

 

 

 

 

 

 

 

 

(c)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

222 Bloomingdale Road

 

White Plains, NY

 

Petroleum Release — 11/06

 

Results from soil and ground water samples have been taken at the site since
October 2007 and submitted to the NYSDEC (New York State Department of
Environmental Conservation) in quarterly reports from November 2007 through
May 2009. Testing indicates the impact is isolated to a relatively small area
and has not migrated offsite. Results continue to indicate that the spill is
contained to small area of the site.

 

 

 

 

 

 

 

 

 

14700 Royal Caribbean Blvd.

 

Miramar, FL

 

Soil Contamination Remediation — 6/07

 

Elevated levels of arsenic were found in an approximately 1,000 square foot area
of the property. The Broward County Environmental Protection Department approved
a Remedial Action Plan to excavate soils within the impacted area and backfill
with clean fill material, and following completion of the work in late 2007,
issued a “No Further Action” letter on April 2, 2009.

 

 

 

 

 

 

 

 

 

One Edgewater Street

 

Staten Island, NY

 

Managing offsite MGP contamination — 2003 thru 2009

 

In late 2003, the New York State Department of Environmental Conservation
required KeySpan (the current property owner of the Clifton MGP facility) to
conduct sampling studies to determine potential offsite impacts related to the
coal tar contamination from the Clifton MGP site. In May and December 2004,
several soil borings, monitoring wells and soil vapor samples were taken at the
property. Results of these sampling activities confirmed impacts to both soil
and groundwater at the One Edgewater Street site primarily confined to the
parking lot at the north end of the property. The NYSDEC approved KeySpan’s
proposed workplan on November 16, 2005. Indoor air sampling at One Edgewater
revealed no vapor intrusion at the site. The NYSDEC has accepted KeySpan’s work
plan for the site and has provided an affirmative statement that no additional
assessment/characterization is required. The NYSDEC has further instructed
National Grid (the successor to KeySpan) to prepare a site management plan
including a statement with respect to National Grid’s responsibility for
incremental cost to off—site owners for MPG-related contamination and submit to
ownership for review/comments

 

 

 

 

 

 

 

 

 

(d)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Minnesota Center

 

Minneapolis, MN

 

Building was constructed on a closed private landfill.

 

The building was constructed with a venting system to exhaust potential methane
fumes from the soil beneath the building structure. The Minnesota Pollution
Control Agency (MPCA) requires bi—weekly monitoring by building personnel of the
rooftop exhaust fan to ensure proper operation throughout the year. There is an
annual report sent to the MPCA that details the results of the bi-weekly
inspections. No other work is required by the MPCA with respect to this matter.

 

 

See disclosures in (c) above as well.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 6.21(a)

 

SUBSIDIARIES OF REIT

 

Schedule 6.21(a) - Subsidiaries of REIT

 

Legal Entity Name

 

Domestic Juris

 

Ownership

 

Ownership Form

 

Current Holdings

 

 

 

10/120 South Riverside Fee LLC

 

Delaware

 

Behringer Harvard 10/120 South Riverside Plaza LLC

 

Direct

 

100.00

%

 

 

10/120 South Riverside Property, LLC

 

Delaware

 

Behringer Harvard 10/120 South Riverside Plaza LLC

 

Direct

 

100.00

%

 

 

200 South Wacker Property LLC

 

Delaware

 

Behringer Harvard 200 South Wacker Drive LLC

 

Direct

 

100.00

%

 

 

200 South Wacker Services, Inc.

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

1.00

%

 

 

222 South Riverside Property LLC

 

Delaware

 

Behringer Harvard South Riverside Holding Business Trust

 

Direct

 

100.00

%

 

 

17th Ludlow Property, L.L.C.

 

Delaware

 

IPC United Plaza, L.P.

 

Direct

 

89.90

%

 

 

17th Ludlow Property, L.L.C.

 

Delaware

 

IPC United Plaza Fee Manager, Inc.

 

Direct

 

0.10

%

 

 

21 ESS, LLC

 

Delaware

 

IPC Fifth Third Holdings, LLC

 

Direct

 

100.00

%

 

 

Arch 1650 Partners, L.P.

 

Delaware

 

IPC Philadelphia Holdings LLC

 

Direct

 

99.9999

%

 

 

Arch 1650 Partners, L.P.

 

Delaware

 

IPC Philadelphia Management LLC

 

Direct

 

0.0001

%

 

 

Behringer Harvard 10/120 South Riverside Plaza Holding Business Trust

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard 101 South Tryon GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard 101 South Tryon LP

 

Delaware

 

Behringer Harvard 101 South Tryon GP, LLC

 

Direct

 

0.10

%

 

 

Behringer Harvard 101 South Tryon LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

99.90

%

 

 

Behringer Harvard 10777 Clay Road GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard 10777 Clay Road LP

 

Delaware

 

Behringer Harvard 10777 Clay Road GP, LLC

 

Direct

 

0.10

%

 

 

Behringer Harvard 10777 Clay Road LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

99.90

%

 

 

Behringer Harvard 1325 G Street, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard 200 South Wacker Drive Holding Business Trust

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard 200 South Wacker Drive LLC

 

Delaware

 

Behringer Harvard 200 South Wacker Drive Holding Business Trust

 

Direct

 

100.00

%

 

 

Behringer Harvard 600 Superior Avenue GP Holding, Inc.

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

1,000 shares

 

 

 

Behringer Harvard 600 Superior Avenue GP, LLC

 

Delaware

 

Behringer Harvard 600 Superior Avenue GP Holding, Inc.

 

Direct

 

100.00

%

 

 

Behringer Harvard 600 Superior Avenue LP

 

Delaware

 

Behringer Harvard 600 Superior Avenue GP, LLC

 

Direct

 

0.10

%

 

 

Behringer Harvard 600 Superior Avenue LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

99.90

%

 

 

Behringer Harvard 945 East Paces Ferry Road, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard (Alberta) ULC

 

Alberta, Canada

 

Behringer Harvard Cayman Ltd.

 

Direct

 

100.00

%

 

 

Behringer Harvard Alexander Road, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Ashford Perimeter H, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Briarlake Plaza GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Briarlake Plaza LP

 

Delaware

 

Behringer Harvard Briarlake Plaza GP, LLC

 

Direct

 

0.10

%

 

 

Behringer Harvard Briarlake Plaza LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

99.90

%

 

 

Behringer Harvard Buena Vista Plaza GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Buena Vista Plaza LP

 

Delaware

 

Behringer Harvard Buena Vista Plaza GP, LLC

 

Direct

 

0.10

%

 

 

Behringer Harvard Buena Vista Plaza LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

99.90

%

 

 

Behringer Harvard Burnett Plaza GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Burnett Plaza LP

 

Texas

 

Behringer Harvard Burnett Plaza GP, LLC

 

Direct

 

0.10

%

 

 

Behringer Harvard Burnett Plaza LP

 

Texas

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

99.90

%

 

 

Behringer Harvard Cayman Ltd.

 

Cayman Islands

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard CentrePort Office GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard CentrePort Office LP

 

Texas

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

99.90

%

 

 

Behringer Harvard CentrePort Office LP

 

Texas

 

Behringer Harvard CentrePort Office GP, LLC

 

Direct

 

0.10

%

 

 

Behringer Harvard City Centre Fee, LLC

 

Delaware

 

Behringer Harvard City Centre Owner, LLC

 

Direct

 

100.00

%

 

 

Behringer Harvard City Centre Owner, LLC

 

Delaware

 

Behringer Harvard City Centre Parent, LLC

 

Direct

 

100.00

%

 

 

Behringer Harvard City Centre Parent, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Colorado Building H, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Cyprus, LLC

 

Colorado

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Downtown Plaza GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Downtown Plaza LP

 

Delaware

 

Behringer Harvard Downtown Plaza GP, LLC

 

Direct

 

0.10

%

 

 

Behringer Harvard Downtown Plaza LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

99.90

%

 

 

Behringer Harvard El Camino Real GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard El Camino Real LP

 

Delaware

 

Behringer Harvard El Camino Real GP, LLC

 

Direct

 

0.10

%

 

 

Behringer Harvard El Camino Real LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

99.90

%

 

 

Behringer Harvard Eldridge Land GP, LLC

 

Texas

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Eldridge Land LP

 

Texas

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

99.90

%

 

 

Behringer Harvard Eldridge Land LP

 

Texas

 

Behringer Harvard Eldridge Land GP, LLC

 

Direct

 

0.10

%

 

 

Behringer Harvard Eldridge Place GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Eldridge Place LP

 

Delaware

 

Behringer Harvard Eldridge Place GP, LLC

 

Direct

 

0.10

%

 

 

Behringer Harvard Eldridge Place LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

99.90

%

 

 

 

--------------------------------------------------------------------------------


 

Legal Entity Name

 

Domestic Juris

 

Ownership

 

Ownership Form

 

Current Holdings

 

 

 

Behringer Harvard Equity Drive GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Equity Drive LP

 

Delaware

 

Behringer Harvard Equity Drive GP, LLC

 

Direct

 

0.10

%

 

 

Behringer Harvard Equity Drive LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

99.90

%

 

 

Behringer Harvard Equity Drive II GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Equity Drive II LP

 

Delaware

 

Behringer Harvard Equity Drive II GP, LLC

 

Direct

 

0.10

%

 

 

Behringer Harvard Equity Drive II LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

99.90

%

 

 

Behringer Harvard Grandview, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Lawson Commons, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Minnesota Center TIC II, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard One Financial Plaza Chicago Holding Business Trust

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard One Financial Plaza Chicago, LLC

 

Delaware

 

Behringer Harvard One Financial Plaza Chicago Holding Business Trust

 

Direct

 

100.00

%

 

 

Behringer Harvard One Financial, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Operating Partnership I LP

 

Texas

 

BHR Business Trust

 

Direct

 

87.90

%

 

 

Behringer Harvard Operating Partnership I LP

 

Texas

 

BHR Partners, LLC

 

Direct

 

11.65

%

 

 

Behringer Harvard Operating Partnership I LP

 

Texas

 

BHR, Inc.

 

Direct

 

0.10

%

 

 

Behringer Harvard Operating Partnership I LP

 

Texas

 

Third Party Investor

 

Direct

 

0.35

%

 

 

Behringer Harvard Paces West, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Pratt H, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard REIT I, Inc.

 

Maryland

 

Behringer Harvard Holdings, LLC

 

Direct

 

22,000 Shares

 

 

 

Behringer Harvard REIT I, Inc.

 

Maryland

 

Public Investors

 

Direct

 

291,960,175 Shares

 

as of 5/1/2009

 

Behringer Harvard Riverview, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard South Riverside Holding Business Trust

 

Maryland

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard South Riverside, LLC

 

Delaware

 

222 South Riverside Property LLC

 

Direct

 

100.00

%

 

 

Behringer Harvard Terrace GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Terrace LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

99.90

%

 

 

Behringer Harvard Terrace LP

 

Delaware

 

Behringer Harvard Terrace GP, LLC

 

Direct

 

0.10

%

 

 

Behringer Harvard Texas Street GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Texas Street LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

99.90

%

 

 

Behringer Harvard Texas Street LP

 

Delaware

 

Behringer Harvard Texas Street GP, LLC

 

Direct

 

0.10

%

 

 

Behringer Harvard Three Parkway Holding, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Three Parkway, LLC

 

Delaware

 

Behringer Harvard Three Parkway Holding, LLC

 

Direct

 

100.00

%

 

 

Behringer Harvard Travis Tower H GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Travis Tower H LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

99.90

%

 

 

Behringer Harvard Travis Tower H LP

 

Delaware

 

Behringer Harvard Travis Tower H GP, LLC

 

Direct

 

0.10

%

 

 

Behringer Harvard Utah Avenue GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Utah Avenue LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

99.90

%

 

 

Behringer Harvard Utah Avenue LP

 

Delaware

 

Behringer Harvard Utah Avenue GP, LLC

 

Direct

 

0.10

%

 

 

Behringer Harvard Wayside, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Western Portfolio GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Western Portfolio LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

99.90

%

 

 

Behringer Harvard Western Portfolio LP

 

Delaware

 

Behringer Harvard Western Portfolio GP, LLC

 

Direct

 

0.10

%

 

 

Behringer Harvard Woodcrest Holding, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Behringer Harvard Woodcrest I, LLC

 

Delaware

 

Behringer Harvard Woodcrest Holding, LLC

 

Direct

 

100.00

%

 

 

Behringer Harvard Woodcrest II, LLC

 

Delaware

 

Behringer Harvard Woodcrest Holding, LLC

 

Direct

 

100.00

%

 

 

Behringer Harvard Woodcrest III, LLC

 

Delaware

 

Behringer Harvard Woodcrest Holding, LLC

 

Direct

 

100.00

%

 

 

Behringer Harvard Woodcrest IV, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

BHR BT, Inc.

 

Delaware

 

Behringer Harvard REIT I, Inc.

 

Direct

 

1,000 Shares

 

 

 

BHR Business Trust

 

Maryland

 

BHR BT, Inc.

 

Direct

 

100.00

%

 

 

BHR Partners, LLC

 

Delaware

 

Behringer Harvard REIT I, Inc.

 

Direct

 

100.00

%

 

 

BHR, Inc.

 

Delaware

 

Behringer Harvard REIT I, Inc.

 

Direct

 

1,000 Shares

 

 

 

BofA Plaza GP, LLC

 

Delaware

 

IPC BofA Plaza Holdings, LLC

 

Direct

 

100.00

%

 

 

BofA Plaza, L.P.

 

Delaware

 

IPC BofA Plaza Holdings, LLC

 

Direct

 

99.90

%

 

 

BofA Plaza, L.P.

 

Delaware

 

BofA Plaza GP, LLC

 

Direct

 

0.10

%

 

 

Finance Co., LLC

 

Delaware

 

IPC United Plaza, L.P.

 

Direct

 

100.00

%

 

 

First States Investors 228 Holdings A, LLC

 

Delaware

 

IPC Realty II, LLC

 

Direct

 

30.00

%

 

 

IPC (US) Realty Holdings III, Inc.

 

Delaware

 

IPC (US), Inc.

 

Direct

 

100.00

%

 

 

IPC (US), Inc.

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

Pref. stock

 

IPC (US), Inc.

 

Delaware

 

Behringer Harvard Cayman Ltd.

 

Direct

 

100.00

%

Com. stock

 

 

--------------------------------------------------------------------------------


 

Legal Entity Name

 

Domestic Juris

 

Ownership

 

Ownership Form

 

Current Holdings

 

 

 

IPC 500 Pratt Street Holdings, LLC

 

Delaware

 

IPC Realty II, LLC

 

Direct

 

100.00

%

 

 

IPC 500 Pratt Street, LLC

 

Delaware

 

IPC 500 Pratt Street Holdings, LLC

 

Direct

 

100.00

%

 

 

IPC BofA Plaza Holdings, LLC

 

Delaware

 

IPC Nevada Realty, LLC

 

Direct

 

100.00

%

 

 

IPC Commercial Holdings Management, Inc.

 

Delaware

 

IPC Management Holdings, Inc.

 

Direct

 

100.00

%

 

 

IPC Commercial Holdings Management, LLC

 

Delaware

 

IPC Realty, LLC

 

Direct

 

99.00

%

 

 

IPC Commercial Holdings Management, LLC

 

Delaware

 

IPC Commercial Holdings Management, Inc.

 

Direct

 

1.00

%

 

 

IPC Commercial Holdings, LLC

 

Delaware

 

IPC Realty, LLC

 

Direct

 

99.00

%

 

 

IPC Commercial Holdings, LLC

 

Delaware

 

IPC Commercial Holdings Management, LLC

 

Direct

 

1.00

%

 

 

IPC Commercial Properties Management, LLC

 

Delaware

 

IPC Commercial Holdings, LLC

 

Direct

 

99.00

%

 

 

IPC Commercial Properties Management, LLC

 

Delaware

 

IPC Commercial Properties Management, Inc.

 

Direct

 

1.00

%

 

 

IPC Commercial Properties Management, Inc.

 

Delaware

 

IPC Commercial Holdings, LLC

 

Direct

 

100.00

%

 

 

IPC Commercial Properties, LLC

 

Delaware

 

IPC Commercial Holdings, LLC

 

Direct

 

99.00

%

 

 

IPC Commercial Properties, LLC

 

Delaware

 

IPC Commercial Properties Management, LLC

 

Direct

 

1.00

%

 

 

IPC Crescent Center Holdings, LLC

 

Delaware

 

IPC Realty II, LLC

 

Direct

 

100.00

%

 

 

IPC Crescent Center, LLC

 

Delaware

 

IPC Crescent Center Holdings, LLC

 

Direct

 

100.00

%

 

 

IPC Dallas I GP, Inc.

 

Delaware

 

IPC Dallas Mezz I, LLC

 

Direct

 

100.00

%

 

 

IPC Dallas I Holdings, LLC

 

Delaware

 

IPC Realty II, LLC

 

Direct

 

85.00

%

 

 

IPC Dallas I Mezz, LLC

 

Delaware

 

IPC Dallas I Holdings, LLC

 

Direct

 

100.00

%

 

 

IPC Dallas I PM, LP

 

Delaware

 

IPC Dallas I Mezz I, LLC

 

Direct

 

99.00

%

 

 

IPC Dallas I PM, LP

 

Delaware

 

IPC Dallas I GP, Inc.

 

Direct

 

1.00

%

 

 

IPC Dallas I, LP

 

Delaware

 

IPC Dallas I Mezz I, LLC

 

Direct

 

99.00

%

 

 

IPC Dallas I, LP

 

Delaware

 

IPC Dallas I PM, LP

 

Direct

 

1.00

%

 

 

IPC Fifth Third Holdings, LLC

 

Delaware

 

IPC Retail Properties, LLC

 

Direct

 

100.00

%

 

 

IPC Florida I Holdings, LLC

 

Delaware

 

IPC (US), Inc.

 

Direct

 

86.00

%

 

 

IPC Florida I, LLC

 

Delaware

 

IPC Florida I Holdings, LLC

 

Direct

 

100.00

%

 

 

IPC Florida II Holdings, LLC

 

Delaware

 

IPC Realty II, LLC

 

Direct

 

100.00

%

 

 

IPC Florida II, LLC

 

Delaware

 

IPC Florida II Holdings, LLC

 

Direct

 

99.00

%

 

 

IPC Florida II, LLC

 

Delaware

 

IPC Florida II Management, Inc.

 

Direct

 

1.00

%

 

 

IPC Florida II Management, Inc.

 

Delaware

 

IPC Florida II Holdings, LLC

 

Direct

 

100.00

%

 

 

IPC Florida III Holdings, LLC

 

Delaware

 

IPC (US) Realty Holdings III, Inc.

 

Direct

 

100.00

%

 

 

IPC Florida III Management, Inc.

 

Delaware

 

IPC Florida III Holdings, LLC

 

Direct

 

100.00

%

 

 

IPC Florida III, LLC

 

Delaware

 

IPC Florida III Holdings, LLC

 

Direct

 

99.00

%

 

 

IPC Florida III, LLC

 

Delaware

 

IPC Florida III Management, Inc.

 

Direct

 

1.00

%

 

 

IPC Loop Central GP, Inc.

 

Delaware

 

IPC Loop Central Holdings, LLC

 

Direct

 

100.00

%

 

 

IPC Loop Central Holdings, LLC

 

Delaware

 

IPC Realty II, LLC

 

Direct

 

100.00

%

 

 

IPC Loop Central, LP

 

Delaware

 

IPC Loop Central Holdings, LLC

 

Direct

 

99.00

%

 

 

IPC Loop Central, LP

 

Delaware

 

IPC Loop Central GP, Inc.

 

Direct

 

1.00

%

 

 

IPC Louisville Properties, LLC

 

Delaware

 

IPC LP/WP Holdings, LLC

 

Direct

 

100.00

%

 

 

IPC LP/WP Holdings, LLC

 

Delaware

 

IPC Commercial Properties, LLC

 

Direct

 

54.55

%

 

 

IPC LP/WP Holdings, LLC

 

Delaware

 

IPC Office Properties, LLC

 

Direct

 

45.45

%

 

 

IPC Management Holdings, Inc.

 

Delaware

 

IPC Realty Limited

 

Direct

 

100.00

%

 

 

IPC Maryland I GP, Inc.

 

Delaware

 

IPC Maryland I Holdings, LLC

 

Direct

 

100.00

%

 

 

IPC Maryland I Holdings, LLC

 

Delaware

 

IPC (US), Inc.

 

Direct

 

100.00

%

 

 

IPC Maryland I, LP

 

Delaware

 

IPC Maryland I Holdings, LLC

 

Direct

 

99.90

%

 

 

IPC Maryland I, LP

 

Delaware

 

IPC Maryland I GP, Inc.

 

Direct

 

0.10

%

 

 

IPC McDonald Holdings Management, Inc.

 

Delaware

 

IPC Management Holdings, Inc.

 

Direct

 

100.00

%

 

 

IPC McDonald Holdings Management, LLC

 

Delaware

 

IPC Realty II, LLC

 

Direct

 

99.00

%

 

 

IPC McDonald Holdings Management, LLC

 

Delaware

 

IPC McDonald Holdings Management, Inc.

 

Direct

 

1.00

%

 

 

IPC McDonald Holdings, LLC

 

Delaware

 

IPC Realty II, LLC

 

Direct

 

99.00

%

 

 

IPC McDonald Holdings, LLC

 

Delaware

 

IPC McDonald Holdings Management, LLC

 

Direct

 

1.00

%

 

 

IPC McDonald Properties Management, LLC

 

Delaware

 

IPC McDonald Holdings, LLC

 

Direct

 

99.00

%

 

 

IPC McDonald Properties Management, LLC

 

Delaware

 

IPC McDonald Properties Management, Inc.

 

Direct

 

1.00

%

 

 

IPC McDonald Properties Management, Inc.

 

Delaware

 

IPC McDonald Holdings, LLC

 

Direct

 

100.00

%

 

 

IPC McDonald Properties, LLC

 

Delaware

 

IPC McDonald Holdings, LLC

 

Direct

 

99.00

%

 

 

IPC McDonald Properties, LLC

 

Delaware

 

IPC McDonald Properties Management, LLC

 

Direct

 

1.00

%

 

 

IPC MetroCenter Holdings, LLC

 

Delaware

 

IPC Retail Properties, LLC

 

Direct

 

100.00

%

 

 

IPC MetroCenter, LLC

 

Delaware

 

IPC MetroCenter Holdings, LLC

 

Direct

 

100.00

%

 

 

IPC Nevada Realty, LLC

 

Delaware

 

IPC (US), Inc.

 

Direct

 

100.00

%

 

 

 

--------------------------------------------------------------------------------


 

Legal Entity Name

 

Domestic Juris

 

Ownership

 

Ownership Form

 

Current Holdings

 

 

 

IPC New Orleans I, LLC

 

Delaware

 

IPC NOI Holdings, LLC

 

Direct

 

99.00

%

 

 

IPC New Orleans I, LLC

 

Delaware

 

IPC NOI Management, LLC

 

Direct

 

1.00

%

 

 

IPC New York Properties, LLC

 

Delaware

 

IPC Commercial Properties, LLC

 

Direct

 

100.00

%

 

 

IPC NOI Holdings Inc.

 

Delaware

 

IPC (US), Inc.

 

Direct

 

100.00

%

 

 

IPC NOI Holdings Management, LLC

 

Delaware

 

IPC NOI Holdings Inc.(2)

 

Direct

 

99.00

%

 

 

IPC NOI Holdings Management, LLC

 

Delaware

 

IPC NOI Holdings Management, Inc.(1)

 

Direct

 

1.00

%

 

 

IPC NOI Holdings, LLC

 

Delaware

 

IPC NOI Holdings Inc.(2)

 

Direct

 

86.86

%

 

 

IPC NOI Holdings, LLC

 

Delaware

 

IPC NOI Holdings Management, LLC(1)

 

Direct

 

1.00

%

 

 

IPC NOI Management, Inc.

 

Delaware

 

IPC NOI Holdings, LLC

 

Direct

 

100.00

%

 

 

IPC NOI Holdings Management, Inc.

 

Delaware

 

IPC Management Holdings, Inc.

 

Direct

 

100.00

%

 

 

IPC NOI Management, LLC

 

Delaware

 

IPC NOI Holdings, LLC(2)

 

Direct

 

99.00

%

 

 

IPC NOI Management, LLC

 

Delaware

 

IPC NOI Management, Inc.(1)

 

Direct

 

1.00

%

 

 

IPC Office Holdings Management, Inc.

 

Delaware

 

IPC Management Holdings, Inc.

 

Direct

 

100.00

%

 

 

IPC Office Holdings Management, LLC

 

Delaware

 

IPC Realty, LLC

 

Direct

 

99.00

%

 

 

IPC Office Holdings Management, LLC

 

Delaware

 

IPC Office Holdings Management, Inc.

 

Direct

 

1.00

%

 

 

IPC Office Holdings, LLC

 

Delaware

 

IPC Realty, LLC

 

Direct

 

99.00

%

 

 

IPC Office Holdings, LLC

 

Delaware

 

IPC Office Holdings Management, LLC

 

Direct

 

1.00

%

 

 

IPC Office Properties Management, LLC

 

Delaware

 

IPC Office Holdings, LLC

 

Direct

 

99.00

%

 

 

IPC Office Properties Management, LLC

 

Delaware

 

IPC Office Properties Management, Inc.

 

Direct

 

1.00

%

 

 

IPC Office Properties Management, Inc.

 

Delaware

 

IPC Office Holdings, LLC

 

Direct

 

100.00

%

 

 

IPC Office Properties, LLC

 

Delaware

 

IPC Office Holdings, LLC

 

Direct

 

99.00

%

 

 

IPC Office Properties, LLC

 

Delaware

 

IPC Office Properties Management, LLC

 

Direct

 

1.00

%

 

 

IPC Philadelphia Holdings LLC

 

Delaware

 

IPC Realty II, LLC

 

Direct

 

89.99999

%

 

 

IPC Philadelphia Management Inc.

 

Delaware

 

IPC Management Holdings, Inc.

 

Direct

 

100.00

%

 

 

IPC Philadelphia Mangement LLC

 

Delaware

 

IPC Philadelphia Management Inc.

 

Direct

 

100.00

%

 

 

IPC Pittsburg Holdings LLC

 

Delaware

 

IPC Realty II, LLC

 

Direct

 

100.00

%

 

 

IPC Pittsburg Management LLC

 

Delaware

 

IPC Management Holdings, Inc.

 

Direct

 

100.00

%

 

 

IPC Prime Equity, LLC

 

Delaware

 

IPC (US) II, Inc.

 

Direct

 

100.00

%

 

 

IPC Real Estate Management, LLC

 

Delaware

 

IPC Realty, LLC

 

Direct

 

100.00

%

 

 

IPC Realty, LLC

 

Delaware

 

IPC (US), Inc.

 

Direct

 

100.00

%

 

 

IPC Realty II, LLC

 

Delaware

 

IPC (US), Inc.

 

Direct

 

100.00

%

 

 

IPC Retail Holdings Management, Inc.

 

Delaware

 

IPC Management Holdings, Inc.

 

Direct

 

100.00

%

 

 

IPC Retail Holdings Management, LLC

 

Delaware

 

IPC Realty, LLC

 

Direct

 

99.00

%

 

 

IPC Retail Holdings Management, LLC

 

Delaware

 

IPC Retail Holdings Management, Inc.

 

Direct

 

1.00

%

 

 

IPC Retail Holdings, LLC

 

Delaware

 

IPC Realty, LLC

 

Direct

 

99.00

%

 

 

IPC Retail Holdings, LLC

 

Delaware

 

IPC Retail Holdings Management, LLC

 

Direct

 

1.00

%

 

 

IPC Retail Properties Management Inc.

 

Delaware

 

IPC Retail Holdings Management, Inc.

 

Direct

 

100.00

%

 

 

IPC Retail Properties Management, LLC

 

Delaware

 

IPC Retail Holdings, LLC

 

Direct

 

99.00

%

 

 

IPC Retail Properties Management, LLC

 

Delaware

 

IPC Retail Properties Management Inc.

 

Direct

 

1.00

%

 

 

IPC Retail Properties, LLC

 

Delaware

 

IPC Retail Holdings, LLC

 

Direct

 

99.00

%

 

 

IPC Retail Properties, LLC

 

Delaware

 

IPC Retail Properties Management, LLC

 

Direct

 

1.00

%

 

 

IPC United Plaza Fee Manager, Inc.

 

Delaware

 

IPC United Plaza, L.P.

 

Direct

 

100.00

%

 

 

IPC United Plaza GP, LLC

 

Delaware

 

IPC Realty II, LLC

 

Direct

 

100.00

%

 

 

IPC United Plaza Lease, LP

 

Delaware

 

17th Ludlow Property, LLC

 

Direct

 

99.90

%

 

 

IPC United Plaza Lease, LP

 

Delaware

 

IPC United Plaza Management, Inc.

 

Direct

 

0.10

%

 

 

IPC United Plaza Management, Inc.

 

Delaware

 

17th Ludlow Property, LLC

 

Direct

 

100.00

%

 

 

IPC United Plaza, L.P.

 

Delaware

 

IPC Realty II, LLC

 

Direct

 

99.90

%

 

 

IPC United Plaza, L.P.

 

Delaware

 

IPC United Plaza GP, LLC

 

Direct

 

0.10

%

 

 

IPC White Plains Holdings Management, Inc.

 

Delaware

 

IPC Management Holdings, Inc.

 

Direct

 

100.00

%

 

 

IPC White Plains Holdings Management, LLC

 

Delaware

 

IPC Realty, LLC

 

Direct

 

99.00

%

 

 

IPC White Plains Holdings Management, LLC

 

Delaware

 

IPC White Plains Holdings Management, Inc.

 

Direct

 

1.00

%

 

 

IPC White Plains Holdings, LLC

 

Delaware

 

IPC Realty, LLC

 

Direct

 

99.00

%

 

 

IPC White Plains Holdings, LLC

 

Delaware

 

IPC White Plains Holdings Management, LLC

 

Direct

 

1.00

%

 

 

IPC White Plains Properties Management, LLC

 

Delaware

 

IPC White Plains Holdings, LLC

 

Direct

 

99.00

%

 

 

IPC White Plains Properties Management, LLC

 

Delaware

 

IPC White Plains Properties Management, Inc.

 

Direct

 

1.00

%

 

 

IPC White Plains Properties Management, Inc.

 

Delaware

 

IPC White Plains Holdings, LLC

 

Direct

 

100.00

%

 

 

IPC White Plains Properties, LLC

 

Delaware

 

IPC White Plains Holdings, LLC

 

Direct

 

99.00

%

 

 

IPC White Plains Properties, LLC

 

Delaware

 

IPC White Plains Properties Management, LLC

 

Direct

 

1.00

%

 

 

 

--------------------------------------------------------------------------------


 

Legal Entity Name

 

Domestic Juris

 

Ownership

 

Ownership Form

 

Current Holdings

 

 

 

IPC Witchita Properties, LLC

 

Delaware

 

IPC LP/WP Holdings, LLC

 

Direct

 

100.00

%

 

 

IPC Xpark Holdings Management, Inc.

 

Delaware

 

IPC Management Holdings, Inc.

 

Direct

 

100.00

%

 

 

IPC Xpark Holdings Management, LLC

 

Delaware

 

IPC Realty, LLC

 

Direct

 

99.00

%

 

 

IPC Xpark Holdings Management, LLC

 

Delaware

 

IPC Xpark Holdings Management, Inc.

 

Direct

 

1.00

%

 

 

IPC Xpark Holdings, LLC

 

Delaware

 

IPC Realty, LLC

 

Direct

 

99.00

%

 

 

IPC Xpark Holdings, LLC

 

Delaware

 

IPC Xpark Holdings Management, LLC

 

Direct

 

1.00

%

 

 

IPC Xpark Properties Management, LLC

 

Delaware

 

IPC Xpark Holdings, LLC

 

Direct

 

99.00

%

 

 

IPC Xpark Properties Management, LLC

 

Delaware

 

IPC Xpark Properties Management, Inc.

 

Direct

 

1.00

%

 

 

IPC Xpark Properties Management, Inc.

 

Delaware

 

IPC Xpark Holdings, LLC

 

Direct

 

100.00

%

 

 

IPC Xpark Properties, LLC

 

Delaware

 

IPC Xpark Holdings, LLC

 

Direct

 

99.00

%

 

 

IPC Xpark Properties, LLC

 

Delaware

 

IPC Xpark Properties Management, LLC

 

Direct

 

1.00

%

 

 

IPC/Amerimar Management Co., LLC

 

Delaware

 

IPC Real Estate Management LLC

 

Direct

 

51.00

%

 

 

Minnesota Center 1, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Minnesota Center 2, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Minnesota Center 3, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Minnesota Center 5, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Minnesota Center 6, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Minnesota Center 7, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Minnesota Center 8, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Minnesota Center 9, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Minnesota Center 10, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Minnesota Center 11, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Minnesota Center 12, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Minnesota Center 13, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Minnesota Center 14, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Minnesota Center 15, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Minnesota Center 16, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Minnesota Center 17, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Minnesota Center 18, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Minnesota Center 19, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Minnesota Center 20, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Minnesota Center 21, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Minnesota Center 22, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Normandie Village Associates, L.P.

 

Delaware

 

IPC Retail Holdings, LLC

 

Direct

 

50.00

%

 

 

Normandie Village Associates, L.P.

 

Delaware

 

IPC Realty, LLC

 

Direct

 

48.00

%

 

 

OFP Equity LLC

 

Delaware

 

Behringer Harvard One Financial Plaza Chicago, LLC

 

Direct

 

100.00

%

 

 

OFP Illinois Services LLC

 

Delaware

 

One Financial Place Holding LLC

 

Direct

 

100.00

%

 

 

One Financial Place Holding LLC

 

Delaware

 

OFP Equity LLC

 

Direct

 

100.00

%

 

 

One Financial Place Property LLC

 

Delaware

 

One Financial Place Holding LLC

 

Direct

 

100.00

%

 

 

Prime Office Company, LLC

 

Delaware

 

IPC Prime Equity, LLC

 

Direct

 

10.00

%

(carried interest only)

 

Stanwix Street Associates, L.P.

 

Delaware

 

IPC Pittsburg Holdings LLC

 

Direct

 

99.00

%

 

 

Stanwix Street Associates, L.P.

 

Delaware

 

IPC Pittsburg Management LLC

 

Direct

 

1.00

%

 

 

TIC Colorado Building 2, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Colorado Building 3, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Colorado Building 4, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Colorado Building 5, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Colorado Building 6, LLC

 

Delaware

 

Behringer Harvard REIT I, Inc.

 

Direct

 

100.00

%

 

 

TIC Colorado Building 7, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Colorado Building 8, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Colorado Building 10, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Pratt 1, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Pratt 2, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Pratt 4, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Pratt 5, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Pratt 6, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Pratt 8, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Pratt 9, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Pratt 10, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

 

--------------------------------------------------------------------------------


 

Legal Entity Name

 

Domestic Juris

 

Ownership

 

Ownership Form

 

Current Holdings

 

 

 

TIC Pratt 11, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Pratt 13, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Pratt 15, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Pratt 16, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Pratt 17, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Pratt 18, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Pratt 19, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Pratt 23, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Pratt 24, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Pratt 25, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 1 GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 1 LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 2 GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 2 LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 3 GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 3 LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 4 GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 4 LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 5 GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 5 LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 6 GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 6 LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 7 GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 7 LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 8 GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 8 LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 9 GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 9 LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 10 GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 10 LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 11 GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 11 LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 12 GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 12 LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 13 GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 13 LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 14 GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 14 LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 15 GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 15 LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 16 GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 16 LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 17 GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 17 LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 18 GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 18 LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 19 GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 19 LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 20 GP, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

TIC Travis Tower 20 LP

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Woodcrest Road Associates, L.P.

 

Pennsylvania

 

Behringer Harvard Woodcrest I, LLC

 

Direct

 

0.10

%

 

 

Woodcrest Road Associates, L.P.

 

Pennsylvania

 

Behringer Harvard Woodcrest II, LLC

 

Direct

 

99.90

%

 

 

Woodcrest Road Associates II, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

 

Woodcrest Road Urban Renewal, LLC

 

New Jersey

 

Behringer Harvard Woodcrest III, LLC

 

Direct

 

100.00

%

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.206.21(b)

 

UNCONSOLIDATED AFFILIATES OF REIT AND ITS SUBSIDIARIES

 

Schedule 6.21(b) - Unconsolidated Affiliates of REIT and its Subsidiaries

 

Legal Entity Name

 

Domestic Juris

 

Ownership

 

Ownership Form

 

Current Holdings

 

1301 Chestnut Associates, L.P.

 

Delaware

 

Behringer Harvard Wanamaker Holdings, LLC

 

Direct

 

59.40

%

Behringer Harvard Alamo Plaza H, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

Behringer Harvard Enclave H GP, LLC

 

Texas

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

Behringer Harvard Enclave H LP

 

Texas

 

Behringer Harvard Enclave H GP, LLC

 

Direct

 

0.10

%

Behringer Harvard Enclave H LP

 

Texas

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

99.90

%

Behringer Harvard St. Louis Place H, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

Behringer Harvard Wanamaker Holdings, LLC

 

Delaware

 

IPC (US), Inc.

 

Direct

 

100.00

%

IPC Wanamaker GP, Inc.

 

Delaware

 

Behringer Harvard Wanamaker Holdings, LLC

 

Direct

 

60.00

%

Philadelphia Center Realty Associates, L.P.

 

Delaware

 

1301 Chestnut Associates, L.P.

 

Direct

 

89.00

%

Philadelphia Center Realty Associates, L.P.

 

Delaware

 

PRCA Limited Partner, L.L.C.

 

Direct

 

11.00

%

PRCA Limited Partner, L.L.C.

 

Delaware

 

1301 Chestnut Associates, L.P.

 

Direct

 

100.00

%

Wanamaker Office Lease GP, Inc.

 

Delaware

 

Philadelphia Center Realty Associates, L.P.

 

Direct

 

100.00

%

Wanamaker Office Lease, LLC

 

Delaware

 

Philadelphia Center Realty Associates, L.P.

 

Direct

 

100.00

%

Wanamaker Office Lease, LP

 

Delaware

 

Wanamaker Office Lease, LLC

 

Direct

 

99.90

%

Wanamaker Office Lease, LP

 

Delaware

 

Wanamaker Office Lease GP, Inc.

 

Direct

 

0.01

%

Wanamaker Retail Lease Holdings, LLC

 

Delaware

 

Philadelphia Center Realty Associates, L.P.

 

Direct

 

100.00

%

Wanamaker Retail Lease Manager, Inc.

 

Delaware

 

Philadelphia Center Realty Associates, L.P.

 

Direct

 

100.00

%

Wanamaker Retail Lease, LLC

 

Delaware

 

Wanamaker Retail Lease Holdings, LLC

 

Direct

 

99.90

%

Wanamaker Retail Lease, LLC

 

Delaware

 

Wanamaker Retail Lease Manager, Inc.

 

Direct

 

0.01

%

TIC Alamo Plaza 7, LLC

 

Delaware

 

Behringer Harvard Operating Partnership I LP

 

Direct

 

100.00

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.216.22

 

PROPERTY

 

LEASES

 

Unused Tenant Improvement Allowances/Rent Abatements

 

The following tenants at One Briarlake Plaza have the indicated amounts of
unused tenant improvement allowances that can be used toward free rent:

 

Citibank, N.A. — $61,500.50

Microsoft — $202,300

 

The following tenants at One Briarlake Plaza have the indicated amounts of rent
abatement through the dates listed:

 

Tidewater Marine, LLC — $171.65/month through July 31, 2009

Quest Software, Inc. — $914.09/month through September 30, 2010

 


15 WAYSIDE — COGNOS LEASE


 

As previously disclosed to Lender by email from Michael Ernst to Kevin Murray
and Tim Klespies, dated May 8, 2009, Cognos, a subsidiary of IBM that subleases
space at the 15 Wayside property from Nokia, Inc., has placed its space on the
sublease market.  Cognos accounts for approximately 106,000 square feet at the
15 Wayside property.

 

5 & 15 Wayside — Nokia Operating Cost Audit

 

As noted in the forms of Tenant Estoppel Certificates from Nokia, Inc, the
“Tenant” under leases for 5 Wayside Road and 15 Wayside Road in Burlington,
Vermont (the “Nokia Leases”), Behringer Harvard Wayside, LLC, the “Landlord”
under the Nokia Leases, and Tenant are engaged in a discussion regarding a
contention by Tenant that the management fees charged to Tenant for Fiscal Year
2007 were improperly calculated under the terms of the Nokia Leases and that
Tenant is owed a reimbursement for the excess management fees passed through to
Tenant under the terms of the Nokia Leases as Operating Cost Escalation in the
amount of $245,647.  Landlord is disputing this amount.  Tenant has also
indicated potential claims for Fiscal Years 2003-2006 and reserved its right to
audit and contest management fee passthroughs for Fiscal Year 2008 and for the
first portion of 2009.

 

Under the Nokia Leases for 5 Wayside and 15 Wayside, Tenant has the right to
audit records relating to Operating Cost Escalation, and as result of such
audit, Tenant has contended that management fees passed through to Tenant were
in excess of the amount of that Landlord is

 

1

--------------------------------------------------------------------------------


 

permitted to pass through under the terms of the Nokia Leases.  Landlord has
included a management fee of 3% of gross collected rents in Operating Costs for
the Fiscal Year in question.  Under Section 4.2(j) of each Nokia Lease,
Operating Costs may not include costs for a management fee in excess of 3% of
gross collected rents.  The Nokia Leases further provide that all services
included in Landlord’s Operating Costs will be obtained by Landlord at
commercially reasonable, competitive market rates consistent with the operation
and management of comparable “Class A” office buildings in the suburban Boston
area and also that payments to affiliates of Landlord will be at reasonable
rates consistent with those charged by unaffiliated third parties.  Tenant
contends that because (1) Landlord has paid a third party manager a management
fee of less than 3% per year and (2) Tenant had previously exercised an option
to take over management and control of janitorial services and certain
maintenance and building services and maintenance, security and similar
services, the management fees passed through to Tenant were in excess of a
market rate.  Landlord contends that Tenant’s argument fails to account for
management-related services provided by affiliates of Landlord in addition to
those provided by the third party manager and that such services, together with
the services of the third party property manager, are collectively being
provided at market rates at least equivalent to the management fee passed
through to Tenant as Operating Cost Escalation.  Landlord believes that this
issue will be amicably resolved with the Tenant.   Capitalized terms not
otherwise defined above have the meanings given in the Nokia Leases.

 

Centreport — Dean Foods and Radiant Operating Expense Disputes

 

As a result of recent tenant estoppel requests, we have become aware of
operating expense disputes with two tenants at Centreport — Dean Foods and
Radiant.  Dean Foods has disputed the calculation of operating expenses for the
base year and subsequent years based on their assertion that different
methodologies were used to calculate them.  Radiant has disputed the 2009
operating expense estimates due to the increase from 2008 to 2009 but continues
to pay operating expenses based on the monthly amounts paid during 2008, a
difference of $3,829.83 per month.  Radiant requested backup substantiating the
2009 increase, and upon review, it was discovered that the cap on controllable
operating expenses used to calculate the 2009 estimates was incorrect.  The 2009
estimate has been recalculated and sent to asset management for review.  Once
approved, a credit will be issued to Radiant’s account and applied to
outstanding charges.

 

Neither Dean Foods or Radiant has submitted a formal lease audit request.

 

Westway — National Tank Company Operating Expense Dispute

 

As a result of a recent tenant estoppel request, we have become aware of an
operating expense dispute with National Tank Company (NATCO), a tenant at
Westway.  NATCO has indicated it intends to request an audit of operating
expenses pursuant to its lease, but it has not submitted a formal lease audit
request.  We are aware that NATCO is disputing how utility billbacks and common
area maintenance charges for utilities have been charged due to electric
submetering issues that were identified in late 2008.  However, we are not aware
of any other specific disputes regarding operating expenses that may be
identified in connection with any audit of NATCO’s operating expenses.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 6.23

 

 

PROPERTY

 

(i)

 

Westway in Houston, TX

 

The same storm that caused the flooding at One Briarlake Plaza (discussed below)
also revealed some leaks in the curtainwall and roof at Westway.  We believe
these issues are covered under our warranty and will be resolved in the next 30
days.

 

The west side of the property has had problems maintaining adequate pressure in
the HVAC system during hot weather which has resulted in temperature and
humidity levels being less than ideal during the summer months. We have spent
significant time trying to determine how to address this issue. In part, we can
address it with tenant education about how to use the system more efficiently
and with more hands-on management of the system by our building engineer, and we
are proceeding with both of these short term solutions.  However, it appears
that there are defect issues in the design and installation of the system that
will require more complicated and extensive solutions.  We do not have a cost
estimate for how much or how long it will take to fully solve this issue at this
time, but we believe that the entire cost will be covered under warranty.  We
estimate we can resolve it in 3-4 months but do not currently have a high
confidence level in that timeframe.

 

We have begun the design process for installing a water pump to increase the
water pressure in the building.  When the building was designed, a study was
done that showed water pressure in the area delivered by the City of Houston at
approximately 60 psi.  Because of a recent offsite water main break and high
levels of nearby development, the building’s water pressure has dropped below
that level.  The City of Houston is required to deliver a minimum of 30 psi; we
are not at that level yet but have been in the 35-45 psi range on several
occasions since the water main break.  Our sprinkler system requires 43.5 psi to
operate at maximum efficiency.  On days when the water pressure supplied by the
City drops lower than that level, the third floor sprinklers will work but not
at maximum efficiency.  In the event of a fire, pressure would be supplemented
by a fire department pumper truck.  Further, the performance of the plumbing
system at that lower pressure is not what we would like to deliver to our
tenants; therefore, we intend to spend approximately $250,000 to build a
retention tank and water pump on site.  Unless unexpected delays occur with
permit or approval requirements, we expect to complete this project in 6-8
weeks.  This project will be at our cost since the building system was installed
and built according to plans.  In the interim, we have added a night, fire-watch
security shift to the property to make sure that someone is monitoring any fire
risk at all times.  In addition, we have changed maintenance personnel operating
procedures to minimize fire risk.

 

1

--------------------------------------------------------------------------------


 

There are a number of other minor punch list items, most of which we expect to
be covered under warranty or otherwise be covered by third parties.  None of
them are particularly significant either in terms of cost or impact on the
building.

 

(ii)

 

Energy Center in New Orleans, LA

 

Operations at the Energy Centre in New Orleans were impacted as a result of
Hurricane Katrina in August 2005 and the subsequent flooding to the city. The
physical damage to this building consisted primarily of damage to the
curtainwall and window systems. A complete evaluation was performed and
forwarded to Chubb Insurance (“Chubb”).  The costs of repair are significant;
however, many costs in excess of the deductible are being covered by insurance
or were covered by the $500,000 claim under the national flood insurance policy
in place for this property.

 

Chubb has agreed to the repair/replacement scope for all window glasses and
frames, and Faithful Gould, a project management firm; Verges Rome, an
architecture firm; and DeGeorge Glass Company, Inc., a general contractor, were
selected and approved for the repair work. The repairs are currently underway,
and it is estimated that they will continue until May 2010.

 

Temporary window repairs, the repairs to the main roof and assorted balcony
roofs and the replacement of the balcony access doors have been completed. The
replacement of the roof top louvers, the lobby granite and the guard desk were
completed in September 2007.

 

IPC mitigated the business interruption costs by allowing tenants to re-occupy
their leased premises as of November 1, 2005 at reduced rental rates of 90% of
their contractual base rents. Rents will return to contracted amounts once the
building is fully restored.

 

The insurance claim adjustment process with Chubb is ongoing, and we have
received an advance of $17 million to be used for the repairs.  There are at
least $1.7 million of expenses related to the repairs that will not be covered
under the Chubb claim, which amount may increase as the claim reaches final
settlement.  Final settlement is anticipated to be approximately of $30 million.

 

(viii)

 

Tax Assessments

 

The Hurstbourne Business Center in Louisville, KY, which is comprised of the
Hurstbourne Place, Hurstbourne Park and Hurstbourne Plaza properties, is
assessed as one allocated tax parcel.

 

MetroCenter in Nashville, TN is three buildings on two tax parcels.  The main
tower is separately assessed, but the other two buildings are assessed as one
allocated tax parcel.

 

Brittany I and II in Wichita, KS are assessed as one 50/50 allocated tax parcel.

 

2

--------------------------------------------------------------------------------


 

(ix)

 

See Schedule 6.10 regarding the Florida sales tax audit.

 

(xi)

 

Energy Center in New Orleans, LA

 

See (ii) above.

 

One Briarlake Plaza in Houston, TX

 

On Monday, April 27, 2009, the Westchase area of Houston, TX received 10-11” of
rain within a 24-hour period and 4-6” of rain within one four-hour period.  As a
result of the excessive rainfall, One Briarlake Plaza’s loading dock and
basement level flooded.  Because One Briarlake Plaza’s central plant, main
electrical system and fire pumps are located in the basement, the local electric
delivery company turned off the main building electrical services for safety
reasons on Tuesday, April 28, 2009.  After numerous electrical components were
replaced, the building’s power was restored on Friday, May 1, 2009.  The
building reopened for business on the morning of Friday, May 1, 2009 without air
conditioning and was fully operational by Monday, May 4, 2009.  There are
ongoing cosmetic repairs to the lower level and some areas in the main lobby,
but total restoration is expected to be completed within 30 days.  We have
submitted a claim for this incident with our insurance carrier and believe the
damage is covered by insurance subject to a $100,000 deductible.

 

(xii)

 

Epic Center in Wichita, KS

 

During a typical insurance inspection, Chubb noted deferred maintenance to the
metal pans of the garage stairway.  We expect to receive the consultant’s report
on this project shortly and to have the work, which is included in the 2009
capital budget, completed by October 2009.

 

(xiii)

 

Westway in Houston, TX

 

Pursuant to Exhibit G-5, Section V(a) of the National Tank Company (“NATCO”)
lease at Westway, NATCO has a right of first offer to purchase the property if
the landlord desires to sell or transfer it.

 

(xiv)

 

Behringer Harvard Operating Partnership I LP (“BHOP”) is a party to the Fifth
Amended and Restated Property Management and Leasing Agreement, as amended,
dated May 15, 2008, by and among Behringer Harvard REIT I, Inc., BHOP and HPT
Management Services LP.

 

3

--------------------------------------------------------------------------------


 

By assignment and assumption, IPC Florida III, LLC is a party to the Management
Agreement, dated December 31, 2001, between Wells Management Company, Inc.,
managing agent for Wells Operating Partnership, L.P., and Mainsail Management
Group, Inc.

 

(xvi) See Attached.

 

4

--------------------------------------------------------------------------------


 

Schedule 6.23(xvi)

 

Behringer Harvard BriarLake Plaza, LP

One BriarLake Plaza

 

SERVICE CONTRACTS:

 

SERVICE

 

PROVIDER

 

EFFECTIVE DATE
OF AGREEMENT

 

Electricity

 

Suez Energy North America

 

12/1/2006

 

Janitorial

 

American Building Maintenance

 

1/1/2009

 

Elevator Maintenance

 

Thyssenkrupp Elevator Company

 

1/1/2009

 

HVAC Maintenance

 

Johnson Controls

 

1/1/2008

 

Fire System Monitoring

 

Firetron, Inc.

 

1/1/2008

 

Security Services

 

American Commerical Security

 

5/1/2007

 

Parking

 

Ampco System Parking

 

8/1/2008

 

Window Cleaning

 

Martin’s Window Cleaning

 

1/1/2009

 

Water Treatment

 

GE Betz

 

9/1/2007

 

Landscaping

 

Earthcare Management

 

6/1/2007

 

 

CONSTRUCTION CONTRACTS (Including Cap Ex, TI and/or any other significant
construction related contract):

 

PROJECT

 

CONTRACTOR

 

EFFECTIVE DATE
OF AGREEMENT

 

Mariner Energy - TI Level 16

 

Trademark Construction

 

4/7/2009

 

Flood Repairs - Elevator

 

Thyssenkrupp Elevator

 

5/7/2009

 

Flood Repairs - Central Plant Insulation

 

Williams Insulation Contractor Inc.

 

5/7/2009

 

Flood Repairs - Chiller Inspection

 

Johnson Controls

 

5/4/2009

 

Flood Repairs - Water feature pumping station

 

MFR Fluid and Air

 

5/11/2009

 

Flood Repairs - Basement Polomyx

 

Marek Brothers Systems Inc.

 

5/11/2009

 

Flood Repairs - Building Automation controllers

 

Siemens Building Technologies Inc.

 

5/8/2009

 

Flood Repairs - Transfer Switch

 

Cummins Southern Plains Ltd.

 

5/8/2009

 

 

MANAGEMENT AGREEMENTS:

 

 

 

 

 

 

 

 

 

 

 

See Section 6.23(xiv) - HPT Management Services LP

 

 

 

 

 

 

 

 

 

 

 

LEASING AGREEMENTS:

 

 

 

 

 

 

 

 

 

 

 

Between Behringer Harvard Plaza LP, Behringer Harvard Briarlake Plaza 1031 &
Capstar Commercial Real Estate Services Ltd.

 

9/25/2008

 

 

 

 

 

 

 

Behringer Harvard CentrePort Office LP

 

 

 

 

 

CenterPort

 

 

 

 

 

 

 

 

 

 

 

SERVICE CONTRACTS:

 

 

 

 

 

 

SERVICE

 

PROVIDER

 

EFFECTIVE DATE
OF AGREEMENT

 

Janitorial

 

CBS, Inc.

 

2/1/2009

 

HVAC Maintenance

 

Air Performance

 

2/1/2009

 

Fire System Monitoring

 

DDS, Inc.

 

2/1/2009

 

Landscaping

 

Brickman Group

 

2/1/2009

 

Pest Control

 

Myers Pest Control

 

2/1/2009

 

 

MANAGEMENT AGREEMENTS:

 

See Section 6.23(xiv) - HPT Management Services LP

 

Behringer Harvard Eldridge Land LP

Eldridge III

 

CONSTRUCTION CONTRACTS:

 

PROJECT

 

CONTRACTOR

 

EFFECTIVE DATE
OF AGREEMENT

 

Architect

 

M. Arthur Gensler Jr. & Associates, Inc.

 

6/1/2007

 

Construction Contract

 

M. Arthur Gensler Jr. & Associates, Inc.

 

6/1/2007

 

Construction Management, as amended

 

E.E. Reed Construction, LP

 

3/31/2008

 

 

--------------------------------------------------------------------------------


 

Behringer Harvard Equity Drive LP

Westway One

 

SERVICE CONTRACTS:

 

SERVICE

 

PROVIDER

 

EFFECTIVE DATE
OF AGREEMENT

 

Electricity

 

Direct Energy

 

12/22/2008

 

Janitorial

 

Green Efficient

 

11/14/2007

 

Elevator Maintenance

 

Otis Elevator

 

3/9/2009

 

HVAC Maintenance

 

A/W Mechanical Services LP

 

10/27/2008

 

Fire System Monitoring

 

Firetron Inc

 

9/1/2008

 

Security Services

 

Allied Barton

 

3/6/2009

 

Landscaping

 

Houston Landscapes Unlimited

 

4/20/2009

 

Window Cleaning

 

Martins Window Cleaning

 

4/23/2009

 

Parking

 

Merit Parking

 

4/2/2009

 

 

MANAGEMENT AGREEMENTS:

 

See Section 6.23(xiv) - HPT Management Services LP

 

LEASING AGREEMENTS:

 

Between Behringer Harvard Equity Drive LP and Dienna Nelson Augustine Co.

 

1/15/2008

 

 

Behringer Harvard Wayside, LLC

5 & 15 Wayside Road

 

SERVICE CONTRACTS:

 

SERVICE

 

PROVIDER

 

EFFECTIVE DATE
OF AGREEMENT

 

Electricity

 

TransCanada

 

2/1/2009

 

Janitorial (Day Porter only)

 

Janitronics

 

1/8/2009

 

Exterior Landscape

 

Eaton Horticultural Landscape

 

4/1/2009

 

Snow Removal

 

Eaton Horticultural Landscape

 

11/1/2008

 

Pest Control (Geese maint.)

 

John T. Pettee

 

1/1/2009

 

 

MANAGEMENT AGREEMENTS:

 

See Section 6.23(xiv) - HPT Management Services LP

 

Amended and Restated Property Management Subcontract by and between HPT
Management Services LP, Behringer Harvard TIC Management Services LP and CB
Richard Ellis, Inc., dated July 1, 2008, as amended by that First Amendment
dated February 1, 2009

 

LEASING AGREEMENTS:

 

Between Behringer Harvard Wayside, LLC and CB Richard Ellis, Inc.

 

5/5/2009

 

 

IPC Florida III, LLC

5104 Eisenhower

 

SERVICE CONTRACTS:

 

SERVICE

 

PROVIDER

 

EFFECTIVE DATE
OF AGREEMENT

 

Janitorial

 

Tidy Cleaning Service, Inc.

 

4/1/2006

 

 

MANAGEMENT AGREEMENTS:

 

See Section 6.23(xiv) - Mainsail Management Group, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.25

 

MATERIAL LOAN AGREEMENTS

 

Schedule 6.25 - Other Debt

 

Travis Tower

Guaranty Agreement made by Behringer Harvard REIT I, Inc. for the benefit of
First American Bank, SSB

 

250 West Pratt

Guaranty of Recourse Obligations made by Behringer Harvard REIT I, Inc. as
guarantors in favor of Citigroup Global Markets Realty Corp.

 

Ashford Perimeter

Indemnity Agreement by Behringer Harvard Ashford Perimeter H, LLC and Behringer
Harvard REIT I, Inc. in favor of Bear Stearns Commercial Mortgage, Inc.

 

Alamo Plaza

Guaranty of Recourse Obligations made by Behringer Harvard REIT I, Inc. in favor
of Citigroup Global Markets Realty Corp.

 

Lawson Commons

Indemnity Agreement by Behringer Harvard Lawson Commons, LLC and the Behringer
Harvard REIT I, Inc. in favor of Bear Stearns Commercial Mortgage, Inc.
regarding Lawson Commons

 

Downtown Plaza

Indemnity Agreement by Behringer Harvard Downtown Plaza LP and the Behringer
Harvard REIT I, Inc. in favor of Bear Stearns Commercial Mortgage, Inc.
regarding Downtown Plaza

 

Western Office Portfolio

Environmental Indemnity Agreement by Behringer Harvard Western Portfolio LP, in
favor of JPMorgan Chase Bank, N.A.

Guaranty Agreement by the Behringer Harvard REIT I, Inc. for the benefit of
JPMorgan Chase Bank, N.A. regarding the Western Office Portfolio

 

Buena Vista

Indemnity Agreement by Behringer Harvard Buena Vista Plaza LP and the Behringer
Harvard REIT I, Inc. in favor of Bear Stearns Commercial Mortgage, Inc.
regarding Buena Vista Plaza

 

One Financial Plaza

Guaranty of Recourse Obligations made by the Behringer Harvard REIT I, Inc. as
guarantor in favor of Citigroup Global Markets Realty Corp. regarding One
Financial Place

 

Riverview

Guaranty of Recourse Obligations made by Behringer Harvard REIT I, Inc., as
guarantor in favor of Citigroup Global Markets Realty Corp.

 

1325 G Street

Indemnity Agreement made by Behringer Harvard 1325 G Street, LLC and Behringer
Harvard REIT I, Inc. in favor of Bear Stearns Commercial Mortgage, Inc.

 

Woodcrest Plaza

Loan Agreement between Citigroup Global Markets Realty Corp. and Woodcrest Road
Associates, L.P. and Woodcrest Road Urban Renewal, LLC

Guaranty of Recourse Obligations made by Behringer Harvard REIT I, Inc., as
guarantor in favor of Citigroup Global Markets Realty Corp.

 

Burnett Plaza

Loan Assumption and Substitution Agreement by and among Behringer Harvard REIT
I, Inc., Behringer Harvard Burnett Plaza LP, Burnett Plaza Associates, L.P., in
favor of Lasalle Bank National Association, as Trustee and REMIC Administrator
for Banc of America Commercial Mortgage, Inc., Commercial Mortgage Pass-Through
Certificates, Series 2005-6, and Brandywine Acquisition Partners

Tax and Insurance Payment Guaranty to induce Bank of America to make a loan to
Burnett Plaza Associates, L.P. (assumed by Behringer Harvard REIT I, Inc.).

 

AMEC Building

Loan Agreement between JPMorgan Chase Bank, N.A. and Behringer Harvard 10777
Clay Road LP

Environmental Indemnity Agreement by Behringer Harvard 10777 Clay Road LP, in
favor of JPMorgan Chase Bank, N.A.

Guaranty Agreement made by Behringer Harvard REIT I, Inc., in favor of JP Morgan
Chase Bank, N.A.

 

Paces West

Loan Agreement between Bear Stearns Commercial Mortgage, Inc. and Behringer
Harvard Paces West, LLC

Indemnity Agreement made by Behringer Harvard Paces West, LLC and Behringer
Harvard REIT I, Inc., in favor of Bear Stearns Commercial Mortgage, Inc.

 

222 Riverside

Loan Agreement between Greenwich Capital Financial Products, Inc. and Behringer
Harvard South Riverside, LLC

Guaranty Agreement made by Behringer Harvard REIT I, Inc., in favor of Greenwich
Capital Financial Products, Inc.

 

The Terraces

Guaranty of Recourse Obligations made by Behringer Harvard REIT I, Inc., in
favor of Lehman Brothers Bank, FSB

 

Alexander Road

Indemnity Agreement made by Behringer Harvard Alexander Road, LLC, and Behringer
Harvard REIT I, Inc., in favor of Bear Stearns Commercial Mortgage, Inc.

 

Grandview II

Loan Agreement between JPMorgan Chase Bank, N.A. and Behringer Harvard
Grandview, LLC

Environmental Indemnity Agreement by Behringer Harvard Grandview, LLC, in favor
of JPMorgan Chase Bank, N.A.

Guaranty Agreement made by Behringer Harvard REIT I, Inc., in favor of JPMorgan
Chase Bank, N.A.

 

Bank of America Plaza - Charlotte

Guaranty of Recourse Obligations made by Behringer Harvard REIT I, Inc., in
favor of Citigroup Global Markets Realty Corp.

 

Three Parkway

Loan Agreement between JP Morgan Chase Bank, N.A. and Behringer Harvard Three
Parkway, LLC

Environmental Indemnity Agreement by Behringer Harvard Three Parkway, LLC, in
favor of JPMorgan Chase Bank, N.A.

Guaranty Agreement made by Behringer Harvard REIT I, Inc., in favor of JPMorgan
Chase Bank, N.A.

 

1

--------------------------------------------------------------------------------


 

4440 El Camino

Assumption Agreement By and Among Los Altos Office Associates, LLC, Behringer
Harvard El Camino Real LP, Peter Pau, Behringer Harvard REIT I, LLC and Wells
Fargo Bank, N.A. F/K/A Wells Fargo Bank Minnesota, N.A. as trustee for the
registered holders of Credit Suisse First Boston Mortgage Securities Corp.,
Commercial Mortgage Pass-Through Certificates, Series 2001-CK3

Indemnity and Guaranty Agreement made by Peter Pau, in favor of Column
Financial, Inc.

Hazardous Substances Indemnity Agreement made by Los Altos Office Associates,
LLC, in favor of Credit Suisse First Boston Mortgage Capital LLC

 

Fifth Third Center - Cleveland

Environmental Indemnity Agreement by Behringer Harvard 600 Superior Avenue LP,
in favor of JPMorgan Chase Bank, N.A.

Guaranty Agreement made by Behringer Harvard REIT I, Inc., in favor of JPMorgan
Chase Bank, N.A.

 

Resurgens

Environmental Indemnity Agreement made by Behringer Harvard 945 East Paces Ferry
Road, LLC, in favor of Keybank National Association

Guaranty Agreement made by Behringer Harvard REIT I, Inc., in favor of Keybank
National Association

 

Eldridge Place

Environmental Indemnity Agreement by Behringer Harvard Eldridge Place LP, in
favor of Wachovia Bank, National Association

Guaranty Agreement made by Behringer Harvard REIT I, Inc., for the benefit of
Wachovia Bank, National Association

 

10/120 S Riverside Plaza

Consent Agreement by and between LaSalle Bank National Association, as Trustee
for the Registered Holders of ML-CFC Commercial Mortgage Trust 2006-4,
Commercial Mortgage Pass-Through Certificates, Series 2006-4, 10/120 South
Riverside Fee LLC and 10/120 South Riverside Property LLC, dated November 1,
2007

Environmental Indemnity Agreement dated as of October 3, 2006 by 10/120 South
Riverside Fee LLC and 10/120 South Riverside Property LLC in favor of Merrill
Lynch Mortgage Lending, Inc.

Guaranty of Recourse Obligations dated as of October 3, 2006 by Beacon Capital
Strategic Partners IV, L.P. for the benefit of the holder of Promissory Note B

 

One Financial Place

Reaffirmation, Consent to Transfer, Substitution of Indemnitor and Modification
of Loan Documents by and among One Financial Place Property, LLC, Beacon Capital
Strategic Partners IV, L.P., BCSP IV U.S. Investments, L.P., Behringer Harvard
One Financial Plaza Chicago, LLC and Behringer Harvard REIT I, Inc., and Wells
Fargo Bank N.A. as Trustee under that certain Pooling and Servicing Agreement
dated as of August 1,2006, for the Registered Holders of Wachovia Bank National
Association, Wachovia Securities, Commercial Real Estate Services, dated
November 1, 2007

Guaranty dated as of July 13, 2006 by Beacon Capital Strategic Partners IV, L.P.
for the benefit of Wachovia Bank, N.A.

 

200 S. Wacker

Reaffirmation, Consent to Transfer, Substitution of Indemnitor and Modification
of Loan Documents by and among 200 South Wacker Property LLC, Beacon Capital
Strategic Partners IV, L.P., BCSP IV U.S. Investments, L.P., Behringer Harvard
200 South Wacker Drive, LLC and Behringer Harvard REIT I, Inc., and LaSalle Bank
National Association as Trustee under that certain Pooling and Servicing
Agreement dated as of March 13, 2006, for the Registered Holders of LB-UBS
Commercial Mortgage Trust 2006-C3, Commercial Mortgage Pass-Through
Certificates, Series 2006-C3, dated November 1, 2007

Environmental Indemnity Agreement dated as of January 30, 2006 by Behringer
Harvard 200 South Wacker Property LLC and Beacon Capital Strategic Partners IV,
L.P. in favor of South Wacker Lender

Guaranty of Recourse Obligations dated as of January 30, 2006 by Beacon Capital
Strategic Partners IV, L.P. for the benefit of Lehman Brothers Bank, FSB

 

One City Centre

Joinder by and Agreement of New Guarantors by Behringer Harvard REIT I, Inc. in
favor of LaSalle Bank National Association, dated as of June 19, 2008

 

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

EXAMPLE OF DEBT SERVICE COVERAGE AMOUNT CALCULATION

 

Schedule 9 - Example of Calculation of Debt Service Coverage Amount

 

BORROWING BASE CERTIFICATE BACKUP

as of 5/31/09

 

 

 

 

 

ALLOCATED

 

 

 

 

 

PROPERTY

 

VALUE

 

LOAN AMOUNT

 

NOI

 

DSC VALUE

 

 

 

 

 

 

 

 

 

 

 

ELDRIDGE III

 

$

38,933,881

 

$

23,360,329

 

$

—

 

$

—

 

 

 

 

 

 

 

 

 

 

 

CENTERPORT

 

$

16,000,000

 

$

9,600,000

 

$

1,322,187

 

$

12,745,200

 

 

 

 

 

 

 

 

 

 

 

WESTWAY

 

$

28,000,000

 

$

16,800,000

 

$

1,907,123

 

$

18,383,680

 

 

 

 

 

 

 

 

 

 

 

WAYSIDE I & II

 

$

54,500,000

 

$

32,700,000

 

$

6,608,154

 

$

63,699,190

 

 

 

 

 

 

 

 

 

 

 

5104 EISENHOWER

 

$

21,900,000

 

$

13,140,000

 

$

2,327,234

 

$

22,433,333

 

 

 

 

 

 

 

 

 

 

 

ONE BRIARLAKE

 

$

127,000,000

 

$

76,200,000

 

$

8,367,768

 

$

80,660,960

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

286,333,881

 

$

171,800,329

 

$

20,532,466

 

$

197,922,364

 

 

 

 

 

 

 

 

 

 

 

ELDRIDGE III AS % OF TOTAL

 

13.6

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADVANCE RATE

 

60

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DSC MINIMUM

 

1.30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MORTGAGE CONSTANT

 

7.98

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNFUNDED EE REED CONTRACT

 

$

15,880,132

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X 110%

 

$

17,468,145

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LINE AVAILABILITY

 

$

154,332,183

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A

 

FORM OF REVOLVING CREDIT NOTE

 

 

 

Exhibit B

 

FORM OF SWING LOAN NOTE

 

 

 

Exhibit C

 

FORM OF TERM LOAN NOTE ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

 

 

Exhibit D

 

FORM OF JOINDER AGREEMENT

 

 

 

Exhibit E

 

FORM OF MORTGAGE

 

 

 

Exhibit F                       FORM OF DEED OF TRUST

 

 

 

Exhibit G

 

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

 

 

 

Exhibit FH

 

FORM OF LETTER OF CREDIT REQUEST

 

 

 

Exhibit GI                     FORM OF BORROWING BASE CERTIFICATE

 

 

 

Exhibit J

 

FORM OF COMPLIANCE CERTIFICATE

 

 

 

Exhibit HK

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

 

 

Exhibit IL

 

FORM OF LETTER OF CREDIT APPLICATION

 

 

 

Exhibit M                      FORM OF ASSIGNMENT AND SUBORDINATION OF
MANAGEMENT AGREEMENT

 

 

 

Schedule 1.1

 

LENDERS AND COMMITMENTS

 

 

 

Schedule 1.2

 

SUBSIDIARY GUARANTORS

 

 

 

Schedule 2.9                 OUTSTANDING LETTERS OF CREDIT

 

 

 

Schedule 4.3

 

ACCOUNTS

 

 

 

Schedule 5.3                  ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

 

 

 

Schedule 6.3

 

LIST OF ALL ENCUMBRANCES ON ASSETS

 

 

 

Schedule 6.5

 

NO MATERIAL CHANGES

 

 

 

Schedule 6.6                 TRADEMARKS, TRADENAMES

 

 

 

Schedule 6.7

 

PENDING LITIGATION

 

--------------------------------------------------------------------------------


 

Schedule 6.10

 

UNPAID TAXES

 

 

 

Schedule 6.146.15

 

CERTAIN TRANSACTIONS

 

 

 

Schedule 6.20(c)

 

RELEASES

 

 

 

Schedule 6.20(d)

 

HAZARDOUS SUBSTANCES

 

 

 

Schedule 6.21(a)

 

SUBSIDIARIES OF REIT

 

 

 

Schedule 6.206.21(b)

 

UNCONSOLIDATED AFFILIATES REIT AND ITS SUBSIDIARIES

 

 

 

Schedule 6.21

 

PROPERTY6.22 LEASES

 

 

 

Schedule 6.23

 

PROPERTY

 

 

 

Schedule 6.25

 

MATERIAL LOAN AGREEMENTS

 

 

 

Schedule 9

 

EXAMPLE OF DEBT SERVICE COVERAGE AMOUNT CALCULATION

 

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

 

 

§1.

 

DEFINITIONS AND RULES OF INTERPRETATION

 

1

 

 

 

 

 

 

 

 

 

 

 

§1.1

 

Definitions

 

1

 

 

 

 

 

 

 

 

 

 

 

§1.2

 

Rules of Interpretation

 

2535

 

 

 

 

 

 

 

 

 

§2.

 

THE CREDIT FACILITY

 

2636

 

 

 

 

 

 

 

 

 

 

 

§2.1

 

Revolving Credit Loans

 

2636

 

 

 

 

 

 

 

 

 

 

 

§2.2

 

Commitment to Lend Term Loan 27§2.3 Facility Unused Fee

 

2738

 

 

 

 

 

 

 

 

 

 

 

§2.42.3

 

Reduction and Termination of the Revolving Credit Commitments

 

2738

 

 

 

 

 

 

 

 

 

 

 

§2.52.4

 

Swing Loan Commitment

 

2838

 

 

 

 

 

 

 

 

 

 

 

§2.62.5

 

Interest on Loans

 

3041

 

 

 

 

 

 

 

 

 

 

 

§2.72.6

 

Requests for Revolving Credit Loans

 

3142

 

 

 

 

 

 

 

 

 

 

 

§2.82.7

 

Funds for Loans

 

3142

 

 

 

 

 

 

 

 

 

 

 

§2.92.8

 

Use of Proceeds

 

3243

 

 

 

 

 

 

 

 

 

 

 

§2.102.9

 

Letters of Credit

 

3243

 

 

 

 

 

 

 

 

 

 

 

§2.112.10

 

Increase in Total Revolving Credit Commitment

 

3646

 

 

 

 

 

 

 

 

 

 

 

§2.122.11

 

Extension of Revolving Credit Maturity Date

 

3849

 

 

 

 

 

 

 

 

 

 

 

§2.13

 

Extension of Term Loan Maturity Date

 

3950

 

 

 

 

 

 

 

 

 

§3.

 

REPAYMENT OF THE LOANS

 

4051

 

 

 

 

 

 

 

 

 

 

 

§3.1

 

Stated Maturity

 

4051

 

 

 

 

 

 

 

 

 

 

 

§3.2

 

Mandatory Prepayments

 

4051

 

 

 

 

 

 

 

 

 

 

 

§3.3

 

Optional Prepayments

 

4051

 

 

 

 

 

 

 

 

 

 

 

§3.4

 

Partial Prepayments

 

4152

 

 

 

 

 

 

 

 

 

 

 

§3.5

 

Effect of Prepayments

 

4152

 

 

 

 

 

 

 

 

 

§4.

 

CERTAIN GENERAL PROVISIONS

 

4152

 

 

 

 

 

 

 

 

 

 

 

§4.1

 

Conversion Options

 

4152

 

 

 

 

 

 

 

 

 

 

 

§4.2

 

Fees

 

4253

 

 

 

 

 

 

 

 

 

 

 

§4.3

 

Funds for Payments

 

4253

 

 

 

 

 

 

 

 

 

 

 

§4.4

 

Computations

 

4455

 

 

 

 

 

 

 

 

 

 

 

§4.5

 

Suspension of Revolving Credit LIBOR Rate Loans

 

4455

 

 

 

 

 

 

 

 

 

 

 

§4.6

 

Illegality

 

4456

 

 

 

 

 

 

 

 

 

 

 

§4.7

 

Additional Interest

 

4556

 

 

 

 

 

 

 

 

 

 

 

§4.8

 

Additional Costs, Etc

 

4556

 

 

 

 

 

 

 

 

 

 

 

§4.9

 

Capital Adequacy

 

4657

 

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

 

 

 

 

§4.10

 

Breakage Costs

 

4758

 

 

 

 

 

 

 

 

 

 

 

§4.11

 

Default Interest; Late Charge

 

4758

 

 

 

 

 

 

 

 

 

 

 

§4.12

 

Certificate

 

4758

 

 

 

 

 

 

 

 

 

 

 

§4.13

 

Limitation on Interest

 

4758

 

 

 

 

 

 

 

 

 

 

 

§4.14

 

Certain Provisions Relating to Increased Costs and Non-Funding Lenders

 

4859

 

 

 

 

 

 

 

 

 

§5.

 

COLLATERAL SECURITY; GUARANTORS

 

4960

 

 

 

 

 

 

 

 

 

 

 

§5.1

 

Collateral

 

4960

 

 

 

 

 

 

 

 

 

 

 

§5.2

 

Additional Guarantors

 

49

 

 

 

 

 

 

 

 

 

 

 

§5.3

 

Additional Collateral

 

49

 

 

 

 

 

 

 

 

 

 

 

§5.2

 

Appraisals; Adjusted Value

 

60

 

 

 

 

 

 

 

 

 

 

 

§5.3

 

Replacement or Addition of Mortgaged Properties

 

61

 

 

 

 

 

 

 

 

 

 

 

§5.4

 

Release of Mortgaged Property

 

62

 

 

 

 

 

 

 

 

 

 

 

§5.5

 

Additional Guarantors

 

63

 

 

 

 

 

 

 

 

 

 

 

§5.6

 

Intentionally Omitted

 

63

 

 

 

 

 

 

 

 

 

 

 

§5.7

 

Release of Collateral (other than Mortgaged Properties); Release of Guarantor

 

5064

 

 

 

 

 

 

 

 

 

§6.

 

REPRESENTATIONS AND WARRANTIES

 

5165

 

 

 

 

 

 

 

 

 

 

 

§6.1

 

Corporate Authority, Etc

 

5165

 

 

 

 

 

 

 

 

 

 

 

§6.2

 

Governmental Approvals

 

5266

 

 

 

 

 

 

 

 

 

 

 

§6.3

 

Title to Properties

 

5266

 

 

 

 

 

 

 

 

 

 

 

§6.4

 

Financial Statements

 

5267

 

 

 

 

 

 

 

 

 

 

 

§6.5

 

No Material Changes

 

5267

 

 

 

 

 

 

 

 

 

 

 

§6.6

 

Franchises, Patents, Copyrights, Etc

 

5367

 

 

 

 

 

 

 

 

 

 

 

§6.7

 

Litigation

 

5368

 

 

 

 

 

 

 

 

 

 

 

§6.8

 

No Material Adverse Contracts, Etc

 

5368

 

 

 

 

 

 

 

 

 

 

 

§6.9

 

Compliance with Other Instruments, Laws, Etc

 

5368

 

 

 

 

 

 

 

 

 

 

 

§6.10

 

Tax Status

 

5368

 

 

 

 

 

 

 

 

 

 

 

§6.11

 

No Event of Default

 

5468

 

 

 

 

 

 

 

 

 

 

 

§6.12

 

Investment Company Act

 

5468

 

 

 

 

 

 

 

 

 

 

 

§6.13

 

Intentionally Omitted

 

69

 

 

 

 

 

 

 

 

 

 

 

§6.14

 

Setoff, Etc

 

5469

 

 

 

 

 

 

 

 

 

 

 

§6.146.15

 

Certain Transactions

 

5469

 

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

 

 

 

 

§6.156.16

 

Employee Benefit Plans

 

5469

 

 

 

 

 

 

 

 

 

 

 

§6.166.17

 

Disclosure

 

5569

 

 

 

 

 

 

 

 

 

 

 

§6.176.18

 

Place of Business

 

5570

 

 

 

 

 

 

 

 

 

 

 

§6.186.19

 

Regulations T, U and X

 

5570

 

 

 

 

 

 

 

 

 

 

 

§6.196.20

 

Environmental Compliance

 

5570

 

 

 

 

 

 

 

 

 

 

 

§6.206.21

 

Subsidiaries; Organizational Structure

 

5772

 

 

 

 

 

 

 

 

 

 

 

§6.216.22

 

Leases

 

72

 

 

 

 

 

 

 

 

 

 

 

§6.23

 

Property

 

5773

 

 

 

 

 

 

 

 

 

 

 

§6.226.24

 

Brokers

 

5874

 

 

 

 

 

 

 

 

 

 

 

§6.236.25

 

Other Debt

 

5874

 

 

 

 

 

 

 

 

 

 

 

§6.246.26

 

Solvency

 

5874

 

 

 

 

 

 

 

 

 

 

 

§6.256.27

 

No Bankruptcy Filing

 

5874

 

 

 

 

 

 

 

 

 

 

 

§6.266.28

 

No Fraudulent Intent

 

5874

 

 

 

 

 

 

 

 

 

 

 

§6.276.29

 

Transaction in Best Interests of Borrower and Guarantors; Consideration

 

5975

 

 

 

 

 

 

 

 

 

 

 

§6.286.30

 

Contribution Agreement

 

5975

 

 

 

 

 

 

 

 

 

 

 

§6.29

 

OFAC

 

59

 

 

 

 

 

 

 

 

 

 

 

§6.31

 

Representations and Warranties of Guarantors

 

75

 

 

 

 

 

 

 

 

 

 

 

§6.32

 

OFAC

 

75

 

 

 

 

 

 

 

 

 

 

 

§6.33

 

Three Eldridge Place

 

75

 

 

 

 

 

 

 

 

 

§7.

 

AFFIRMATIVE COVENANTS

 

5976

 

 

 

 

 

 

 

 

 

 

 

§7.1

 

Punctual Payment

 

5976

 

 

 

 

 

 

 

 

 

 

 

§7.2

 

Maintenance of Office

 

5976

 

 

 

 

 

 

 

 

 

 

 

§7.3

 

Records and Accounts

 

6076

 

 

 

 

 

 

 

 

 

 

 

§7.4

 

Financial Statements, Certificates and Information

 

6076

 

 

 

 

 

 

 

 

 

 

 

§7.5

 

Notices

 

6379

 

 

 

 

 

 

 

 

 

 

 

§7.6

 

Existence; Maintenance of Properties

 

6481

 

 

 

 

 

 

 

 

 

 

 

§7.7

 

Insurance 64; Condemnation

 

81

 

 

 

 

 

 

 

 

 

 

 

§7.8

 

Taxes; Liens

 

6487

 

 

 

 

 

 

 

 

 

 

 

§7.9

 

Inspection of Properties and Books

 

6587

 

 

 

 

 

 

 

 

 

 

 

§7.10

 

Compliance with Laws, Contracts, Licenses, and Permits

 

6587

 

 

 

 

 

 

 

 

 

 

 

§7.11

 

Further Assurances

 

6688

 

 

 

 

 

 

 

 

 

 

 

§7.12

 

Management

 

88

 

 

 

 

 

 

 

 

 

 

 

§7.13

 

Leases of the Property

 

88

 

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

 

 

 

 

§7.14

 

Business Operations

 

6689

 

 

 

 

 

 

 

 

 

 

 

§7.137.15

 

Subordination of Advisory Fees

 

6689

 

 

 

 

 

 

 

 

 

 

 

§7.147.16

 

Registered Servicemark

 

90

 

 

 

 

 

 

 

 

 

 

 

§7.17

 

Ownership of Real Estate

 

6790

 

 

 

 

 

 

 

 

 

 

 

§7.157.18

 

Distributions of Income to Borrower

 

6790

 

 

 

 

 

 

 

 

 

 

 

§7.167.19

 

Plan Assets

 

6791

 

 

 

 

 

 

 

 

 

 

 

§7.20

 

Construction of Improvements on Three Eldridge Place

 

91

 

 

 

 

 

 

 

 

 

 

 

§7.21

 

Inspection by Agent or any Lender of Construction at Three Eldridge Place

 

91

 

 

 

 

 

 

 

 

 

 

 

§7.22

 

Mechanics’ Liens and Contest Thereof

 

91

 

 

 

 

 

 

 

 

 

 

 

§7.23

 

Settlement of Mechanics’ Lien Claims

 

91

 

 

 

 

 

 

 

 

 

 

 

§7.24

 

Eldridge Reserve

 

92

 

 

 

 

 

 

 

 

 

§8.

 

NEGATIVE COVENANTS

 

6792

 

 

 

 

 

 

 

 

 

 

 

§8.1

 

Restrictions on Indebtedness

 

6792

 

 

 

 

 

 

 

 

 

 

 

§8.2

 

Restrictions on Liens, Etc

 

6894

 

 

 

 

 

 

 

 

 

 

 

§8.3

 

Restrictions on Investments

 

7095

 

 

 

 

 

 

 

 

 

 

 

§8.4

 

Merger, Consolidation

 

7197

 

 

 

 

 

 

 

 

 

 

 

§8.5

 

Sale and Leaseback

 

7298

 

 

 

 

 

 

 

 

 

 

 

§8.6

 

Compliance with Environmental Laws

 

7298

 

 

 

 

 

 

 

 

 

 

 

§8.7

 

Distributions

 

74100

 

 

 

 

 

 

 

 

 

 

 

§8.8

 

Asset Sales

 

74100

 

 

 

 

 

 

 

 

 

 

 

§8.9

 

Restriction on Prepayment of Indebtedness

 

74100

 

 

 

 

 

 

 

 

 

 

 

§8.10

 

Zoning and Contract Changes and Compliance

 

101

 

 

 

 

 

 

 

 

 

 

 

§8.11

 

Derivatives Contracts

 

75101

 

 

 

 

 

 

 

 

 

 

 

§8.118.12

 

Transactions with Affiliates

 

75101

 

 

 

 

 

 

 

 

 

 

 

§8.128.13

 

Equity Pledges

 

75101

 

 

 

 

 

 

 

 

 

 

 

§8.138.14

 

Advisory Fees

 

75102

 

 

 

 

 

 

 

 

 

 

 

§8.15

 

Changes in Plans and Specifications

 

102

 

 

 

 

 

 

 

 

 

 

 

§8.16

 

Management Fees

 

102

 

 

 

 

 

 

 

 

 

§9.

 

FINANCIAL COVENANTS

 

102

 

 

 

 

 

 

 

 

 

 

 

§9.1

 

Borrowing Base

 

102

 

 

 

 

 

 

 

 

 

 

 

§9.2

 

Consolidated Total Indebtedness to Gross Asset Value

 

75102

 

 

 

 

 

 

 

 

 

 

 

§9.29.3

 

Adjusted Consolidated EBITDA to Consolidated Fixed Charges

 

75103

 

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

 

 

 

 

§9.39.4

 

Minimum Consolidated Tangible Net Worth

 

76103

 

 

 

 

 

 

 

 

 

 

 

§9.49.5

 

Unhedged Variable Rate Debt

 

76103

 

 

 

 

 

 

 

 

 

§10.

 

CLOSING CONDITIONS

 

76103

 

 

 

 

 

 

 

 

 

 

 

§10.1

 

Loan Documents

 

76103

 

 

 

 

 

 

 

 

 

 

 

§10.2

 

Certified Copies of Organizational Documents

 

76103

 

 

 

 

 

 

 

 

 

 

 

§10.3

 

Resolutions

 

76103

 

 

 

 

 

 

 

 

 

 

 

§10.4

 

Incumbency Certificate; Authorized Signers

 

76103

 

 

 

 

 

 

 

 

 

 

 

§10.5

 

Opinion of Counsel

 

76104

 

 

 

 

 

 

 

 

 

 

 

§10.6

 

Payment of Fees

 

77104

 

 

 

 

 

 

 

 

 

 

 

§10.7

 

Insurance

 

104

 

 

 

 

 

 

 

 

 

 

 

§10.8

 

Performance; No Default

 

77104

 

 

 

 

 

 

 

 

 

 

 

§10.810.9

 

Representations and Warranties

 

77104

 

 

 

 

 

 

 

 

 

 

 

§10.910.10

 

Proceedings and Documents

 

77104

 

 

 

 

 

 

 

 

 

 

 

§10.1010.11

 

Eligible Real Estate Qualification Documents

 

104

 

 

 

 

 

 

 

 

 

 

 

§10.12

 

Compliance Certificate 77 and Borrowing Base Certificate

 

105

 

 

 

 

 

 

 

 

 

 

 

§10.13

 

Appraisals

 

105

 

 

 

 

 

 

 

 

 

 

 

§10.1110.14

 

Consents

 

77105

 

 

 

 

 

 

 

 

 

 

 

§10.1210.15

 

Contribution Agreement

 

77105

 

 

 

 

 

 

 

 

 

 

 

§10.1310.16

 

Other

 

77105

 

 

 

 

 

 

 

 

 

§11.

 

CONDITIONS TO ALL BORROWINGS

 

77105

 

 

 

 

 

 

 

 

 

 

 

§11.1

 

Prior Conditions Satisfied

 

77105

 

 

 

 

 

 

 

 

 

 

 

§11.2

 

Representations True; No Default

 

78105

 

 

 

 

 

 

 

 

 

 

 

§11.3

 

Borrowing Documents

 

78106

 

 

 

 

 

 

 

 

 

 

 

§11.4

 

Endorsement to Title Policy

 

106

 

 

 

 

 

 

 

 

 

 

 

§11.5

 

Future Advances Tax Payment

 

106

 

 

 

 

 

 

 

 

 

§12.

 

EVENTS OF DEFAULT; ACCELERATION; ETC

 

78106

 

 

 

 

 

 

 

 

 

 

 

§12.1

 

Events of Default and Acceleration

 

78106

 

 

 

 

 

 

 

 

 

 

 

§12.2

 

Certain Cure Periods; Limitation of Cure Periods

 

81109

 

 

 

 

 

 

 

 

 

 

 

§12.3

 

Termination of Commitments

 

81110

 

 

 

 

 

 

 

 

 

 

 

§12.4

 

Remedies

 

82110

 

 

 

 

 

 

 

 

 

 

 

§12.5

 

Distribution of Collateral Proceeds

 

82111

 

 

 

 

 

 

 

 

 

§13.

 

SETOFF

 

83112

 

 

 

 

 

 

 

 

 

§14.

 

THE AGENT

 

84112

 

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

 

 

 

 

§14.1

 

Authorization

 

84112

 

 

 

 

 

 

 

 

 

 

 

§14.2

 

Employees and Agents

 

84113

 

 

 

 

 

 

 

 

 

 

 

§14.3

 

No Liability

 

84113

 

 

 

 

 

 

 

 

 

 

 

§14.4

 

No Representations

 

84113

 

 

 

 

 

 

 

 

 

 

 

§14.5

 

Payments

 

85114

 

 

 

 

 

 

 

 

 

 

 

§14.6

 

Holders of Notes

 

86115

 

 

 

 

 

 

 

 

 

 

 

§14.7

 

Indemnity

 

87115

 

 

 

 

 

 

 

 

 

 

 

§14.8

 

Agent as Lender

 

87116

 

 

 

 

 

 

 

 

 

 

 

§14.9

 

Resignation

 

87116

 

 

 

 

 

 

 

 

 

 

 

§14.10

 

Duties in the Case of Enforcement

 

88116

 

 

 

 

 

 

 

 

 

 

 

§14.11

 

Bankruptcy

 

88117

 

 

 

 

 

 

 

 

 

 

 

§14.12

 

Request for Agent Action

 

117

 

 

 

 

 

 

 

 

 

 

 

§14.13

 

Reliance by Agent

 

89118

 

 

 

 

 

 

 

 

 

 

 

§14.1314.14

 

Approvals

 

89118

 

 

 

 

 

 

 

 

 

 

 

§14.1414.15

 

Borrower Not Beneficiary

 

89118

 

 

 

 

 

 

 

 

 

§15.

 

EXPENSES

 

89119

 

 

 

 

 

 

 

 

 

§16.

 

INDEMNIFICATION

 

90120

 

 

 

 

 

 

 

 

 

§17.

 

SURVIVAL OF COVENANTS, ETC

 

91120

 

 

 

 

 

 

 

 

 

§18.

 

ASSIGNMENT AND PARTICIPATION

 

91121

 

 

 

 

 

 

 

 

 

 

 

§18.1

 

Conditions to Assignment by Lenders

 

91121

 

 

 

 

 

 

 

 

 

 

 

§18.2

 

Register

 

92122

 

 

 

 

 

 

 

 

 

 

 

§18.3

 

New Notes

 

93122

 

 

 

 

 

 

 

 

 

 

 

§18.4

 

Participations

 

93122

 

 

 

 

 

 

 

 

 

 

 

§18.5

 

Pledge by Lender

 

93123

 

 

 

 

 

 

 

 

 

 

 

§18.6

 

No Assignment by Borrower

 

93123

 

 

 

 

 

 

 

 

 

 

 

§18.7

 

Disclosure

 

94123

 

 

 

 

 

 

 

 

 

 

 

§18.8

 

Mandatory Assignment

 

94124

 

 

 

 

 

 

 

 

 

 

 

§18.9

 

Amendments to Loan Documents

 

95124

 

 

 

 

 

 

 

 

 

 

 

§18.10

 

Titled Agents

 

95124

 

 

 

 

 

 

 

 

 

§19.

 

NOTICES

 

95124

 

 

 

 

 

 

 

 

 

§20.

 

RELATIONSHIP

 

97126

 

 

 

 

 

 

 

 

 

§21.

 

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

 

97126

 

 

 

 

 

 

 

 

 

§22.

 

HEADINGS

 

98127

 

 

vi

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

 

 

§23.

 

COUNTERPARTS

 

98127

 

 

 

 

 

 

 

§24.

 

ENTIRE AGREEMENT, ETC

 

98127

 

 

 

 

 

 

 

 

 

§25.

 

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

 

98127

 

 

 

 

 

 

 

 

 

§26.

 

DEALINGS WITH THE BORROWER

 

99128

 

 

 

 

 

 

 

 

 

§27.

 

CONSENTS, AMENDMENTS, WAIVERS, ETC

 

99128

 

 

 

 

 

 

 

 

 

§28.

 

SEVERABILITY

 

100129

 

 

 

 

 

 

 

 

 

§29.

 

TIME OF THE ESSENCE

 

100129

 

 

 

 

 

 

 

 

 

§30.

 

NO UNWRITTEN AGREEMENTS

 

100129

 

 

 

 

 

 

 

 

 

§31.

 

REPLACEMENT NOTES

 

100129

 

 

 

 

 

 

 

 

 

§32.

 

NO THIRD PARTIES BENEFITED

 

100130

 

 

 

 

 

 

 

 

 

§33.

 

PATRIOT ACT

 

101130

 

 

 

 

 

 

 

 

 

§34.

 

CONSOLIDATION, AMENDMENT AND RESTATEMENT OF ASSIGNED NOTE

 

130

 

 

vii

--------------------------------------------------------------------------------